UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06243 Franklin Strategic Series (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (650) 312-2000 Date of fiscal year end: 4/30 Date of reporting period: 6/30/14 Item 1. Proxy Voting Records. Franklin Biotechnology Discovery Fund A.P. PHARMA, INC. Meeting Date:SEP 19, 2013 Record Date:AUG 20, 2013 Meeting Type:SPECIAL Ticker:APPA Security ID:00202J203 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Reverse Stock Split Management For For 2 Change Company Name Management For For ACADIA PHARMACEUTICALS INC. Meeting Date:JUN 06, 2014 Record Date:APR 08, 2014 Meeting Type:ANNUAL Ticker:ACAD Security ID:004225108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael Borer Management For For 1.2 Elect Director Mary Ann Gray Management For For 1.3 Elect Director Lester J. Kaplan Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For ACCELERON PHARMA INC. Meeting Date:JUN 20, 2014 Record Date:APR 21, 2014 Meeting Type:ANNUAL Ticker:XLRN Security ID:00434H108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jean M. George Management For For 1.2 Elect Director George Golumbeski Management For For 1.3 Elect Director Edwin M. Kania, Jr. Management For For 2 Ratify Auditors Management For For ACORDA THERAPEUTICS, INC. Meeting Date:JUN 05, 2014 Record Date:APR 08, 2014 Meeting Type:ANNUAL Ticker:ACOR Security ID:00484M106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ron Cohen Management For For 1.2 Elect Director Lorin J. Randall Management For Withhold 1.3 Elect Director Steven M. Rauscher Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against ADMA BIOLOGICS, INC. Meeting Date:JUN 19, 2014 Record Date:APR 25, 2014 Meeting Type:ANNUAL Ticker:ADMA Security ID:000899104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Dov A. Goldstein Management For For 1.2 Elect Director Bryant E. Fong Management For For 2 Approve Omnibus Stock Plan Management For For 3 Ratify Auditors Management For For AGIOS PHARMACEUTICALS, INC. Meeting Date:MAY 30, 2014 Record Date:APR 04, 2014 Meeting Type:ANNUAL Ticker:AGIO Security ID:00847X104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Lewis C. Cantley Management For For 1.2 Elect Director Perry Karsen Management For For 1.3 Elect Director Paul J. Clancy Management For For 2 Ratify Auditors Management For For ALEXION PHARMACEUTICALS, INC. Meeting Date:MAY 05, 2014 Record Date:MAR 17, 2014 Meeting Type:ANNUAL Ticker:ALXN Security ID:015351109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Leonard Bell Management For For 1.2 Elect Director Max Link Management For For 1.3 Elect Director William R. Keller Management For For 1.4 Elect Director John T. Mollen Management For For 1.5 Elect Director R. Douglas Norby Management For For 1.6 Elect Director Alvin S. Parven Management For For 1.7 Elect Director Andreas Rummelt Management For For 1.8 Elect Director Ann M. Veneman Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Submit Shareholder Rights Plan (Poison Pill) to Shareholder Vote Shareholder Against For ALKERMES PLC Meeting Date:AUG 01, 2013 Record Date:JUN 10, 2013 Meeting Type:ANNUAL Ticker:ALKS Security ID:G01767105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David W. Anstice Management For For 1.2 Elect Director Robert A. Breyer Management For For 1.3 Elect Director Wendy L. Dixon Management For For 2 Amend Omnibus Stock Plan Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Change Location of Annual Meeting Management For For 5 Approve Auditors and Authorize Board to Fix Their Remuneration Management For For ALKERMES PLC Meeting Date:MAY 28, 2014 Record Date:MAR 17, 2014 Meeting Type:ANNUAL Ticker:ALKS Security ID:G01767105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Paul J. Mitchell Management For For 1.2 Elect Director Richard F. Pops Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Change Location of Annual Meeting Management For For 4 Approve PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Amend Omnibus Stock Plan Management For For ALLERGAN, INC. Meeting Date:MAY 06, 2014 Record Date:MAR 11, 2014 Meeting Type:ANNUAL Ticker:AGN Security ID:018490102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director David E.I. Pyott Management For For 1b Elect Director Michael R. Gallagher Management For For 1c Elect Director Deborah Dunsire Management For For 1d Elect Director Trevor M. Jones Management For For 1e Elect Director Louis J. Lavigne, Jr. Management For For 1f Elect Director Peter J. McDonnell Management For For 1g Elect Director Timothy D. Proctor Management For For 1h Elect Director Russell T. Ray Management For For 1i Elect Director Henri A. Termeer Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Right to Act by Written Consent Management For For 5 Require Independent Board Chairman Shareholder Against For AMARIN CORPORATION PLC Meeting Date:JUL 09, 2013 Record Date:APR 22, 2013 Meeting Type:ANNUAL Ticker:AMRN Security ID:023111206 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Re-elect Joseph S. Zakrzewski as Director Management For For 2 Re-elect Kristine Peterson as Director Management For For 3 Elect David Stack as Director Management For For 4 Advisory Vote to Approve Compensation of Named Executive Officers Management For For 5 Approve Remuneration Report Management For For 6 Appoint Deloitte & Touche LLP as Auditors and Authorise Their Remuneration Management For For 7 Amend Articles of Association to Remove Company Borrowing Limitation Management For For AMGEN INC. Meeting Date:MAY 15, 2014 Record Date:MAR 17, 2014 Meeting Type:ANNUAL Ticker:AMGN Security ID:031162100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David Baltimore Management For For 1.2 Elect Director Frank J. Biondi, Jr. Management For For 1.3 Elect Director Robert A. Bradway Management For For 1.4 Elect Director Francois de Carbonnel Management For For 1.5 Elect Director Vance D. Coffman Management For For 1.6 Elect Director Robert A. Eckert Management For For 1.7 Elect Director Greg C. Garland Management For For 1.8 Elect Director Rebecca M. Henderson Management For For 1.9 Elect Director Frank C. Herringer Management For For 1.10 Elect Director Tyler Jacks Management For For 1.11 Elect Director Judith C. Pelham Management For For 1.12 Elect Director Ronald D. Sugar Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Vote Counting to Exclude Abstentions Shareholder Against Against ANTHERA PHARMACEUTICALS, INC. Meeting Date:JUN 10, 2014 Record Date:APR 14, 2014 Meeting Type:ANNUAL Ticker:ANTH Security ID:03674U201 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Steven B. Engle Management For For 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For For ARATANA THERAPEUTICS, INC. Meeting Date:JUN 19, 2014 Record Date:APR 23, 2014 Meeting Type:ANNUAL Ticker:PETX Security ID:03874P101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Laura A. Brege Management For For 1.2 Elect Director Robert 'Rip' Gerber Management For For 1.3 Elect Director Wendy L. Yarno Management For For 2 Ratify Auditors Management For For ARIAD PHARMACEUTICALS, INC. Meeting Date:JUN 25, 2014 Record Date:APR 28, 2014 Meeting Type:ANNUAL Ticker:ARIA Security ID:04033A100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Jay R. LaMarche Management For For 1b Elect Director Norbert G. Riedel Management For For 1c Elect Director Robert M. Whelan, Jr. Management For For 2 Adopt, Renew or Amend NOL Rights Plan (NOL Pill) Management For Against 3 Approve Omnibus Stock Plan Management For Against 4 Amend Qualified Employee Stock Purchase Plan Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 6 Ratify Auditors Management For For ARROWHEAD RESEARCH CORPORATION Meeting Date:FEB 06, 2014 Record Date:DEC 18, 2013 Meeting Type:ANNUAL Ticker:ARWR Security ID:042797209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Christopher Anzalone Management For For 1.2 Elect Director Mauro Ferrari Management For For 1.3 Elect Director Edward W. Frykman Management For For 1.4 Elect Director Douglass Given Management For For 1.5 Elect Director Charles P. McKenney Management For For 1.6 Elect Director Michael S. Perry Management For For 2 Approve Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For AUXILIUM PHARMACEUTICALS, INC. Meeting Date:MAY 21, 2014 Record Date:APR 01, 2014 Meeting Type:ANNUAL Ticker:AUXL Security ID:05334D107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Rolf A. Classon Management For For 1.2 Elect Director Adrian Adams Management For For 1.3 Elect Director Peter C. Brandt Management For For 1.4 Elect Director Oliver S. Fetzer Management For For 1.5 Elect Director Paul A. Friedman Management For For 1.6 Elect Director Nancy S. Lurker Management For For 1.7 Elect Director William T. McKee Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Increase Authorized Common Stock Management For For 5 Amend Omnibus Stock Plan Management For Against BIND THERAPEUTICS, INC. Meeting Date:MAY 28, 2014 Record Date:APR 07, 2014 Meeting Type:ANNUAL Ticker:BIND Security ID:05548N107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Peter Barton Hutt Management For For 1.2 Elect Director Charles A. Rowland, Jr. Management For For 2 Ratify Auditors Management For For BIOGEN IDEC INC. Meeting Date:JUN 12, 2014 Record Date:APR 15, 2014 Meeting Type:ANNUAL Ticker:BIIB Security ID:09062X103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Caroline D. Dorsa Management For For 1.2 Elect Director Stelios Papadopoulos Management For For 1.3 Elect Director George A. Scangos Management For For 1.4 Elect Director Lynn Schenk Management For For 1.5 Elect Director Alexander J. Denner Management For For 1.6 Elect Director Nancy L. Leaming Management For For 1.7 Elect Director Richard C. Mulligan Management For For 1.8 Elect Director Robert W. Pangia Management For For 1.9 Elect Director Brian S. Posner Management For For 1.10 Elect Director Eric K. Rowinsky Management For For 1.11 Elect Director Stephen A. Sherwin Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For BIOMARIN PHARMACEUTICAL INC. Meeting Date:JUN 04, 2014 Record Date:APR 07, 2014 Meeting Type:ANNUAL Ticker:BMRN Security ID:09061G101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jean-Jacques Bienaime Management For For 1.2 Elect Director Michael Grey Management For For 1.3 Elect Director Elaine J. Heron Management For For 1.4 Elect Director Pierre Lapalme Management For For 1.5 Elect Director V. Bryan Lawlis Management For For 1.6 Elect Director Richard A. Meier Management For For 1.7 Elect Director Alan J. Lewis Management For Withhold 1.8 Elect Director William D. Young Management For For 1.9 Elect Director Kenneth M. Bate Management For Withhold 1.10 Elect Director Dennis J. Slamon Management For For 2 Amend Qualified Employee Stock Purchase Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Ratify Auditors Management For For BIOSPECIFICS TECHNOLOGIES CORP. Meeting Date:JUN 24, 2014 Record Date:APR 25, 2014 Meeting Type:ANNUAL Ticker:BSTC Security ID:090931106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Toby Wegman Management For Withhold 1.2 Elect Director Mark Wegman Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For BLUEBIRD BIO, INC. Meeting Date:JUN 11, 2014 Record Date:APR 21, 2014 Meeting Type:ANNUAL Ticker:BLUE Security ID:09609G100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Steven Gillis Management For For 1.2 Elect Director Nick Leschly Management For For 2 Ratify Auditors Management For For CELGENE CORPORATION Meeting Date:JUN 18, 2014 Record Date:APR 21, 2014 Meeting Type:ANNUAL Ticker:CELG Security ID:151020104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert J. Hugin Management For For 1.2 Elect Director Richard W. Barker Management For For 1.3 Elect Director Michael D. Casey Management For For 1.4 Elect Director Carrie S. Cox Management For For 1.5 Elect Director Rodman L. Drake Management For For 1.6 Elect Director Michael A. Friedman Management For For 1.7 Elect Director Gilla Kaplan Management For For 1.8 Elect Director James J. Loughlin Management For For 1.9 Elect Director Ernest Mario Management For For 2 Ratify Auditors Management For For 3 Increase Authorized Common Stock and Approve Stock Split Management For For 4 Amend Omnibus Stock Plan Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Report on Lobbying Payments and Policy Shareholder Against For CELLDEX THERAPEUTICS, INC. Meeting Date:MAY 28, 2014 Record Date:APR 02, 2014 Meeting Type:ANNUAL Ticker:CLDX Security ID:15117B103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Larry Ellberger Management For For 1.2 Elect Director Anthony S. Marucci Management For For 1.3 Elect Director Herbert J. Conrad Management For For 1.4 Elect Director George O. Elston Management For For 1.5 Elect Director Harry H. Penner, Jr. Management For For 1.6 Elect Director Timothy M. Shannon Management For For 1.7 Elect Director Karen L. Shoos Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CELSUS THERAPEUTICS PLC Meeting Date:JUN 19, 2014 Record Date:MAY 01, 2014 Meeting Type:ANNUAL Ticker:CLTX Security ID:15119A202 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Appoint Kost Forer Gabbay & Kasierer, a member of Ernst & Young Global, as Auditors of the Company and Authorise Their Remuneration Management For For 3 Elect Robert Doman as Director Management For For 4 Elect Allan Shaw as Director Management For For 5 Elect Gur Roshwalb as Director Management For For 6 Approve Equity Incentive Plan Management For For 7 Authorise Directors to Allot Shares by Capitalising Amounts Held Within the Company's Share Premium Account Management For Against CERUS CORPORATION Meeting Date:JUN 11, 2014 Record Date:APR 14, 2014 Meeting Type:ANNUAL Ticker:CERS Security ID:157085101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Timothy B. Anderson Management For For 1.2 Elect Director Bruce C. Cozadd Management For For 1.3 Elect Director William M. Greenman Management For For 2 Increase Authorized Common Stock Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For CHEMOCENTRYX, INC. Meeting Date:MAY 22, 2014 Record Date:MAR 31, 2014 Meeting Type:ANNUAL Ticker:CCXI Security ID:16383L106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Roger C. Lucas Management For For 2 Ratify Auditors Management For For CLOVIS ONCOLOGY, INC. Meeting Date:JUN 12, 2014 Record Date:APR 14, 2014 Meeting Type:ANNUAL Ticker:CLVS Security ID:189464100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Keith Flaherty Management For For 1.2 Elect Director Ginger Graham Management For For 1.3 Elect Director Edward J. McKinley Management For For 2 Ratify Auditors Management For For CURIS, INC. Meeting Date:MAY 21, 2014 Record Date:MAR 24, 2014 Meeting Type:ANNUAL Ticker:CRIS Security ID:231269101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Martyn D. Greenacre Management For For 1.2 Elect Director Kenneth I. Kaitin Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For CYTRX CORPORATION Meeting Date:JUN 24, 2014 Record Date:MAY 01, 2014 Meeting Type:ANNUAL Ticker:CYTR Security ID:232828509 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Steven A. Kriegsman Management For For 1.2 Elect Director Marvin R. Selter Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For DICERNA PHARMACEUTICALS, INC. Meeting Date:JUN 18, 2014 Record Date:APR 25, 2014 Meeting Type:ANNUAL Ticker:DRNA Security ID:253031108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Douglas M. Fambrough, III Management For For 1b Elect Director Brian K. Halak Management For For 1c Elect Director Stephen J. Hoffman Management For For 1d Elect Director Peter Kolchinsky Management For Against 1e Elect Director Dennis H. Langer Management For For 1f Elect Director David M. Madden Management For For 1g Elect Director Vincent J. Miles Management For For 2 Ratify Auditors Management For For DYAX CORP. Meeting Date:MAY 08, 2014 Record Date:APR 02, 2014 Meeting Type:ANNUAL Ticker:DYAX Security ID:26746E103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James W. Fordyce Management For For 1.2 Elect Director Mary Ann Gray Management For For 1.3 Elect Director Thomas L. Kempner Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Amend Omnibus Stock Plan Management For For 5 Amend Qualified Employee Stock Purchase Plan Management For For 6 Ratify Auditors Management For For DYNAVAX TECHNOLOGIES CORPORATION Meeting Date:MAY 28, 2014 Record Date:APR 10, 2014 Meeting Type:ANNUAL Ticker:DVAX Security ID:268158102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Daniel L. Kisner Management For For 1.2 Elect Director Stanley A. Plotkin Management For For 1.3 Elect Director Natale ('Nat') Ricciardi Management For For 2 Approve Reverse Stock Split Management For For 3 Approve Qualified Employee Stock Purchase Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 5 Ratify Auditors Management For Against ENANTA PHARMACEUTICALS, INC. Meeting Date:FEB 06, 2014 Record Date:JAN 03, 2014 Meeting Type:ANNUAL Ticker:ENTA Security ID:29251M106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Bruce L. A. Carter Management For For 1.2 Elect Director Jay R. Luly Management For For 2 Ratify Auditors Management For For FIVE PRIME THERAPEUTICS, INC. Meeting Date:MAY 16, 2014 Record Date:MAR 17, 2014 Meeting Type:ANNUAL Ticker:FPRX Security ID:33830X104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Brian G. Atwood Management For For 1.2 Elect Director R. Lee Douglas Management For For 1.3 Elect Director Mark D. McDade Management For For 2 Ratify Auditors Management For For FLUIDIGM CORPORATION Meeting Date:MAY 21, 2014 Record Date:MAR 27, 2014 Meeting Type:ANNUAL Ticker:FLDM Security ID:34385P108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Patrick S. Jones Management For For 1.2 Elect Director Evan Jones Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For GILEAD SCIENCES, INC. Meeting Date:MAY 07, 2014 Record Date:MAR 12, 2014 Meeting Type:ANNUAL Ticker:GILD Security ID:375558103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John F. Cogan Management For For 1b Elect Director Etienne F. Davignon Management For For 1c Elect Director Carla A. Hills Management For For 1d Elect Director Kevin E. Lofton Management For For 1e Elect Director John W. Madigan Management For For 1f Elect Director John C. Martin Management For For 1g Elect Director Nicholas G. Moore Management For For 1h Elect Director Richard J. Whitley Management For For 1i Elect Director Gayle E. Wilson Management For For 1j Elect Director Per Wold-Olsen Management For For 2 Ratify Auditors Management For For 3 Approve Amendment to Certificate of Incorporation to Adopt Delaware as the Exclusive Forum for Certain Legal Actions Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Require Independent Board Chairman Shareholder Against Against 6 Provide Right to Act by Written Consent Shareholder Against Against 7 Link CEO Compensation to Patient Access to the Company's Medicine Shareholder Against Against HALOZYME THERAPEUTICS, INC. Meeting Date:MAY 13, 2014 Record Date:MAR 17, 2014 Meeting Type:ANNUAL Ticker:HALO Security ID:40637H109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kathryn E. Falberg Management For For 1.2 Elect Director Kenneth J. Kelley Management For For 1.3 Elect Director Matthew L. Posard Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For HEAT BIOLOGICS, INC. Meeting Date:JUN 11, 2014 Record Date:APR 25, 2014 Meeting Type:ANNUAL Ticker:HTBX Security ID:42237K102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jeffrey Wolf Management For For 1.2 Elect Director Paul Belsky Management For For 1.3 Elect Director Louis C. Bock Management For For 1.4 Elect Director Michael Kharitonov Management For For 1.5 Elect Director John Monahan Management For For 1.6 Elect Director Edward B. Smith Management For For 2 Ratify Auditors Management For For 3 Approve Omnibus Stock Plan Management For For HERON THERAPEUTICS, INC. Meeting Date:MAY 27, 2014 Record Date:MAR 28, 2014 Meeting Type:ANNUAL Ticker:HRTX Security ID:427746102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kevin C. Tang Management For For 1.2 Elect Director Stephen R. Davis Management For For 1.3 Elect Director Barry D. Quart Management For For 1.4 Elect Director Robert H. Rosen Management For For 1.5 Elect Director Craig A. Johnson Management For For 1.6 Elect Director Kimberly J. Manhard Management For For 1.7 Elect Director John W. Poyhonen Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Amend Qualified Employee Stock Purchase Plan Management For For HYPERION THERAPEUTICS, INC. Meeting Date:MAY 27, 2014 Record Date:APR 11, 2014 Meeting Type:ANNUAL Ticker:HPTX Security ID:44915N101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James I. Healy Management For For 1.2 Elect Director Jake R. Nunn Management For For 1.3 Elect Director Lota S. Zoth Management For For 2 Ratify Auditors Management For For ILLUMINA, INC. Meeting Date:MAY 28, 2014 Record Date:APR 01, 2014 Meeting Type:ANNUAL Ticker:ILMN Security ID:452327109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Daniel M. Bradbury Management For For 1.2 Elect Director Robert S. Epstein Management For For 1.3 Elect Director Roy A. Whitfield Management For For 1.4 Elect Director Francis A. deSouza Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Adopt the Jurisdiction of Incorporation as the Exclusive Forum for Certain Disputes Management For Against INCYTE CORPORATION Meeting Date:MAY 28, 2014 Record Date:APR 10, 2014 Meeting Type:ANNUAL Ticker:INCY Security ID:45337C102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard U. De Schutter Management For For 1.2 Elect Director Barry M. Ariko Management For For 1.3 Elect Director Julian C. Baker Management For For 1.4 Elect Director Paul A. Brooke Management For For 1.5 Elect Director Wendy L. Dixon Management For For 1.6 Elect Director Paul A. Friedman Management For For 1.7 Elect Director Herve Hoppenot Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For INFINITY PHARMACEUTICALS, INC. Meeting Date:JUN 17, 2014 Record Date:APR 21, 2014 Meeting Type:ANNUAL Ticker:INFI Security ID:45665G303 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jose Baselga Management For For 1.2 Elect Director Jeffrey Berkowitz Management For For 1.3 Elect Director Anthony B. Evnin Management For For 1.4 Elect Director Gwen A. Fyfe Management For For 1.5 Elect Director Eric S. Lander Management For For 1.6 Elect Director Adelene Q. Perkins Management For For 1.7 Elect Director Norman C. Selby Management For Against 1.8 Elect Director Ian F. Smith Management For For 1.9 Elect Director Michael C. Venuti Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For INSMED INCORPORATED Meeting Date:MAY 29, 2014 Record Date:APR 01, 2014 Meeting Type:ANNUAL Ticker:INSM Security ID:457669307 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Donald Hayden, Jr. Management For For 1.2 Elect Director David W.J. McGirr Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For INTRA-CELLULAR THERAPIES, INC. Meeting Date:JUN 30, 2014 Record Date:MAY 14, 2014 Meeting Type:ANNUAL Ticker:ITCI Security ID:46116X101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard Lerner Management For For 1.2 Elect Director Michael Rawlins Management For For 2 Ratify Auditors Management For For INTREXON CORPORATION Meeting Date:JUN 09, 2014 Record Date:APR 21, 2014 Meeting Type:ANNUAL Ticker:XON Security ID:46122T102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Randal J. Kirk Management For For 1b Elect Director Cesar L. Alvarez Management For For 1c Elect Director Steven Frank Management For For 1d Elect Director Larry D. Horner Management For For 1e Elect Director Jeffrey B. Kindler Management For For 1f Elect Director Dean J. Mitchell Management For For 1g Elect Director Robert B. Shapiro Management For For 1h Elect Director James S. Turley Management For For 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For For ISIS PHARMACEUTICALS, INC. Meeting Date:JUN 10, 2014 Record Date:APR 11, 2014 Meeting Type:ANNUAL Ticker:ISIS Security ID:464330109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Spencer R. Berthelsen Management For Withhold 1.2 Elect Director B. Lynne Parshall Management For For 1.3 Elect Director Joseph H. Wender Management For For 2 Ratify Appointment of Director Breaux B. Castleman to Fill Board Vacancy Management For For 3 Ratify Appointment of Director Joseph Loscalzo to Fill Board Vacancy Management For For 4 Increase Authorized Common Stock Management For For 5 Amend Non-Employee Director Stock Option Plan Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 7 Ratify Auditors Management For For JAZZ PHARMACEUTICALS PLC Meeting Date:AUG 01, 2013 Record Date:JUN 04, 2013 Meeting Type:ANNUAL Ticker:JAZZ Security ID:G50871105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Paul L. Berns Management For For 1.2 Elect Director Patrick G. Enright Management For For 1.3 Elect Director Seamus Mulligan Management For For 1.4 Elect Director Norbert G. Riedel Management For For 2 Ratify Auditors Management For For 3 Authorize the Company and/or any Subsidiary of the Company to Make Market Purchases of the Company's Ordinary Shares Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For KARYOPHARM THERAPEUTICS INC. Meeting Date:JUN 09, 2014 Record Date:APR 16, 2014 Meeting Type:ANNUAL Ticker:KPTI Security ID:48576U106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Barry E. Greene Management For For 1.2 Elect Director Mansoor Raza Mirza Management For For 2 Ratify Auditors Management For For KERYX BIOPHARMACEUTICALS, INC. Meeting Date:JUN 23, 2014 Record Date:APR 25, 2014 Meeting Type:ANNUAL Ticker:KERX Security ID:492515101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ron Bentsur Management For For 1.2 Elect Director Kevin J. Cameron Management For For 1.3 Elect Director Joseph Feczko Management For For 1.4 Elect Director Wyche Fowler, Jr. Management For For 1.5 Elect Director Jack Kaye Management For For 1.6 Elect Director Daniel P. Regan Management For For 1.7 Elect Director Michael P. Tarnok Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For LPATH, INC. Meeting Date:JUN 27, 2014 Record Date:APR 30, 2014 Meeting Type:ANNUAL Ticker:LPTN Security ID:548910306 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jeffrey A. Ferrell Management For For 1.2 Elect Director Charles A. Mathews Management For For 1.3 Elect Director Scott R. Pancoast Management For For 1.4 Elect Director Daniel H. Petree Management For For 1.5 Elect Director Daniel L. Kisner Management For For 1.6 Elect Director Donald R. Swortwood Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Change State of Incorporation from Nevada to Delaware Management For For MACROGENICS, INC. Meeting Date:JUN 05, 2014 Record Date:APR 16, 2014 Meeting Type:ANNUAL Ticker:MGNX Security ID:556099109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Scott Koenig Management For For 1.2 Elect Director Matthew Fust Management For For 2 Ratify Auditors Management For For MAST THERAPEUTICS, INC. Meeting Date:JUN 19, 2014 Record Date:APR 22, 2014 Meeting Type:ANNUAL Ticker:MSTX Security ID:576314108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Brian M. Culley Management For For 1b Elect Director Jack Lief Management For For 1c Elect Director David A. Ramsay Management For For 1d Elect Director Lewis J. Shuster Management For For 2 Ratify Auditors Management For For 3 Approve Omnibus Stock Plan Management For For MEDIVATION, INC. Meeting Date:JUN 27, 2014 Record Date:APR 29, 2014 Meeting Type:ANNUAL Ticker:MDVN Security ID:58501N101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Daniel D. Adams Management For For 1.2 Elect Director Kim D. Blickenstaff Management For For 1.3 Elect Director Kathryn E. Falberg Management For For 1.4 Elect Director David T. Hung Management For For 1.5 Elect Director C. Patrick Machado Management For For 1.6 Elect Director Dawn Svoronos Management For For 1.7 Elect Director W. Anthony Vernon Management For For 1.8 Elect Director Wendy L. Yarno Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For MEI PHARMA, INC. Meeting Date:DEC 05, 2013 Record Date:OCT 11, 2013 Meeting Type:ANNUAL Ticker:MEIP Security ID:55279B202 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William D. Rueckert Management For For 1.2 Elect Director Christine A. White Management For For 1.3 Elect Director Thomas C. Reynolds Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against MIRATI THERAPEUTICS, INC. Meeting Date:MAY 21, 2014 Record Date:MAR 25, 2014 Meeting Type:ANNUAL Ticker:MRTX Security ID:60468T105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Charles M. Baum Management For For 1.2 Elect Director Henry J. Fuchs Management For For 1.3 Elect Director Craig Johnson Management For For 1.4 Elect Director Rodney W. Lappe Management For For 1.5 Elect Director William R. Ringo Management For For 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For Against MOMENTA PHARMACEUTICALS, INC. Meeting Date:JUN 11, 2014 Record Date:APR 14, 2014 Meeting Type:ANNUAL Ticker:MNTA Security ID:60877T100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Bruce L. Downey Management For For 1.2 Elect Director Marsha H. Fanucci Management For For 1.3 Elect Director Peter Barton Hutt Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Qualified Employee Stock Purchase Plan Management For For 5 Amend Omnibus Stock Plan Management For For NEKTAR THERAPEUTICS Meeting Date:JUN 25, 2014 Record Date:APR 28, 2014 Meeting Type:ANNUAL Ticker:NKTR Security ID:640268108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Joseph J. Krivulka Management For For 1b Elect Director Howard W. Robin Management For For 1c Elect Director Dennis L. Winger Management For For 2 Amend Qualified Employee Stock Purchase Plan Management For For 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For NEUROCRINE BIOSCIENCES, INC. Meeting Date:MAY 22, 2014 Record Date:APR 01, 2014 Meeting Type:ANNUAL Ticker:NBIX Security ID:64125C109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kevin C. Gorman Management For For 1.2 Elect Director Gary A. Lyons Management For For 1.3 Elect Director William H. Rastetter Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For NEWLINK GENETICS CORPORATION Meeting Date:MAY 01, 2014 Record Date:MAR 03, 2014 Meeting Type:ANNUAL Ticker:NLNK Security ID:651511107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Charles J. Link, Jr. Management For For 1.2 Elect Director Thomas A. Raffin Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For NORTHWEST BIOTHERAPEUTICS, INC. Meeting Date:DEC 20, 2013 Record Date:NOV 15, 2013 Meeting Type:ANNUAL Ticker:NWBO Security ID:66737P600 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Alton L. Boynton Management For For 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For Against NOVAVAX, INC. Meeting Date:JUN 12, 2014 Record Date:APR 16, 2014 Meeting Type:ANNUAL Ticker:NVAX Security ID:670002104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Stanley C. Erck Management For For 1.2 Elect Director Rajiv I. Modi Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For NPS PHARMACEUTICALS, INC. Meeting Date:MAY 06, 2014 Record Date:MAR 21, 2014 Meeting Type:ANNUAL Ticker:NPSP Security ID:62936P103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael W. Bonney Management For For 1.2 Elect Director Colin Broom Management For For 1.3 Elect Director Georges Gemayel Management For For 1.4 Elect Director Pedro Granadillo Management For For 1.5 Elect Director James G. Groninger Management For For 1.6 Elect Director Francois Nader Management For For 1.7 Elect Director Rachel R. Selisker Management For For 1.8 Elect Director Peter G. Tombros Management For For 2 Approve Omnibus Stock Plan Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For NUVO RESEARCH INC. Meeting Date:JUN 11, 2014 Record Date:APR 22, 2014 Meeting Type:ANNUAL/SPECIAL Ticker:NRI Security ID:67072X505 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Daniel Chicoine Management For For 1.2 Elect Director David A. Copeland Management For For 1.3 Elect Director Anthony E. Dobranowski Management For For 1.4 Elect Director Henrich R. K. Guntermann Management For For 1.5 Elect Director Klaus von Lindeiner Management For For 1.6 Elect Director John C. London Management For For 1.7 Elect Director Jacques Messier Management For For 1.8 Elect Director Theodore H. Stanley Management For For 2 Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Reapprove Share Incentive Plan Management For Against 4 Approve Advance Notice Policy Management For Against ONCOMED PHARMACEUTICALS, INC. Meeting Date:JUN 18, 2014 Record Date:APR 21, 2014 Meeting Type:ANNUAL Ticker:OMED Security ID:68234X102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Elisha P. ('Terry') Gould, III Management For For 1.2 Elect Director Michael S. Wyzga Management For For 2 Ratify Auditors Management For For ONCOTHYREON INC. Meeting Date:JUN 06, 2014 Record Date:APR 15, 2014 Meeting Type:ANNUAL Ticker:ONTY Security ID:682324108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Daniel Spiegelman Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Non-Employee Director Restricted Stock Plan Management For For 4 Increase Authorized Common Stock Management For For 5 Ratify Auditors Management For For OREXIGEN THERAPEUTICS, INC. Meeting Date:JUN 27, 2014 Record Date:APR 29, 2014 Meeting Type:ANNUAL Ticker:OREX Security ID:686164104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Eckard Weber Management For For 1.2 Elect Director Patrick J. Mahaffy Management For Withhold 1.3 Elect Director Michael A. Narachi Management For For 2 Approve Flexible Settlement Feature for the Potential Conversion of the Notes Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Ratify Auditors Management For For PACIRA PHARMACEUTICALS, INC. Meeting Date:JUN 03, 2014 Record Date:APR 17, 2014 Meeting Type:ANNUAL Ticker:PCRX Security ID:695127100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Yvonne Greenstreet Management For For 1.2 Elect Director Gary Pace Management For For 1.3 Elect Director David Stack Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For Against 5 Approve Qualified Employee Stock Purchase Plan Management For For PHARMACYCLICS, INC. Meeting Date:MAY 08, 2014 Record Date:MAR 31, 2014 Meeting Type:ANNUAL Ticker:PCYC Security ID:716933106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert F. Booth Management For For 1.2 Elect Director Kenneth A. Clark Management For For 1.3 Elect Director Robert W. Duggan Management For For 1.4 Elect Director Eric H. Halvorson Management For For 1.5 Elect Director Minesh P. Mehta Management For For 1.6 Elect Director David D. Smith Management For For 1.7 Elect Director Richard A. van den Broek Management For For 2 Approve Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For PORTOLA PHARMACEUTICALS, INC. Meeting Date:MAY 16, 2014 Record Date:MAR 19, 2014 Meeting Type:ANNUAL Ticker:PTLA Security ID:737010108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jeffrey W. Bird Management For For 1.2 Elect Director John H. Johnson Management For For 1.3 Elect Director H. Ward Wolff Management For For 2 Ratify Auditors Management For For PROGENICS PHARMACEUTICALS, INC. Meeting Date:JUN 17, 2014 Record Date:APR 22, 2014 Meeting Type:ANNUAL Ticker:PGNX Security ID:743187106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Peter J. Crowley Management For Against 1.2 Elect Director Paul J. Maddon Management For For 1.3 Elect Director Mark R. Baker Management For For 1.4 Elect Director Karen J. Ferrante Management For For 1.5 Elect Director Michael D. Kishbauch Management For For 1.6 Elect Director David A. Scheinberg Management For For 1.7 Elect Director Nicole S. Williams Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For PROSENSA HOLDING NV Meeting Date:JUN 17, 2014 Record Date:MAY 20, 2014 Meeting Type:ANNUAL Ticker:RNA Security ID:N71546100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2.1 Receive Report of Management Board (Non-Voting) Management None None 2.2 Discuss Remuneration Report Management None None 3 Adopt Financial Statements and Statutory Reports Management For For 4 Approve Allocation of Income Management For For 5 Approve Discharge of Management Board Management For For 6 Approve Discharge of Supervisory Board Management For For 7 Ratify PricewaterhouseCoopers as Auditors Management For For 8 Elect Michael Wyzga to Supervisory Board Management For For 9 Approve Remuneration of Supervisory Board Management For Against 10.1 Authorize Repurchase of Ordinary Shares Up to 50 Percent of Issued Share Capital Management For Against 10.2 Authorize Repurchase of Preferred Shares Management For For 11 Other Business (Non-Voting) Management None None PTC THERAPEUTICS, INC. Meeting Date:JUN 10, 2014 Record Date:APR 15, 2014 Meeting Type:ANNUAL Ticker:PTCT Security ID:69366J200 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Stuart W. Peltz Management For For 1.2 Elect Director Jerome B. Zeldis Management For For 1.3 Elect Director Ronald C. Renaud, Jr. Management For For 2 Ratify Auditors Management For For PUMA BIOTECHNOLOGY, INC. Meeting Date:JUN 10, 2014 Record Date:APR 17, 2014 Meeting Type:ANNUAL Ticker:PBYI Security ID:74587V107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan H. Auerbach Management For For 1.2 Elect Director Thomas R. Malley Management For For 1.3 Elect Director Jay M. Moyes Management For For 1.4 Elect Director Troy E. Wilson Management For For 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For Against RECEPTOS, INC. Meeting Date:JUN 03, 2014 Record Date:APR 07, 2014 Meeting Type:ANNUAL Ticker:RCPT Security ID:756207106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Faheem Hasnain Management For For 1.2 Elect Director Erle T. Mast Management For For 1.3 Elect Director Mary Lynne Hedley Management For For 2 Ratify Auditors Management For For REGENERON PHARMACEUTICALS, INC. Meeting Date:JUN 13, 2014 Record Date:APR 17, 2014 Meeting Type:ANNUAL Ticker:REGN Security ID:75886F107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alfred G. Gilman Management For Withhold 1.2 Elect Director Joseph L. Goldstein Management For For 1.3 Elect Director Robert A. Ingram Management For For 1.4 Elect Director Christine A. Poon Management For For 1.5 Elect Director P. Roy Vagelos Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Approve Omnibus Stock Plan Management For Against REPROS THERAPEUTICS INC. Meeting Date:JUN 16, 2014 Record Date:APR 21, 2014 Meeting Type:ANNUAL Ticker:RPRX Security ID:76028H209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Joseph S. Podolski Management For For 1.2 Elect Director Daniel F. Cain Management For For 1.3 Elect Director Nola E. Masterson Management For For 1.4 Elect Director Saira Ramasastry Management For For 1.5 Elect Director Michael Suesserman Management For For 1.6 Elect Director Michael G. Wyllie Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SAGENT PHARMACEUTICALS, INC. Meeting Date:JUN 12, 2014 Record Date:APR 16, 2014 Meeting Type:ANNUAL Ticker:SGNT Security ID:786692103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Declassify the Board of Directors Management For For 2.1 Elect Director Robert Flanagan Management For For 2.2 Elect Director Frank Kung Management For For 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SALIX PHARMACEUTICALS, LTD. Meeting Date:JUN 13, 2014 Record Date:APR 17, 2014 Meeting Type:ANNUAL Ticker:SLXP Security ID:795435106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John F. Chappell Management For Withhold 1.2 Elect Director Thomas W. D'Alonzo Management For For 1.3 Elect Director William P. Keane Management For For 1.4 Elect Director Carolyn J. Logan Management For For 1.5 Elect Director Mark A. Sirgo Management For For 2 Increase Authorized Common Stock Management For Against 3 Approve Omnibus Stock Plan Management For Against 4 Ratify Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SANGAMO BIOSCIENCES, INC. Meeting Date:APR 21, 2014 Record Date:MAR 06, 2014 Meeting Type:ANNUAL Ticker:SGMO Security ID:800677106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edward O. Lanphier, II Management For For 1.2 Elect Director Paul B. Cleveland Management For For 1.3 Elect Director Stephen G. Dilly Management For For 1.4 Elect Director John W. Larson Management For For 1.5 Elect Director Steven J. Mento Management For For 1.6 Elect Director Saira Ramasastry Management For For 1.7 Elect Director William R. Ringo Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Increase Authorized Common Stock Management For For 4 Ratify Auditors Management For For SCICLONE PHARMACEUTICALS, INC. Meeting Date:JUN 12, 2014 Record Date:APR 14, 2014 Meeting Type:ANNUAL Ticker:SCLN Security ID:80862K104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jon S. Saxe Management For For 1.2 Elect Director Friedhelm Blobel Management For For 1.3 Elect Director Richard J. Hawkins Management For For 1.4 Elect Director Gregg Anthony Lapointe Management For For 1.5 Elect Director Simon Li Management For For 1.6 Elect Director Nancy T. Chang Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For SHIRE PLC Meeting Date:APR 29, 2014 Record Date:MAR 18, 2014 Meeting Type:ANNUAL Ticker:SHP Security ID:82481R106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Remuneration Policy Management For For 4 Elect Dominic Blakemore as Director Management For For 5 Re-elect William Burns as Director Management For For 6 Re-elect Dr Steven Gillis as Director Management For For 7 Re-elect Dr David Ginsburg as Director Management For For 8 Re-elect David Kappler as Director Management For For 9 Re-elect Susan Kilsby as Director Management For For 10 Re-elect Anne Minto as Director Management For For 11 Re-elect Dr Flemming Ornskov as Director Management For For 12 Re-elect David Stout as Director Management For For 13 Reappoint Deloitte LLP as Auditors Management For For 14 Authorise the Audit, Compliance & Risk Committee to Fix Remuneration of Auditors Management For For 15 Approve Increase in Borrowing Powers Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise Market Purchase of Ordinary Shares Management For For 19 Authorise the Company to Call EGM with Two Weeks' Notice Management For For SOPHIRIS BIO INC. Meeting Date:MAY 29, 2014 Record Date:APR 07, 2014 Meeting Type:ANNUAL Ticker:SPHS Security ID:83578Q209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Six Management For For 2.1 Elect Director Lars Ekman Management For For 2.2 Elect Director John (Jack) Geltosky Management For For 2.3 Elect Director Jim Heppell Management For For 2.4 Elect Director Gerald T. Proehl Management For For 2.5 Elect Director Joseph L. Turner Management For For 2.6 Elect Director Randall E. Woods Management For For 3 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For STEMLINE THERAPEUTICS, INC. Meeting Date:JUN 19, 2014 Record Date:APR 21, 2014 Meeting Type:ANNUAL Ticker:STML Security ID:85858C107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ron Bentsur Management For For 1.2 Elect Director Eric L. Dobmeier Management For For 2 Ratify Auditors Management For For SUNESIS PHARMACEUTICALS, INC. Meeting Date:JUN 05, 2014 Record Date:APR 09, 2014 Meeting Type:ANNUAL Ticker:SNSS Security ID:867328601 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Matthew K. Fust Management For For 1.2 Elect Director David C. Stump Management For For 1.3 Elect Director Daniel N. Swisher, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For TARGACEPT, INC. Meeting Date:JUN 05, 2014 Record Date:APR 16, 2014 Meeting Type:ANNUAL Ticker:TRGT Security ID:87611R306 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Julia R. Brown Management For For 1.2 Elect Director Stephen A. Hill Management For For 1.3 Elect Director John P. Richard Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For TEKMIRA PHARMACEUTICALS CORPORATION Meeting Date:MAY 08, 2014 Record Date:MAR 31, 2014 Meeting Type:ANNUAL/SPECIAL Ticker:TKM Security ID:87911B209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Mark Murray Management For For 2 Elect Director Frank Karbe Management For For 3 Elect Director Daniel Kisner Management For For 4 Elect Director Kenneth Galbraith Management For For 5 Elect Director Donald Jewell Management For For 6 Elect Director Peggy Phillips Management For For 7 Ratify KPMG LLP as Auditors Management For For 8 Amend Omnibus Share Compensation Plan Management For For 9 Other Business Management For Against TESARO, INC. Meeting Date:MAY 16, 2014 Record Date:MAR 19, 2014 Meeting Type:ANNUAL Ticker:TSRO Security ID:881569107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Leon (Lonnie) O. Moulder, Jr. Management For For 1.2 Elect Director Mary Lynne Hedley Management For For 1.3 Elect Director David M. Mott Management For For 1.4 Elect Director Lawrence (Larry) M. Alleva Management For For 1.5 Elect Director James O. Armitage Management For For 1.6 Elect Director Earl M. (Duke) Collier, Jr. Management For For 1.7 Elect Director Arnold L. Oronsky Management For For 1.8 Elect Director Beth Seidenberg Management For For 2 Ratify Auditors Management For For THERAPEUTICSMD, INC. Meeting Date:AUG 22, 2013 Record Date:JUN 24, 2013 Meeting Type:ANNUAL Ticker:TXMD Security ID:88338N107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Tommy G. Thompson Management For For 1.2 Elect Director Robert G. Finizio Management For For 1.3 Elect Director John C.K. Milligan, IV Management For For 1.4 Elect Director Brian Bernick Management For For 1.5 Elect Director Cooper C. Collins Management For For 1.6 Elect Director Samuel A. Greco Management For For 1.7 Elect Director Robert V. LaPenta, Jr. Management For For 1.8 Elect Director Jules A. Musing Management For For 1.9 Elect Director Nicholas Segal Management For For 2 Amend Omnibus Stock Plan Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Ratify Auditors Management For For THERAPEUTICSMD, INC. Meeting Date:JUN 05, 2014 Record Date:APR 07, 2014 Meeting Type:ANNUAL Ticker:TXMD Security ID:88338N107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Tommy G. Thompson Management For Withhold 1.2 Elect Director Robert G. Finizio Management For For 1.3 Elect Director John C.K. Milligan, IV Management For For 1.4 Elect Director Brian Bernick Management For For 1.5 Elect Director Cooper C. Collins Management For Withhold 1.6 Elect Director Randall Stanicky Management For For 1.7 Elect Director Robert V. LaPenta, Jr. Management For For 1.8 Elect Director Jules A. Musing Management For For 1.9 Elect Director Nicholas Segal Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For THRESHOLD PHARMACEUTICALS, INC. Meeting Date:MAY 16, 2014 Record Date:MAR 21, 2014 Meeting Type:ANNUAL Ticker:THLD Security ID:885807206 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jeffrey W. Bird Management For For 1.2 Elect Director Harold E. Selick Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For TONIX PHARMACEUTICALS HOLDING CORP. Meeting Date:JUN 09, 2014 Record Date:MAY 01, 2014 Meeting Type:ANNUAL Ticker:TNXP Security ID:890260201 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Seth Lederman Management For For 1.2 Elect Director Stuart Davidson Management For For 1.3 Elect Director Patrick Grace Management For For 1.4 Elect Director Donald W. Landry Management For For 1.5 Elect Director Ernest Mario Management For For 1.6 Elect Director Charles E. Mather, IV Management For For 1.7 Elect Director John Rhodes Management For For 1.8 Elect Director Samuel Saks Management For For 2 Ratify Auditors Management For For 3 Approve Omnibus Stock Plan Management For For 4 Approve Qualified Employee Stock Purchase Plan Management For For TRANSCEPT PHARMACEUTICALS, INC. Meeting Date:DEC 19, 2013 Record Date:NOV 05, 2013 Meeting Type:SPECIAL Ticker:TSPT Security ID:89354M106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Eliminatation of the Tax Benefit Preservation Plan Shareholder Against Against 2 Remove Existing Director Christopher B. Ehrlich Shareholder Against Against 3 Remove Existing Director Glenn A. Oclassen Shareholder Against Against 4 Remove Existing Director Jake R. Nunn Shareholder Against Against 5 Remove Existing Director G. Kirk Raab Shareholder Against Against 6 Remove Any Other Person Elected to the Board After October 2, 2013 and Prior to the Special Meeting to Become a Member of the Board at Any Future Time or Upon Any Event Shareholder Against Against UNITED THERAPEUTICS CORPORATION Meeting Date:JUN 26, 2014 Record Date:APR 30, 2014 Meeting Type:ANNUAL Ticker:UTHR Security ID:91307C102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Raymond Dwek Management For Withhold 1.2 Elect Director Roger Jeffs Management For For 1.3 Elect Director Christopher Patusky Management For For 1.4 Elect Director Tommy Thompson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Approve Executive Incentive Bonus Plan Management For For 4 Ratify Auditors Management For For VERASTEM, INC. Meeting Date:MAY 05, 2014 Record Date:MAR 28, 2014 Meeting Type:ANNUAL Ticker:VSTM Security ID:92337C104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alison Lawton Management For For 1.2 Elect Director Stephen A. Sherwin Management For For 1.3 Elect Director Timothy Barberich Management For For 2 Ratify Auditors Management For For VERTEX PHARMACEUTICALS INCORPORATED Meeting Date:MAY 07, 2014 Record Date:MAR 10, 2014 Meeting Type:ANNUAL Ticker:VRTX Security ID:92532F100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Margaret G. McGlynn Management For For 1.2 Elect Director Wayne J. Riley Management For For 1.3 Elect Director William D. Young Management For For 2 Amend Omnibus Stock Plan Management For Against 3 Ratify Auditors Management For Against 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against Franklin Flex Cap Growth Fund ACE LIMITED Meeting Date:JAN 10, 2014 Record Date:DEC 05, 2013 Meeting Type:SPECIAL Ticker:ACE Security ID:H0023R105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Dividend Distribution from Legal Reserves Management For For 2 Elect of Homburger AG as Independent Proxy Management For For 3 Transact Other Business (Voting) Management For For ACTAVIS PLC Meeting Date:MAY 09, 2014 Record Date:MAR 14, 2014 Meeting Type:ANNUAL Ticker:ACT Security ID:G0083B108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Paul M. Bisaro Management For For 1b Elect Director James H. Bloem Management For For 1c Elect Director Christopher W. Bodine Management For For 1d Elect Director Tamar D. Howson Management For For 1e Elect Director John A. King Management For For 1f Elect Director Catherine M. Klema Management For For 1g Elect Director Jiri Michal Management For For 1h Elect Director Sigurdur Olafsson Management For For 1i Elect Director Patrick J. O'Sullivan Management For For 1j Elect Director Ronald R. Taylor Management For For 1k Elect Director Andrew L. Turner Management For For 1l Elect Director Fred G. Weiss Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Report on Sustainability Shareholder Against For ACTAVIS PLC Meeting Date:JUN 17, 2014 Record Date:MAY 02, 2014 Meeting Type:SPECIAL Ticker:ACT Security ID:G0083B108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Issue Shares in Connection with Acquisition Management For For 2 Adjourn Meeting Management For For ACTAVIS, INC. Meeting Date:SEP 10, 2013 Record Date:JUL 30, 2013 Meeting Type:SPECIAL Ticker:ACT Security ID:00507K103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Approve Creation of Distributable Reserves Management For For 3 Advisory Vote on Golden Parachutes Management For For 4 Adjourn Meeting Management For For AFFILIATED MANAGERS GROUP, INC. Meeting Date:JUN 16, 2014 Record Date:APR 17, 2014 Meeting Type:ANNUAL Ticker:AMG Security ID:008252108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Samuel T. Byrne Management For For 1b Elect Director Dwight D. Churchill Management For For 1c Elect Director Niall Ferguson Management For For 1d Elect Director Sean M. Healey Management For For 1e Elect Director Harold J. Meyerman Management For For 1f Elect Director William J. Nutt Management For For 1g Elect Director Tracy P. Palandjian Management For For 1h Elect Director Rita M. Rodriguez Management For For 1i Elect Director Patrick T. Ryan Management For For 1j Elect Director Jide J. Zeitlin Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For AFLAC INCORPORATED Meeting Date:MAY 05, 2014 Record Date:FEB 26, 2014 Meeting Type:ANNUAL Ticker:AFL Security ID:001055102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Daniel P. Amos Management For For 1b Elect Director John Shelby Amos, II Management For For 1c Elect Director Paul S. Amos, II Management For For 1d Elect Director W. Paul Bowers Management For For 1e Elect Director Kriss Cloninger, III Management For Against 1f Elect Director Elizabeth J. Hudson Management For For 1g Elect Director Douglas W. Johnson Management For For 1h Elect Director Robert B. Johnson Management For For 1i Elect Director Charles B. Knapp Management For For 1j Elect Director Barbara K. Rimer Management For For 1k Elect Director Melvin T. Stith Management For For 1l Elect Director David Gary Thompson Management For For 1m Elect Director Takuro Yoshida Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For AIRGAS, INC. Meeting Date:AUG 06, 2013 Record Date:JUN 14, 2013 Meeting Type:ANNUAL Ticker:ARG Security ID:009363102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John P. Clancey Management For For 1.2 Elect Director Richard C. Ill Management For Withhold 1.3 Elect Director Ted B. Miller, Jr. Management For For 2 Amend Executive Incentive Bonus Plan Management For For 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Declassify the Board of Directors Shareholder Against For ALLIANCE DATA SYSTEMS CORPORATION Meeting Date:JUN 05, 2014 Record Date:APR 07, 2014 Meeting Type:ANNUAL Ticker:ADS Security ID:018581108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Bruce K. Anderson Management For For 1.2 Elect Director Roger H. Ballou Management For For 1.3 Elect Director Lawrence M. Benveniste Management For For 1.4 Elect Director D. Keith Cobb Management For For 1.5 Elect Director E. Linn Draper, Jr. Management For For 1.6 Elect Director Kenneth R. Jensen Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For AMAZON.COM, INC. Meeting Date:MAY 21, 2014 Record Date:MAR 31, 2014 Meeting Type:ANNUAL Ticker:AMZN Security ID:023135106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Jeffrey P. Bezos Management For For 1b Elect Director Tom A. Alberg Management For For 1c Elect Director John Seely Brown Management For For 1d Elect Director William B. Gordon Management For For 1e Elect Director Jamie S. Gorelick Management For For 1f Elect Director Alain Monie Management For For 1g Elect Director Jonathan J. Rubinstein Management For For 1h Elect Director Thomas O. Ryder Management For Against 1i Elect Director Patricia Q. Stonesifer Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Political Contributions Shareholder Against For AMERICAN TOWER CORPORATION Meeting Date:MAY 20, 2014 Record Date:MAR 25, 2014 Meeting Type:ANNUAL Ticker:AMT Security ID:03027X100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Raymond P. Dolan Management For For 1b Elect Director Ronald M. Dykes Management For For 1c Elect Director Carolyn F. Katz Management For For 1d Elect Director Gustavo Lara Cantu Management For For 1e Elect Director JoAnn A. Reed Management For For 1f Elect Director Pamela D.A. Reeve Management For For 1g Elect Director David E. Sharbutt Management For For 1h Elect Director James D. Taiclet, Jr. Management For For 1i Elect Director Samme L. Thompson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ANADARKO PETROLEUM CORPORATION Meeting Date:MAY 13, 2014 Record Date:MAR 18, 2014 Meeting Type:ANNUAL Ticker:APC Security ID:032511107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Anthony R. Chase Management For For 1b Elect Director Kevin P. Chilton Management For For 1c Elect Director H. Paulett Eberhart Management For For 1d Elect Director Peter J. Fluor Management For For 1e Elect Director Richard L. George Management For For 1f Elect Director Charles W. Goodyear Management For For 1g Elect Director John R. Gordon Management For For 1h Elect Director Eric D. Mullins Management For For 1i Elect Director R. A. Walker Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Political Contributions Shareholder Against Against 5 Report on Financial Risks of Climate Change Shareholder Against Against ANSYS, INC. Meeting Date:MAY 20, 2014 Record Date:MAR 21, 2014 Meeting Type:ANNUAL Ticker:ANSS Security ID:03662Q105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James E. Cashman, III Management For For 1.2 Elect Director Ajei S. Gopal Management For For 1.3 Elect Director William R. McDermott Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For APPLE INC. Meeting Date:FEB 28, 2014 Record Date:DEC 30, 2013 Meeting Type:ANNUAL Ticker:AAPL Security ID:037833100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William Campbell Management For For 1.2 Elect Director Timothy Cook Management For For 1.3 Elect Director Millard Drexler Management For For 1.4 Elect Director Al Gore Management For For 1.5 Elect Director Robert Iger Management For For 1.6 Elect Director Andrea Jung Management For For 1.7 Elect Director Arthur Levinson Management For For 1.8 Elect Director Ronald Sugar Management For For 2 Adopt Majority Voting for Uncontested Election of Directors Management For For 3 Amend Articles to Eliminate Board Blank Check Authority to Issue Preferred Stock Management For For 4 Establish a Par Value for Common Stock Management For For 5 Ratify Auditors Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 7 Approve Omnibus Stock Plan Management For For 8 Establish Board Committee on Human Rights Shareholder Against Against 9 Report on Trade Associations and Organizations that Promote Sustainability Practices Shareholder Against Against 10 Advisory Vote to Increase Capital Repurchase Program Shareholder Against Abstain 11 Proxy Access Shareholder Against Against BALLY TECHNOLOGIES, INC. Meeting Date:DEC 05, 2013 Record Date:OCT 07, 2013 Meeting Type:ANNUAL Ticker:BYI Security ID:05874B107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard Haddrill Management For For 1.2 Elect Director Josephine Linden Management For For 1.3 Elect Director Ramesh Srinivasan Management For For 2 Amend Omnibus Stock Plan Management For For 3 Amend Qualified Employee Stock Purchase Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Ratify Auditors Management For For BIOGEN IDEC INC. Meeting Date:JUN 12, 2014 Record Date:APR 15, 2014 Meeting Type:ANNUAL Ticker:BIIB Security ID:09062X103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Caroline D. Dorsa Management For For 1.2 Elect Director Stelios Papadopoulos Management For For 1.3 Elect Director George A. Scangos Management For For 1.4 Elect Director Lynn Schenk Management For For 1.5 Elect Director Alexander J. Denner Management For For 1.6 Elect Director Nancy L. Leaming Management For For 1.7 Elect Director Richard C. Mulligan Management For For 1.8 Elect Director Robert W. Pangia Management For For 1.9 Elect Director Brian S. Posner Management For For 1.10 Elect Director Eric K. Rowinsky Management For For 1.11 Elect Director Stephen A. Sherwin Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For BORGWARNER INC. Meeting Date:APR 30, 2014 Record Date:MAR 03, 2014 Meeting Type:ANNUAL Ticker:BWA Security ID:099724106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jan Carlson Management For For 1.2 Elect Director Dennis C. Cuneo Management For For 1.3 Elect Director Vicki L. Sato Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For 5 Declassify the Board of Directors Management For For 6 Reduce Supermajority Vote Requirement Shareholder Against For BOTTOMLINE TECHNOLOGIES (DE), INC. Meeting Date:NOV 14, 2013 Record Date:SEP 25, 2013 Meeting Type:ANNUAL Ticker:EPAY Security ID:101388106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James L. Loomis Management For For 1.2 Elect Director Daniel M. McGurl Management For Withhold 1.3 Elect Director Jennifer M. Gray Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For BRISTOL-MYERS SQUIBB COMPANY Meeting Date:MAY 06, 2014 Record Date:MAR 14, 2014 Meeting Type:ANNUAL Ticker:BMY Security ID:110122108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Lamberto Andreotti Management For For 1B Elect Director Lewis B. Campbell Management For Against 1C Elect Director James M. Cornelius Management For For 1D Elect Director Laurie H. Glimcher Management For For 1E Elect Director Michael Grobstein Management For For 1F Elect Director Alan J. Lacy Management For For 1G Elect Director Thomas J. Lynch, Jr. Management For For 1H Elect Director Dinesh C. Paliwal Management For For 1I Elect Director Vicki L. Sato Management For For 1J Elect Director Gerald L. Storch Management For For 1K Elect Director Togo D. West, Jr. Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Adopt Simple Majority Vote Shareholder None For BROADSOFT, INC. Meeting Date:MAY 02, 2014 Record Date:MAR 07, 2014 Meeting Type:ANNUAL Ticker:BSFT Security ID:11133B409 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David Bernardi Management For Withhold 1.2 Elect Director John D. Markley, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For BUFFALO WILD WINGS, INC. Meeting Date:MAY 08, 2014 Record Date:MAR 10, 2014 Meeting Type:ANNUAL Ticker:BWLD Security ID:119848109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Sally J. Smith Management For For 1.2 Elect Director J. Oliver Maggard Management For For 1.3 Elect Director James M. Damian Management For For 1.4 Elect Director Dale M. Applequist Management For For 1.5 Elect Director Warren E. Mack Management For Withhold 1.6 Elect Director Michael P. Johnson Management For For 1.7 Elect Director Jerry R. Rose Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For CALPINE CORPORATION Meeting Date:MAY 14, 2014 Record Date:MAR 18, 2014 Meeting Type:ANNUAL Ticker:CPN Security ID:131347304 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Frank Cassidy Management For For 1.2 Elect Director Jack A. Fusco Management For For 1.3 Elect Director John B. (Thad) Hill Management For For 1.4 Elect Director Robert C. Hinckley Management For For 1.5 Elect Director Michael W. Hofmann Management For For 1.6 Elect Director David C. Merritt Management For For 1.7 Elect Director W. Benjamin Moreland Management For For 1.8 Elect Director Robert A. Mosbacher, Jr. Management For For 1.9 Elect Director Denise M. O'Leary Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CANADIAN PACIFIC RAILWAY LIMITED Meeting Date:MAY 01, 2014 Record Date:MAR 03, 2014 Meeting Type:ANNUAL Ticker:CP Security ID:13645T100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Ratify Deloitte LLP as Auditors Management For For 2 Advisory Vote on Executive Compensation Approach Management For For 3.1 Elect Director William A. Ackman Management For For 3.2 Elect Director Gary F. Colter Management For For 3.3 Elect Director Isabelle Courville Management For For 3.4 Elect Director Paul G. Haggis Management For For 3.5 Elect Director E. Hunter Harrison Management For For 3.6 Elect Director Paul C. Hilal Management For For 3.7 Elect Director Krystyna T. Hoeg Management For For 3.8 Elect Director Rebecca MacDonald Management For For 3.9 Elect Director Anthony R. Melman Management For For 3.10 Elect Director Linda J. Morgan Management For For 3.11 Elect Director Jim Prentice Management For For 3.12 Elect Director Andrew F. Reardon Management For For 3.13 Elect Director Stephen C. Tobias Management For For CAVIUM, INC. Meeting Date:JUN 19, 2014 Record Date:APR 22, 2014 Meeting Type:ANNUAL Ticker:CAVM Security ID:14964U108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director C.N. Reddy Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against CELGENE CORPORATION Meeting Date:JUN 18, 2014 Record Date:APR 21, 2014 Meeting Type:ANNUAL Ticker:CELG Security ID:151020104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert J. Hugin Management For For 1.2 Elect Director Richard W. Barker Management For For 1.3 Elect Director Michael D. Casey Management For For 1.4 Elect Director Carrie S. Cox Management For For 1.5 Elect Director Rodman L. Drake Management For For 1.6 Elect Director Michael A. Friedman Management For For 1.7 Elect Director Gilla Kaplan Management For For 1.8 Elect Director James J. Loughlin Management For For 1.9 Elect Director Ernest Mario Management For For 2 Ratify Auditors Management For For 3 Increase Authorized Common Stock and Approve Stock Split Management For For 4 Amend Omnibus Stock Plan Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Report on Lobbying Payments and Policy Shareholder Against For CELLDEX THERAPEUTICS, INC. Meeting Date:MAY 28, 2014 Record Date:APR 02, 2014 Meeting Type:ANNUAL Ticker:CLDX Security ID:15117B103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Larry Ellberger Management For For 1.2 Elect Director Anthony S. Marucci Management For For 1.3 Elect Director Herbert J. Conrad Management For For 1.4 Elect Director George O. Elston Management For For 1.5 Elect Director Harry H. Penner, Jr. Management For For 1.6 Elect Director Timothy M. Shannon Management For For 1.7 Elect Director Karen L. Shoos Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CERNER CORPORATION Meeting Date:MAY 23, 2014 Record Date:MAR 26, 2014 Meeting Type:ANNUAL Ticker:CERN Security ID:156782104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John C. Danforth Management For For 1b Elect Director Neal L. Patterson Management For For 1c Elect Director William D. Zollars Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CHART INDUSTRIES, INC. Meeting Date:MAY 22, 2014 Record Date:MAR 25, 2014 Meeting Type:ANNUAL Ticker:GTLS Security ID:16115Q308 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Samuel F. Thomas Management For For 1.2 Elect Director W. Douglas Brown Management For For 1.3 Elect Director Richard E. Goodrich Management For For 1.4 Elect Director Terrence J. Keating Management For For 1.5 Elect Director Steven W. Krablin Management For For 1.6 Elect Director Michael W. Press Management For For 1.7 Elect Director Elizabeth G. Spomer Management For For 1.8 Elect Director Thomas L. Williams Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Executive Incentive Bonus Plan Management For For CHARTER COMMUNICATIONS, INC. Meeting Date:MAY 06, 2014 Record Date:MAR 07, 2014 Meeting Type:ANNUAL Ticker:CHTR Security ID:16117M305 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director W. Lance Conn Management For For 1.2 Elect Director Michael P. Huseby Management For For 1.3 Elect Director Craig A. Jacobson Management For For 1.4 Elect Director Gregory B. Maffei Management For Withhold 1.5 Elect Director John C. Malone Management For Withhold 1.6 Elect Director John D. Markley, Jr. Management For For 1.7 Elect Director David C. Merritt Management For For 1.8 Elect Director Balan Nair Management For Withhold 1.9 Elect Director Thomas M. Rutledge Management For For 1.10 Elect Director Eric L. Zinterhofer Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For CHIPOTLE MEXICAN GRILL, INC. Meeting Date:MAY 15, 2014 Record Date:MAR 17, 2014 Meeting Type:ANNUAL Ticker:CMG Security ID:169656105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John Charlesworth Management For For 1.2 Elect Director Monty Moran Management For For 1.3 Elect Director Kimbal Musk Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For 4 Amend Omnibus Stock Plan Management For Against 5 Report on Sustainability Shareholder Against Against 6 Reduce Supermajority Vote Requirement Shareholder Against For COLFAX CORPORATION Meeting Date:MAY 14, 2014 Record Date:MAR 20, 2014 Meeting Type:ANNUAL Ticker:CFX Security ID:194014106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Mitchell P. Rales Management For For 1b Elect Director Steven E. Simms Management For For 1c Elect Director Clay H. Kiefaber Management For For 1d Elect Director Patrick W. Allender Management For For 1e Elect Director Thomas S. Gayner Management For For 1f Elect Director Rhonda L. Jordan Management For For 1g Elect Director San W. Orr, III Management For For 1h Elect Director A. Clayton Perfall Management For For 1i Elect Director Rajiv Vinnakota Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CUMMINS INC. Meeting Date:MAY 13, 2014 Record Date:MAR 11, 2014 Meeting Type:ANNUAL Ticker:CMI Security ID:231021106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director N. Thomas Linebarger Management For For 2 Elect Director William I. Miller Management For For 3 Elect Director Alexis M. Herman Management For For 4 Elect Director Georgia R. Nelson Management For For 5 Elect Director Robert K. Herdman Management For For 6 Elect Director Robert J. Bernhard Management For For 7 Elect Director Franklin R. Chang Diaz Management For For 8 Elect Director Stephen B. Dobbs Management For For 9 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 10 Ratify Auditors Management For For 11 Provide For Confidential Running Vote Tallies Shareholder Against Against CYTEC INDUSTRIES INC. Meeting Date:APR 22, 2014 Record Date:FEB 28, 2014 Meeting Type:ANNUAL Ticker:CYT Security ID:232820100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Anthony G. Fernandes Management For For 1b Elect Director Shane D. Fleming Management For For 1c Elect Director Raymond P. Sharpe Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For DANAHER CORPORATION Meeting Date:MAY 06, 2014 Record Date:MAR 07, 2014 Meeting Type:ANNUAL Ticker:DHR Security ID:235851102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director H. Lawrence Culp, Jr. Management For For 1.2 Elect Director Donald J. Ehrlich Management For Against 1.3 Elect Director Linda Hefner Filler Management For For 1.4 Elect Director Teri List-Stoll Management For For 1.5 Elect Director Walter G. Lohr, Jr. Management For Against 1.6 Elect Director Mitchell P. Rales Management For For 1.7 Elect Director Steven M. Rales Management For For 1.8 Elect Director John T. Schwieters Management For For 1.9 Elect Director Alan G. Spoon Management For Against 1.10 Elect Director Elias A. Zerhouni Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Report on Political Contributions Shareholder Against For 5 Require Independent Board Chairman Shareholder Against For DAVITA HEALTHCARE PARTNERS INC. Meeting Date:JUN 17, 2014 Record Date:APR 24, 2014 Meeting Type:ANNUAL Ticker:DVA Security ID:23918K108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Pamela M. Arway Management For For 1b Elect Director Charles G. Berg Management For For 1c Elect Director Carol Anthony (John) Davidson Management For For 1d Elect Director Paul J. Diaz Management For For 1e Elect Director Peter T. Grauer Management For For 1f Elect Director Robert J. Margolis Management For For 1g Elect Director John M. Nehra Management For For 1h Elect Director William L. Roper Management For For 1i Elect Director Kent J. Thiry Management For For 1j Elect Director Roger J. Valine Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Require Independent Board Chairman Shareholder Against For DEMANDWARE, INC. Meeting Date:MAY 21, 2014 Record Date:MAR 24, 2014 Meeting Type:ANNUAL Ticker:DWRE Security ID:24802Y105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Charles F. Kane Management For For 1.2 Elect Director Stephan Schambach Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For DIAMONDBACK ENERGY, INC. Meeting Date:JUN 09, 2014 Record Date:APR 14, 2014 Meeting Type:ANNUAL Ticker:FANG Security ID:25278X109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Steven E. West Management For For 1.2 Elect Director Michael P. Cross Management For For 1.3 Elect Director Travis D. Stice Management For For 1.4 Elect Director David L. Houston Management For For 1.5 Elect Director Mark L. Plaumann Management For For 2 Approve Executive Incentive Bonus Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Ratify Auditors Management For For DICK'S SPORTING GOODS, INC. Meeting Date:JUN 11, 2014 Record Date:APR 14, 2014 Meeting Type:ANNUAL Ticker:DKS Security ID:253393102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jacqualyn A. Fouse Management For For 1.2 Elect Director Lawrence J. Schorr Management For For 1.3 Elect Director Edward W. Stack Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against DIGITALGLOBE, INC. Meeting Date:MAY 28, 2014 Record Date:APR 01, 2014 Meeting Type:ANNUAL Ticker:DGI Security ID:25389M877 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Howell M. Estes III Management For For 1b Elect Director Kimberly Till Management For For 1c Elect Director Eddy Zervigon Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For DISCOVER FINANCIAL SERVICES Meeting Date:MAY 07, 2014 Record Date:MAR 11, 2014 Meeting Type:ANNUAL Ticker:DFS Security ID:254709108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jeffrey S. Aronin Management For For 1.2 Elect Director Mary K. Bush Management For For 1.3 Elect Director Gregory C. Case Management For For 1.4 Elect Director Candace H. Duncan Management For For 1.5 Elect Director Cynthia A. Glassman Management For For 1.6 Elect Director Richard H. Lenny Management For For 1.7 Elect Director Thomas G. Maheras Management For For 1.8 Elect Director Michael H. Moskow Management For For 1.9 Elect Director David W. Nelms Management For For 1.10 Elect Director Mark A. Thierer Management For For 1.11 Elect Director Lawrence A. Weinbach Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For DOLLAR GENERAL CORPORATION Meeting Date:MAY 29, 2014 Record Date:MAR 21, 2014 Meeting Type:ANNUAL Ticker:DG Security ID:256677105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Warren F. Bryant Management For For 1b Elect Director Michael M. Calbert Management For For 1c Elect Director Sandra B. Cochran Management For Against 1d Elect Director Richard W. Dreiling Management For For 1e Elect Director Patricia D. Fili-Krushel Management For For 1f Elect Director William C. Rhodes, III Management For For 1g Elect Director David B. Rickard Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For EBAY INC. Meeting Date:MAY 13, 2014 Record Date:MAR 18, 2014 Meeting Type:ANNUAL Ticker:EBAY Security ID:278642103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Fred D. Anderson Management For For 1.2 Elect Director Edward W. Barnholt Management For For 1.3 Elect Director Scott D. Cook Management For For 1.4 Elect Director John J. Donahoe Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For Against 4 Ratify Auditors Management For For 5 Provide Right to Act by Written Consent Shareholder Against For 6 Vote on Company's Spin Off (Withdrawn) Shareholder None None ECOLAB INC. Meeting Date:MAY 08, 2014 Record Date:MAR 11, 2014 Meeting Type:ANNUAL Ticker:ECL Security ID:278865100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Election Of Director Douglas M. Baker, Jr. Management For For 1.2 Election Of Director Barbara J. Beck Management For For 1.3 Election Of Director Leslie S. Biller Management For For 1.4 Election Of Director Carl M. Casale Management For For 1.5 Election Of Director Stephen I. Chazen Management For For 1.6 Election Of Director Jerry A. Grundhofer Management For For 1.7 Election Of Director Arthur J. Higgins Management For For 1.8 Election Of Director Joel W. Johnson Management For For 1.9 Election Of Director Michael Larson Management For For 1.10 Election Of Director Jerry W. Levin Management For For 1.11 Election Of Director Robert L. Lumpkins Management For For 1.12 Election Of Director Victoria J. Reich Management For For 1.13 Election Of Director Suzanne M. Vautrinot Management For For 1.14 Election Of Director John J. Zillmer Management For For 2 Ratify Auditors Management For For 3 Amend Executive Incentive Bonus Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Require Independent Board Chairman Shareholder Against For ENVISION HEALTHCARE HOLDINGS, INC. Meeting Date:MAY 29, 2014 Record Date:APR 03, 2014 Meeting Type:ANNUAL Ticker:EVHC Security ID:29413U103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mark V. Mactas Management For For 1.2 Elect Director Randel G. Owen Management For For 1.3 Elect Director Richard J. Schnall Management For For 2 Approve Executive Incentive Bonus Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management Three Years One Year 5 Ratify Auditors Management For For EVERCORE PARTNERS INC. Meeting Date:JUN 05, 2014 Record Date:APR 16, 2014 Meeting Type:ANNUAL Ticker:EVR Security ID:29977A105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Roger C. Altman Management For For 1.2 Elect Director Pedro Aspe Management For For 1.3 Elect Director Richard I. Beattie Management For For 1.4 Elect Director Francois de Saint Phalle Management For For 1.5 Elect Director Gail B. Harris Management For For 1.6 Elect Director Curt Hessler Management For For 1.7 Elect Director Robert B. Millard Management For For 1.8 Elect Director Ralph L. Schlosstein Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For EXPEDITORS INTERNATIONAL OF WASHINGTON, INC. Meeting Date:MAY 07, 2014 Record Date:MAR 06, 2014 Meeting Type:ANNUAL Ticker:EXPD Security ID:302130109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Peter J. Rose Management For For 1.2 Elect Director Robert R. Wright Management For Against 1.3 Elect Director Mark A. Emmert Management For For 1.4 Elect Director R. Jordan Gates Management For For 1.5 Elect Director Dan P. Kourkoumelis Management For For 1.6 Elect Director Michael J. Malone Management For Against 1.7 Elect Director John W. Meisenbach Management For Against 1.8 Elect Director Jeffrey S. Musser Management For For 1.9 Elect Director Liane J. Pelletier Management For For 1.10 Elect Director James L.K. Wang Management For Against 1.11 Elect Director Tay Yoshitani Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Approve Stock Option Plan Management For For 4 Amend Qualified Employee Stock Purchase Plan Management For For 5 Approve Restricted Stock Plan Management For For 6 Ratify Auditors Management For For FACEBOOK, INC. Meeting Date:MAY 22, 2014 Record Date:MAR 24, 2014 Meeting Type:ANNUAL Ticker:FB Security ID:30303M102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Marc L. Andreessen Management For Withhold 1.2 Elect Director Erskine B. Bowles Management For For 1.3 Elect Director Susan D. Desmond-Hellmann Management For For 1.4 Elect Director Donald E. Graham Management For For 1.5 Elect Director Reed Hastings Management For For 1.6 Elect Director Sheryl K. Sandberg Management For For 1.7 Elect Director Peter A. Thiel Management For For 1.8 Elect Director Mark Zuckerberg Management For For 2 Ratify Auditors Management For For 3 Approve Recapitalization Plan for all Stock to Have One-vote per Share Shareholder Against For 4 Report on Lobbying Payments and Policy Shareholder Against For 5 Screen Political Contributions for Consistency with Corporate Values Shareholder Against Against 6 Assess Privacy and Advertising Policy Relating to Childhood Obesity Shareholder Against Against 7 Report on Sustainability Shareholder Against Against FINANCIAL ENGINES, INC. Meeting Date:MAY 20, 2014 Record Date:MAR 21, 2014 Meeting Type:ANNUAL Ticker:FNGN Security ID:317485100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Blake R. Grossman Management For For 1.2 Elect Director Robert A. Huret Management For For 1.3 Elect Director Jeffrey N. Maggioncalda Management For For 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For Against 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For FIREEYE, INC. Meeting Date:JUN 11, 2014 Record Date:APR 14, 2014 Meeting Type:ANNUAL Ticker:FEYE Security ID:31816Q101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William M. Coughran Jr. Management For For 1.2 Elect Director Gaurav Garg Management For For 1.3 Elect Director Promod Haque Management For For 2 Ratify Auditors Management For For FLEETCOR TECHNOLOGIES, INC. Meeting Date:MAY 29, 2014 Record Date:APR 11, 2014 Meeting Type:ANNUAL Ticker:FLT Security ID:339041105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael Buckman Management For For 1.2 Elect Director Mark A. Johnson Management For For 1.3 Elect Director Steven T. Stull Management For Withhold 2 Ratify Auditors Management For For 3 Amend Executive Incentive Bonus Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against FMC TECHNOLOGIES, INC. Meeting Date:MAY 02, 2014 Record Date:MAR 10, 2014 Meeting Type:ANNUAL Ticker:FTI Security ID:30249U101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Clarence P. Cazalot, Jr. Management For For 1b Elect Director Eleazar de Carvalho Filho Management For For 1c Elect Director C. Maury Devine Management For For 1d Elect Director Claire S. Farley Management For For 1e Elect Director John T. Gremp Management For For 1f Elect Director Thomas M. Hamilton Management For For 1g Elect Director Peter Mellbye Management For For 1h Elect Director Joseph H. Netherland Management For For 1i Elect Director Richard A. Pattarozzi Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For FORTINET, INC. Meeting Date:JUN 20, 2014 Record Date:APR 22, 2014 Meeting Type:ANNUAL Ticker:FTNT Security ID:34959E109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael Xie Management For For 1.2 Elect Director William H. Neukom Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For GENESEE & WYOMING INC. Meeting Date:MAY 21, 2014 Record Date:APR 01, 2014 Meeting Type:ANNUAL Ticker:GWR Security ID:371559105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mortimer B. Fuller, III Management For For 1.2 Elect Director John C. Hellmann Management For For 1.3 Elect Director Robert M. Melzer Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For GILEAD SCIENCES, INC. Meeting Date:MAY 07, 2014 Record Date:MAR 12, 2014 Meeting Type:ANNUAL Ticker:GILD Security ID:375558103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John F. Cogan Management For For 1b Elect Director Etienne F. Davignon Management For For 1c Elect Director Carla A. Hills Management For For 1d Elect Director Kevin E. Lofton Management For For 1e Elect Director John W. Madigan Management For For 1f Elect Director John C. Martin Management For For 1g Elect Director Nicholas G. Moore Management For For 1h Elect Director Richard J. Whitley Management For For 1i Elect Director Gayle E. Wilson Management For For 1j Elect Director Per Wold-Olsen Management For For 2 Ratify Auditors Management For For 3 Approve Amendment to Certificate of Incorporation to Adopt Delaware as the Exclusive Forum for Certain Legal Actions Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Require Independent Board Chairman Shareholder Against Against 6 Provide Right to Act by Written Consent Shareholder Against Against 7 Link CEO Compensation to Patient Access to the Company's Medicine Shareholder Against Against GLOBAL EAGLE ENTERTAINMENT INC. Meeting Date:JUN 06, 2014 Record Date:APR 23, 2014 Meeting Type:ANNUAL Ticker:ENT Security ID:37951D102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Louis Belanger-Martin Management For Withhold 1.2 Elect Director John LaValle Management For For 1.3 Elect Director Robert W. Reding Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Auditors Management For For GNC HOLDINGS, INC. Meeting Date:MAY 22, 2014 Record Date:MAR 27, 2014 Meeting Type:ANNUAL Ticker:GNC Security ID:36191G107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jeffrey P. Berger Management For For 1.2 Elect Director Alan D. Feldman Management For For 1.3 Elect Director Joseph M. Fortunato Management For For 1.4 Elect Director Michael F. Hines Management For For 1.5 Elect Director Amy B. Lane Management For For 1.6 Elect Director Philip E. Mallott Management For For 1.7 Elect Director Robert F. Moran Management For For 1.8 Elect Director C. Scott O'Hara Management For For 1.9 Elect Director Richard J. Wallace Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For GOOGLE INC. Meeting Date:MAY 14, 2014 Record Date:MAR 17, 2014 Meeting Type:ANNUAL Ticker:GOOG Security ID:38259P508 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Larry Page Management For For 1.2 Elect Director Sergey Brin Management For For 1.3 Elect Director Eric E. Schmidt Management For For 1.4 Elect Director L. John Doerr Management For Withhold 1.5 Elect Director Diane B. Greene Management For For 1.6 Elect Director John L. Hennessy Management For Withhold 1.7 Elect Director Ann Mather Management For For 1.8 Elect Director Paul S. Otellini Management For For 1.9 Elect Director K. Ram Shriram Management For For 1.10 Elect Director Shirley M. Tilghman Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Approve Recapitalization Plan for all Stock to Have One-vote per Share Shareholder Against For 5 Report on Lobbying Payments and Policy Shareholder Against For 6 Require a Majority Vote for the Election of Directors Shareholder Against For 7 Adopt Policy and Report on Impact of Tax Strategy Shareholder Against Against 8 Require Independent Board Chairman Shareholder Against For GUIDEWIRE SOFTWARE, INC. Meeting Date:DEC 05, 2013 Record Date:OCT 18, 2013 Meeting Type:ANNUAL Ticker:GWRE Security ID:40171V100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John Cavoores Management For For 1.2 Elect Director Guy Dubois Management For For 2 Ratify Auditors Management For For HD SUPPLY HOLDINGS, INC. Meeting Date:MAY 15, 2014 Record Date:MAR 17, 2014 Meeting Type:ANNUAL Ticker:HDS Security ID:40416M105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Brian A. Bernasek Management For For 1.2 Elect Director Stephen M. Zide Management For For 1.3 Elect Director John W. Alden Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management Three Years One Year HILTON WORLDWIDE HOLDINGS INC. Meeting Date:MAY 07, 2014 Record Date:MAR 17, 2014 Meeting Type:ANNUAL Ticker:HLT Security ID:43300A104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Christopher J. Nassetta Management For For 1.2 Elect Director Jonathan D. Gray Management For For 1.3 Elect Director Michael S. Chae Management For For 1.4 Elect Director Tyler S. Henritze Management For For 1.5 Elect Director Judith A. McHale Management For For 1.6 Elect Director John G. Schreiber Management For For 1.7 Elect Director Elizabeth A. Smith Management For For 1.8 Elect Director Douglas M. Steenland Management For For 1.9 Elect Director William J. Stein Management For Withhold 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year HMS HOLDINGS CORP. Meeting Date:JUL 10, 2013 Record Date:MAY 21, 2013 Meeting Type:ANNUAL Ticker:HMSY Security ID:40425J101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Change State of Incorporation from New York to Delaware Management For For 2a Elect Director Daniel N. Mendelson Management For For 2b Elect Director William F. Miller, III Management For For 2c Elect Director Ellen A. Rudnick Management For For 2d Elect Director Richard H. Stowe Management For Against 2e Elect Director Cora M. Tellez Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For HOMEAWAY, INC. Meeting Date:JUN 04, 2014 Record Date:APR 11, 2014 Meeting Type:ANNUAL Ticker:AWAY Security ID:43739Q100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jeffrey D. Brody Management For For 1.2 Elect Director Christopher ('Woody') P. Marshall Management For For 1.3 Elect Director Kevin Krone Management For For 2 Ratify Auditors Management For For HONEYWELL INTERNATIONAL INC. Meeting Date:APR 28, 2014 Record Date:FEB 28, 2014 Meeting Type:ANNUAL Ticker:HON Security ID:438516106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Gordon M. Bethune Management For For 1B Elect Director Kevin Burke Management For For 1C Elect Director Jaime Chico Pardo Management For For 1D Elect Director David M. Cote Management For For 1E Elect Director D. Scott Davis Management For For 1F Elect Director Linnet F. Deily Management For Against 1G Elect Director Judd Gregg Management For For 1H Elect Director Clive Hollick Management For For 1I Elect Director Grace D. Lieblein Management For For 1J Elect Director George Paz Management For For 1K Elect Director Bradley T. Sheares Management For For 1L Elect Director Robin L. Washington Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against For 5 Provide Right to Act by Written Consent Shareholder Against For 6 Pro-rata Vesting of Equity Awards Shareholder Against Against 7 Report on Lobbying Payments and Policy Shareholder Against For HUB GROUP, INC. Meeting Date:MAY 09, 2014 Record Date:MAR 14, 2014 Meeting Type:ANNUAL Ticker:HUBG Security ID:443320106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David P. Yeager Management For For 1.2 Elect Director Mark A. Yeager Management For For 1.3 Elect Director Gary D. Eppen Management For Withhold 1.4 Elect Director Charles R. Reaves Management For For 1.5 Elect Director Martin P. Slark Management For For 1.6 Elect Director Jonathan P. Ward Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For IHS INC. Meeting Date:APR 09, 2014 Record Date:FEB 18, 2014 Meeting Type:ANNUAL Ticker:IHS Security ID:451734107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Brian H. Hall Management For For 1.2 Elect Director Balakrishnan S. Iyer Management For For 1.3 Elect Director Jerre L. Stead Management For For 2 Ratify Auditors Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ILLUMINA, INC. Meeting Date:MAY 28, 2014 Record Date:APR 01, 2014 Meeting Type:ANNUAL Ticker:ILMN Security ID:452327109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Daniel M. Bradbury Management For For 1.2 Elect Director Robert S. Epstein Management For For 1.3 Elect Director Roy A. Whitfield Management For For 1.4 Elect Director Francis A. deSouza Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Adopt the Jurisdiction of Incorporation as the Exclusive Forum for Certain Disputes Management For Against IMAX CORPORATION Meeting Date:JUN 02, 2014 Record Date:APR 04, 2014 Meeting Type:ANNUAL/SPECIAL Ticker:IMAX Security ID:45245E109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Neil S. Braun Management For For 1.2 Elect Director Eric A. Demirian Management For Withhold 1.3 Elect Director Richard L. Gelfond Management For For 1.4 Elect Director Garth M. Girvan Management For Withhold 1.5 Elect Director David W. Leebron Management For For 1.6 Elect Director Michael Lynne Management For For 1.7 Elect Director Michael MacMillan Management For For 1.8 Elect Director I. Martin Pompadur Management For Withhold 1.9 Elect Director Marc A. Utay Management For Withhold 1.10 Elect Director Bradley J. Wechsler Management For For 2 Ratify Auditors Management For For 3 Require Advance Notice for Shareholder Proposals/Nominations Management For For INTERCONTINENTALEXCHANGE GROUP, INC. Meeting Date:MAY 16, 2014 Record Date:MAR 18, 2014 Meeting Type:ANNUAL Ticker:ICE Security ID:45866F104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Charles R. Crisp Management For For 1b Elect Director Jean-Marc Forneri Management For For 1c Elect Director Fred W. Hatfield Management For For 1d Elect Director Sylvain Hefes Management For For 1e Elect Director Jan-Michiel Hessels Management For For 1f Elect Director Terrence F. Martell Management For For 1g Elect Director Callum McCarthy Management For For 1h Elect Director James J. McNulty Management For For 1i Elect Director Robert Reid Management For For 1j Elect Director Frederic V. Salerno Management For Against 1k Elect Director Robert G. Scott Management For For 1l Elect Director Jeffrey C. Sprecher Management For For 1m Elect Director Judith A. Sprieser Management For For 1n Elect Director Vincent Tese Management For Against 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For 4 Change Company Name Management For For JACOBS ENGINEERING GROUP INC. Meeting Date:JAN 23, 2014 Record Date:DEC 02, 2013 Meeting Type:ANNUAL Ticker:JEC Security ID:469814107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Juan Jose Suarez Coppel Management For For 1b Elect Director John F. Coyne Management For For 1c Elect Director Linda Fayne Levinson Management For For 1d Elect Director Craig L. Martin Management For For 1e Elect Director Christopher M.T. Thompson Management For For 2 Amend Omnibus Stock Plan Management For For 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Declassify the Board of Directors Management For For KANSAS CITY SOUTHERN Meeting Date:MAY 01, 2014 Record Date:MAR 03, 2014 Meeting Type:ANNUAL Ticker:KSU Security ID:485170302 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Henry R. Davis Management For For 1.2 Elect Director Robert J. Druten Management For For 1.3 Elect Director Rodney E. Slater Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Declassify the Board of Directors Management For For 5 Provide Right to Call Special Meeting Management For For KARYOPHARM THERAPEUTICS INC. Meeting Date:JUN 09, 2014 Record Date:APR 16, 2014 Meeting Type:ANNUAL Ticker:KPTI Security ID:48576U106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Barry E. Greene Management For For 1.2 Elect Director Mansoor Raza Mirza Management For For 2 Ratify Auditors Management For For KIRBY CORPORATION Meeting Date:APR 29, 2014 Record Date:MAR 03, 2014 Meeting Type:ANNUAL Ticker:KEX Security ID:497266106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard J. Alario Management For For 1.2 Elect Director David W. Grzebinski Management For For 1.3 Elect Director Richard R. Stewart Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For LAS VEGAS SANDS CORP. Meeting Date:JUN 04, 2014 Record Date:APR 14, 2014 Meeting Type:ANNUAL Ticker:LVS Security ID:517834107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Charles D. Forman Management For For 1.2 Elect Director George Jamieson Management For For 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For LINKEDIN CORPORATION Meeting Date:JUN 10, 2014 Record Date:APR 15, 2014 Meeting Type:ANNUAL Ticker:LNKD Security ID:53578A108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Reid Hoffman Management For For 1.2 Elect Director Stanley J. Meresman Management For For 1.3 Elect Director David Sze Management For For 2 Ratify Auditors Management For For 3 Approve Executive Incentive Bonus Plan Management For For LITHIA MOTORS, INC. Meeting Date:APR 25, 2014 Record Date:FEB 28, 2014 Meeting Type:ANNUAL Ticker:LAD Security ID:536797103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Sidney B. DeBoer Management For For 1.2 Elect Director Thomas R. Becker Management For Withhold 1.3 Elect Director Susan O. Cain Management For Withhold 1.4 Elect Director Bryan B. DeBoer Management For For 1.5 Elect Director M. L. Dick Heimann Management For For 1.6 Elect Director Kenneth E. Roberts Management For Withhold 1.7 Elect Director William J. Young Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For LKQ CORPORATION Meeting Date:MAY 05, 2014 Record Date:MAR 12, 2014 Meeting Type:ANNUAL Ticker:LKQ Security ID:501889208 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director A. Clinton Allen Management For For 1.2 Elect Director Ronald G. Foster Management For For 1.3 Elect Director Joseph M. Holsten Management For For 1.4 Elect Director Blythe J. McGarvie Management For For 1.5 Elect Director Paul M. Meister Management For For 1.6 Elect Director John F. O'Brien Management For For 1.7 Elect Director Guhan Subramanian Management For For 1.8 Elect Director Robert L. Wagman Management For For 1.9 Elect Director William M. Webster, IV Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For LULULEMON ATHLETICA INC. Meeting Date:JUN 11, 2014 Record Date:APR 23, 2014 Meeting Type:ANNUAL Ticker:LULU Security ID:550021109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael Casey Management For For 1.2 Elect Director RoAnn Costin Management For For 1.3 Elect Director Laurent Potdevin Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For MASTERCARD INCORPORATED Meeting Date:JUN 03, 2014 Record Date:APR 09, 2014 Meeting Type:ANNUAL Ticker:MA Security ID:57636Q104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Richard Haythornthwaite Management For For 1b Elect Director Ajay Banga Management For For 1c Elect Director Silvio Barzi Management For For 1d Elect Director David R. Carlucci Management For For 1e Elect Director Steven J. Freiberg Management For For 1f Elect Director Julius Genachowski Management For For 1g Elect Director Merit E. Janow Management For For 1h Elect Director Nancy J. Karch Management For For 1i Elect Director Marc Olivie Management For For 1j Elect Director Rima Qureshi Management For For 1k Elect Director Jose Octavio Reyes Lagunes Management For For 1l Elect Director Jackson P. Tai Management For Against 1m Elect Director Edward Suning Tian Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For MCKESSON CORPORATION Meeting Date:JUL 31, 2013 Record Date:JUN 03, 2013 Meeting Type:ANNUAL Ticker:MCK Security ID:58155Q103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Andy D. Bryant Management For For 1b Elect Director Wayne A. Budd Management For For 1c Elect Director John H. Hammergren Management For For 1d Elect Director Alton F. Irby, III Management For Against 1e Elect Director M. Christine Jacobs Management For For 1f Elect Director Marie L. Knowles Management For For 1g Elect Director David M. Lawrence Management For For 1h Elect Director Edward A. Mueller Management For For 1i Elect Director Jane E. Shaw Management For Against 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Approve Omnibus Stock Plan Management For For 5 Amend Qualified Employee Stock Purchase Plan Management For For 6 Provide Right to Call Special Meeting Management For For 7 Provide Right to Act by Written Consent Shareholder Against For 8 Report on Political Contributions Shareholder Against For 9 Stock Retention/Holding Period Shareholder Against Against 10 Clawback Policy and Disclosure of Clawback Activity Shareholder Against For MEAD JOHNSON NUTRITION COMPANY Meeting Date:MAY 01, 2014 Record Date:MAR 14, 2014 Meeting Type:ANNUAL Ticker:MJN Security ID:582839106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Steven M. Altschuler Management For For 1b Elect Director Howard B. Bernick Management For For 1c Elect Director Kimberly A. Casiano Management For For 1d Elect Director Anna C. Catalano Management For For 1e Elect Director Celeste A. Clark Management For For 1f Elect Director James M. Cornelius Management For For 1g Elect Director Stephen W. Golsby Management For For 1h Elect Director Michael Grobstein Management For For 1i Elect Director Peter Kasper Jakobsen Management For For 1j Elect Director Peter G. Ratcliffe Management For For 1k Elect Director Elliott Sigal Management For For 1l Elect Director Robert S. Singer Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For MICHAEL KORS HOLDINGS LIMITED Meeting Date:AUG 01, 2013 Record Date:JUN 04, 2013 Meeting Type:ANNUAL Ticker:KORS Security ID:G60754101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Michael Kors as a Director Management For For 1b Elect Judy Gibbons as a Director Management For For 1c Elect Lawrence Stroll as a Director Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year MICROCHIP TECHNOLOGY INCORPORATED Meeting Date:AUG 16, 2013 Record Date:JUN 20, 2013 Meeting Type:ANNUAL Ticker:MCHP Security ID:595017104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Steve Sanghi Management For For 1.2 Elect Director Matthew W. Chapman Management For For 1.3 Elect Director L.B. Day Management For Withhold 1.4 Elect Director Albert J. Hugo-Martinez Management For For 1.5 Elect Director Wade F. Meyercord Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MONSTER BEVERAGE CORPORATION Meeting Date:JUN 02, 2014 Record Date:APR 09, 2014 Meeting Type:ANNUAL Ticker:MNST Security ID:611740101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Rodney C. Sacks Management For For 1.2 Elect Director Hilton H. Schlosberg Management For Withhold 1.3 Elect Director Mark J. Hall Management For For 1.4 Elect Director Norman C. Epstein Management For For 1.5 Elect Director Benjamin M. Polk Management For For 1.6 Elect Director Sydney Selati Management For For 1.7 Elect Director Harold C. Taber, Jr. Management For Withhold 1.8 Elect Director Mark S. Vidergauz Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require a Majority Vote for the Election of Directors Shareholder Against For 5 Adopt Policy and Report on Board Diversity Shareholder Against For NATIONAL INSTRUMENTS CORPORATION Meeting Date:MAY 13, 2014 Record Date:MAR 14, 2014 Meeting Type:ANNUAL Ticker:NATI Security ID:636518102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jeffrey L. Kodosky Management For For 1.2 Elect Director Donald M. Carlton Management For Withhold 1.3 Elect Director Michael E. McGrath Management For For 2 Amend Qualified Employee Stock Purchase Plan Management For For 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For NATIONAL OILWELL VARCO, INC. Meeting Date:MAY 14, 2014 Record Date:APR 01, 2014 Meeting Type:ANNUAL Ticker:NOV Security ID:637071101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Merrill A. Miller, Jr. Management For For 1B Elect Director Clay C. Williams Management For For 1C Elect Director Greg L. Armstrong Management For For 1D Elect Director Robert E. Beauchamp Management For For 1E Elect Director Marcela E. Donadio Management For For 1F Elect Director Ben A. Guill Management For For 1G Elect Director David D. Harrison Management For For 1H Elect Director Roger L. Jarvis Management For For 1I Elect Director Eric L. Mattson Management For For 1K Elect Director Jeffery A. Smisek Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For NETFLIX, INC. Meeting Date:JUN 09, 2014 Record Date:APR 11, 2014 Meeting Type:ANNUAL Ticker:NFLX Security ID:64110L106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Reed Hastings Management For Withhold 1.2 Elect Director Jay C. Hoag Management For Withhold 1.3 Elect Director A. George (Skip) Battle Management For Withhold 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Executive Incentive Bonus Plan Management For For 5 Declassify the Board of Directors Shareholder Against For 6 Require a Majority Vote for the Election of Directors Shareholder Against For 7 Submit Shareholder Rights Plan (Poison Pill) to Shareholder Vote Shareholder Against For 8 Provide For Confidential Running Vote Tallies Shareholder Against Against 9 Require Independent Board Chairman Shareholder Against For NETSUITE INC. Meeting Date:JUN 11, 2014 Record Date:APR 15, 2014 Meeting Type:ANNUAL Ticker:N Security ID:64118Q107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Zachary Nelson Management For For 1.2 Elect Director Kevin Thompson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For NIELSEN HOLDINGS N.V. Meeting Date:MAY 06, 2014 Record Date:APR 08, 2014 Meeting Type:ANNUAL Ticker:NLSN Security ID:N63218106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt Financial Statements and Statutory Reports Management For For 2 Approve Discharge of Board of Directors Management For For 3a Elect Director James A. Attwood, Jr. Management For For 3b Elect Director David L. Calhoun Management For For 3c Elect Director Karen M. Hoguet Management For For 3d Elect Director James M. Kilts Management For For 3e Elect Director Alexander Navab Management For For 3f Elect Director Robert Pozen Management For For 3g Elect Director Vivek Ranadive Management For For 3h Elect Director Ganesh Rao Management For For 3i Elect Director Javier G. Teruel Management For For 4 Ratify Ernst & Young LLP as Auditors Management For For 5 Appoint Ernst and Young Accountants LLP to Audit the Dutch Statutory Annual Accounts Management For For 6 Approve Executive Incentive Bonus Plan Management For For 7 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 8 Change Company Name Management For For 9 Advisory Vote to Approve Remuneration of Executives Management For Against NIKE, INC. Meeting Date:SEP 19, 2013 Record Date:JUL 19, 2013 Meeting Type:ANNUAL Ticker:NKE Security ID:654106103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan B. Graf, Jr. Management For For 1.2 Elect Director John C. Lechleiter Management For For 1.3 Elect Director Phyllis M. Wise Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Report on Political Contributions Shareholder Against Against NOBLE ENERGY, INC. Meeting Date:APR 22, 2014 Record Date:MAR 05, 2014 Meeting Type:ANNUAL Ticker:NBL Security ID:655044105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jeffrey L. Berenson Management For For 1.2 Elect Director Michael A. Cawley Management For For 1.3 Elect Director Edward F. Cox Management For For 1.4 Elect Director Charles D. Davidson Management For For 1.5 Elect Director Thomas J. Edelman Management For For 1.6 Elect Director Eric P. Grubman Management For For 1.7 Elect Director Kirby L. Hedrick Management For For 1.8 Elect Director Scott D. Urban Management For For 1.9 Elect Director William T. Van Kleef Management For For 1.10 Elect Director Molly K. Williamson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For NOODLES & COMPANY Meeting Date:APR 30, 2014 Record Date:MAR 11, 2014 Meeting Type:ANNUAL Ticker:NDLS Security ID:65540B105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James Pittman Management For For 1.2 Elect Director James Rand Management For For 2 Ratify Auditors Management For For NXP SEMICONDUCTORS NV Meeting Date:OCT 10, 2013 Record Date:SEP 12, 2013 Meeting Type:SPECIAL Ticker:NXPI Security ID:N6596X109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2a Elect M. Helmes as Non-Executive Director Management For For 2b Elect J. Southern as Non-Executive Director Management For For 3 Other Business (Non-Voting) Management None None NXP SEMICONDUCTORS NV Meeting Date:MAR 28, 2014 Record Date:FEB 28, 2014 Meeting Type:SPECIAL Ticker:NXPI Security ID:N6596X109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Elect E. Meurice as Non-Executive Director Management For For 3 Other Business (Non-Voting) Management None None NXP SEMICONDUCTORS NV Meeting Date:MAY 20, 2014 Record Date:APR 22, 2014 Meeting Type:ANNUAL Ticker:NXPI Security ID:N6596X109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2a Discuss Remuneration Report Management None None 2b Receive Explanation on Company's Reserves and Dividend Policy Management None None 2c Adopt Financial Statements Management For For 2d Approve Discharge of Board of Directors Management For For 3a Reelect R.L. Clemmer as Executive Director Management For For 3b Reelect P. Bonfield as Non-Executive Director Management For For 3c Reelect J.P. Huth as as Non-Executive Director Management For Against 3d Reelect K.A. Goldman as as Non-Executive Director Management For For 3e Reelect M. Helmes as as Non-Executive Director Management For For 3f Reelect J. Kaeser as as Non-Executive Director Management For For 3g Reelect I. Loring as as Non-Executive Director Management For For 3h Reelect E. Meurice as as Non-Executive Director Management For For 3i Reelect J. Southern as as Non-Executive Director Management For For 3j Elect R. Tsai as as Non-Executive Director Management For For 4 Authorize Repurchase of Shares Management For For 5 Approve Cancellation of Repurchased Shares Management For For 6 Other Business (Non-Voting) Management None None OASIS PETROLEUM INC. Meeting Date:MAY 01, 2014 Record Date:MAR 03, 2014 Meeting Type:ANNUAL Ticker:OAS Security ID:674215108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ted Collins, Jr. Management For For 1.2 Elect Director Douglas E. Swanson, Jr. Management For For 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Amend Executive Incentive Bonus Plan Management For For OCEANEERING INTERNATIONAL, INC. Meeting Date:MAY 16, 2014 Record Date:MAR 26, 2014 Meeting Type:ANNUAL Ticker:OII Security ID:675232102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director T. Jay Collins Management For For 1.2 Elect Director D. Michael Hughes Management For For 2 Increase Authorized Common Stock Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For PALL CORPORATION Meeting Date:DEC 11, 2013 Record Date:OCT 14, 2013 Meeting Type:ANNUAL Ticker:PLL Security ID:696429307 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Amy E. Alving Management For For 1.2 Elect Director Robert B. Coutts Management For For 1.3 Elect Director Mark E. Goldstein Management For For 1.4 Elect Director Cheryl W. Grise Management For For 1.5 Elect Director Ronald L. Hoffman Management For For 1.6 Elect Director Lawrence D. Kingsley Management For For 1.7 Elect Director Dennis N. Longstreet Management For For 1.8 Elect Director B. Craig Owens Management For For 1.9 Elect Director Katharine L. Plourde Management For For 1.10 Elect Director Edward Travaglianti Management For For 1.11 Elect Director Bret W. Wise Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For PALO ALTO NETWORKS, INC. Meeting Date:DEC 11, 2013 Record Date:OCT 22, 2013 Meeting Type:ANNUAL Ticker:PANW Security ID:697435105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Asheem Chandna Management For For 1b Elect Director James J. Goetz Management For For 1c Elect Director Mark D. McLaughlin Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For PANDORA MEDIA, INC. Meeting Date:JUN 04, 2014 Record Date:APR 08, 2014 Meeting Type:ANNUAL Ticker:P Security ID:698354107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Peter Chernin Management For For 1.2 Elect Director Brian McAndrews Management For For 1.3 Elect Director Tim Westergren Management For For 2 Ratify Auditors Management For For 3 Approve Qualified Employee Stock Purchase Plan Management For For PRAXAIR, INC. Meeting Date:APR 22, 2014 Record Date:FEB 28, 2014 Meeting Type:ANNUAL Ticker:PX Security ID:74005P104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Stephen F. Angel Management For For 1.2 Elect Director Oscar Bernardes Management For For 1.3 Elect Director Nance K. Dicciani Management For For 1.4 Elect Director Edward G. Galante Management For For 1.5 Elect Director Claire W. Gargalli Management For For 1.6 Elect Director Ira D. Hall Management For For 1.7 Elect Director Raymond W. LeBoeuf Management For For 1.8 Elect Director Larry D. McVay Management For For 1.9 Elect Director Denise L. Ramos Management For For 1.10 Elect Director Wayne T. Smith Management For For 1.11 Elect Director Robert L. Wood Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For PRECISION CASTPARTS CORP. Meeting Date:AUG 13, 2013 Record Date:JUN 11, 2013 Meeting Type:ANNUAL Ticker:PCP Security ID:740189105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mark Donegan Management For For 1.2 Elect Director Daniel J. Murphy Management For For 1.3 Elect Director Vernon E. Oechsle Management For For 1.4 Elect Director Ulrich Schmidt Management For For 1.5 Elect Director Richard L. Wambold Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Adopt Majority Voting for Uncontested Election of Directors Management For For PROTO LABS, INC. Meeting Date:MAY 20, 2014 Record Date:MAR 25, 2014 Meeting Type:ANNUAL Ticker:PRLB Security ID:743713109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Lawrence J. Lukis Management For For 1.2 Elect Director Victoria M. Holt Management For For 1.3 Elect Director Bradley A. Cleveland Management For For 1.4 Elect Director Rainer Gawlick Management For For 1.5 Elect Director John B. Goodman Management For For 1.6 Elect Director Douglas W. Kohrs Management For For 1.7 Elect Director Brian K. Smith Management For For 1.8 Elect Director Sven A. Wehrwein Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year QUALCOMM INCORPORATED Meeting Date:MAR 04, 2014 Record Date:JAN 06, 2014 Meeting Type:ANNUAL Ticker:QCOM Security ID:747525103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Barbara T. Alexander Management For For 1b Elect Director Donald G. Cruickshank Management For For 1c Elect Director Raymond V. Dittamore Management For For 1d Elect Director Susan Hockfield Management For For 1e Elect Director Thomas W. Horton Management For For 1f Elect Director Paul E. Jacobs Management For For 1g Elect Director Sherry Lansing Management For For 1h Elect Director Steven M. Mollenkopf Management For For 1i Elect Director Duane A. Nelles Management For For 1j Elect Director Clark T. 'Sandy' Randt, Jr. Management For For 1k Elect Director Francisco Ros Management For For 1l Elect Director Jonathan J. Rubinstein Management For For 1m Elect Director Brent Scowcroft Management For For 1n Elect Director Marc I. Stern Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year QUINTILES TRANSNATIONAL HOLDINGS INC. Meeting Date:MAY 08, 2014 Record Date:MAR 20, 2014 Meeting Type:ANNUAL Ticker:Q Security ID:74876Y101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Dennis B. Gillings Management For For 1.2 Elect Director Jonathan J. Coslet Management For For 1.3 Elect Director Michael J. Evanisko Management For For 1.4 Elect Director Christopher R. Gordon Management For For 1.5 Elect Director Richard Relyea Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Approve Qualified Employee Stock Purchase Plan Management For For 5 Ratify Auditors Management For For RALPH LAUREN CORPORATION Meeting Date:AUG 08, 2013 Record Date:JUN 20, 2013 Meeting Type:ANNUAL Ticker:RL Security ID:751212101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Frank A. Bennack, Jr. Management For For 1.2 Elect Director Joel L. Fleishman Management For For 1.3 Elect Director Hubert Joly Management For For 1.4 Elect Director Steven P. Murphy Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For RED HAT, INC. Meeting Date:AUG 08, 2013 Record Date:JUN 14, 2013 Meeting Type:ANNUAL Ticker:RHT Security ID:756577102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director W. Steve Albrecht Management For For 1.2 Elect Director Jeffrey J. Clarke Management For For 1.3 Elect Director H. Hugh Shelton Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Declassify the Board of Directors Management For For 5 Declassify the Board of Directors Management For For ROCKWELL AUTOMATION, INC. Meeting Date:FEB 04, 2014 Record Date:DEC 09, 2013 Meeting Type:ANNUAL Ticker:ROK Security ID:773903109 Proposal No Proposal Proposed By Management Recommendation Vote Cast A1 Elect Director Steven R. Kalmanson Management For For A2 Elect Director James P. Keane Management For For A3 Elect Director Donald R. Parfet Management For For B Ratify Auditors Management For For C Advisory Vote to Ratify Named Executive Officers' Compensation Management For For D Require a Majority Vote for the Election of Directors Shareholder None For ROPER INDUSTRIES, INC. Meeting Date:MAY 21, 2014 Record Date:MAR 31, 2014 Meeting Type:ANNUAL Ticker:ROP Security ID:776696106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard F. Wallman Management For For 1.2 Elect Director Christopher Wright Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For ROSS STORES, INC. Meeting Date:MAY 21, 2014 Record Date:MAR 25, 2014 Meeting Type:ANNUAL Ticker:ROST Security ID:778296103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael Balmuth Management For For 1b Elect Director K. Gunnar Bjorklund Management For For 1c Elect Director Michael J. Bush Management For For 1d Elect Director Norman A. Ferber Management For Against 1e Elect Director Sharon D. Garrett Management For For 1f Elect Director George P. Orban Management For For 1g Elect Director Lawrence S. Peiros Management For For 1h Elect Director Gregory L. Quesnel Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For SALESFORCE.COM, INC. Meeting Date:JUN 02, 2014 Record Date:APR 08, 2014 Meeting Type:ANNUAL Ticker:CRM Security ID:79466L302 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Marc Benioff Management For For 1.2 Elect Director Keith Block Management For For 1.3 Elect Director Craig Conway Management For For 1.4 Elect Director Alan Hassenfeld Management For For 1.5 Elect Director Colin Powell Management For For 1.6 Elect Director John V. Roos Management For For 1.7 Elect Director Lawrence Tomlinson Management For For 1.8 Elect Director Robin Washington Management For For 2 Ratify Auditors Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against SANDISK CORPORATION Meeting Date:JUN 19, 2014 Record Date:APR 21, 2014 Meeting Type:ANNUAL Ticker:SNDK Security ID:80004C101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael E. Marks Management For Against 1b Elect Director Irwin Federman Management For Against 1c Elect Director Steven J. Gomo Management For For 1d Elect Director Eddy W. Hartenstein Management For For 1e Elect Director Chenming Hu Management For Against 1f Elect Director Catherine P. Lego Management For For 1g Elect Director Sanjay Mehrotra Management For For 1h Elect Director D. Scott Mercer Management For For 2 Amend Qualified Employee Stock Purchase Plan Management For For 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SBA COMMUNICATIONS CORPORATION Meeting Date:MAY 08, 2014 Record Date:MAR 14, 2014 Meeting Type:ANNUAL Ticker:SBAC Security ID:78388J106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Steven E. Bernstein Management For For 1b Elect Director Duncan H. Cocroft Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SCHLUMBERGER LIMITED Meeting Date:APR 09, 2014 Record Date:FEB 19, 2014 Meeting Type:ANNUAL Ticker:SLB Security ID:806857108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Peter L.S. Currie Management For For 1b Elect Director Tony Isaac Management For For 1c Elect Director K. Vaman Kamath Management For For 1d Elect Director Maureen Kempston Darkes Management For For 1e Elect Director Paal Kibsgaard Management For For 1f Elect Director Nikolay Kudryavtsev Management For For 1g Elect Director Michael E. Marks Management For For 1h Elect Director Lubna S. Olayan Management For For 1i Elect Director Leo Rafael Reif Management For For 1j Elect Director Tore I. Sandvold Management For For 1k Elect Director Henri Seydoux Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Adopt and Approve Financials and Dividends Management For For 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For SHUTTERFLY, INC. Meeting Date:MAY 21, 2014 Record Date:MAR 26, 2014 Meeting Type:ANNUAL Ticker:SFLY Security ID:82568P304 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Philip A. Marineau Management For For 1b Elect Director Brian T. Swette Management For For 1c Elect Director Ann Mather Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For SIGNATURE BANK Meeting Date:APR 24, 2014 Record Date:MAR 06, 2014 Meeting Type:ANNUAL Ticker:SBNY Security ID:82669G104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Scott A. Shay Management For For 1.2 Elect Director Alfred B. DelBello Management For For 1.3 Elect Director Joseph J. DePaolo Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SIRIUS XM HOLDINGS INC. Meeting Date:MAY 19, 2014 Record Date:MAR 28, 2014 Meeting Type:ANNUAL Ticker:SIRI Security ID:82968B103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Joan L. Amble Management For For 1.2 Elect Director Anthony J. Bates Management For For 1.3 Elect Director George W. Bodenheimer Management For For 1.4 Elect Director David J.A. Flowers Management For For 1.5 Elect Director Eddy W. Hartenstein Management For For 1.6 Elect Director James P. Holden Management For For 1.7 Elect Director Gregory B. Maffei Management For Withhold 1.8 Elect Director Evan D. Malone Management For For 1.9 Elect Director James E. Meyer Management For For 1.10 Elect Director James F. Mooney Management For For 1.11 Elect Director Carl E. Vogel Management For For 1.12 Elect Director Vanessa A. Wittman Management For For 1.13 Elect Director David M. Zaslav Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For SOURCEFIRE, INC. Meeting Date:OCT 07, 2013 Record Date:AUG 30, 2013 Meeting Type:SPECIAL Ticker:FIRE Security ID:83616T108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Adjourn Meeting Management For For 3 Advisory Vote on Golden Parachutes Management For For SPIRIT AIRLINES, INC. Meeting Date:JUN 17, 2014 Record Date:APR 22, 2014 Meeting Type:ANNUAL Ticker:SAVE Security ID:848577102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director B. Ben Baldanza Management For For 1.2 Elect Director Robert L. Fornaro Management For For 1.3 Elect Director H. McIntyre Gardner Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SPLUNK INC. Meeting Date:JUN 10, 2014 Record Date:APR 15, 2014 Meeting Type:ANNUAL Ticker:SPLK Security ID:848637104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John G. Connors Management For For 1.2 Elect Director Patricia B. Morrison Management For For 1.3 Elect Director Nicholas G. Sturiale Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against SPROUTS FARMERS MARKET, INC. Meeting Date:MAY 15, 2014 Record Date:MAR 17, 2014 Meeting Type:ANNUAL Ticker:SFM Security ID:85208M102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Terri Funk Graham Management For For 1.2 Elect Director George G. Golleher Management For For 1.3 Elect Director Steven H. Townsend Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Auditors Management For For STERICYCLE, INC. Meeting Date:MAY 21, 2014 Record Date:MAR 21, 2014 Meeting Type:ANNUAL Ticker:SRCL Security ID:858912108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Mark C. Miller Management For For 1b Elect Director Jack W. Schuler Management For For 1c Elect Director Charles A. Alutto Management For For 1d Elect Director Thomas D. Brown Management For For 1e Elect Director Thomas F. Chen Management For For 1f Elect Director Rod F. Dammeyer Management For For 1g Elect Director William K. Hall Management For For 1h Elect Director John Patience Management For For 1i Elect Director Mike S. Zafirovski Management For For 2 Approve Omnibus Stock Plan Management For For 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management One Year One Year 6 Provide Right to Call Special Meeting Management For For STRATASYS LTD. Meeting Date:SEP 12, 2013 Record Date:AUG 13, 2013 Meeting Type:SPECIAL Ticker:SSYS Security ID:M85548101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Compensation Policy for the Directors and Officers of the Company Management For For A Vote FOR if you are a controlling shareholder or have a personal interest in item; otherwise, vote AGAINST. You may not abstain. If you vote FOR, please provide an explanation to your account manager. Management None Against T. ROWE PRICE GROUP, INC. Meeting Date:APR 24, 2014 Record Date:FEB 21, 2014 Meeting Type:ANNUAL Ticker:TROW Security ID:74144T108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Mark S. Bartlett Management For For 1b Elect Director Edward C. Bernard Management For For 1c Elect Director Mary K. Bush Management For For 1d Elect Director Donald B. Hebb, Jr. Management For For 1e Elect Director Freeman A. Hrabowski, III Management For For 1f Elect Director James A.C. Kennedy Management For For 1g Elect Director Robert F. MacLellan Management For For 1h Elect Director Brian C. Rogers Management For For 1i Elect Director Olympia J. Snowe Management For For 1j Elect Director Alfred Sommer Management For For 1k Elect Director Dwight S. Taylor Management For For 1l Elect Director Anne Marie Whittemore Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For TALMER BANCORP, INC. Meeting Date:JUN 09, 2014 Record Date:APR 21, 2014 Meeting Type:ANNUAL Ticker:TLMR Security ID:87482X101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Max Berlin Management For For 1.2 Elect Director Donald Coleman Management For For 1.3 Elect Director Gary Collins Management For For 1.4 Elect Director Jennifer Granholm Management For For 1.5 Elect Director Paul Hodges, III Management For For 1.6 Elect Director Ronald Klein Management For For 1.7 Elect Director David Leitch Management For For 1.8 Elect Director Barbara Mahone Management For For 1.9 Elect Director Robert Naftaly Management For For 1.10 Elect Director Albert Papa Management For For 1.11 Elect Director David Provost Management For For 1.12 Elect Director Wilbur Ross, Jr. Management For For 1.13 Elect Director Thomas Schellenberg Management For For 1.14 Elect Director Gary Torgow Management For For 1.15 Elect Director Arthur Weiss Management For For 2 Ratify Auditors Management For For 3 Approve Executive Incentive Bonus Plan Management For For TESLA MOTORS, INC. Meeting Date:JUN 03, 2014 Record Date:APR 10, 2014 Meeting Type:ANNUAL Ticker:TSLA Security ID:88160R101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Elon Musk Management For For 1.2 Elect Director Stephen T. Jurvetson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For Against 4 Ratify Auditors Management For For 5 Reduce Supermajority Vote Requirement Shareholder Against For TEXAS CAPITAL BANCSHARES, INC. Meeting Date:MAY 20, 2014 Record Date:MAR 31, 2014 Meeting Type:ANNUAL Ticker:TCBI Security ID:88224Q107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director C. Keith Cargill Management For For 1.2 Elect Director Peter B. Bartholow Management For Withhold 1.3 Elect Director James H. Browning Management For Withhold 1.4 Elect Director Preston M. Geren, III Management For For 1.5 Elect Director Frederick B. Hegi, Jr. Management For For 1.6 Elect Director Larry L. Helm Management For For 1.7 Elect Director James R. Holland, Jr. Management For For 1.8 Elect Director Charles S. Hyle Management For For 1.9 Elect Director W. W. McAllister, III Management For For 1.10 Elect Director Elysia Holt Ragusa Management For For 1.11 Elect Director Steven P. Rosenberg Management For For 1.12 Elect Director Grant E. Sims Management For For 1.13 Elect Director Robert W. Stallings Management For For 1.14 Elect Director Dale W. Tremblay Management For For 1.15 Elect Director Ian J. Turpin Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For THE BOSTON BEER COMPANY, INC. Meeting Date:JUN 04, 2014 Record Date:APR 04, 2014 Meeting Type:ANNUAL Ticker:SAM Security ID:100557107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David A. Burwick Management For For 1.2 Elect Director Pearson C. Cummin, III Management For For 1.3 Elect Director Jeanne-Michel Valette Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For THE MANITOWOC COMPANY, INC. Meeting Date:MAY 06, 2014 Record Date:FEB 28, 2014 Meeting Type:ANNUAL Ticker:MTW Security ID:563571108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Donald M. Condon Management For For 1.2 Elect Director Keith D. Nosbusch Management For For 1.3 Elect Director Glen E. Tellock Management For For 1.4 Elect Director Robert G. Bohn Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For THE PRICELINE GROUP INC. Meeting Date:JUN 05, 2014 Record Date:APR 10, 2014 Meeting Type:ANNUAL Ticker:PCLN Security ID:741503403 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Timothy M. Armstrong Management For For 1.2 Elect Director Howard W. Barker, Jr. Management For For 1.3 Elect Director Jeffery H. Boyd Management For For 1.4 Elect Director Jan L. Docter Management For For 1.5 Elect Director Jeffrey E. Epstein Management For For 1.6 Elect Director James M. Guyette Management For For 1.7 Elect Director Darren R. Huston Management For For 1.8 Elect Director Nancy B. Peretsman Management For For 1.9 Elect Director Thomas E. Rothman Management For For 1.10 Elect Director Craig W. Rydin Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Right to Act by Written Consent Shareholder Against For THE WALT DISNEY COMPANY Meeting Date:MAR 18, 2014 Record Date:JAN 17, 2014 Meeting Type:ANNUAL Ticker:DIS Security ID:254687106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Susan E. Arnold Management For For 1b Elect Director John S. Chen Management For For 1c Elect Director Jack Dorsey Management For For 1d Elect Director Robert A. Iger Management For For 1e Elect Director Fred H. Langhammer Management For For 1f Elect Director Aylwin B. Lewis Management For For 1g Elect Director Monica C. Lozano Management For For 1h Elect Director Robert W. Matschullat Management For For 1i Elect Director Sheryl K. Sandberg Management For For 1j Elect Director Orin C. Smith Management For Against 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Provide Right to Call Special Meeting Management For For 5 Adopt Proxy Access Right Shareholder Against For 6 Pro-rata Vesting of Equity Awards Shareholder Against Against TRACTOR SUPPLY COMPANY Meeting Date:MAY 01, 2014 Record Date:MAR 06, 2014 Meeting Type:ANNUAL Ticker:TSCO Security ID:892356106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Cynthia T. Jamison Management For For 1.2 Elect Director Johnston C. Adams Management For For 1.3 Elect Director Peter D. Bewley Management For For 1.4 Elect Director Jack C. Bingleman Management For For 1.5 Elect Director Richard W. Frost Management For For 1.6 Elect Director George MacKenzie Management For For 1.7 Elect Director Edna K. Morris Management For For 1.8 Elect Director Gregory A. Sandfort Management For For 1.9 Elect Director Mark J. Weikel Management For For 2 Increase Authorized Common Stock Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For TRI POINTE HOMES, INC. Meeting Date:JUN 23, 2014 Record Date:MAY 13, 2014 Meeting Type:ANNUAL Ticker:TPH Security ID:87265H109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Issue Shares in Connection with Acquisition Management For For 2 Amend Omnibus Stock Plan Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management Three Years One Year 5.1 Elect Director Barry S. Sternlicht Management For For 5.2 Elect Director Douglas F. Bauer Management For For 5.3 Elect Director J. Marc Perrin Management For For 5.4 Elect Director Richard D. Bronson Management For For 5.5 Elect Director Wade H. Cable Management For For 5.6 Elect Director Steven J. Gilbert Management For For 5.7 Elect Director Thomas B. Rogers Management For For 6 Ratify Auditors Management For For 7 Adjourn Meeting Management For For TRIMBLE NAVIGATION LIMITED Meeting Date:MAY 08, 2014 Record Date:MAR 11, 2014 Meeting Type:ANNUAL Ticker:TRMB Security ID:896239100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Steven W. Berglund Management For For 1.2 Elect Director John B. Goodrich Management For For 1.3 Elect Director Merit E. Janow Management For For 1.4 Elect Director Ulf J. Johansson Management For For 1.5 Elect Director Ronald S. Nersesian Management For For 1.6 Elect Director Mark S. Peek Management For For 1.7 Elect Director Nickolas W. Vande Steeg Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For TWITTER, INC. Meeting Date:MAY 21, 2014 Record Date:MAR 28, 2014 Meeting Type:ANNUAL Ticker:TWTR Security ID:90184L102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard Costolo Management For For 1.2 Elect Director Peter Fenton Management For For 1.3 Elect Director Marjorie Scardino Management For For 2 Ratify Auditors Management For For UBIQUITI NETWORKS, INC. Meeting Date:DEC 13, 2013 Record Date:OCT 28, 2013 Meeting Type:ANNUAL Ticker:UBNT Security ID:90347A100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Ronald A. Sege Management For For 2 Ratify Auditors Management For For UNDER ARMOUR, INC. Meeting Date:MAY 13, 2014 Record Date:FEB 21, 2014 Meeting Type:ANNUAL Ticker:UA Security ID:904311107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kevin A. Plank Management For For 1.2 Elect Director Byron K. Adams, Jr. Management For For 1.3 Elect Director Douglas E. Coltharp Management For For 1.4 Elect Director Anthony W. Deering Management For For 1.5 Elect Director A.B. Krongard Management For For 1.6 Elect Director William R. McDermott Management For For 1.7 Elect Director Eric T. Olson Management For For 1.8 Elect Director Harvey L. Sanders Management For For 1.9 Elect Director Thomas J. Sippel Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For UNION PACIFIC CORPORATION Meeting Date:MAY 15, 2014 Record Date:MAR 24, 2014 Meeting Type:ANNUAL Ticker:UNP Security ID:907818108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Andrew H. Card, Jr. Management For For 1.2 Elect Director Erroll B. Davis, Jr. Management For For 1.3 Elect Director David B. Dillon Management For For 1.4 Elect Director Judith Richards Hope Management For For 1.5 Elect Director John J. Koraleski Management For For 1.6 Elect Director Charles C. Krulak Management For For 1.7 Elect Director Michael R. McCarthy Management For For 1.8 Elect Director Michael W. McConnell Management For For 1.9 Elect Director Thomas F. McLarty, III Management For For 1.10 Elect Director Steven R. Rogel Management For For 1.11 Elect Director Jose H. Villarreal Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Increase Authorized Common Stock Management For For 5 Stock Retention/Holding Period Shareholder Against Against UNITED RENTALS, INC. Meeting Date:MAY 07, 2014 Record Date:MAR 10, 2014 Meeting Type:ANNUAL Ticker:URI Security ID:911363109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jenne K. Britell Management For For 1.2 Elect Director Jose B. Alvarez Management For For 1.3 Elect Director Bobby J. Griffin Management For For 1.4 Elect Director Michael J. Kneeland Management For For 1.5 Elect Director Pierre E. Leroy Management For For 1.6 Elect Director Singleton B. McAllister Management For For 1.7 Elect Director Brian D. McAuley Management For For 1.8 Elect Director John S. McKinney Management For For 1.9 Elect Director James H. Ozanne Management For For 1.10 Elect Director Jason D. Papastavrou Management For For 1.11 Elect Director Filippo Passerini Management For For 1.12 Elect Director Donald C. Roof Management For For 1.13 Elect Director Keith Wimbush Management For For 2 Approve Executive Incentive Bonus Plan Management For For 3 Amend Omnibus Stock Plan Management For For 4 Amend Omnibus Stock Plan Management For For 5 Ratify Auditors Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For VEEVA SYSTEMS INC. Meeting Date:JUN 04, 2014 Record Date:APR 15, 2014 Meeting Type:ANNUAL Ticker:VEEV Security ID:922475108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Young Sohn Management For For 1.2 Elect Director Kevin Spain Management For For 2 Ratify Auditors Management For For VERISK ANALYTICS, INC. Meeting Date:MAY 21, 2014 Record Date:MAR 24, 2014 Meeting Type:ANNUAL Ticker:VRSK Security ID:92345Y106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Frank J. Coyne Management For For 1.2 Elect Director Christopher M. Foskett Management For For 1.3 Elect Director David B. Wright Management For For 1.4 Elect Director Thomas F. Motamed Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For VISA INC. Meeting Date:JAN 29, 2014 Record Date:DEC 03, 2013 Meeting Type:ANNUAL Ticker:V Security ID:92826C839 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Mary B. Cranston Management For Against 1b Elect Director Francisco Javier Fernandez-Carbajal Management For For 1c Elect Director Alfred F. Kelly, Jr. Management For For 1d Elect Director Robert W. Matschullat Management For For 1e Elect Director Cathy E. Minehan Management For For 1f Elect Director Suzanne Nora Johnson Management For For 1g Elect Director David J. Pang Management For For 1h Elect Director Charles W. Scharf Management For For 1i Elect Director William S. Shanahan Management For For 1j Elect Director John A. C. Swainson Management For For 1k Elect Director Maynard G. Webb, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For WELLS FARGO & COMPANY Meeting Date:APR 29, 2014 Record Date:MAR 04, 2014 Meeting Type:ANNUAL Ticker:WFC Security ID:949746101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John D. Baker, II Management For For 1b Elect Director Elaine L. Chao Management For For 1c Elect Director John S. Chen Management For For 1d Elect Director Lloyd H. Dean Management For For 1e Elect Director Susan E. Engel Management For For 1f Elect Director Enrique Hernandez, Jr. Management For For 1g Elect Director Donald M. James Management For For 1h Elect Director Cynthia H. Milligan Management For For 1i Elect Director Federico F. Pena Management For For 1j Elect Director James H. Quigley Management For For 1k Elect Director Judith M. Runstad Management For For 1l Elect Director Stephen W. Sanger Management For For 1m Elect Director John G. Stumpf Management For For 1n Elect Director Susan G. Swenson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Require Independent Board Chairman Shareholder Against Against 5 Review Fair Housing and Fair Lending Compliance Shareholder Against For WHITEWAVE FOODS COMPANY Meeting Date:SEP 24, 2013 Record Date:AUG 16, 2013 Meeting Type:SPECIAL Ticker:WWAV Security ID:966244105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Conversion of Securities Management For For 2 Adjourn Meeting Management For For WHOLE FOODS MARKET, INC. Meeting Date:FEB 24, 2014 Record Date:DEC 30, 2013 Meeting Type:ANNUAL Ticker:WFM Security ID:966837106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John Elstrott Management For For 1.2 Elect Director Gabrielle Greene Management For For 1.3 Elect Director Shahid 'Hass' Hassan Management For For 1.4 Elect Director Stephanie Kugelman Management For For 1.5 Elect Director John Mackey Management For For 1.6 Elect Director Walter Robb Management For For 1.7 Elect Director Jonathan Seiffer Management For For 1.8 Elect Director Morris 'Mo' Siegel Management For For 1.9 Elect Director Jonathan Sokoloff Management For For 1.10 Elect Director Ralph Sorenson Management For For 1.11 Elect Director William 'Kip' Tindell, III Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Claw-back of Payments under Restatements Shareholder Against Against 5 Provide For Confidential Running Vote Tallies Shareholder Against Against WORKDAY, INC. Meeting Date:JUN 03, 2014 Record Date:APR 04, 2014 Meeting Type:ANNUAL Ticker:WDAY Security ID:98138H101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Christa Davies Management For For 1.2 Elect Director George J. Still, Jr. Management For For 2 Ratify Auditors Management For For WYNN RESORTS, LIMITED Meeting Date:MAY 16, 2014 Record Date:MAR 24, 2014 Meeting Type:ANNUAL Ticker:WYNN Security ID:983134107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert J. Miller Management For Withhold 1.2 Elect Director D. Boone Wayson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For 5 Amend Board Qualifications Management For Against 6 Report on Political Contributions Shareholder Against For XILINX, INC. Meeting Date:AUG 14, 2013 Record Date:JUN 17, 2013 Meeting Type:ANNUAL Ticker:XLNX Security ID:983919101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Philip T. Gianos Management For For 1.2 Elect Director Moshe N. Gavrielov Management For For 1.3 Elect Director John L. Doyle Management For For 1.4 Elect Director William G. Howard, Jr. Management For For 1.5 Elect Director J. Michael Patterson Management For For 1.6 Elect Director Albert A. Pimentel Management For For 1.7 Elect Director Marshall C. Turner Management For For 1.8 Elect Director Elizabeth W. Vanderslice Management For For 2 Amend Qualified Employee Stock Purchase Plan Management For For 3 Amend Omnibus Stock Plan Management For For 4 Amend Omnibus Stock Plan Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Ratify Auditors Management For For YAHOO! INC. Meeting Date:JUN 25, 2014 Record Date:APR 28, 2014 Meeting Type:ANNUAL Ticker:YHOO Security ID:984332106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David Filo Management For For 1.2 Elect Director Susan M. James Management For For 1.3 Elect Director Max R. Levchin Management For For 1.4 Elect Director Marissa A. Mayer Management For For 1.5 Elect Director Thomas J. McInerney Management For For 1.6 Elect Director Charles R. Schwab Management For For 1.7 Elect Director H. Lee Scott, Jr. Management For For 1.8 Elect Director Jane E. Shaw Management For For 1.9 Elect Director Maynard G. Webb, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For 5 Provide Right to Call Special Meeting Management For For 6 Establish Board Committee on Human Rights Shareholder Against Against 7 Report on Lobbying Payments and Policy Shareholder Against Against 8 Report on Political Contributions Shareholder Against Against YELP INC. Meeting Date:MAY 21, 2014 Record Date:MAR 24, 2014 Meeting Type:ANNUAL Ticker:YELP Security ID:985817105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Diane Irvine Management For For 1.2 Elect Director Max Levchin Management For For 1.3 Elect Director Mariam Naficy Management For For 2 Ratify Auditors Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For Franklin Focused Core Equity Fund ACTAVIS PLC Meeting Date:MAY 09, 2014 Record Date:MAR 14, 2014 Meeting Type:ANNUAL Ticker:ACT Security ID:G0083B108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Paul M. Bisaro Management For For 1b Elect Director James H. Bloem Management For For 1c Elect Director Christopher W. Bodine Management For For 1d Elect Director Tamar D. Howson Management For For 1e Elect Director John A. King Management For For 1f Elect Director Catherine M. Klema Management For For 1g Elect Director Jiri Michal Management For For 1h Elect Director Sigurdur Olafsson Management For For 1i Elect Director Patrick J. O'Sullivan Management For For 1j Elect Director Ronald R. Taylor Management For For 1k Elect Director Andrew L. Turner Management For For 1l Elect Director Fred G. Weiss Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Report on Sustainability Shareholder Against For ACTAVIS PLC Meeting Date:JUN 17, 2014 Record Date:MAY 02, 2014 Meeting Type:SPECIAL Ticker:ACT Security ID:G0083B108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Issue Shares in Connection with Acquisition Management For For 2 Adjourn Meeting Management For For ACTAVIS, INC. Meeting Date:SEP 10, 2013 Record Date:JUL 30, 2013 Meeting Type:SPECIAL Ticker:ACT Security ID:00507K103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Approve Creation of Distributable Reserves Management For For 3 Advisory Vote on Golden Parachutes Management For For 4 Adjourn Meeting Management For For ADOBE SYSTEMS INCORPORATED Meeting Date:APR 10, 2014 Record Date:FEB 14, 2014 Meeting Type:ANNUAL Ticker:ADBE Security ID:00724F101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Amy L. Banse Management For For 1b Elect Director Kelly J. Barlow Management For For 1c Elect Director Edward W. Barnholt Management For For 1d Elect Director Robert K. Burgess Management For For 1e Elect Director Frank A. Calderoni Management For For 1f Elect Director Michael R. Cannon Management For For 1g Elect Director James E. Daley Management For For 1h Elect Director Laura B. Desmond Management For For 1i Elect Director Charles M. Geschke Management For For 1j Elect Director Shantanu Narayen Management For For 1k Elect Director Daniel L. Rosensweig Management For For 1l Elect Director Robert Sedgewick Management For For 1m Elect Director John E. Warnock Management For For 2 Amend Omnibus Stock Plan Management For For 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For AETNA INC. Meeting Date:MAY 30, 2014 Record Date:MAR 28, 2014 Meeting Type:ANNUAL Ticker:AET Security ID:00817Y108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Fernando Aguirre Management For For 1b Elect Director Mark T. Bertolini Management For For 1c Elect Director Frank M. Clark Management For For 1d Elect Director Betsy Z. Cohen Management For For 1e Elect Director Molly J. Coye Management For Against 1f Elect Director Roger N. Farah Management For For 1g Elect Director Barbara Hackman Franklin Management For For 1h Elect Director Jeffrey E. Garten Management For For 1i Elect Director Ellen M. Hancock Management For For 1j Elect Director Richard J. Harrington Management For For 1k Elect Director Edward J. Ludwig Management For For 1l Elect Director Joseph P. Newhouse Management For For 2 Ratify Auditors Management For For 3 Reduce Supermajority Vote Requirement Management For For 4 Amend Right to Call Special Meeting Management For For 5 Amend Omnibus Stock Plan Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 7A Require Independent Board Chairman Shareholder Against For 7B Enhance Board Oversight of Political Contributions Shareholder Against Against 7C Amend Policy to Disclose Payments to Tax-Exempt Organizations Shareholder Against Against ALLERGAN, INC. Meeting Date:MAY 06, 2014 Record Date:MAR 11, 2014 Meeting Type:ANNUAL Ticker:AGN Security ID:018490102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director David E.I. Pyott Management For For 1b Elect Director Michael R. Gallagher Management For For 1c Elect Director Deborah Dunsire Management For For 1d Elect Director Trevor M. Jones Management For For 1e Elect Director Louis J. Lavigne, Jr. Management For For 1f Elect Director Peter J. McDonnell Management For For 1g Elect Director Timothy D. Proctor Management For For 1h Elect Director Russell T. Ray Management For For 1i Elect Director Henri A. Termeer Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Right to Act by Written Consent Management For For 5 Require Independent Board Chairman Shareholder Against For ANADARKO PETROLEUM CORPORATION Meeting Date:MAY 13, 2014 Record Date:MAR 18, 2014 Meeting Type:ANNUAL Ticker:APC Security ID:032511107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Anthony R. Chase Management For For 1b Elect Director Kevin P. Chilton Management For For 1c Elect Director H. Paulett Eberhart Management For For 1d Elect Director Peter J. Fluor Management For For 1e Elect Director Richard L. George Management For For 1f Elect Director Charles W. Goodyear Management For For 1g Elect Director John R. Gordon Management For For 1h Elect Director Eric D. Mullins Management For For 1i Elect Director R. A. Walker Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Political Contributions Shareholder Against Against 5 Report on Financial Risks of Climate Change Shareholder Against Against AXIALL CORPORATION Meeting Date:MAY 20, 2014 Record Date:APR 04, 2014 Meeting Type:ANNUAL Ticker:AXLL Security ID:05463D100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Paul D. Carrico Management For For 1.2 Elect Director T. Kevin DeNicola Management For For 1.3 Elect Director Patrick J. Fleming Management For For 1.4 Elect Director Robert M. Gervis Management For Against 1.5 Elect Director Victoria F. Haynes Management For For 1.6 Elect Director Michael H. McGarry Management For For 1.7 Elect Director William L. Mansfield Management For For 1.8 Elect Director Mark L. Noetzel Management For For 1.9 Elect Director Robert Ripp Management For For 1.10 Elect Director David N. Weinstein Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For BLACKROCK, INC. Meeting Date:MAY 29, 2014 Record Date:APR 03, 2014 Meeting Type:ANNUAL Ticker:BLK Security ID:09247X101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Abdlatif Yousef Al-Hamad Management For For 1b Elect Director Mathis Cabiallavetta Management For For 1c Elect Director Pamela Daley Management For For 1d Elect Director Jessica P. Einhorn Management For For 1e Elect Director Fabrizio Freda Management For For 1f Elect Director Murry S. Gerber Management For For 1g Elect Director James Grosfeld Management For For 1h Elect Director David H. Komansky Management For For 1i Elect Director Deryck Maughan Management For For 1j Elect Director Cheryl D. Mills Management For For 1k Elect Director Marco Antonio Slim Domit Management For For 1l Elect Director John S. Varley Management For For 1m Elect Director Susan L. Wagner Management For For 2 Amend Omnibus Stock Plan Management For For 3 Amend Executive Incentive Bonus Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Ratify Auditors Management For For BORGWARNER INC. Meeting Date:APR 30, 2014 Record Date:MAR 03, 2014 Meeting Type:ANNUAL Ticker:BWA Security ID:099724106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jan Carlson Management For For 1.2 Elect Director Dennis C. Cuneo Management For For 1.3 Elect Director Vicki L. Sato Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For 5 Declassify the Board of Directors Management For For 6 Reduce Supermajority Vote Requirement Shareholder Against For CBRE GROUP, INC. Meeting Date:MAY 16, 2014 Record Date:MAR 24, 2014 Meeting Type:ANNUAL Ticker:CBG Security ID:12504L109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard C. Blum Management For For 1.2 Elect Director Brandon B. Boze Management For For 1.3 Elect Director Curtis F. Feeny Management For For 1.4 Elect Director Bradford M. Freeman Management For For 1.5 Elect Director Michael Kantor Management For For 1.6 Elect Director Frederic V. Malek Management For For 1.7 Elect Director Robert E. Sulentic Management For For 1.8 Elect Director Laura D. Tyson Management For For 1.9 Elect Director Gary L. Wilson Management For For 1.10 Elect Director Ray Wirta Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CISCO SYSTEMS, INC. Meeting Date:NOV 19, 2013 Record Date:SEP 20, 2013 Meeting Type:ANNUAL Ticker:CSCO Security ID:17275R102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Carol A. Bartz Management For For 1b Elect Director Marc Benioff Management For For 1c Elect Director Gregory Q. Brown Management For For 1d Elect Director M. Michele Burns Management For For 1e Elect Director Michael D. Capellas Management For For 1f Elect Director John T. Chambers Management For For 1g Elect Director Brian L. Halla Management For For 1h Elect Director John L. Hennessy Management For Against 1i Elect Director Kristina M. Johnson Management For For 1j Elect Director Roderick C. McGeary Management For For 1k Elect Director Arun Sarin Management For For 1l Elect Director Steven M. West Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For 5 Approve Proxy Advisor Competition Shareholder Against Against CITIGROUP INC. Meeting Date:APR 22, 2014 Record Date:FEB 24, 2014 Meeting Type:ANNUAL Ticker:C Security ID:172967424 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael L. Corbat Management For For 1b Elect Director Duncan P. Hennes Management For For 1c Elect Director Franz B. Humer Management For For 1d Elect Director Eugene M. McQuade Management For For 1e Elect Director Michael E. O'Neill Management For For 1f Elect Director Gary M. Reiner Management For For 1g Elect Director Judith Rodin Management For For 1h Elect Director Robert L. Ryan Management For For 1i Elect Director Anthony M. Santomero Management For For 1j Elect Director Joan E. Spero Management For For 1k Elect Director Diana L. Taylor Management For For 1l Elect Director William S. Thompson, Jr. Management For For 1m Elect Director James S. Turley Management For For 1n Elect Director Ernesto Zedillo Ponce de Leon Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For 5 Stock Retention/Holding Period Shareholder Against Against 6 Report on Lobbying Payments and Policy Shareholder Against For 7 Amend Director Indemnifications Provisions Shareholder Against Against 8 Adopt Proxy Access Right Shareholder Against Against CORNING INCORPORATED Meeting Date:APR 29, 2014 Record Date:FEB 28, 2014 Meeting Type:ANNUAL Ticker:GLW Security ID:219350105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Stephanie A. Burns Management For For 1.2 Elect Director John A. Canning, Jr. Management For For 1.3 Elect Director Richard T. Clark Management For For 1.4 Elect Director Robert F. Cummings, Jr. Management For Against 1.5 Elect Director James B. Flaws Management For Against 1.6 Elect Director Deborah A. Henretta Management For For 1.7 Elect Director Kurt M. Landgraf Management For For 1.8 Elect Director Kevin J. Martin Management For For 1.9 Elect Director Deborah D. Rieman Management For For 1.10 Elect Director Hansel E. Tookes, II Management For For 1.11 Elect Director Wendell P. Weeks Management For For 1.12 Elect Director Mark S. Wrighton Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Executive Incentive Bonus Plan Management For For 4 Ratify Auditors Management For For CVS CAREMARK CORPORATION Meeting Date:MAY 08, 2014 Record Date:MAR 13, 2014 Meeting Type:ANNUAL Ticker:CVS Security ID:126650100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director C. David Brown, II Management For For 1.2 Elect Director Nancy-Ann M. DeParle Management For For 1.3 Elect Director David W. Dorman Management For For 1.4 Elect Director Anne M. Finucane Management For For 1.5 Elect Director Larry J. Merlo Management For For 1.6 Elect Director Jean-Pierre Millon Management For For 1.7 Elect Director Richard J. Swift Management For For 1.8 Elect Director William C. Weldon Management For For 1.9 Elect Director Tony L. White Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For DISCOVER FINANCIAL SERVICES Meeting Date:MAY 07, 2014 Record Date:MAR 11, 2014 Meeting Type:ANNUAL Ticker:DFS Security ID:254709108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jeffrey S. Aronin Management For For 1.2 Elect Director Mary K. Bush Management For For 1.3 Elect Director Gregory C. Case Management For For 1.4 Elect Director Candace H. Duncan Management For For 1.5 Elect Director Cynthia A. Glassman Management For For 1.6 Elect Director Richard H. Lenny Management For For 1.7 Elect Director Thomas G. Maheras Management For For 1.8 Elect Director Michael H. Moskow Management For For 1.9 Elect Director David W. Nelms Management For For 1.10 Elect Director Mark A. Thierer Management For For 1.11 Elect Director Lawrence A. Weinbach Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For DRESSER-RAND GROUP INC. Meeting Date:MAY 06, 2014 Record Date:MAR 12, 2014 Meeting Type:ANNUAL Ticker:DRC Security ID:261608103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William E. Macaulay Management For For 1.2 Elect Director Vincent R. Volpe, Jr. Management For For 1.3 Elect Director Rita V. Foley Management For For 1.4 Elect Director Louis A. Raspino Management For For 1.5 Elect Director Philip R. Roth Management For For 1.6 Elect Director Stephen A. Snider Management For For 1.7 Elect Director Michael L. Underwood Management For For 1.8 Elect Director Joseph C. Winkler, III Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For EMC CORPORATION Meeting Date:APR 30, 2014 Record Date:FEB 28, 2014 Meeting Type:ANNUAL Ticker:EMC Security ID:268648102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael W. Brown Management For For 1b Elect Director Randolph L. Cowen Management For For 1c Elect Director Gail Deegan Management For For 1d Elect Director James S. DiStasio Management For For 1e Elect Director John R. Egan Management For For 1f Elect Director William D. Green Management For For 1g Elect Director Edmund F. Kelly Management For For 1h Elect Director Jami Miscik Management For For 1i Elect Director Paul Sagan Management For For 1j Elect Director David N. Strohm Management For For 1k Elect Director Joseph M. Tucci Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against For 5 Screen Political Contributions for Consistency with Corporate Values Shareholder Against Against FEDEX CORPORATION Meeting Date:SEP 23, 2013 Record Date:JUL 29, 2013 Meeting Type:ANNUAL Ticker:FDX Security ID:31428X106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James L. Barksdale Management For For 1.2 Elect Director John A. Edwardson Management For For 1.3 Elect Director Shirley Ann Jackson Management For For 1.4 Elect Director Steven R. Loranger Management For For 1.5 Elect Director Gary W. Loveman Management For For 1.6 Elect Director R. Brad Martin Management For For 1.7 Elect Director Joshua Cooper Ramo Management For For 1.8 Elect Director Susan C. Schwab Management For For 1.9 Elect Director Frederick W. Smith Management For For 1.10 Elect Director David P. Steiner Management For For 1.11 Elect Director Paul S. Walsh Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For 5 Require Independent Board Chairman Shareholder Against For 6 Adopt Proxy Access Right Shareholder Against Against 7 Limit Accelerated Vesting of Awards Shareholder Against For 8 Adopt Policy Prohibiting Hedging and Pledging Transactions Shareholder Against Against 9 Report on Political Contributions Shareholder Against For 10 Adopt Policy to Ensure Consistency between Company Values and Political Contributions Shareholder Against Against 11 Provide Vote Counting to Exclude Abstentions Shareholder Against Against GENESEE & WYOMING INC. Meeting Date:MAY 21, 2014 Record Date:APR 01, 2014 Meeting Type:ANNUAL Ticker:GWR Security ID:371559105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mortimer B. Fuller, III Management For For 1.2 Elect Director John C. Hellmann Management For For 1.3 Elect Director Robert M. Melzer Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For GOOGLE INC. Meeting Date:MAY 14, 2014 Record Date:MAR 17, 2014 Meeting Type:ANNUAL Ticker:GOOG Security ID:38259P508 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Larry Page Management For For 1.2 Elect Director Sergey Brin Management For For 1.3 Elect Director Eric E. Schmidt Management For For 1.4 Elect Director L. John Doerr Management For Withhold 1.5 Elect Director Diane B. Greene Management For For 1.6 Elect Director John L. Hennessy Management For Withhold 1.7 Elect Director Ann Mather Management For For 1.8 Elect Director Paul S. Otellini Management For For 1.9 Elect Director K. Ram Shriram Management For For 1.10 Elect Director Shirley M. Tilghman Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Approve Recapitalization Plan for all Stock to Have One-vote per Share Shareholder Against For 5 Report on Lobbying Payments and Policy Shareholder Against For 6 Require a Majority Vote for the Election of Directors Shareholder Against For 7 Adopt Policy and Report on Impact of Tax Strategy Shareholder Against Against 8 Require Independent Board Chairman Shareholder Against For JPMORGAN CHASE & CO. Meeting Date:MAY 20, 2014 Record Date:MAR 21, 2014 Meeting Type:ANNUAL Ticker:JPM Security ID:46625H100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Linda B. Bammann Management For For 1b Elect Director James A. Bell Management For For 1c Elect Director Crandall C. Bowles Management For For 1d Elect Director Stephen B. Burke Management For For 1e Elect Director James S. Crown Management For For 1f Elect Director James Dimon Management For For 1g Elect Director Timothy P. Flynn Management For For 1h Elect Director Laban P. Jackson, Jr. Management For For 1i Elect Director Michael A. Neal Management For For 1j Elect Director Lee R. Raymond Management For For 1k Elect Director William C. Weldon Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Report on Lobbying Payments and Policy Shareholder Against Against 5 Amend Articles/Bylaws/Charter Call Special Meetings Shareholder Against Against 6 Provide for Cumulative Voting Shareholder Against Against LYONDELLBASELL INDUSTRIES NV Meeting Date:APR 16, 2014 Record Date:MAR 19, 2014 Meeting Type:ANNUAL Ticker:LYB Security ID:N53745100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Jagjeet S. Bindra to Supervisory Board Management For For 1b Elect Milton Carroll to Supervisory Board Management For For 1c Elect Claire S. Farley to Supervisory Board Management For For 1d Elect Rudy van der Meer to Supervisory Board Management For For 1e Elect Isabella D. Goren to Supervisory Board Management For For 1f Elect Nance K. Dicciani to Supervisory Board Management For For 2a Elect Karyn F. Ovelmen to Management Board Management For For 2b Elect Craig B. Glidden to Management Board Management For For 2c Elect Bhavesh V. Patel to Management Board Management For For 2d Elect Patrick D. Quarles to Management Board Management For For 2e Elect Timothy D. Roberts to Management Board Management For For 3 Adopt Financial Statements and Statutory Reports Management For For 4 Approve Discharge of Management Board Management For For 5 Approve Discharge of Supervisory Board Management For For 6 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 7 Ratify PricewaterhouseCoopers Accountants N.V. as Auditors Management For For 8 Approve Dividends of USD 2.20 Per Share Management For For 9 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 10 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 11 Approve Cancellation of up to 10 Percent of Issued Share Capital in Treasury Account Management For For MARATHON OIL CORPORATION Meeting Date:APR 30, 2014 Record Date:MAR 03, 2014 Meeting Type:ANNUAL Ticker:MRO Security ID:565849106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Gregory H. Boyce Management For For 1b Elect Director Pierre Brondeau Management For For 1c Elect Director Linda Z. Cook Management For For 1d Elect Director Chadwick C. Deaton Management For For 1e Elect Director Shirley Ann Jackson Management For For 1f Elect Director Philip Lader Management For For 1g Elect Director Michael E. J. Phelps Management For For 1h Elect Director Dennis H. Reilley Management For For 1i Elect Director Lee M. Tillman Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Lobbying Payments and Policy Shareholder Against Against 5 Report on Methane Emissions Management and Reduction Targets Shareholder Against Against MASTERCARD INCORPORATED Meeting Date:JUN 03, 2014 Record Date:APR 09, 2014 Meeting Type:ANNUAL Ticker:MA Security ID:57636Q104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Richard Haythornthwaite Management For For 1b Elect Director Ajay Banga Management For For 1c Elect Director Silvio Barzi Management For For 1d Elect Director David R. Carlucci Management For For 1e Elect Director Steven J. Freiberg Management For For 1f Elect Director Julius Genachowski Management For For 1g Elect Director Merit E. Janow Management For For 1h Elect Director Nancy J. Karch Management For For 1i Elect Director Marc Olivie Management For For 1j Elect Director Rima Qureshi Management For For 1k Elect Director Jose Octavio Reyes Lagunes Management For For 1l Elect Director Jackson P. Tai Management For Against 1m Elect Director Edward Suning Tian Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For MAXIM INTEGRATED PRODUCTS, INC. Meeting Date:NOV 13, 2013 Record Date:SEP 19, 2013 Meeting Type:ANNUAL Ticker:MXIM Security ID:57772K101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Tunc Doluca Management For For 1.2 Elect Director B. Kipling Hagopian Management For For 1.3 Elect Director James R. Bergman Management For Withhold 1.4 Elect Director Joseph R. Bronson Management For For 1.5 Elect Director Robert E. Grady Management For For 1.6 Elect Director William D. Watkins Management For For 1.7 Elect Director A.R. Frank Wazzan Management For For 2 Ratify Auditors Management For For 3 Amend Qualified Employee Stock Purchase Plan Management For For 4 Amend Omnibus Stock Plan Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MEAD JOHNSON NUTRITION COMPANY Meeting Date:MAY 01, 2014 Record Date:MAR 14, 2014 Meeting Type:ANNUAL Ticker:MJN Security ID:582839106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Steven M. Altschuler Management For For 1b Elect Director Howard B. Bernick Management For For 1c Elect Director Kimberly A. Casiano Management For For 1d Elect Director Anna C. Catalano Management For For 1e Elect Director Celeste A. Clark Management For For 1f Elect Director James M. Cornelius Management For For 1g Elect Director Stephen W. Golsby Management For For 1h Elect Director Michael Grobstein Management For For 1i Elect Director Peter Kasper Jakobsen Management For For 1j Elect Director Peter G. Ratcliffe Management For For 1k Elect Director Elliott Sigal Management For For 1l Elect Director Robert S. Singer Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For METLIFE, INC. Meeting Date:APR 22, 2014 Record Date:FEB 28, 2014 Meeting Type:ANNUAL Ticker:MET Security ID:59156R108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Cheryl W. Grise Management For For 1.2 Elect Director Carlos M. Gutierrez Management For For 1.3 Elect Director R. Glenn Hubbard Management For For 1.4 Elect Director Steven A. Kandarian Management For For 1.5 Elect Director John M. Keane Management For For 1.6 Elect Director Alfred F. Kelly, Jr. Management For For 1.7 Elect Director William E. Kennard Management For For 1.8 Elect Director James M. Kilts Management For For 1.9 Elect Director Catherine R. Kinney Management For For 1.10 Elect Director Denise M. Morrison Management For For 1.11 Elect Director Kenton J. Sicchitano Management For For 1.12 Elect Director Lulu C. Wang Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For 5 Approve Non-Employee Director Omnibus Stock Plan Management For For MICROSOFT CORPORATION Meeting Date:NOV 19, 2013 Record Date:SEP 13, 2013 Meeting Type:ANNUAL Ticker:MSFT Security ID:594918104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Steven A. Ballmer Management For For 2 Elect Director Dina Dublon Management For For 3 Elect Director William H. Gates Management For For 4 Elect Director Maria M. Klawe Management For For 5 Elect Director Stephen J. Luczo Management For For 6 Elect Director David F. Marquardt Management For For 7 Elect Director Charles H. Noski Management For For 8 Elect Director Helmut Panke Management For For 9 Elect Director John W. Thompson Management For For 10 Amend Executive Incentive Bonus Plan Management For For 11 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 12 Ratify Auditors Management For For MOTOROLA SOLUTIONS, INC. Meeting Date:MAY 05, 2014 Record Date:MAR 07, 2014 Meeting Type:ANNUAL Ticker:MSI Security ID:620076307 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Gregory Q. Brown Management For For 1b Elect Director Kenneth C. Dahlberg Management For For 1c Elect Director David W. Dorman Management For For 1d Elect Director Michael V. Hayden Management For For 1e Elect Director Judy C. Lewent Management For For 1f Elect Director Anne R. Pramaggiore Management For For 1g Elect Director Samuel C. Scott, III Management For For 1h Elect Director Bradley E. Singer Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Review and Amend Human Rights Policies Shareholder Against Against 5 Report on Political Contributions Shareholder Against Against NIKE, INC. Meeting Date:SEP 19, 2013 Record Date:JUL 19, 2013 Meeting Type:ANNUAL Ticker:NKE Security ID:654106103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan B. Graf, Jr. Management For For 1.2 Elect Director John C. Lechleiter Management For For 1.3 Elect Director Phyllis M. Wise Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Report on Political Contributions Shareholder Against Against QUALCOMM INCORPORATED Meeting Date:MAR 04, 2014 Record Date:JAN 06, 2014 Meeting Type:ANNUAL Ticker:QCOM Security ID:747525103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Barbara T. Alexander Management For For 1b Elect Director Donald G. Cruickshank Management For For 1c Elect Director Raymond V. Dittamore Management For For 1d Elect Director Susan Hockfield Management For For 1e Elect Director Thomas W. Horton Management For For 1f Elect Director Paul E. Jacobs Management For For 1g Elect Director Sherry Lansing Management For For 1h Elect Director Steven M. Mollenkopf Management For For 1i Elect Director Duane A. Nelles Management For For 1j Elect Director Clark T. 'Sandy' Randt, Jr. Management For For 1k Elect Director Francisco Ros Management For For 1l Elect Director Jonathan J. Rubinstein Management For For 1m Elect Director Brent Scowcroft Management For For 1n Elect Director Marc I. Stern Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year SCHLUMBERGER LIMITED Meeting Date:APR 09, 2014 Record Date:FEB 19, 2014 Meeting Type:ANNUAL Ticker:SLB Security ID:806857108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Peter L.S. Currie Management For For 1b Elect Director Tony Isaac Management For For 1c Elect Director K. Vaman Kamath Management For For 1d Elect Director Maureen Kempston Darkes Management For For 1e Elect Director Paal Kibsgaard Management For For 1f Elect Director Nikolay Kudryavtsev Management For For 1g Elect Director Michael E. Marks Management For For 1h Elect Director Lubna S. Olayan Management For For 1i Elect Director Leo Rafael Reif Management For For 1j Elect Director Tore I. Sandvold Management For For 1k Elect Director Henri Seydoux Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Adopt and Approve Financials and Dividends Management For For 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For TEVA PHARMACEUTICAL INDUSTRIES LTD. Meeting Date:AUG 27, 2013 Record Date:JUL 25, 2013 Meeting Type:ANNUAL Ticker:TEVA Security ID:881624209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Reelect Moshe Many as Director Until the End of the 2016 General Meeting Management For For 1b Reelect Arie Belldegrun as Director Until the End of the 2016 General Meeting Management For For 1c Reelect Amir Elstein as Director Until the End of the 2016 General Meeting Management For For 1d Reelect Yitzhak Peterburg as Director Until the End of the 2016 General Meeting Management For For 2a Approve Cash Bonus of USD 1,203,125 to Jeremy Levin, President and CEO Management For For 2a.1 Vote YES if you have a personal interest in item 2a; otherwise, vote NO. You may not abstain. If you vote YES, please provide an explanation to your account manager. Management None Against 2b Approval of Bonus Objectives and Payout Terms for 2013 for Jeremy Levin, President and CEO Management For For 2b.1 Vote YES if you have a personal interest in item 2b; otherwise, vote NO. You may not abstain. If you vote YES, please provide an explanation to your account manager. Management None Against 3 Approve Compensation Policy for the Directors and Officers of the Company Management For For 3.a Vote YES if you have a personal interest in item 3; otherwise, vote NO. You may not abstain. If you vote YES, please provide an explanation to your account manager. Management None Against 4 Approve Dividend for First and Second Quarters of 2012, Paid in Two Installments in an Aggregate Amount of NIS 2.00 (USD 0.51) per Ordinary Share Management For For 5 Appoint Kesselman and Kesselman (Member of PricewaterhouseCoopers International Ltd.) as External Auditors until the 2014 General Meeting Management For For 6 Discuss Financial Statements for 2012 Management None None THE HARTFORD FINANCIAL SERVICES GROUP, INC. Meeting Date:MAY 21, 2014 Record Date:MAR 24, 2014 Meeting Type:ANNUAL Ticker:HIG Security ID:416515104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Robert B. Allardice, III Management For For 1b Elect Director Trevor Fetter Management For For 1c Elect Director Liam E. McGee Management For For 1d Elect Director Kathryn A. Mikells Management For For 1e Elect Director Michael G. Morris Management For For 1f Elect Director Thomas A. Renyi Management For For 1g Elect Director Julie G. Richardson Management For For 1h Elect Director Virginia P. Ruesterholz Management For For 1i Elect Director Charles B. Strauss Management For For 1j Elect Director H. Patrick Swygert Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For 5 Amend Executive Incentive Bonus Plan Management For For THE MOSAIC COMPANY Meeting Date:OCT 03, 2013 Record Date:AUG 12, 2013 Meeting Type:ANNUAL Ticker:MOS Security ID:61945C103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Timothy S. Gitzel Management For For 1b Elect Director William R. Graber Management For For 1c Elect Director Emery N. Koenig Management For For 1d Elect Director David T. Seaton Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For THE MOSAIC COMPANY Meeting Date:MAY 15, 2014 Record Date:MAR 24, 2014 Meeting Type:ANNUAL Ticker:MOS Security ID:61945C103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Declassify the Board of Directors Management For For 2a Elect Director Denise C. Johnson Management For For 2b Elect Director Nancy E. Cooper Management For For 2c Elect Director James L. Popowich Management For For 2d Elect Director James T. Prokopanko Management For For 2e Elect Director Steven M. Seibert Management For For 3 Approve Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For THE WALT DISNEY COMPANY Meeting Date:MAR 18, 2014 Record Date:JAN 17, 2014 Meeting Type:ANNUAL Ticker:DIS Security ID:254687106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Susan E. Arnold Management For For 1b Elect Director John S. Chen Management For For 1c Elect Director Jack Dorsey Management For For 1d Elect Director Robert A. Iger Management For For 1e Elect Director Fred H. Langhammer Management For For 1f Elect Director Aylwin B. Lewis Management For For 1g Elect Director Monica C. Lozano Management For For 1h Elect Director Robert W. Matschullat Management For For 1i Elect Director Sheryl K. Sandberg Management For For 1j Elect Director Orin C. Smith Management For Against 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Provide Right to Call Special Meeting Management For For 5 Adopt Proxy Access Right Shareholder Against For 6 Pro-rata Vesting of Equity Awards Shareholder Against Against VALEANT PHARMACEUTICALS INTERNATIONAL, INC. Meeting Date:MAY 20, 2014 Record Date:APR 08, 2014 Meeting Type:ANNUAL Ticker:VRX Security ID:91911K102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Ronald H. Farmer Management For For 1b Elect Director Colleen A. Goggins Management For For 1c Elect Director Robert A. Ingram Management For For 1d Elect Director Anders Lonner Management For For 1e Elect Director Theo Melas-Kyriazi Management For For 1f Elect Director J. Michael Pearson Management For For 1g Elect Director Robert N. Power Management For For 1h Elect Director Norma A. Provencio Management For For 1i Elect Director Howard B. Schiller Management For For 1j Elect Director Katharine B. Stevenson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Approve Omnibus Stock Plan Management For For Franklin Global Government Bond Fund There is no proxy voting activity for the fund, as the fund did not hold any votable positions during the reporting period. Franklin Growth Opportunities Fund ACTAVIS PLC Meeting Date:MAY 09, 2014 Record Date:MAR 14, 2014 Meeting Type:ANNUAL Ticker:ACT Security ID:G0083B108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Paul M. Bisaro Management For For 1b Elect Director James H. Bloem Management For For 1c Elect Director Christopher W. Bodine Management For For 1d Elect Director Tamar D. Howson Management For For 1e Elect Director John A. King Management For For 1f Elect Director Catherine M. Klema Management For For 1g Elect Director Jiri Michal Management For For 1h Elect Director Sigurdur Olafsson Management For For 1i Elect Director Patrick J. O'Sullivan Management For For 1j Elect Director Ronald R. Taylor Management For For 1k Elect Director Andrew L. Turner Management For For 1l Elect Director Fred G. Weiss Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Report on Sustainability Shareholder Against For ACTAVIS PLC Meeting Date:JUN 17, 2014 Record Date:MAY 02, 2014 Meeting Type:SPECIAL Ticker:ACT Security ID:G0083B108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Issue Shares in Connection with Acquisition Management For For 2 Adjourn Meeting Management For For ACTAVIS, INC. Meeting Date:SEP 10, 2013 Record Date:JUL 30, 2013 Meeting Type:SPECIAL Ticker:ACT Security ID:00507K103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Approve Creation of Distributable Reserves Management For For 3 Advisory Vote on Golden Parachutes Management For For 4 Adjourn Meeting Management For For ADOBE SYSTEMS INCORPORATED Meeting Date:APR 10, 2014 Record Date:FEB 14, 2014 Meeting Type:ANNUAL Ticker:ADBE Security ID:00724F101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Amy L. Banse Management For For 1b Elect Director Kelly J. Barlow Management For For 1c Elect Director Edward W. Barnholt Management For For 1d Elect Director Robert K. Burgess Management For For 1e Elect Director Frank A. Calderoni Management For For 1f Elect Director Michael R. Cannon Management For For 1g Elect Director James E. Daley Management For For 1h Elect Director Laura B. Desmond Management For For 1i Elect Director Charles M. Geschke Management For For 1j Elect Director Shantanu Narayen Management For For 1k Elect Director Daniel L. Rosensweig Management For For 1l Elect Director Robert Sedgewick Management For For 1m Elect Director John E. Warnock Management For For 2 Amend Omnibus Stock Plan Management For For 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For AFFILIATED MANAGERS GROUP, INC. Meeting Date:JUN 16, 2014 Record Date:APR 17, 2014 Meeting Type:ANNUAL Ticker:AMG Security ID:008252108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Samuel T. Byrne Management For For 1b Elect Director Dwight D. Churchill Management For For 1c Elect Director Niall Ferguson Management For For 1d Elect Director Sean M. Healey Management For For 1e Elect Director Harold J. Meyerman Management For For 1f Elect Director William J. Nutt Management For For 1g Elect Director Tracy P. Palandjian Management For For 1h Elect Director Rita M. Rodriguez Management For For 1i Elect Director Patrick T. Ryan Management For For 1j Elect Director Jide J. Zeitlin Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For AIRGAS, INC. Meeting Date:AUG 06, 2013 Record Date:JUN 14, 2013 Meeting Type:ANNUAL Ticker:ARG Security ID:009363102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John P. Clancey Management For For 1.2 Elect Director Richard C. Ill Management For Withhold 1.3 Elect Director Ted B. Miller, Jr. Management For For 2 Amend Executive Incentive Bonus Plan Management For For 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Declassify the Board of Directors Shareholder Against For ALLEGIANT TRAVEL COMPANY Meeting Date:JUN 18, 2014 Record Date:APR 21, 2014 Meeting Type:ANNUAL Ticker:ALGT Security ID:01748X102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Montie R. Brewer Management For For 1.2 Elect Director Andrew C. Levy Management For For 1.3 Elect Director Gary Ellmer Management For Withhold 1.4 Elect Director Linda A. Marvin Management For For 1.5 Elect Director Maurice J. Gallagher, Jr. Management For For 1.6 Elect Director Charles W. Pollard Management For For 1.7 Elect Director John Redmond Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For 4 Approve Qualified Employee Stock Purchase Plan Management For For 5 Require a Majority Vote for the Election of Directors Shareholder Against Against ALLERGAN, INC. Meeting Date:MAY 06, 2014 Record Date:MAR 11, 2014 Meeting Type:ANNUAL Ticker:AGN Security ID:018490102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director David E.I. Pyott Management For For 1b Elect Director Michael R. Gallagher Management For For 1c Elect Director Deborah Dunsire Management For For 1d Elect Director Trevor M. Jones Management For For 1e Elect Director Louis J. Lavigne, Jr. Management For For 1f Elect Director Peter J. McDonnell Management For For 1g Elect Director Timothy D. Proctor Management For For 1h Elect Director Russell T. Ray Management For For 1i Elect Director Henri A. Termeer Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Right to Act by Written Consent Management For For 5 Require Independent Board Chairman Shareholder Against For AMARIN CORPORATION PLC Meeting Date:JUL 09, 2013 Record Date:APR 22, 2013 Meeting Type:ANNUAL Ticker:AMRN Security ID:023111206 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Re-elect Joseph S. Zakrzewski as Director Management For For 2 Re-elect Kristine Peterson as Director Management For For 3 Elect David Stack as Director Management For For 4 Advisory Vote to Approve Compensation of Named Executive Officers Management For For 5 Approve Remuneration Report Management For For 6 Appoint Deloitte & Touche LLP as Auditors and Authorise Their Remuneration Management For For 7 Amend Articles of Association to Remove Company Borrowing Limitation Management For For AMAZON.COM, INC. Meeting Date:MAY 21, 2014 Record Date:MAR 31, 2014 Meeting Type:ANNUAL Ticker:AMZN Security ID:023135106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Jeffrey P. Bezos Management For For 1b Elect Director Tom A. Alberg Management For For 1c Elect Director John Seely Brown Management For For 1d Elect Director William B. Gordon Management For For 1e Elect Director Jamie S. Gorelick Management For For 1f Elect Director Alain Monie Management For For 1g Elect Director Jonathan J. Rubinstein Management For For 1h Elect Director Thomas O. Ryder Management For Against 1i Elect Director Patricia Q. Stonesifer Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Political Contributions Shareholder Against For AMC NETWORKS INC. Meeting Date:JUN 10, 2014 Record Date:APR 14, 2014 Meeting Type:ANNUAL Ticker:AMCX Security ID:00164V103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Neil M. Ashe Management For For 1.2 Elect Director Jonathan F. Miller Management For For 1.3 Elect Director Alan D. Schwartz Management For For 1.4 Elect Director Leonard Tow Management For For 1.5 Elect Director Carl E. Vogel Management For For 1.6 Elect Director Robert C. Wright Management For For 2 Ratify Auditors Management For For AMERICAN AIRLINES GROUP INC. Meeting Date:JUN 04, 2014 Record Date:APR 16, 2014 Meeting Type:ANNUAL Ticker:AAL Security ID:02376R102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director James F. Albaugh Management For For 1b Elect Director Jeffrey D. Benjamin Management For For 1c Elect Director John T. Cahill Management For For 1d Elect Director Michael J. Embler Management For For 1e Elect Director Matthew J. Hart Management For For 1f Elect Director Alberto Ibarguen Management For For 1g Elect Director Richard C. Kraemer Management For For 1h Elect Director Denise M. O'Leary Management For For 1i Elect Director W. Douglas Parker Management For For 1j Elect Director Ray M. Robinson Management For Against 1k Elect Director Richard P. Schifter Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ANADARKO PETROLEUM CORPORATION Meeting Date:MAY 13, 2014 Record Date:MAR 18, 2014 Meeting Type:ANNUAL Ticker:APC Security ID:032511107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Anthony R. Chase Management For For 1b Elect Director Kevin P. Chilton Management For For 1c Elect Director H. Paulett Eberhart Management For For 1d Elect Director Peter J. Fluor Management For For 1e Elect Director Richard L. George Management For For 1f Elect Director Charles W. Goodyear Management For For 1g Elect Director John R. Gordon Management For For 1h Elect Director Eric D. Mullins Management For For 1i Elect Director R. A. Walker Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Political Contributions Shareholder Against Against 5 Report on Financial Risks of Climate Change Shareholder Against Against AON PLC Meeting Date:JUN 24, 2014 Record Date:APR 25, 2014 Meeting Type:ANNUAL Ticker:AON Security ID:G0408V102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Lester B. Knight Management For For 1.2 Elect Director Gregory C. Case Management For For 1.3 Elect Director Fulvio Conti Management For For 1.4 Elect Director Cheryl A. Francis Management For For 1.5 Elect Director Edgar D. Jannotta Management For For 1.6 Elect Director James W. Leng Management For For 1.7 Elect Director J. Michael Losh Management For For 1.8 Elect Director Robert S. Morrison Management For For 1.9 Elect Director Richard B. Myers Management For For 1.10 Elect Director Richard C. Notebaert Management For For 1.11 Elect Director Gloria Santona Management For For 1.12 Elect Director Carolyn Y. Woo Management For For 2 Accept Financial Statements and Statutory Reports Management For For 3 Ratify Ernst and Young LLP as Aon's Auditors Management For For 4 Ratify Ernst and Young LLP as Aon's U.K. Statutory Auditor Management For For 5 Authorize Board to Fix Remuneration of Internal Statutory Auditor Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 7 Approve Remuneration Policy Management For For 8 Advisory Vote to Ratify Directors' Remuneration Report Management For For 9 Amend Omnibus Stock Plan Management For Against 10 Authorize Share Repurchase Program Management For For APPLE INC. Meeting Date:FEB 28, 2014 Record Date:DEC 30, 2013 Meeting Type:ANNUAL Ticker:AAPL Security ID:037833100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William Campbell Management For For 1.2 Elect Director Timothy Cook Management For For 1.3 Elect Director Millard Drexler Management For For 1.4 Elect Director Al Gore Management For For 1.5 Elect Director Robert Iger Management For For 1.6 Elect Director Andrea Jung Management For For 1.7 Elect Director Arthur Levinson Management For For 1.8 Elect Director Ronald Sugar Management For For 2 Adopt Majority Voting for Uncontested Election of Directors Management For For 3 Amend Articles to Eliminate Board Blank Check Authority to Issue Preferred Stock Management For For 4 Establish a Par Value for Common Stock Management For For 5 Ratify Auditors Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 7 Approve Omnibus Stock Plan Management For For 8 Establish Board Committee on Human Rights Shareholder Against Against 9 Report on Trade Associations and Organizations that Promote Sustainability Practices Shareholder Against Against 10 Advisory Vote to Increase Capital Repurchase Program Shareholder Against Abstain 11 Proxy Access Shareholder Against Against ARM HOLDINGS PLC Meeting Date:MAY 01, 2014 Record Date:APR 29, 2014 Meeting Type:ANNUAL Ticker:ARM Security ID:G0483X122 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Remuneration Report Management For For 4 Approve Remuneration Policy Management For For 5 Elect Stuart Chambers as Director Management For For 6 Re-elect Simon Segars as Director Management For For 7 Re-elect Andy Green as Director Management For For 8 Re-elect Larry Hirst as Director Management For For 9 Re-elect Mike Muller as Director Management For For 10 Re-elect Kathleen O'Donovan as Director Management For For 11 Re-elect Janice Roberts as Director Management For For 12 Re-elect Tim Score as Director Management For For 13 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 14 Authorise Board to Fix Remuneration of Auditors Management For For 15 Approve Increase in the Limit on Directors' Remuneration Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise Market Purchase of Ordinary Shares Management For For 19 Authorise the Company to Call EGM with Two Weeks' Notice Management For For BANK OF AMERICA CORPORATION Meeting Date:MAY 07, 2014 Record Date:MAR 12, 2014 Meeting Type:ANNUAL Ticker:BAC Security ID:060505104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Sharon L. Allen Management For For 1.2 Elect Director Susan S. Bies Management For For 1.3 Elect Director Jack O. Bovender, Jr. Management For For 1.4 Elect Director Frank P. Bramble, Sr. Management For For 1.5 Elect Director Pierre J. P. de Weck Management For For 1.6 Elect Director Arnold W. Donald Management For For 1.7 Elect Director Charles K. Gifford Management For For 1.8 Elect Director Charles O. Holliday, Jr. Management For For 1.9 Elect Director Linda P. Hudson Management For For 1.10 Elect Director Monica C. Lozano Management For For 1.11 Elect Director Thomas J. May Management For For 1.12 Elect Director Brian T. Moynihan Management For For 1.13 Elect Director Lionel L. Nowell, III Management For For 1.14 Elect Director Clayton S. Rose Management For For 1.15 Elect Director R. David Yost Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Amend Certificate of Designations for Series T Preferred Stock Management For For 5 Provide for Cumulative Voting Shareholder Against Against 6 Adopt Proxy Access Right Shareholder Against Against 7 Report on Climate Change Financing Risk Shareholder Against Against 8 Report on Lobbying Payments and Policy Shareholder Against Against BIOGEN IDEC INC. Meeting Date:JUN 12, 2014 Record Date:APR 15, 2014 Meeting Type:ANNUAL Ticker:BIIB Security ID:09062X103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Caroline D. Dorsa Management For For 1.2 Elect Director Stelios Papadopoulos Management For For 1.3 Elect Director George A. Scangos Management For For 1.4 Elect Director Lynn Schenk Management For For 1.5 Elect Director Alexander J. Denner Management For For 1.6 Elect Director Nancy L. Leaming Management For For 1.7 Elect Director Richard C. Mulligan Management For For 1.8 Elect Director Robert W. Pangia Management For For 1.9 Elect Director Brian S. Posner Management For For 1.10 Elect Director Eric K. Rowinsky Management For For 1.11 Elect Director Stephen A. Sherwin Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For BLACKROCK, INC. Meeting Date:MAY 29, 2014 Record Date:APR 03, 2014 Meeting Type:ANNUAL Ticker:BLK Security ID:09247X101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Abdlatif Yousef Al-Hamad Management For For 1b Elect Director Mathis Cabiallavetta Management For For 1c Elect Director Pamela Daley Management For For 1d Elect Director Jessica P. Einhorn Management For For 1e Elect Director Fabrizio Freda Management For For 1f Elect Director Murry S. Gerber Management For For 1g Elect Director James Grosfeld Management For For 1h Elect Director David H. Komansky Management For For 1i Elect Director Deryck Maughan Management For For 1j Elect Director Cheryl D. Mills Management For For 1k Elect Director Marco Antonio Slim Domit Management For For 1l Elect Director John S. Varley Management For For 1m Elect Director Susan L. Wagner Management For For 2 Amend Omnibus Stock Plan Management For For 3 Amend Executive Incentive Bonus Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Ratify Auditors Management For For BROADSOFT, INC. Meeting Date:MAY 02, 2014 Record Date:MAR 07, 2014 Meeting Type:ANNUAL Ticker:BSFT Security ID:11133B409 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David Bernardi Management For Withhold 1.2 Elect Director John D. Markley, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For BUFFALO WILD WINGS, INC. Meeting Date:MAY 08, 2014 Record Date:MAR 10, 2014 Meeting Type:ANNUAL Ticker:BWLD Security ID:119848109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Sally J. Smith Management For For 1.2 Elect Director J. Oliver Maggard Management For For 1.3 Elect Director James M. Damian Management For For 1.4 Elect Director Dale M. Applequist Management For For 1.5 Elect Director Warren E. Mack Management For Withhold 1.6 Elect Director Michael P. Johnson Management For For 1.7 Elect Director Jerry R. Rose Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For CAMERON INTERNATIONAL CORPORATION Meeting Date:MAY 16, 2014 Record Date:MAR 21, 2014 Meeting Type:ANNUAL Ticker:CAM Security ID:13342B105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director H. Paulett Eberhart Management For For 1.2 Elect Director Peter J. Fluor Management For For 1.3 Elect Director James T. Hackett Management For For 1.4 Elect Director Jack B. Moore Management For For 1.5 Elect Director Michael E. Patrick Management For For 1.6 Elect Director Jon Erik Reinhardsen Management For For 1.7 Elect Director Bruce W. Wilkinson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CBRE GROUP, INC. Meeting Date:MAY 16, 2014 Record Date:MAR 24, 2014 Meeting Type:ANNUAL Ticker:CBG Security ID:12504L109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard C. Blum Management For For 1.2 Elect Director Brandon B. Boze Management For For 1.3 Elect Director Curtis F. Feeny Management For For 1.4 Elect Director Bradford M. Freeman Management For For 1.5 Elect Director Michael Kantor Management For For 1.6 Elect Director Frederic V. Malek Management For For 1.7 Elect Director Robert E. Sulentic Management For For 1.8 Elect Director Laura D. Tyson Management For For 1.9 Elect Director Gary L. Wilson Management For For 1.10 Elect Director Ray Wirta Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CELGENE CORPORATION Meeting Date:JUN 18, 2014 Record Date:APR 21, 2014 Meeting Type:ANNUAL Ticker:CELG Security ID:151020104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert J. Hugin Management For For 1.2 Elect Director Richard W. Barker Management For For 1.3 Elect Director Michael D. Casey Management For For 1.4 Elect Director Carrie S. Cox Management For For 1.5 Elect Director Rodman L. Drake Management For For 1.6 Elect Director Michael A. Friedman Management For For 1.7 Elect Director Gilla Kaplan Management For For 1.8 Elect Director James J. Loughlin Management For For 1.9 Elect Director Ernest Mario Management For For 2 Ratify Auditors Management For For 3 Increase Authorized Common Stock and Approve Stock Split Management For For 4 Amend Omnibus Stock Plan Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Report on Lobbying Payments and Policy Shareholder Against For CELLDEX THERAPEUTICS, INC. Meeting Date:MAY 28, 2014 Record Date:APR 02, 2014 Meeting Type:ANNUAL Ticker:CLDX Security ID:15117B103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Larry Ellberger Management For For 1.2 Elect Director Anthony S. Marucci Management For For 1.3 Elect Director Herbert J. Conrad Management For For 1.4 Elect Director George O. Elston Management For For 1.5 Elect Director Harry H. Penner, Jr. Management For For 1.6 Elect Director Timothy M. Shannon Management For For 1.7 Elect Director Karen L. Shoos Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CHIPOTLE MEXICAN GRILL, INC. Meeting Date:MAY 15, 2014 Record Date:MAR 17, 2014 Meeting Type:ANNUAL Ticker:CMG Security ID:169656105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John Charlesworth Management For For 1.2 Elect Director Monty Moran Management For For 1.3 Elect Director Kimbal Musk Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For 4 Amend Omnibus Stock Plan Management For Against 5 Report on Sustainability Shareholder Against Against 6 Reduce Supermajority Vote Requirement Shareholder Against For COLFAX CORPORATION Meeting Date:MAY 14, 2014 Record Date:MAR 20, 2014 Meeting Type:ANNUAL Ticker:CFX Security ID:194014106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Mitchell P. Rales Management For For 1b Elect Director Steven E. Simms Management For For 1c Elect Director Clay H. Kiefaber Management For For 1d Elect Director Patrick W. Allender Management For For 1e Elect Director Thomas S. Gayner Management For For 1f Elect Director Rhonda L. Jordan Management For For 1g Elect Director San W. Orr, III Management For For 1h Elect Director A. Clayton Perfall Management For For 1i Elect Director Rajiv Vinnakota Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CUMMINS INC. Meeting Date:MAY 13, 2014 Record Date:MAR 11, 2014 Meeting Type:ANNUAL Ticker:CMI Security ID:231021106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director N. Thomas Linebarger Management For For 2 Elect Director William I. Miller Management For For 3 Elect Director Alexis M. Herman Management For For 4 Elect Director Georgia R. Nelson Management For For 5 Elect Director Robert K. Herdman Management For For 6 Elect Director Robert J. Bernhard Management For For 7 Elect Director Franklin R. Chang Diaz Management For For 8 Elect Director Stephen B. Dobbs Management For For 9 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 10 Ratify Auditors Management For For 11 Provide For Confidential Running Vote Tallies Shareholder Against Against DIAMONDBACK ENERGY, INC. Meeting Date:JUN 09, 2014 Record Date:APR 14, 2014 Meeting Type:ANNUAL Ticker:FANG Security ID:25278X109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Steven E. West Management For For 1.2 Elect Director Michael P. Cross Management For For 1.3 Elect Director Travis D. Stice Management For For 1.4 Elect Director David L. Houston Management For For 1.5 Elect Director Mark L. Plaumann Management For For 2 Approve Executive Incentive Bonus Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Ratify Auditors Management For For DIGITALGLOBE, INC. Meeting Date:MAY 28, 2014 Record Date:APR 01, 2014 Meeting Type:ANNUAL Ticker:DGI Security ID:25389M877 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Howell M. Estes III Management For For 1b Elect Director Kimberly Till Management For For 1c Elect Director Eddy Zervigon Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For DOLLAR GENERAL CORPORATION Meeting Date:MAY 29, 2014 Record Date:MAR 21, 2014 Meeting Type:ANNUAL Ticker:DG Security ID:256677105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Warren F. Bryant Management For For 1b Elect Director Michael M. Calbert Management For For 1c Elect Director Sandra B. Cochran Management For Against 1d Elect Director Richard W. Dreiling Management For For 1e Elect Director Patricia D. Fili-Krushel Management For For 1f Elect Director William C. Rhodes, III Management For For 1g Elect Director David B. Rickard Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For FACEBOOK, INC. Meeting Date:MAY 22, 2014 Record Date:MAR 24, 2014 Meeting Type:ANNUAL Ticker:FB Security ID:30303M102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Marc L. Andreessen Management For Withhold 1.2 Elect Director Erskine B. Bowles Management For For 1.3 Elect Director Susan D. Desmond-Hellmann Management For For 1.4 Elect Director Donald E. Graham Management For For 1.5 Elect Director Reed Hastings Management For For 1.6 Elect Director Sheryl K. Sandberg Management For For 1.7 Elect Director Peter A. Thiel Management For For 1.8 Elect Director Mark Zuckerberg Management For For 2 Ratify Auditors Management For For 3 Approve Recapitalization Plan for all Stock to Have One-vote per Share Shareholder Against For 4 Report on Lobbying Payments and Policy Shareholder Against For 5 Screen Political Contributions for Consistency with Corporate Values Shareholder Against Against 6 Assess Privacy and Advertising Policy Relating to Childhood Obesity Shareholder Against Against 7 Report on Sustainability Shareholder Against Against FLOWSERVE CORPORATION Meeting Date:MAY 22, 2014 Record Date:MAR 27, 2014 Meeting Type:ANNUAL Ticker:FLS Security ID:34354P105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gayla J. Delly Management For For 1.2 Elect Director Rick J. Mills Management For For 1.3 Elect Director Charles M. Rampacek Management For For 1.4 Elect Director William C. Rusnack Management For For 1.5 Elect Director John R. Friedery Management For For 1.6 Elect Director Joe E. Harlan Management For For 1.7 Elect Director Leif E. Darner Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Proxy Voting Disclosure, Confidentiality, and Tabulation Shareholder Against Against GILEAD SCIENCES, INC. Meeting Date:MAY 07, 2014 Record Date:MAR 12, 2014 Meeting Type:ANNUAL Ticker:GILD Security ID:375558103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John F. Cogan Management For For 1b Elect Director Etienne F. Davignon Management For For 1c Elect Director Carla A. Hills Management For For 1d Elect Director Kevin E. Lofton Management For For 1e Elect Director John W. Madigan Management For For 1f Elect Director John C. Martin Management For For 1g Elect Director Nicholas G. Moore Management For For 1h Elect Director Richard J. Whitley Management For For 1i Elect Director Gayle E. Wilson Management For For 1j Elect Director Per Wold-Olsen Management For For 2 Ratify Auditors Management For For 3 Approve Amendment to Certificate of Incorporation to Adopt Delaware as the Exclusive Forum for Certain Legal Actions Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Require Independent Board Chairman Shareholder Against Against 6 Provide Right to Act by Written Consent Shareholder Against Against 7 Link CEO Compensation to Patient Access to the Company's Medicine Shareholder Against Against GOOGLE INC. Meeting Date:MAY 14, 2014 Record Date:MAR 17, 2014 Meeting Type:ANNUAL Ticker:GOOG Security ID:38259P508 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Larry Page Management For For 1.2 Elect Director Sergey Brin Management For For 1.3 Elect Director Eric E. Schmidt Management For For 1.4 Elect Director L. John Doerr Management For Withhold 1.5 Elect Director Diane B. Greene Management For For 1.6 Elect Director John L. Hennessy Management For Withhold 1.7 Elect Director Ann Mather Management For For 1.8 Elect Director Paul S. Otellini Management For For 1.9 Elect Director K. Ram Shriram Management For For 1.10 Elect Director Shirley M. Tilghman Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Approve Recapitalization Plan for all Stock to Have One-vote per Share Shareholder Against For 5 Report on Lobbying Payments and Policy Shareholder Against For 6 Require a Majority Vote for the Election of Directors Shareholder Against For 7 Adopt Policy and Report on Impact of Tax Strategy Shareholder Against Against 8 Require Independent Board Chairman Shareholder Against For HALLIBURTON COMPANY Meeting Date:MAY 21, 2014 Record Date:MAR 24, 2014 Meeting Type:ANNUAL Ticker:HAL Security ID:406216101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan M. Bennett Management For For 1.2 Elect Director James R. Boyd Management For For 1.3 Elect Director Milton Carroll Management For Against 1.4 Elect Director Nance K. Dicciani Management For For 1.5 Elect Director Murry S. Gerber Management For For 1.6 Elect Director Jose C. Grubisich Management For For 1.7 Elect Director Abdallah S. Jum'ah Management For For 1.8 Elect Director David J. Lesar Management For For 1.9 Elect Director Robert A. Malone Management For For 1.10 Elect Director J. Landis Martin Management For For 1.11 Elect Director Debra L. Reed Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Human Rights Risk Assessment Process Shareholder Against Against HARMAN INTERNATIONAL INDUSTRIES, INCORPORATED Meeting Date:DEC 04, 2013 Record Date:OCT 07, 2013 Meeting Type:ANNUAL Ticker:HAR Security ID:413086109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Adriane M. Brown Management For For 1b Elect Director John W. Diercksen Management For For 1c Elect Director Ann M. Korologos Management For For 1d Elect Director Jiren Liu Management For Against 1e Elect Director Edward H. Meyer Management For For 1f Elect Director Dinesh C. Paliwal Management For For 1g Elect Director Kenneth M. Reiss Management For For 1h Elect Director Hellene S. Runtagh Management For For 1i Elect Director Frank S. Sklarsky Management For For 1j Elect Director Gary G. Steel Management For For 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Approve Executive Incentive Bonus Plan Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For HEXCEL CORPORATION Meeting Date:MAY 08, 2014 Record Date:MAR 13, 2014 Meeting Type:ANNUAL Ticker:HXL Security ID:428291108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Nick L. Stanage Management For For 1.2 Elect Director Joel S. Beckman Management For For 1.3 Elect Director Lynn Brubaker Management For For 1.4 Elect Director Jeffrey C. Campbell Management For For 1.5 Elect Director Sandra L. Derickson Management For For 1.6 Elect Director W. Kim Foster Management For For 1.7 Elect Director Thomas A. Gendron Management For For 1.8 Elect Director Jeffrey A. Graves Management For For 1.9 Elect Director David C. Hill Management For For 1.10 Elect Director David L. Pugh Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For HMS HOLDINGS CORP. Meeting Date:JUN 19, 2014 Record Date:APR 22, 2014 Meeting Type:ANNUAL Ticker:HMSY Security ID:40425J101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Craig R. Callen Management For For 1b Elect Director Robert M. Holster Management For For 1c Elect Director William C. Lucia Management For For 1d Elect Director Bart M. Schwartz Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For IHS INC. Meeting Date:APR 09, 2014 Record Date:FEB 18, 2014 Meeting Type:ANNUAL Ticker:IHS Security ID:451734107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Brian H. Hall Management For For 1.2 Elect Director Balakrishnan S. Iyer Management For For 1.3 Elect Director Jerre L. Stead Management For For 2 Ratify Auditors Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ILLUMINA, INC. Meeting Date:MAY 28, 2014 Record Date:APR 01, 2014 Meeting Type:ANNUAL Ticker:ILMN Security ID:452327109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Daniel M. Bradbury Management For For 1.2 Elect Director Robert S. Epstein Management For For 1.3 Elect Director Roy A. Whitfield Management For For 1.4 Elect Director Francis A. deSouza Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Adopt the Jurisdiction of Incorporation as the Exclusive Forum for Certain Disputes Management For Against INTERCONTINENTALEXCHANGE GROUP, INC. Meeting Date:MAY 16, 2014 Record Date:MAR 18, 2014 Meeting Type:ANNUAL Ticker:ICE Security ID:45866F104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Charles R. Crisp Management For For 1b Elect Director Jean-Marc Forneri Management For For 1c Elect Director Fred W. Hatfield Management For For 1d Elect Director Sylvain Hefes Management For For 1e Elect Director Jan-Michiel Hessels Management For For 1f Elect Director Terrence F. Martell Management For For 1g Elect Director Callum McCarthy Management For For 1h Elect Director James J. McNulty Management For For 1i Elect Director Robert Reid Management For For 1j Elect Director Frederic V. Salerno Management For Against 1k Elect Director Robert G. Scott Management For For 1l Elect Director Jeffrey C. Sprecher Management For For 1m Elect Director Judith A. Sprieser Management For For 1n Elect Director Vincent Tese Management For Against 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For 4 Change Company Name Management For For JPMORGAN CHASE & CO. Meeting Date:MAY 20, 2014 Record Date:MAR 21, 2014 Meeting Type:ANNUAL Ticker:JPM Security ID:46625H100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Linda B. Bammann Management For For 1b Elect Director James A. Bell Management For For 1c Elect Director Crandall C. Bowles Management For For 1d Elect Director Stephen B. Burke Management For For 1e Elect Director James S. Crown Management For For 1f Elect Director James Dimon Management For For 1g Elect Director Timothy P. Flynn Management For For 1h Elect Director Laban P. Jackson, Jr. Management For For 1i Elect Director Michael A. Neal Management For For 1j Elect Director Lee R. Raymond Management For For 1k Elect Director William C. Weldon Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Report on Lobbying Payments and Policy Shareholder Against Against 5 Amend Articles/Bylaws/Charter Call Special Meetings Shareholder Against Against 6 Provide for Cumulative Voting Shareholder Against Against KANSAS CITY SOUTHERN Meeting Date:MAY 01, 2014 Record Date:MAR 03, 2014 Meeting Type:ANNUAL Ticker:KSU Security ID:485170302 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Henry R. Davis Management For For 1.2 Elect Director Robert J. Druten Management For For 1.3 Elect Director Rodney E. Slater Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Declassify the Board of Directors Management For For 5 Provide Right to Call Special Meeting Management For For KARYOPHARM THERAPEUTICS INC. Meeting Date:JUN 09, 2014 Record Date:APR 16, 2014 Meeting Type:ANNUAL Ticker:KPTI Security ID:48576U106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Barry E. Greene Management For For 1.2 Elect Director Mansoor Raza Mirza Management For For 2 Ratify Auditors Management For For KATE SPADE & COMPANY Meeting Date:MAY 21, 2014 Record Date:MAR 21, 2014 Meeting Type:ANNUAL Ticker:KATE Security ID:485865109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Bernard W. Aronson Management For For 1.2 Elect Director Lawrence S. Benjamin Management For For 1.3 Elect Director Raul J. Fernandez Management For For 1.4 Elect Director Kenneth B. Gilman Management For For 1.5 Elect Director Nancy J. Karch Management For For 1.6 Elect Director Kenneth P. Kopelman Management For For 1.7 Elect Director Kay Koplovitz Management For For 1.8 Elect Director Craig A. Leavitt Management For For 1.9 Elect Director Deborah J. Lloyd Management For For 1.10 Elect Director Doreen A. Toben Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Other Business Management For Against KEY ENERGY SERVICES, INC. Meeting Date:MAY 15, 2014 Record Date:MAR 03, 2014 Meeting Type:ANNUAL Ticker:KEG Security ID:492914106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William D. Fertig Management For For 1.2 Elect Director Robert K. Reeves Management For Against 1.3 Elect Director Mark H. Rosenberg Management For For 2 Approve Omnibus Stock Plan Management For For 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For LAS VEGAS SANDS CORP. Meeting Date:JUN 04, 2014 Record Date:APR 14, 2014 Meeting Type:ANNUAL Ticker:LVS Security ID:517834107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Charles D. Forman Management For For 1.2 Elect Director George Jamieson Management For For 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For LINKEDIN CORPORATION Meeting Date:JUN 10, 2014 Record Date:APR 15, 2014 Meeting Type:ANNUAL Ticker:LNKD Security ID:53578A108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Reid Hoffman Management For For 1.2 Elect Director Stanley J. Meresman Management For For 1.3 Elect Director David Sze Management For For 2 Ratify Auditors Management For For 3 Approve Executive Incentive Bonus Plan Management For For LOWE'S COMPANIES, INC. Meeting Date:MAY 30, 2014 Record Date:MAR 28, 2014 Meeting Type:ANNUAL Ticker:LOW Security ID:548661107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Raul Alvarez Management For For 1.2 Elect Director David W. Bernauer Management For For 1.3 Elect Director Leonard L. Berry Management For For 1.4 Elect Director Angela F. Braly Management For For 1.5 Elect Director Richard W. Dreiling Management For For 1.6 Elect Director Dawn E. Hudson Management For For 1.7 Elect Director Robert L. Johnson Management For For 1.8 Elect Director Marshall O. Larsen Management For For 1.9 Elect Director Richard K. Lochridge Management For For 1.10 Elect Director Robert A. Niblock Management For For 1.11 Elect Director Eric C. Wiseman Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For 5 Report on Data Used to Make Environmental Goals and Costs and Benefits of Sustainability Program Shareholder Against Against LYONDELLBASELL INDUSTRIES NV Meeting Date:APR 16, 2014 Record Date:MAR 19, 2014 Meeting Type:ANNUAL Ticker:LYB Security ID:N53745100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Jagjeet S. Bindra to Supervisory Board Management For For 1b Elect Milton Carroll to Supervisory Board Management For For 1c Elect Claire S. Farley to Supervisory Board Management For For 1d Elect Rudy van der Meer to Supervisory Board Management For For 1e Elect Isabella D. Goren to Supervisory Board Management For For 1f Elect Nance K. Dicciani to Supervisory Board Management For For 2a Elect Karyn F. Ovelmen to Management Board Management For For 2b Elect Craig B. Glidden to Management Board Management For For 2c Elect Bhavesh V. Patel to Management Board Management For For 2d Elect Patrick D. Quarles to Management Board Management For For 2e Elect Timothy D. Roberts to Management Board Management For For 3 Adopt Financial Statements and Statutory Reports Management For For 4 Approve Discharge of Management Board Management For For 5 Approve Discharge of Supervisory Board Management For For 6 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 7 Ratify PricewaterhouseCoopers Accountants N.V. as Auditors Management For For 8 Approve Dividends of USD 2.20 Per Share Management For For 9 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 10 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 11 Approve Cancellation of up to 10 Percent of Issued Share Capital in Treasury Account Management For For MARTIN MARIETTA MATERIALS, INC. Meeting Date:JUN 30, 2014 Record Date:MAY 28, 2014 Meeting Type:SPECIAL Ticker:MLM Security ID:573284106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Issue Shares in Connection with Acquisition Management For For 2 Adjourn Meeting Management For For MASTERCARD INCORPORATED Meeting Date:JUN 03, 2014 Record Date:APR 09, 2014 Meeting Type:ANNUAL Ticker:MA Security ID:57636Q104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Richard Haythornthwaite Management For For 1b Elect Director Ajay Banga Management For For 1c Elect Director Silvio Barzi Management For For 1d Elect Director David R. Carlucci Management For For 1e Elect Director Steven J. Freiberg Management For For 1f Elect Director Julius Genachowski Management For For 1g Elect Director Merit E. Janow Management For For 1h Elect Director Nancy J. Karch Management For For 1i Elect Director Marc Olivie Management For For 1j Elect Director Rima Qureshi Management For For 1k Elect Director Jose Octavio Reyes Lagunes Management For For 1l Elect Director Jackson P. Tai Management For Against 1m Elect Director Edward Suning Tian Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For MEAD JOHNSON NUTRITION COMPANY Meeting Date:MAY 01, 2014 Record Date:MAR 14, 2014 Meeting Type:ANNUAL Ticker:MJN Security ID:582839106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Steven M. Altschuler Management For For 1b Elect Director Howard B. Bernick Management For For 1c Elect Director Kimberly A. Casiano Management For For 1d Elect Director Anna C. Catalano Management For For 1e Elect Director Celeste A. Clark Management For For 1f Elect Director James M. Cornelius Management For For 1g Elect Director Stephen W. Golsby Management For For 1h Elect Director Michael Grobstein Management For For 1i Elect Director Peter Kasper Jakobsen Management For For 1j Elect Director Peter G. Ratcliffe Management For For 1k Elect Director Elliott Sigal Management For For 1l Elect Director Robert S. Singer Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For MEDIVATION, INC. Meeting Date:JUN 27, 2014 Record Date:APR 29, 2014 Meeting Type:ANNUAL Ticker:MDVN Security ID:58501N101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Daniel D. Adams Management For For 1.2 Elect Director Kim D. Blickenstaff Management For For 1.3 Elect Director Kathryn E. Falberg Management For For 1.4 Elect Director David T. Hung Management For For 1.5 Elect Director C. Patrick Machado Management For For 1.6 Elect Director Dawn Svoronos Management For For 1.7 Elect Director W. Anthony Vernon Management For For 1.8 Elect Director Wendy L. Yarno Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For MICHAEL KORS HOLDINGS LIMITED Meeting Date:AUG 01, 2013 Record Date:JUN 04, 2013 Meeting Type:ANNUAL Ticker:KORS Security ID:G60754101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Michael Kors as a Director Management For For 1b Elect Judy Gibbons as a Director Management For For 1c Elect Lawrence Stroll as a Director Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year MONSANTO COMPANY Meeting Date:JAN 28, 2014 Record Date:DEC 02, 2013 Meeting Type:ANNUAL Ticker:MON Security ID:61166W101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Gregory H. Boyce Management For For 1b Elect Director Laura K. Ipsen Management For For 1c Elect Director William U. Parfet Management For For 1d Elect Director George H. Poste Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Risk of Genetic Engineering in Order to Work with Regulators Shareholder Against Against 5 Report on Risk of Genetically Engineered Products Shareholder Against Against MONSTER BEVERAGE CORPORATION Meeting Date:JUN 02, 2014 Record Date:APR 09, 2014 Meeting Type:ANNUAL Ticker:MNST Security ID:611740101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Rodney C. Sacks Management For For 1.2 Elect Director Hilton H. Schlosberg Management For Withhold 1.3 Elect Director Mark J. Hall Management For For 1.4 Elect Director Norman C. Epstein Management For For 1.5 Elect Director Benjamin M. Polk Management For For 1.6 Elect Director Sydney Selati Management For For 1.7 Elect Director Harold C. Taber, Jr. Management For Withhold 1.8 Elect Director Mark S. Vidergauz Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require a Majority Vote for the Election of Directors Shareholder Against For 5 Adopt Policy and Report on Board Diversity Shareholder Against For NETFLIX, INC. Meeting Date:JUN 09, 2014 Record Date:APR 11, 2014 Meeting Type:ANNUAL Ticker:NFLX Security ID:64110L106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Reed Hastings Management For Withhold 1.2 Elect Director Jay C. Hoag Management For Withhold 1.3 Elect Director A. George (Skip) Battle Management For Withhold 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Executive Incentive Bonus Plan Management For For 5 Declassify the Board of Directors Shareholder Against For 6 Require a Majority Vote for the Election of Directors Shareholder Against For 7 Submit Shareholder Rights Plan (Poison Pill) to Shareholder Vote Shareholder Against For 8 Provide For Confidential Running Vote Tallies Shareholder Against Against 9 Require Independent Board Chairman Shareholder Against For NETSUITE INC. Meeting Date:JUN 11, 2014 Record Date:APR 15, 2014 Meeting Type:ANNUAL Ticker:N Security ID:64118Q107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Zachary Nelson Management For For 1.2 Elect Director Kevin Thompson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For NIKE, INC. Meeting Date:SEP 19, 2013 Record Date:JUL 19, 2013 Meeting Type:ANNUAL Ticker:NKE Security ID:654106103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan B. Graf, Jr. Management For For 1.2 Elect Director John C. Lechleiter Management For For 1.3 Elect Director Phyllis M. Wise Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Report on Political Contributions Shareholder Against Against NXP SEMICONDUCTORS NV Meeting Date:MAY 20, 2014 Record Date:APR 22, 2014 Meeting Type:ANNUAL Ticker:NXPI Security ID:N6596X109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2a Discuss Remuneration Report Management None None 2b Receive Explanation on Company's Reserves and Dividend Policy Management None None 2c Adopt Financial Statements Management For For 2d Approve Discharge of Board of Directors Management For For 3a Reelect R.L. Clemmer as Executive Director Management For For 3b Reelect P. Bonfield as Non-Executive Director Management For For 3c Reelect J.P. Huth as as Non-Executive Director Management For Against 3d Reelect K.A. Goldman as as Non-Executive Director Management For For 3e Reelect M. Helmes as as Non-Executive Director Management For For 3f Reelect J. Kaeser as as Non-Executive Director Management For For 3g Reelect I. Loring as as Non-Executive Director Management For For 3h Reelect E. Meurice as as Non-Executive Director Management For For 3i Reelect J. Southern as as Non-Executive Director Management For For 3j Elect R. Tsai as as Non-Executive Director Management For For 4 Authorize Repurchase of Shares Management For For 5 Approve Cancellation of Repurchased Shares Management For For 6 Other Business (Non-Voting) Management None None PERRIGO COMPANY Meeting Date:NOV 18, 2013 Record Date:OCT 15, 2013 Meeting Type:SPECIAL Ticker:PRGO Security ID:714290103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Approve Creation of Distributable Reserves Management For For 3 Advisory Vote on Golden Parachutes Management For For 4 Amend Executive Incentive Bonus Plan Management For For 5 Amend Omnibus Stock Plan Management For For 6 Adjourn Meeting Management For For PRECISION CASTPARTS CORP. Meeting Date:AUG 13, 2013 Record Date:JUN 11, 2013 Meeting Type:ANNUAL Ticker:PCP Security ID:740189105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mark Donegan Management For For 1.2 Elect Director Daniel J. Murphy Management For For 1.3 Elect Director Vernon E. Oechsle Management For For 1.4 Elect Director Ulrich Schmidt Management For For 1.5 Elect Director Richard L. Wambold Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Adopt Majority Voting for Uncontested Election of Directors Management For For QUALCOMM INCORPORATED Meeting Date:MAR 04, 2014 Record Date:JAN 06, 2014 Meeting Type:ANNUAL Ticker:QCOM Security ID:747525103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Barbara T. Alexander Management For For 1b Elect Director Donald G. Cruickshank Management For For 1c Elect Director Raymond V. Dittamore Management For For 1d Elect Director Susan Hockfield Management For For 1e Elect Director Thomas W. Horton Management For For 1f Elect Director Paul E. Jacobs Management For For 1g Elect Director Sherry Lansing Management For For 1h Elect Director Steven M. Mollenkopf Management For For 1i Elect Director Duane A. Nelles Management For For 1j Elect Director Clark T. 'Sandy' Randt, Jr. Management For For 1k Elect Director Francisco Ros Management For For 1l Elect Director Jonathan J. Rubinstein Management For For 1m Elect Director Brent Scowcroft Management For For 1n Elect Director Marc I. Stern Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year RALPH LAUREN CORPORATION Meeting Date:AUG 08, 2013 Record Date:JUN 20, 2013 Meeting Type:ANNUAL Ticker:RL Security ID:751212101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Frank A. Bennack, Jr. Management For For 1.2 Elect Director Joel L. Fleishman Management For For 1.3 Elect Director Hubert Joly Management For For 1.4 Elect Director Steven P. Murphy Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For REGENERON PHARMACEUTICALS, INC. Meeting Date:JUN 13, 2014 Record Date:APR 17, 2014 Meeting Type:ANNUAL Ticker:REGN Security ID:75886F107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alfred G. Gilman Management For Withhold 1.2 Elect Director Joseph L. Goldstein Management For For 1.3 Elect Director Robert A. Ingram Management For For 1.4 Elect Director Christine A. Poon Management For For 1.5 Elect Director P. Roy Vagelos Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Approve Omnibus Stock Plan Management For Against ROCKWELL AUTOMATION, INC. Meeting Date:FEB 04, 2014 Record Date:DEC 09, 2013 Meeting Type:ANNUAL Ticker:ROK Security ID:773903109 Proposal No Proposal Proposed By Management Recommendation Vote Cast A1 Elect Director Steven R. Kalmanson Management For For A2 Elect Director James P. Keane Management For For A3 Elect Director Donald R. Parfet Management For For B Ratify Auditors Management For For C Advisory Vote to Ratify Named Executive Officers' Compensation Management For For D Require a Majority Vote for the Election of Directors Shareholder None For SAGENT PHARMACEUTICALS, INC. Meeting Date:JUN 12, 2014 Record Date:APR 16, 2014 Meeting Type:ANNUAL Ticker:SGNT Security ID:786692103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Declassify the Board of Directors Management For For 2.1 Elect Director Robert Flanagan Management For For 2.2 Elect Director Frank Kung Management For For 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SALESFORCE.COM, INC. Meeting Date:JUN 02, 2014 Record Date:APR 08, 2014 Meeting Type:ANNUAL Ticker:CRM Security ID:79466L302 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Marc Benioff Management For For 1.2 Elect Director Keith Block Management For For 1.3 Elect Director Craig Conway Management For For 1.4 Elect Director Alan Hassenfeld Management For For 1.5 Elect Director Colin Powell Management For For 1.6 Elect Director John V. Roos Management For For 1.7 Elect Director Lawrence Tomlinson Management For For 1.8 Elect Director Robin Washington Management For For 2 Ratify Auditors Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against SBA COMMUNICATIONS CORPORATION Meeting Date:MAY 08, 2014 Record Date:MAR 14, 2014 Meeting Type:ANNUAL Ticker:SBAC Security ID:78388J106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Steven E. Bernstein Management For For 1b Elect Director Duncan H. Cocroft Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SCHLUMBERGER LIMITED Meeting Date:APR 09, 2014 Record Date:FEB 19, 2014 Meeting Type:ANNUAL Ticker:SLB Security ID:806857108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Peter L.S. Currie Management For For 1b Elect Director Tony Isaac Management For For 1c Elect Director K. Vaman Kamath Management For For 1d Elect Director Maureen Kempston Darkes Management For For 1e Elect Director Paal Kibsgaard Management For For 1f Elect Director Nikolay Kudryavtsev Management For For 1g Elect Director Michael E. Marks Management For For 1h Elect Director Lubna S. Olayan Management For For 1i Elect Director Leo Rafael Reif Management For For 1j Elect Director Tore I. Sandvold Management For For 1k Elect Director Henri Seydoux Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Adopt and Approve Financials and Dividends Management For For 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For SHUTTERFLY, INC. Meeting Date:MAY 21, 2014 Record Date:MAR 26, 2014 Meeting Type:ANNUAL Ticker:SFLY Security ID:82568P304 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Philip A. Marineau Management For For 1b Elect Director Brian T. Swette Management For For 1c Elect Director Ann Mather Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For SIGNATURE BANK Meeting Date:APR 24, 2014 Record Date:MAR 06, 2014 Meeting Type:ANNUAL Ticker:SBNY Security ID:82669G104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Scott A. Shay Management For For 1.2 Elect Director Alfred B. DelBello Management For For 1.3 Elect Director Joseph J. DePaolo Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For STARBUCKS CORPORATION Meeting Date:MAR 19, 2014 Record Date:JAN 09, 2014 Meeting Type:ANNUAL Ticker:SBUX Security ID:855244109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Election Of Director Howard Schultz Management For For 1b Election Of Director William W. Bradley Management For For 1c Election Of Director Robert M. Gates Management For For 1d Election Of Director Mellody Hobson Management For For 1e Election Of Director Kevin R. Johnson Management For For 1f Election Of Director Olden Lee Management For For 1g Election Of Director Joshua Cooper Ramo Management For For 1h Election Of Director James G. Shennan, Jr. Management For For 1i Election Of Director Clara Shih Management For For 1j Election Of Director Javier G. Teruel Management For For 1k Election Of Director Myron E. Ullman, III Management For For 1l Election Of Director Craig E. Weatherup Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For 4 Prohibit Political Spending Shareholder Against Against 5 Require Independent Board Chairman Shareholder Against For THE BOSTON BEER COMPANY, INC. Meeting Date:JUN 04, 2014 Record Date:APR 04, 2014 Meeting Type:ANNUAL Ticker:SAM Security ID:100557107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David A. Burwick Management For For 1.2 Elect Director Pearson C. Cummin, III Management For For 1.3 Elect Director Jeanne-Michel Valette Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For THE COOPER COMPANIES, INC. Meeting Date:MAR 17, 2014 Record Date:JAN 21, 2014 Meeting Type:ANNUAL Ticker:COO Security ID:216648402 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director A. Thomas Bender Management For For 1.2 Elect Director Michael H. Kalkstein Management For For 1.3 Elect Director Jody S. Lindell Management For For 1.4 Elect Director Gary S. Petersmeyer Management For For 1.5 Elect Director Steven Rosenberg Management For For 1.6 Elect Director Allan E. Rubenstein Management For For 1.7 Elect Director Robert S. Weiss Management For For 1.8 Elect Director Stanley Zinberg Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For THE PRICELINE GROUP INC. Meeting Date:JUN 05, 2014 Record Date:APR 10, 2014 Meeting Type:ANNUAL Ticker:PCLN Security ID:741503403 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Timothy M. Armstrong Management For For 1.2 Elect Director Howard W. Barker, Jr. Management For For 1.3 Elect Director Jeffery H. Boyd Management For For 1.4 Elect Director Jan L. Docter Management For For 1.5 Elect Director Jeffrey E. Epstein Management For For 1.6 Elect Director James M. Guyette Management For For 1.7 Elect Director Darren R. Huston Management For For 1.8 Elect Director Nancy B. Peretsman Management For For 1.9 Elect Director Thomas E. Rothman Management For For 1.10 Elect Director Craig W. Rydin Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Right to Act by Written Consent Shareholder Against For THE WALT DISNEY COMPANY Meeting Date:MAR 18, 2014 Record Date:JAN 17, 2014 Meeting Type:ANNUAL Ticker:DIS Security ID:254687106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Susan E. Arnold Management For For 1b Elect Director John S. Chen Management For For 1c Elect Director Jack Dorsey Management For For 1d Elect Director Robert A. Iger Management For For 1e Elect Director Fred H. Langhammer Management For For 1f Elect Director Aylwin B. Lewis Management For For 1g Elect Director Monica C. Lozano Management For For 1h Elect Director Robert W. Matschullat Management For For 1i Elect Director Sheryl K. Sandberg Management For For 1j Elect Director Orin C. Smith Management For Against 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Provide Right to Call Special Meeting Management For For 5 Adopt Proxy Access Right Shareholder Against For 6 Pro-rata Vesting of Equity Awards Shareholder Against Against TRIMBLE NAVIGATION LIMITED Meeting Date:MAY 08, 2014 Record Date:MAR 11, 2014 Meeting Type:ANNUAL Ticker:TRMB Security ID:896239100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Steven W. Berglund Management For For 1.2 Elect Director John B. Goodrich Management For For 1.3 Elect Director Merit E. Janow Management For For 1.4 Elect Director Ulf J. Johansson Management For For 1.5 Elect Director Ronald S. Nersesian Management For For 1.6 Elect Director Mark S. Peek Management For For 1.7 Elect Director Nickolas W. Vande Steeg Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For TWITTER, INC. Meeting Date:MAY 21, 2014 Record Date:MAR 28, 2014 Meeting Type:ANNUAL Ticker:TWTR Security ID:90184L102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard Costolo Management For For 1.2 Elect Director Peter Fenton Management For For 1.3 Elect Director Marjorie Scardino Management For For 2 Ratify Auditors Management For For UNDER ARMOUR, INC. Meeting Date:MAY 13, 2014 Record Date:FEB 21, 2014 Meeting Type:ANNUAL Ticker:UA Security ID:904311107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kevin A. Plank Management For For 1.2 Elect Director Byron K. Adams, Jr. Management For For 1.3 Elect Director Douglas E. Coltharp Management For For 1.4 Elect Director Anthony W. Deering Management For For 1.5 Elect Director A.B. Krongard Management For For 1.6 Elect Director William R. McDermott Management For For 1.7 Elect Director Eric T. Olson Management For For 1.8 Elect Director Harvey L. Sanders Management For For 1.9 Elect Director Thomas J. Sippel Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For UNITED RENTALS, INC. Meeting Date:MAY 07, 2014 Record Date:MAR 10, 2014 Meeting Type:ANNUAL Ticker:URI Security ID:911363109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jenne K. Britell Management For For 1.2 Elect Director Jose B. Alvarez Management For For 1.3 Elect Director Bobby J. Griffin Management For For 1.4 Elect Director Michael J. Kneeland Management For For 1.5 Elect Director Pierre E. Leroy Management For For 1.6 Elect Director Singleton B. McAllister Management For For 1.7 Elect Director Brian D. McAuley Management For For 1.8 Elect Director John S. McKinney Management For For 1.9 Elect Director James H. Ozanne Management For For 1.10 Elect Director Jason D. Papastavrou Management For For 1.11 Elect Director Filippo Passerini Management For For 1.12 Elect Director Donald C. Roof Management For For 1.13 Elect Director Keith Wimbush Management For For 2 Approve Executive Incentive Bonus Plan Management For For 3 Amend Omnibus Stock Plan Management For For 4 Amend Omnibus Stock Plan Management For For 5 Ratify Auditors Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For VALEANT PHARMACEUTICALS INTERNATIONAL, INC. Meeting Date:MAY 20, 2014 Record Date:APR 08, 2014 Meeting Type:ANNUAL Ticker:VRX Security ID:91911K102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Ronald H. Farmer Management For For 1b Elect Director Colleen A. Goggins Management For For 1c Elect Director Robert A. Ingram Management For For 1d Elect Director Anders Lonner Management For For 1e Elect Director Theo Melas-Kyriazi Management For For 1f Elect Director J. Michael Pearson Management For For 1g Elect Director Robert N. Power Management For For 1h Elect Director Norma A. Provencio Management For For 1i Elect Director Howard B. Schiller Management For For 1j Elect Director Katharine B. Stevenson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Approve Omnibus Stock Plan Management For For VERISK ANALYTICS, INC. Meeting Date:MAY 21, 2014 Record Date:MAR 24, 2014 Meeting Type:ANNUAL Ticker:VRSK Security ID:92345Y106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Frank J. Coyne Management For For 1.2 Elect Director Christopher M. Foskett Management For For 1.3 Elect Director David B. Wright Management For For 1.4 Elect Director Thomas F. Motamed Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For VIASAT, INC. Meeting Date:SEP 18, 2013 Record Date:JUL 22, 2013 Meeting Type:ANNUAL Ticker:VSAT Security ID:92552V100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert Bowman Management For For 1.2 Elect Director B. Allen Lay Management For For 1.3 Elect Director Jeffrey Nash Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Amend Qualified Employee Stock Purchase Plan Management For For VISA INC. Meeting Date:JAN 29, 2014 Record Date:DEC 03, 2013 Meeting Type:ANNUAL Ticker:V Security ID:92826C839 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Mary B. Cranston Management For Against 1b Elect Director Francisco Javier Fernandez-Carbajal Management For For 1c Elect Director Alfred F. Kelly, Jr. Management For For 1d Elect Director Robert W. Matschullat Management For For 1e Elect Director Cathy E. Minehan Management For For 1f Elect Director Suzanne Nora Johnson Management For For 1g Elect Director David J. Pang Management For For 1h Elect Director Charles W. Scharf Management For For 1i Elect Director William S. Shanahan Management For For 1j Elect Director John A. C. Swainson Management For For 1k Elect Director Maynard G. Webb, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For WORKDAY, INC. Meeting Date:JUN 03, 2014 Record Date:APR 04, 2014 Meeting Type:ANNUAL Ticker:WDAY Security ID:98138H101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Christa Davies Management For For 1.2 Elect Director George J. Still, Jr. Management For For 2 Ratify Auditors Management For For WYNN RESORTS, LIMITED Meeting Date:MAY 16, 2014 Record Date:MAR 24, 2014 Meeting Type:ANNUAL Ticker:WYNN Security ID:983134107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert J. Miller Management For Withhold 1.2 Elect Director D. Boone Wayson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For 5 Amend Board Qualifications Management For Against 6 Report on Political Contributions Shareholder Against For YAHOO! INC. Meeting Date:JUN 25, 2014 Record Date:APR 28, 2014 Meeting Type:ANNUAL Ticker:YHOO Security ID:984332106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David Filo Management For For 1.2 Elect Director Susan M. James Management For For 1.3 Elect Director Max R. Levchin Management For For 1.4 Elect Director Marissa A. Mayer Management For For 1.5 Elect Director Thomas J. McInerney Management For For 1.6 Elect Director Charles R. Schwab Management For For 1.7 Elect Director H. Lee Scott, Jr. Management For For 1.8 Elect Director Jane E. Shaw Management For For 1.9 Elect Director Maynard G. Webb, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For 5 Provide Right to Call Special Meeting Management For For 6 Establish Board Committee on Human Rights Shareholder Against Against 7 Report on Lobbying Payments and Policy Shareholder Against Against 8 Report on Political Contributions Shareholder Against Against Franklin Natural Resources Fund ALTERRA POWER CORP. Meeting Date:MAY 12, 2014 Record Date:APR 02, 2014 Meeting Type:ANNUAL Ticker:AXY Security ID:02153D102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ross J. Beaty Management For For 1.2 Elect Director David W. Cornhill Management For For 1.3 Elect Director Donald Shumka Management For For 1.4 Elect Director Donald A. McInnes Management For For 1.5 Elect Director James M.I. Bruce Management For For 1.6 Elect Director John B. Carson Management For For 1.7 Elect Director Kerri L. Fox Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For ANADARKO PETROLEUM CORPORATION Meeting Date:MAY 13, 2014 Record Date:MAR 18, 2014 Meeting Type:ANNUAL Ticker:APC Security ID:032511107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Anthony R. Chase Management For For 1b Elect Director Kevin P. Chilton Management For For 1c Elect Director H. Paulett Eberhart Management For For 1d Elect Director Peter J. Fluor Management For For 1e Elect Director Richard L. George Management For For 1f Elect Director Charles W. Goodyear Management For For 1g Elect Director John R. Gordon Management For For 1h Elect Director Eric D. Mullins Management For For 1i Elect Director R. A. Walker Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Political Contributions Shareholder Against Against 5 Report on Financial Risks of Climate Change Shareholder Against Against ANGLOGOLD ASHANTI LTD Meeting Date:MAY 14, 2014 Record Date:APR 07, 2014 Meeting Type:ANNUAL Ticker:ANG Security ID:035128206 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Reappoint Ernst & Young Inc as Auditors of the Company Management For For 2 Elect Richard Duffy as Director Management For For 3 Re-elect Rhidwaan Gasant as Director Management For For 4 Re-elect Sipho Pityana as Director Management For For 5 Re-elect Wiseman Nkuhlu as Member of the Audit and Risk Committee Management For For 6 Re-elect Michael Kirkwood as Member of the Audit and Risk Committee Management For For 7 Re-elect Rhidwaan Gasant as Member of the Audit and Risk Committee Management For For 8 Elect Rodney Ruston as Member of the Audit and Risk Committee Management For For 9 Place Authorised but Unissued Shares under Control of Directors Management For For 10 Approve Remuneration Policy Management For For 11 Authorise Board to Issue Shares for Cash up to a Maximum of Five Percent of Issued Share Capital Management For For 12 Approve Non-executive Directors' Remuneration for their Service as Directors Management For For 13 Approve Non-executive Directors' Remuneration for Board Committee Meetings Management For For 14 Amend Memorandum of Incorporation Management For For 15 Amend Long Term Incentive Plan Management For For 16 Amend Bonus Share Plan Management For For 17 Authorise Repurchase of Up to Five Percent of Issued Share Capital Management For For 18 Approve Financial Assistance in Terms of Sections 44 and 45 of the Companies Act Management For For 19 Elect David Hodgson as Director Management For For ANTERO RESOURCES CORPORATION Meeting Date:MAY 21, 2014 Record Date:APR 01, 2014 Meeting Type:ANNUAL Ticker:AR Security ID:03674X106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Paul M. Rady Management For For 1.2 Elect Director Glen C. Warren, Jr. Management For For 1.3 Elect Director James R. Levy Management For For 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For For B2GOLD CORP. Meeting Date:JUN 13, 2014 Record Date:MAY 08, 2014 Meeting Type:ANNUAL/SPECIAL Ticker:BTO Security ID:11777Q209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Nine Management For For 2.1 Elect Director Clive Johnson Management For For 2.2 Elect Director Robert Cross Management For For 2.3 Elect Director Robert Gayton Management For For 2.4 Elect Director Barry Rayment Management For For 2.5 Elect Director Jerry Korpan Management For For 2.6 Elect Director John Ivany Management For For 2.7 Elect Director Bongani Mtshisi Management For For 2.8 Elect Director Michael Carrick Management For For 2.9 Elect Director Kevin Bullock Management For For 3 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Re-approve Stock Option Plan Management For For 5 Amend Restricted Share Unit Plan Management For Against 6 Approve Advance Notice Policy Management For Against BAKER HUGHES INCORPORATED Meeting Date:APR 24, 2014 Record Date:FEB 26, 2014 Meeting Type:ANNUAL Ticker:BHI Security ID:057224107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Larry D. Brady Management For For 1.2 Elect Director Clarence P. Cazalot, Jr. Management For For 1.3 Elect Director Martin S. Craighead Management For For 1.4 Elect Director Lynn L. Elsenhans Management For For 1.5 Elect Director Anthony G. Fernandes Management For For 1.6 Elect Director Claire W. Gargalli Management For For 1.7 Elect Director Pierre H. Jungels Management For For 1.8 Elect Director James A. Lash Management For For 1.9 Elect Director J. Larry Nichols Management For For 1.10 Elect Director James W. Stewart Management For For 1.11 Elect Director Charles L. Watson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Amend Omnibus Stock Plan Management For For 5 Amend Omnibus Stock Plan Management For For BARRICK GOLD CORPORATION Meeting Date:APR 30, 2014 Record Date:MAR 01, 2014 Meeting Type:ANNUAL/SPECIAL Ticker:ABX Security ID:067901108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director C. William D. Birchall Management For For 1.2 Elect Director Gustavo Cisneros Management For For 1.3 Elect Director Ned Goodman Management For For 1.4 Elect Director J. Brett Harvey Management For For 1.5 Elect Director Nancy H.O. Lockhart Management For For 1.6 Elect Director Dambisa Moyo Management For For 1.7 Elect Director Anthony Munk Management For For 1.8 Elect Director David Naylor Management For For 1.9 Elect Director Steven J. Shapiro Management For For 1.10 Elect Director Jamie C. Sokalsky Management For For 1.11 Elect Director John L. Thornton Management For For 1.12 Elect Director Ernie L. Thrasher Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote on Executive Compensation Approach Management For For 4 Approve Advance Notice Policy Management For For BHP BILLITON PLC Meeting Date:OCT 24, 2013 Record Date:SEP 13, 2013 Meeting Type:ANNUAL Ticker:BLT Security ID:05545E209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Appoint KPMG LLP as Auditors Management For For 3 Authorise the Risk and Audit Committee to Fix Remuneration of Auditors Management For For 4 Authorise Issue of Equity with Pre-emptive Rights Management For For 5 Authorise Issue of Equity without Pre-emptive Rights Management For For 6 Authorise Market Purchase of Ordinary Shares Management For For 7 Approve Remuneration Report Management For For 8 Approve Long Term Incentive Plan Management For For 9 Approve Grant of Deferred Shares and Performance Shares under the Group's Employee Equity Plans to Andrew Mackenzie Management For For 10 Elect Andrew Mackenzie as Director Management For For 11 Re-elect Malcolm Broomhead as Director Management For For 12 Re-elect Sir John Buchanan as Director Management For For 13 Re-elect Carlos Cordeiro as Director Management For For 14 Re-elect David Crawford as Director Management For For 15 Re-elect Pat Davies as Director Management For For 16 Re-elect Carolyn Hewson as Director Management For For 17 Re-elect Lindsay Maxsted as Director Management For For 18 Re-elect Wayne Murdy as Director Management For For 19 Re-elect Keith Rumble as Director Management For For 20 Re-elect John Schubert as Director Management For For 21 Re-elect Shriti Vadera as Director Management For For 22 Re-elect Jac Nasser as Director Management For For 23 Elect Ian Dunlop, a Shareholder Nominee to the Board Shareholder Against Against BP PLC Meeting Date:APR 10, 2014 Record Date:MAR 28, 2014 Meeting Type:ANNUAL Ticker:BP. Security ID:055622104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For Abstain 3 Approve Remuneration Policy Management For For 4 Re-elect Bob Dudley as Director Management For For 5 Re-elect Iain Conn as Director Management For For 6 Re-elect Dr Brian Gilvary as Director Management For For 7 Re-elect Paul Anderson as Director Management For For 8 Re-elect Frank Bowman as Director Management For For 9 Re-elect Antony Burgmans as Director Management For For 10 Re-elect Cynthia Carroll as Director Management For For 11 Re-elect George David as Director Management For For 12 Re-elect Ian Davis as Director Management For For 13 Re-elect Dame Ann Dowling as Director Management For For 14 Re-elect Brendan Nelson as Director Management For For 15 Re-elect Phuthuma Nhleko as Director Management For For 16 Re-elect Andrew Shilston as Director Management For For 17 Re-elect Carl-Henric Svanberg as Director Management For For 18 Reappoint Ernst & Young LLP as Auditors and Authorise Their Remuneration Management For For 19 Approve Executive Directors' Incentive Plan Management For For 20 Approve Remuneration of Non-Executive Directors Management For For 21 Authorise Issue of Equity with Pre-emptive Rights Management For For 22 Authorise Issue of Equity without Pre-emptive Rights Management For For 23 Authorise Market Purchase of Ordinary Shares Management For For 24 Authorise the Company to Call EGM with Two Weeks' Notice Management For For C&J ENERGY SERVICES, INC. Meeting Date:MAY 22, 2014 Record Date:APR 01, 2014 Meeting Type:ANNUAL Ticker:CJES Security ID:12467B304 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Joshua E. Comstock Management For For 1.2 Elect Director Randall C. McMullen, Jr. Management For For 1.3 Elect Director Darren M. Friedman Management For For 1.4 Elect Director Adrianna Ma Management For For 1.5 Elect Director Michael Roemer Management For For 1.6 Elect Director C. James Stewart, III Management For Withhold 1.7 Elect Director H.H. "Tripp" Wommack, III Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For CABOT OIL & GAS CORPORATION Meeting Date:MAY 01, 2014 Record Date:MAR 06, 2014 Meeting Type:ANNUAL Ticker:COG Security ID:127097103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Dan O. Dinges Management For For 1b Elect Director James R. Gibbs Management For For 1c Elect Director Robert L. Keiser Management For For 1d Elect Director W. Matt Ralls Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Increase Authorized Common Stock Management For For 5 Approve Omnibus Stock Plan Management For Against 6 Report on Political Contributions Shareholder Against Against CAMERON INTERNATIONAL CORPORATION Meeting Date:MAY 16, 2014 Record Date:MAR 21, 2014 Meeting Type:ANNUAL Ticker:CAM Security ID:13342B105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director H. Paulett Eberhart Management For For 1.2 Elect Director Peter J. Fluor Management For For 1.3 Elect Director James T. Hackett Management For For 1.4 Elect Director Jack B. Moore Management For For 1.5 Elect Director Michael E. Patrick Management For For 1.6 Elect Director Jon Erik Reinhardsen Management For For 1.7 Elect Director Bruce W. Wilkinson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CANADIAN NATURAL RESOURCES LIMITED Meeting Date:MAY 08, 2014 Record Date:MAR 19, 2014 Meeting Type:ANNUAL Ticker:CNQ Security ID:136385101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Catherine M. Best, N. Murray Edwards, Timothy W. Faithfull, Gary A. Filmon, Christopher L. Fong, Gordon D. Giffin, Wilfred A. Gobert, Steve W. Laut, Keith A. J. MacPhail, Frank J. McKenna, Eldon R. Smith, and David A. Tuer as Directors Management For For 1.1 Elect Director Catherine M. Best Management For For 1.2 Elect Director N. Murray Edwards Management For For 1.3 Elect Director Timothy W. Faithfull Management For For 1.4 Elect Director Gary A. Filmon Management For For 1.5 Elect Director Christopher L. Fong Management For For 1.6 Elect Director Gordon D. Giffin Management For For 1.7 Elect Director Wilfred A. Gobert Management For For 1.8 Elect Director Steve W. Laut Management For For 1.9 Elect Director Keith A. J. MacPhail Management For For 1.10 Elect Director Frank J. McKenna Management For For 1.11 Elect Director Eldon R. Smith Management For For 1.12 Elect Director David A. Tuer Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote on Executive Compensation Approach Management For For CELANESE CORPORATION Meeting Date:APR 24, 2014 Record Date:FEB 24, 2014 Meeting Type:ANNUAL Ticker:CE Security ID:150870103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Jean S. Blackwell Management For For 1b Elect Director Martin G. McGuinn Management For For 1c Elect Director Daniel S. Sanders Management For For 1d Elect Director John K. Wulff Management For Against 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For CHEVRON CORPORATION Meeting Date:MAY 28, 2014 Record Date:APR 02, 2014 Meeting Type:ANNUAL Ticker:CVX Security ID:166764100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Linnet F. Deily Management For For 1b Elect Director Robert E. Denham Management For For 1c Elect Director Alice P. Gast Management For For 1d Elect Director Enrique Hernandez, Jr. Management For For 1e Elect Director Jon M. Huntsman, Jr. Management For For 1f Elect Director George L. Kirkland Management For For 1g Elect Director Charles W. Moorman, IV Management For For 1h Elect Director Kevin W. Sharer Management For For 1i Elect Director John G. Stumpf Management For For 1j Elect Director Ronald D. Sugar Management For For 1k Elect Director Carl Ware Management For For 1l Elect Director John S. Watson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Charitable Contributions Shareholder Against Against 5 Report on Lobbying Payments and Policy Shareholder Against Against 6 Report on Management of Hydraulic Fracturing Risks and Opportunities Shareholder Against Against 7 Require Independent Board Chairman Shareholder Against Against 8 Amend Bylaws Call Special Meetings Shareholder Against Against 9 Require Director Nominee with Environmental Experience Shareholder Against Against 10 Adopt Guidelines for Country Selection Shareholder Against Against CIMAREX ENERGY CO. Meeting Date:MAY 15, 2014 Record Date:MAR 19, 2014 Meeting Type:ANNUAL Ticker:XEC Security ID:171798101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David A. Hentschel Management For For 1.2 Elect Director Thomas E. Jorden Management For For 1.3 Elect Director Floyd R. Price Management For For 1.4 Elect Director L. Paul Teague Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For COBALT INTERNATIONAL ENERGY, INC. Meeting Date:APR 29, 2014 Record Date:MAR 07, 2014 Meeting Type:ANNUAL Ticker:CIE Security ID:19075F106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kenneth W. Moore Management For Withhold 1.2 Elect Director Myles W. Scoggins Management For For 1.3 Elect Director Martin H. Young, Jr. Management For Withhold 1.4 Elect Director Jack E. Golden Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CONCHO RESOURCES INC. Meeting Date:JUN 05, 2014 Record Date:APR 07, 2014 Meeting Type:ANNUAL Ticker:CXO Security ID:20605P101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Timothy A. Leach Management For For 1.2 Elect Director William H. Easter, III Management For For 1.3 Elect Director John P. Surma Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For DEVON ENERGY CORPORATION Meeting Date:JUN 04, 2014 Record Date:APR 07, 2014 Meeting Type:ANNUAL Ticker:DVN Security ID:25179M103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Barbara M. Baumann Management For For 1.2 Elect Director John E. Bethancourt Management For For 1.3 Elect Director Robert H. Henry Management For For 1.4 Elect Director John A. Hill Management For For 1.5 Elect Director Michael M. Kanovsky Management For For 1.6 Elect Director Robert A. Mosbacher, Jr. Management For For 1.7 Elect Director J. Larry Nichols Management For For 1.8 Elect Director Duane C. Radtke Management For For 1.9 Elect Director Mary P. Ricciardello Management For For 1.10 Elect Director John Richels Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Report on Financial Risks of Climate Change Shareholder Against Against 5 Report on Lobbying Payments and Policy Shareholder Against Against 6 Review Public Policy Advocacy on Climate Change Shareholder Against Against DIAMONDBACK ENERGY, INC. Meeting Date:JUN 09, 2014 Record Date:APR 14, 2014 Meeting Type:ANNUAL Ticker:FANG Security ID:25278X109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Steven E. West Management For For 1.2 Elect Director Michael P. Cross Management For For 1.3 Elect Director Travis D. Stice Management For For 1.4 Elect Director David L. Houston Management For For 1.5 Elect Director Mark L. Plaumann Management For For 2 Approve Executive Incentive Bonus Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Ratify Auditors Management For For DRESSER-RAND GROUP INC. Meeting Date:MAY 06, 2014 Record Date:MAR 12, 2014 Meeting Type:ANNUAL Ticker:DRC Security ID:261608103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William E. Macaulay Management For For 1.2 Elect Director Vincent R. Volpe, Jr. Management For For 1.3 Elect Director Rita V. Foley Management For For 1.4 Elect Director Louis A. Raspino Management For For 1.5 Elect Director Philip R. Roth Management For For 1.6 Elect Director Stephen A. Snider Management For For 1.7 Elect Director Michael L. Underwood Management For For 1.8 Elect Director Joseph C. Winkler, III Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For DRIL-QUIP, INC. Meeting Date:MAY 16, 2014 Record Date:MAR 24, 2014 Meeting Type:ANNUAL Ticker:DRQ Security ID:262037104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Blake T. DeBerry Management For For 1.2 Elect Director John V. Lovoi Management For For 2 Increase Authorized Common Stock Management For For 3 Amend Articles to Delete Obsolete Provisions Management For For 4 Amend Articles Deleting Exception to Business Combination Provisions for Co-founders Management For For 5 Ratify Auditors Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ENCANA CORPORATION Meeting Date:MAY 13, 2014 Record Date:MAR 14, 2014 Meeting Type:ANNUAL Ticker:ECA Security ID:292505104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Peter A. Dea Management For For 1.2 Elect Director Claire S. Farley Management For For 1.3 Elect Director Fred J. Fowler Management For For 1.4 Elect Director Suzanne P. Nimocks Management For For 1.5 Elect Director Jane L. Peverett Management For For 1.6 Elect Director Brian G. Shaw Management For For 1.7 Elect Director Douglas J. Suttles Management For For 1.8 Elect Director Bruce G. Waterman Management For For 1.9 Elect Director Clayton H. Woitas Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote on Executive Compensation Approach Management For For 4 Approve Advance Notice Policy Management For For ENSCO PLC Meeting Date:MAY 19, 2014 Record Date:MAR 28, 2014 Meeting Type:ANNUAL Ticker:ESV Security ID:G3157S106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Re-elect J. Roderick Clark as Director Management For For 1b Re-elect Roxanne J. Decyk as Director Management For For 1c Re-elect Mary E. Francis CBE as Director Management For For 1d Re-elect C. Christopher Gaut as Director Management For For 1e Re-elect Gerald W. Haddock as Director Management For For 1f Re-elect Francis S. Kalman as Director Management For For 1g Re-elect Daniel W. Rabun as Director Management For For 1h Re-elect Keith O. Rattie as Director Management For For 1i Re-elect Paul E. Rowsey, III as Director Management For For 2 Issue of Equity or Equity-Linked Securities with Pre-emptive Rights Management For For 3 Reappoint KPMG LLP as Auditors of the Company Management For For 4 Reappoint KPMG Audit Plc as Auditors of the Company Management For For 5 Authorize Board to Fix Remuneration of Auditors Management For For 6 Approve Remuneration Policy Management For For 7 Approve Remuneration Report Management For For 8 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 9 Accept Financial Statements and Statutory Reports Management For For 10 Approve Capital Reorganisation Converting Undistributable Reserves to Distributable Reserves Management For For 11 Issue of Equity or Equity-Linked Securities without Pre-emptive Rights Management For For EQT CORPORATION Meeting Date:APR 30, 2014 Record Date:MAR 05, 2014 Meeting Type:ANNUAL Ticker:EQT Security ID:26884L109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Margaret K. Dorman Management For For 1.2 Elect Director David L. Porges Management For For 1.3 Elect Director James E. Rohr Management For For 1.4 Elect Director David S. Shapira Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Omnibus Stock Plan Management For Against 4 Approve the Material Terms of Performance Goals for Purposes of Internal Revenue Code Section 162(m) Management For For 5 Ratify Auditors Management For For EXXON MOBIL CORPORATION Meeting Date:MAY 28, 2014 Record Date:APR 04, 2014 Meeting Type:ANNUAL Ticker:XOM Security ID:30231G102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael J. Boskin Management For For 1.2 Elect Director Peter Brabeck-Letmathe Management For For 1.3 Elect Director Ursula M. Burns Management For For 1.4 Elect Director Larry R. Faulkner Management For For 1.5 Elect Director Jay S. Fishman Management For For 1.6 Elect Director Henrietta H. Fore Management For For 1.7 Elect Director Kenneth C. Frazier Management For For 1.8 Elect Director William W. George Management For For 1.9 Elect Director Samuel J. Palmisano Management For For 1.10 Elect Director Steven S Reinemund Management For For 1.11 Elect Director Rex W. Tillerson Management For For 1.12 Elect Director William C. Weldon Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require a Majority Vote for the Election of Directors Shareholder Against For 5 Limit Directors to a Maximum of Three Board Memberships in Companies with Sales over $500 Million Annually Shareholder Against Against 6 Amend EEO Policy to Prohibit Discrimination Based on Sexual Orientation and Gender Identity Shareholder Against For 7 Report on Lobbying Payments and Policy Shareholder Against Against 8 Adopt Quantitative GHG Goals for Products and Operations Shareholder Against Against FMC TECHNOLOGIES, INC. Meeting Date:MAY 02, 2014 Record Date:MAR 10, 2014 Meeting Type:ANNUAL Ticker:FTI Security ID:30249U101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Clarence P. Cazalot, Jr. Management For For 1b Elect Director Eleazar de Carvalho Filho Management For For 1c Elect Director C. Maury Devine Management For For 1d Elect Director Claire S. Farley Management For For 1e Elect Director John T. Gremp Management For For 1f Elect Director Thomas M. Hamilton Management For For 1g Elect Director Peter Mellbye Management For For 1h Elect Director Joseph H. Netherland Management For For 1i Elect Director Richard A. Pattarozzi Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For FORUM ENERGY TECHNOLOGIES, INC. Meeting Date:MAY 16, 2014 Record Date:MAR 21, 2014 Meeting Type:ANNUAL Ticker:FET Security ID:34984V100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Evelyn M. Angelle Management For For 1.2 Elect Director John A. Carrig Management For For 1.3 Elect Director Andrew L. Waite Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For FREEPORT-MCMORAN COPPER & GOLD INC. Meeting Date:JUL 16, 2013 Record Date:MAY 24, 2013 Meeting Type:ANNUAL Ticker:FCX Security ID:35671D857 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard C. Adkerson Management For For 1.2 Elect Director Robert J. Allison, Jr. Management For Withhold 1.3 Elect Director Alan R. Buckwalter, III Management For For 1.4 Elect Director Robert A. Day Management For Withhold 1.5 Elect Director James C. Flores Management For For 1.6 Elect Director Gerald J. Ford Management For Withhold 1.7 Elect Director Thomas A. Fry, III Management For For 1.8 Elect Director H. Devon Graham, Jr. Management For For 1.9 Elect Director Charles C. Krulak Management For For 1.10 Elect Director Bobby Lee Lackey Management For For 1.11 Elect Director Jon C. Madonna Management For For 1.12 Elect Director Dustan E. McCoy Management For For 1.13 Elect Director James R. Moffett Management For For 1.14 Elect Director B. M. Rankin, Jr. Management For For 1.15 Elect Director Stephen H. Siegele Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For 4 Request Director Nominee with Environmental Qualifications Shareholder Against Against 5 Require Independent Board Chairman Shareholder Against For 6 Adopt Policy and Report on Board Diversity Shareholder Against Against 7 Amend Bylaws Call Special Meetings Shareholder Against For FREEPORT-MCMORAN COPPER & GOLD INC. Meeting Date:JUN 17, 2014 Record Date:APR 21, 2014 Meeting Type:ANNUAL Ticker:FCX Security ID:35671D857 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard C. Adkerson Management For For 1.2 Elect Director Robert J. Allison, Jr. Management For For 1.3 Elect Director Alan R. Buckwalter, III Management For For 1.4 Elect Director Robert A. Day Management For For 1.5 Elect Director James C. Flores Management For For 1.6 Elect Director Gerald J. Ford Management For For 1.7 Elect Director Thomas A. Fry, III Management For For 1.8 Elect Director H. Devon Graham, Jr. Management For For 1.9 Elect Director Lydia H. Kennard Management For For 1.10 Elect Director Charles C. Krulak Management For For 1.11 Elect Director Bobby Lee Lackey Management For For 1.12 Elect Director Jon C. Madonna Management For For 1.13 Elect Director Dustan E. McCoy Management For For 1.14 Elect Director James R. Moffett Management For For 1.15 Elect Director Stephen H. Siegele Management For For 1.16 Elect Director Frances Fragos Townsend Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Approve Executive Incentive Bonus Plan Management For For 5 Require Director Nominee with Environmental Experience Shareholder Against Against G-RESOURCES GROUP LTD. Meeting Date:DEC 03, 2013 Record Date: Meeting Type:ANNUAL Ticker:01051 Security ID:G4111M102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports (Voting) Management For For 2a Elect Wah Wang Kei, Jackie as Director Management For Against 2b Elect Ma Yin Fan as Director Management For For 2c Elect Leung Hoi Ying as Director Management For Against 2d Authorize Board to Fix Directors' Remuneration Management For For 3 Approve Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5 Authorize Share Repurchase Program Management For For 6 Authorize Reissuance of Repurchased Shares Management For Against G-RESOURCES GROUP LTD. Meeting Date:JUN 18, 2014 Record Date: Meeting Type:ANNUAL Ticker:01051 Security ID:G4111M102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2a Elect Owen L Hegarty as Director Management For For 2b Elect Peter Geoffrey Albert as Director Management For For 2c Elect Hui Richard Rui as Director Management For For 2d Authorize Board to Fix Directors' Remuneration Management For For 3 Reappoint Deloitte Touche Tohmatsu as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Authorize Reissuance of Repurchased Shares Management For Against 7 Adopt New Share Option Scheme Management For Against GLENCORE XSTRATA PLC Meeting Date:MAY 20, 2014 Record Date:MAY 18, 2014 Meeting Type:ANNUAL Ticker:GLEN Security ID:G39420107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Change of Company Name to Glencore plc Management For For 2 Adopt New Articles of Association Management For For 3 Accept Financial Statements and Statutory Reports Management For For 4 Approve Final Distribution Management For For 5 Re-elect Anthony Hayward as Director Management For For 6 Re-elect Leonhard Fischer as Director Management For For 7 Re-elect William Macaulay as Director Management For For 8 Re-elect Ivan Glasenberg as Director Management For For 9 Re-elect Peter Coates as Director Management For For 10 Elect John Mack as Director Management For For 11 Elect Peter Grauer as Director Management For For 12 Approve Remuneration Report Management For For 13 Approve Remuneration Policy Management For For 14 Reappoint Deloitte LLP as Auditors Management For For 15 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Approve Scrip Dividend Program Management For For 18 Authorise Issue of Equity without Pre-emptive Rights Management For For 19 Authorise Market Purchase of Ordinary Shares Management For For GOLDCORP INC. Meeting Date:MAY 01, 2014 Record Date:MAR 18, 2014 Meeting Type:ANNUAL/SPECIAL Ticker:G Security ID:380956409 Proposal No Proposal Proposed By Management Recommendation Vote Cast a1 Elect Director John P. Bell Management For For a2 Elect Director Beverley A. Briscoe Management For For a3 Elect Director Peter J. Dey Management For For a4 Elect Director Douglas M. Holtby Management For For a5 Elect Director Charles A. Jeannes Management For For a6 Elect Director Clement A. Pelletier Management For For a7 Elect Director P. Randy Reifel Management For For a8 Elect Director Ian W. Telfer Management For For a9 Elect Director Blanca Trevino Management For For a10 Elect Director Kenneth F. Williamson Management For For b Approve Deloitte LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For c Amend Restricted Share Unit Plan Management For For d Amend Stock Option Plan Management For For e Advisory Vote on Executive Compensation Approach Management For For GRAN TIERRA ENERGY INC. Meeting Date:JUN 25, 2014 Record Date:APR 28, 2014 Meeting Type:ANNUAL Ticker:GTE Security ID:38500T101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Dana Coffield Management For For 1.2 Elect Director Jeffrey J. Scott Management For For 1.3 Elect Director Verne Johnson Management For For 1.4 Elect Director Nicholas G. Kirton Management For For 1.5 Elect Director J. Scott Price Management For For 1.6 Elect Director Gerald Macey Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For HALLIBURTON COMPANY Meeting Date:MAY 21, 2014 Record Date:MAR 24, 2014 Meeting Type:ANNUAL Ticker:HAL Security ID:406216101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan M. Bennett Management For For 1.2 Elect Director James R. Boyd Management For For 1.3 Elect Director Milton Carroll Management For Against 1.4 Elect Director Nance K. Dicciani Management For For 1.5 Elect Director Murry S. Gerber Management For For 1.6 Elect Director Jose C. Grubisich Management For For 1.7 Elect Director Abdallah S. Jum'ah Management For For 1.8 Elect Director David J. Lesar Management For For 1.9 Elect Director Robert A. Malone Management For For 1.10 Elect Director J. Landis Martin Management For For 1.11 Elect Director Debra L. Reed Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Human Rights Risk Assessment Process Shareholder Against Against HESS CORPORATION Meeting Date:MAY 07, 2014 Record Date:MAR 20, 2014 Meeting Type:ANNUAL Ticker:HES Security ID:42809H107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Terrence J. Checki Management For For 1.2 Elect Director Edith E. Holiday Management For For 1.3 Elect Director John H. Mullin, III Management For For 1.4 Elect Director James H. Quigley Management For For 1.5 Elect Director Robert N. Wilson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4a Eliminate Supermajority Vote Requirement in Certificate of Incorporation and Bylaws Management For For 4b Eliminate Supermajority Vote Requirement in Certificate of Incorporation Management For For 5 Amend Certificate of Incorporation Removing Provisions of $3.50 Cumulative Convertible Preferred Stock Management For For 6 Report on Financial Risks of Climate Change Shareholder Against Against HOLLYFRONTIER CORPORATION Meeting Date:MAY 14, 2014 Record Date:MAR 17, 2014 Meeting Type:ANNUAL Ticker:HFC Security ID:436106108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Douglas Y. Bech Management For For 1b Elect Director Leldon E. Echols Management For For 1c Elect Director R. Kevin Hardage Management For For 1d Elect Director Michael C. Jennings Management For For 1e Elect Director Robert J. Kostelnik Management For For 1f Elect Director James H. Lee Management For For 1g Elect Director Franklin Myers Management For For 1h Elect Director Michael E. Rose Management For For 1i Elect Director Tommy A. Valenta Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Adopt Quantitative GHG Goals for Products and Operations Shareholder Against Against HORNBECK OFFSHORE SERVICES, INC. Meeting Date:JUN 19, 2014 Record Date:APR 21, 2014 Meeting Type:ANNUAL Ticker:HOS Security ID:440543106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Todd M. Hornbeck Management For Withhold 1.2 Elect Director Patricia B. Melcher Management For Withhold 1.3 Elect Director Nicholas L. Swyka, Jr. Management For Withhold 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For IMPERIAL METALS CORPORATION Meeting Date:MAY 28, 2014 Record Date:APR 23, 2014 Meeting Type:ANNUAL Ticker:III Security ID:452892102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Six Management For For 2.1 Elect Director Pierre Lebel Management For For 2.2 Elect Director J. Brian Kynoch Management For For 2.3 Elect Director Larry G. Moeller Management For For 2.4 Elect Director Theodore W. Muraro Management For For 2.5 Elect Director Laurie Pare Management For For 2.6 Elect Director Edward A. Yurkowski Management For For 3 Ratify Deloitte LLP as Auditors Management For For KEY ENERGY SERVICES, INC. Meeting Date:MAY 15, 2014 Record Date:MAR 03, 2014 Meeting Type:ANNUAL Ticker:KEG Security ID:492914106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William D. Fertig Management For For 1.2 Elect Director Robert K. Reeves Management For Against 1.3 Elect Director Mark H. Rosenberg Management For For 2 Approve Omnibus Stock Plan Management For For 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For KOSMOS ENERGY LTD. Meeting Date:JUN 05, 2014 Record Date:APR 11, 2014 Meeting Type:ANNUAL Ticker:KOS Security ID:G5315B107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Andrew G. Inglis Management For Withhold 1.2 Elect Director Brian F. Maxted Management For Withhold 1.3 Elect Director Richard B. Dearlove Management For For 1.4 Elect Director David I. Foley Management For Withhold 1.5 Elect Director David B. Krieger Management For Withhold 1.6 Elect Director Joseph P. Landy Management For Withhold 1.7 Elect Director Prakash A. Melwani Management For Withhold 1.8 Elect Director Adebayo ("Bayo") O. Ogunlesi Management For For 1.9 Elect Director Lars H. Thunell Management For For 1.10 Elect Director Chris Tong Management For For 1.11 Elect Director Christopher A. Wright Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For LYONDELLBASELL INDUSTRIES NV Meeting Date:APR 16, 2014 Record Date:MAR 19, 2014 Meeting Type:ANNUAL Ticker:LYB Security ID:N53745100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Jagjeet S. Bindra to Supervisory Board Management For For 1b Elect Milton Carroll to Supervisory Board Management For For 1c Elect Claire S. Farley to Supervisory Board Management For For 1d Elect Rudy van der Meer to Supervisory Board Management For For 1e Elect Isabella D. Goren to Supervisory Board Management For For 1f Elect Nance K. Dicciani to Supervisory Board Management For For 2a Elect Karyn F. Ovelmen to Management Board Management For For 2b Elect Craig B. Glidden to Management Board Management For For 2c Elect Bhavesh V. Patel to Management Board Management For For 2d Elect Patrick D. Quarles to Management Board Management For For 2e Elect Timothy D. Roberts to Management Board Management For For 3 Adopt Financial Statements and Statutory Reports Management For For 4 Approve Discharge of Management Board Management For For 5 Approve Discharge of Supervisory Board Management For For 6 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 7 Ratify PricewaterhouseCoopers Accountants N.V. as Auditors Management For For 8 Approve Dividends of USD 2.20 Per Share Management For For 9 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 10 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 11 Approve Cancellation of up to 10 Percent of Issued Share Capital in Treasury Account Management For For MARATHON OIL CORPORATION Meeting Date:APR 30, 2014 Record Date:MAR 03, 2014 Meeting Type:ANNUAL Ticker:MRO Security ID:565849106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Gregory H. Boyce Management For For 1b Elect Director Pierre Brondeau Management For For 1c Elect Director Linda Z. Cook Management For For 1d Elect Director Chadwick C. Deaton Management For For 1e Elect Director Shirley Ann Jackson Management For For 1f Elect Director Philip Lader Management For For 1g Elect Director Michael E. J. Phelps Management For For 1h Elect Director Dennis H. Reilley Management For For 1i Elect Director Lee M. Tillman Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Lobbying Payments and Policy Shareholder Against Against 5 Report on Methane Emissions Management and Reduction Targets Shareholder Against Against MARATHON PETROLEUM CORPORATION Meeting Date:APR 30, 2014 Record Date:MAR 03, 2014 Meeting Type:ANNUAL Ticker:MPC Security ID:56585A102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Steven A. Davis Management For For 1b Elect Director Gary R. Heminger Management For For 1c Elect Director John W. Snow Management For For 1d Elect Director John P. Surma Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Adopt Quantitative GHG Goals for Products and Operations Shareholder Against Against 5 Report on Lobbying Payments and Policy Shareholder Against Against MARTIN MARIETTA MATERIALS, INC. Meeting Date:JUN 30, 2014 Record Date:MAY 28, 2014 Meeting Type:SPECIAL Ticker:MLM Security ID:573284106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Issue Shares in Connection with Acquisition Management For For 2 Adjourn Meeting Management For For MATADOR RESOURCES COMPANY Meeting Date:JUN 04, 2014 Record Date:APR 09, 2014 Meeting Type:ANNUAL Ticker:MTDR Security ID:576485205 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Joseph Wm. Foran Management For For 1.2 Elect Director David M. Laney Management For For 1.3 Elect Director Reynald A. Baribault Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For MEG ENERGY CORP. Meeting Date:MAY 01, 2014 Record Date:MAR 31, 2014 Meeting Type:ANNUAL/SPECIAL Ticker:MEG Security ID:552704108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director William McCaffrey Management For For 1b Elect Director David J. Wizinsky Management For For 1c Elect Director David B. Krieger Management For For 1d Elect Director Peter R. Kagan Management For For 1e Elect Director Boyd Anderson Management For For 1f Elect Director James D. McFarland Management For For 1g Elect Director Harvey Doerr Management For For 1h Elect Director Robert Hodgins Management For For 1i Elect Director Jeffrey J. McCaig Management For For 2 Approve Shareholder Rights Plan Management For For 3 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For MMG LIMITED Meeting Date:MAY 21, 2014 Record Date:MAY 16, 2014 Meeting Type:ANNUAL Ticker:01208 Security ID:Y6133Q102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Declare Final Dividend Management For For 3a Elect Wang Lixin as Director Management For For 3b Elect Xu Jiqing as Director Management For For 3c Elect Anthony Charles Larkin as Director Management For For 3d Authorize Board to Fix Directors' Remuneration Management For For 4 Reappoint PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 7 Authorize Reissuance of Repurchased Shares Management For Against 8 Approve Revised Annual Cap Under the Products Sale Framework Agreement Management For For MOLYCORP, INC. Meeting Date:JUN 25, 2014 Record Date:MAY 01, 2014 Meeting Type:ANNUAL Ticker:MCP Security ID:608753109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Russell D. Ball Management For Withhold 1.2 Elect Director Charles R. Henry Management For Withhold 1.3 Elect Director Michael Schwarzkopf Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Declassify the Board of Directors Management For For 5 Adopt Majority Voting for Uncontested Election of Directors Management For For 6 Increase Authorized Common Stock Management For For NATIONAL OILWELL VARCO, INC. Meeting Date:MAY 14, 2014 Record Date:APR 01, 2014 Meeting Type:ANNUAL Ticker:NOV Security ID:637071101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Merrill A. Miller, Jr. Management For For 1B Elect Director Clay C. Williams Management For For 1C Elect Director Greg L. Armstrong Management For For 1D Elect Director Robert E. Beauchamp Management For For 1E Elect Director Marcela E. Donadio Management For For 1F Elect Director Ben A. Guill Management For For 1G Elect Director David D. Harrison Management For For 1H Elect Director Roger L. Jarvis Management For For 1I Elect Director Eric L. Mattson Management For For 1K Elect Director Jeffery A. Smisek Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For NAUTILUS MINERALS INC. Meeting Date:JUN 25, 2014 Record Date:MAY 08, 2014 Meeting Type:ANNUAL Ticker:NUS Security ID:639097104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director A. Geoffrey Loudon Management For For 1.2 Elect Director Russell Debney Management For For 1.3 Elect Director Cynthia Thomas Management For For 1.4 Elect Director Mohammed Al Barwani Management For For 1.5 Elect Director Usama Al Barwani Management For For 1.6 Elect Director Mark Horn Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Re-approve Stock Option Plan Management For Against 4 Re-approve Share Loan Plan Management For Against NEWCREST MINING LTD. Meeting Date:OCT 24, 2013 Record Date:OCT 22, 2013 Meeting Type:ANNUAL Ticker:NCM Security ID:Q6651B114 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2a Elect Philip Aiken as Director Management For For 2b Elect Peter Hay as Director Management For For 2c Elect Richard Lee as Director Management For For 2d Elect Tim Poole as Director Management For For 2e Elect John Spark as Director Management For For 3 Approve the Remuneration Report Management For For NOBLE CORPORATION Meeting Date:OCT 11, 2013 Record Date:SEP 23, 2013 Meeting Type:SPECIAL Ticker:NE Security ID:H5833N103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Change Jurisdiction of Incorporation Management For For NOBLE CORPORATION PLC Meeting Date:JUN 10, 2014 Record Date:APR 25, 2014 Meeting Type:ANNUAL Ticker:NE Security ID:G65431101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Scott D. Josey Management For For 2 Elect Director Jon A. Marshall Management For For 3 Elect Director Mary P. Ricciardello Management For For 4 Ratify PricewaterhouseCoopers LLP as Independent Registered Public Accounting Firm Management For For 5 Ratify PricewaterhouseCoopers LLP as Statutory Auditor Management For For 6 Authorize Audit Committee to Fix Remuneration of Statutory Auditors Management For For 7 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 8 Advisory Vote to Ratify Directors' Compensation Report Management For For 9 Approve Remuneration Policy Management For For 10 Approve Dividends Management For For 11 Declassify the Board of Directors Management For For NOBLE ENERGY, INC. Meeting Date:APR 22, 2014 Record Date:MAR 05, 2014 Meeting Type:ANNUAL Ticker:NBL Security ID:655044105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jeffrey L. Berenson Management For For 1.2 Elect Director Michael A. Cawley Management For For 1.3 Elect Director Edward F. Cox Management For For 1.4 Elect Director Charles D. Davidson Management For For 1.5 Elect Director Thomas J. Edelman Management For For 1.6 Elect Director Eric P. Grubman Management For For 1.7 Elect Director Kirby L. Hedrick Management For For 1.8 Elect Director Scott D. Urban Management For For 1.9 Elect Director William T. Van Kleef Management For For 1.10 Elect Director Molly K. Williamson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For NORTH AMERICAN PALLADIUM LTD. Meeting Date:MAR 28, 2014 Record Date:FEB 18, 2014 Meeting Type:SPECIAL Ticker:PDL Security ID:656912102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Exercise of Series I Warrants Management For For 2 Approve Tranche 2 Offering Management For For 3 Approve Alternative Offering Management For For OASIS PETROLEUM INC. Meeting Date:MAY 01, 2014 Record Date:MAR 03, 2014 Meeting Type:ANNUAL Ticker:OAS Security ID:674215108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ted Collins, Jr. Management For For 1.2 Elect Director Douglas E. Swanson, Jr. Management For For 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Amend Executive Incentive Bonus Plan Management For For OCCIDENTAL PETROLEUM CORPORATION Meeting Date:MAY 02, 2014 Record Date:MAR 13, 2014 Meeting Type:ANNUAL Ticker:OXY Security ID:674599105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Spencer Abraham Management For For 1.2 Elect Director Howard I. Atkins Management For For 1.3 Elect Director Eugene L. Batchelder Management For For 1.4 Elect Director Stephen I. Chazen Management For For 1.5 Elect Director Edward P. Djerejian Management For For 1.6 Elect Director John E. Feick Management For For 1.7 Elect Director Margaret M. Foran Management For For 1.8 Elect Director Carlos M. Gutierrez Management For For 1.9 Elect Director William R. Klesse Management For For 1.10 Elect Director Avedick B. Poladian Management For For 1.11 Elect Director Elisse B. Walter Management For For 2 Remove Age Restriction for Directors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Right to Act by Written Consent Management For For 5 Separate the Roles of the Chairman of the Board and the Chief Executive Officer Management For For 6 Ratify Auditors Management For For 7 Stock Retention/Holding Period Shareholder Against For 8 Review and Assess Membership of Lobbying Organizations Shareholder Against For 9 Report on Management of Hydraulic Fracturing Risks and Opportunities Shareholder Against For 10 Report on Methane Emissions Management and Reduction Targets Shareholder Against For OCEANEERING INTERNATIONAL, INC. Meeting Date:MAY 16, 2014 Record Date:MAR 26, 2014 Meeting Type:ANNUAL Ticker:OII Security ID:675232102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director T. Jay Collins Management For For 1.2 Elect Director D. Michael Hughes Management For For 2 Increase Authorized Common Stock Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For OIL STATES INTERNATIONAL, INC. Meeting Date:MAY 15, 2014 Record Date:MAR 26, 2014 Meeting Type:ANNUAL Ticker:OIS Security ID:678026105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Cindy B. Taylor Management For For 1.2 Elect Director Christopher T. Seaver Management For For 1.3 Elect Director Lawrence R. Dickerson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For OSISKO MINING CORPORATION Meeting Date:MAY 30, 2014 Record Date:APR 14, 2014 Meeting Type:ANNUAL/SPECIAL Ticker:OSK Security ID:688278100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Acquisition by Agnico Eagle Mines Limited and Yamana Gold Inc. Management For For 2 Approve Out-of-the-Money Consideration Resolution Management For Against 3 Approve Stock Option Plan Management For For 4 Approve Shareholder Rights Plan Management For For 5 Approve Stock Consolidation Management For For 6.1 Elect Director Victor H. Bradley Management For For 6.2 Elect Director John F. Burzynski Management For For 6.3 Elect Director Marcel Cote Management For For 6.4 Elect Director Michele Darling Management For For 6.5 Elect Director Joanne Ferstman Management For For 6.6 Elect Director Staph Leavenworth Bakali Management For For 6.7 Elect Director William A. MacKinnon Management For For 6.8 Elect Director Charles E. Page Management For For 6.9 Elect Director Sean Roosen Management For For 6.10 Elect Director Gary A. Sugar Management For For 6.11 Elect Director Serge Vezina Management For For 7 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 8 Re-approve Employee Share Purchase Plan Management For For 9 Re-approve Stock Option Plan Management For For 10 Advisory Vote on Executive Compensation Approach Management For For PANAUST LTD Meeting Date:MAY 30, 2014 Record Date:MAY 28, 2014 Meeting Type:ANNUAL Ticker:PNA Security ID:Q7283A110 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2 Approve the Remuneration Report Management For For 3 Elect Garry Hounsell as Director Management For For 4 Elect John Crofts as Director Management For For 5 Approve the Amendments to the Company's Constitution Management For For PEABODY ENERGY CORPORATION Meeting Date:MAY 08, 2014 Record Date:MAR 14, 2014 Meeting Type:ANNUAL Ticker:BTU Security ID:704549104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gregory H. Boyce Management For For 1.2 Elect Director William A. Coley Management For For 1.3 Elect Director William E. James Management For For 1.4 Elect Director Robert B. Karn, III Management For For 1.5 Elect Director Henry E. Lentz Management For For 1.6 Elect Director Robert A. Malone Management For For 1.7 Elect Director William C. Rusnack Management For For 1.8 Elect Director Michael W. Sutherlin Management For For 1.9 Elect Director John F. Turner Management For For 1.10 Elect Director Sandra A. Van Trease Management For For 1.11 Elect Director Alan H. Washkowitz Management For For 1.12 Elect Director Heather A. Wilson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against PETROLEO BRASILEIRO SA-PETROBRAS Meeting Date:SEP 30, 2013 Record Date:SEP 13, 2013 Meeting Type:SPECIAL Ticker:PETR4 Security ID:71654V408 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Sale of Innova SA Management For For 2 Approve Absorption of Comperj Participacoes S.A. (COMPERJPAR) Management For For 3 Approve Absorption of Comperj Estirenicos S.A. (EST) Management For For 4 Approve Absorption of Comperj Meg S.A.(MEG) Management For For 5 Approve Absorption of Comperj Poliolefinas S.A.(POL) Management For For 6 Approve Absorption of SFE - Sociedade Fluminense de Energia Ltda. (SFE) Management For For 7 Waive Petrobras' Preemptive Rights to Subscribe Convertible Debentures to be Issued by Sete Brasil Participacoes SA Management For For PETROLEO BRASILEIRO SA-PETROBRAS Meeting Date:DEC 16, 2013 Record Date:NOV 22, 2013 Meeting Type:SPECIAL Ticker:PETR4 Security ID:71654V408 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Absorption of Refinaria Abreu e Lima S.A. (RNEST) Management For For 2 Approve Absorption of Companhia de Recuperacao Secundaria (CRSec) Management For For 3 Approve Partial Spin-Off of Petrobras International Finance Company S.A. (PIIFCO) Management For For PETROLEO BRASILEIRO SA-PETROBRAS Meeting Date:APR 02, 2014 Record Date:MAR 14, 2014 Meeting Type:ANNUAL/SPECIAL Ticker:PETR4 Security ID:71654V408 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports for Fiscal Year Ended Dec. 31, 2013 Management For For 2 Approve Capital Budget for Upcoming Fiscal Year Management For For 3 Approve Allocation of Income and Dividends Management For For 4.a Elect Directors Appointed by Controlling Shareholder Management For For 4.b Elect Mauro Gentile Rodrigues da Cunha as Director Appointed by Minority Ordinary Shareholders Shareholder None For 5 Elect Board Chairman Management For For 6.a Elect Fiscal Council Members Appointed by Controlling Shareholder Management For For 6.b Elect Reginaldo Ferreira Alexandre and Mario Cordeiro Filho (Alternate) as Fiscal Council Members Appointed by Minority Ordinary Shareholders Shareholder None For 1 Approve Remuneration of Company's Management Management For For 2 Authorize Capitalization of Reserves Management For For 3 Approve Absorption of Termoacu S.A. (Termoacu) Management For For 4 Approve Absorption of Termoceara Ltda (Termoceara) Management For For 5 Approve Absorption of Companhia Locadora de Equipamentos Petroliferos (CLEP) Management For For PHILLIPS 66 Meeting Date:MAY 07, 2014 Record Date:MAR 14, 2014 Meeting Type:ANNUAL Ticker:PSX Security ID:718546104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director William R. Loomis, Jr. Management For For 1b Elect Director Glenn F. Tilton Management For For 1c Elect Director Marna C. Whittington Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Adopt Quantitative GHG Goals for Operations Shareholder Against Against PIONEER ENERGY SERVICES CORP. Meeting Date:MAY 14, 2014 Record Date:MAR 19, 2014 Meeting Type:ANNUAL Ticker:PES Security ID:723664108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Dean A. Burkhardt Management For For 1.2 Elect Director Scott D. Urban Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For POTASH CORPORATION OF SASKATCHEWAN INC. Meeting Date:MAY 15, 2014 Record Date:MAR 17, 2014 Meeting Type:ANNUAL/SPECIAL Ticker:POT Security ID:73755L107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Christopher M. Burley Management For For 1.2 Elect Director Donald G. Chynoweth Management For For 1.3 Elect Director William J. Doyle Management For For 1.4 Elect Director John W. Estey Management For For 1.5 Elect Director Gerald W. Grandey Management For For 1.6 Elect Director C. Steven Hoffman Management For For 1.7 Elect Director Dallas J. Howe Management For For 1.8 Elect Director Alice D. Laberge Management For For 1.9 Elect Director Consuelo E. Madere Management For For 1.10 Elect Director Keith G. Martell Management For For 1.11 Elect Director Jeffrey J. McCaig Management For For 1.12 Elect Director Mary Mogford Management For For 1.13 Elect Director Elena Viyella de Paliza Management For For 2 Ratify Deloitte LLP as Auditors Management For For 3 Approve 2014 Performance Option Plan Management For For 4 Advisory Vote on Executive Compensation Approach Management For For RANDGOLD RESOURCES LTD Meeting Date:MAY 06, 2014 Record Date:MAR 20, 2014 Meeting Type:ANNUAL Ticker:RRS Security ID:752344309 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Remuneration Report Management For For 4 Approve Remuneration Policy Management For For 5 Re-elect Mark Bristow as Director Management For For 6 Re-elect Norborne Cole Jr as Director Management For For 7 Re-elect Christopher Coleman as Director Management For For 8 Re-elect Kadri Dagdelen as Director Management For For 9 Elect Jamil Kassum as Director Management For For 10 Re-elect Jeanine Mabunda Lioko as Director Management For For 11 Re-elect Andrew Quinn as Director Management For For 12 Re-elect Graham Shuttleworth as Director Management For For 13 Re-elect Karl Voltaire as Director Management For For 14 Reappoint BDO LLP as Auditors Management For For 15 Authorise Board to Fix Remuneration of Auditors Management For For 16 Approve Increase in Authorised Ordinary Shares Management For For 17 Authorise Issue of Equity with Pre-emptive Rights Management For For 18 Approve Awards of Ordinary Shares to Non-executive Directors Management For For 19 Approve Increase in the Aggregate Limit of Fees Payable to Directors Management For For 20 Authorise Issue of Equity without Pre-emptive Rights Management For For 21 Authorise Market Purchase of Ordinary Shares Management For For 22 Amend Articles of Association Management For For 23 Approve Scrip Dividend Management For For 24 Authorise the Company to Use Electronic Communications Management For For REX ENERGY CORPORATION Meeting Date:MAY 09, 2014 Record Date:MAR 21, 2014 Meeting Type:ANNUAL Ticker:REXX Security ID:761565100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Lance T. Shaner Management For For 1.2 Elect Director Thomas C. Stabley Management For For 1.3 Elect Director John W. Higbee Management For For 1.4 Elect Director John A. Lombardi Management For For 1.5 Elect Director Eric L. Mattson Management For For 1.6 Elect Director Todd N. Tipton Management For For 1.7 Elect Director John J. Zak Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For RIGNET, INC. Meeting Date:MAY 09, 2014 Record Date:MAR 21, 2014 Meeting Type:ANNUAL Ticker:RNET Security ID:766582100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James H. Browning Management For For 1.2 Elect Director Mattia Caprioli Management For For 1.3 Elect Director Charles L. Davis Management For For 1.4 Elect Director Kevin Mulloy Management For For 1.5 Elect Director Kevin J. O'Hara Management For For 1.6 Elect Director Keith Olsen Management For For 1.7 Elect Director Mark B. Slaughter Management For For 1.8 Elect Director Brent K. Whittington Management For For 1.9 Elect Director Ditlef de Vibe Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For RIO TINTO PLC Meeting Date:APR 15, 2014 Record Date:MAR 14, 2014 Meeting Type:ANNUAL Ticker:RIO Security ID:767204100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Policy Management For For 3 Approve Remuneration Report for UK Law Purposes Management For For 4 Approve Remuneration Report for Australian Law Purposes Management For For 5 Approve Potential Termination Benefits Management For For 6 Elect Anne Lauvergeon as Director Management For For 7 Elect Simon Thompson as Director Management For For 8 Re-elect Robert Brown as Director Management For For 9 Re-elect Jan du Plessis as Director Management For For 10 Re-elect Michael Fitzpatrick as Director Management For For 11 Re-elect Ann Godbehere as Director Management For For 12 Re-elect Richard Goodmanson as Director Management For For 13 Re-elect Lord Kerr as Director Management For For 14 Re-elect Chris Lynch as Director Management For For 15 Re-elect Paul Tellier as Director Management For For 16 Re-elect John Varley as Director Management For For 17 Re-elect Sam Walsh as Director Management For For 18 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 19 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 20 Authorise Issue of Equity with Pre-emptive Rights Management For For 21 Authorise Issue of Equity without Pre-emptive Rights Management For For 22 Authorise Market Purchase of Ordinary Shares Management For For 23 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 24 Approve Scrip Dividend Management For For ROMARCO MINERALS INC. Meeting Date:MAY 15, 2014 Record Date:MAR 27, 2014 Meeting Type:ANNUAL Ticker:R Security ID:775903206 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Eight Management For For 2.1 Elect Director Diane R. Garrett Management For For 2.2 Elect Director James R. Arnold Management For For 2.3 Elect Director Leendert G. Krol Management For For 2.4 Elect Director Robert (Don) MacDonald Management For For 2.5 Elect Director John O. Marsden Management For For 2.6 Elect Director Patrick Michaels Management For For 2.7 Elect Director Robert van Doorn Management For For 2.8 Elect Director Gary A. Sugar Management For For 3 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For ROWAN COMPANIES PLC Meeting Date:APR 25, 2014 Record Date:MAR 03, 2014 Meeting Type:ANNUAL Ticker:RDC Security ID:G7665A101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Thomas P. Burke as Director Management For For 2 Elect William T. Fox, III as Director Management For For 3 Elect Graham Hearne as Director Management For For 4 Elect Lord Moynihan as Director Management For For 5 Elect John J. Quicke as Director Management For For 6 Elect W. Matt Ralls as Director Management For For 7 Elect Tore I. Sandvold as Director Management For For 8 Ratify Deloitte & Touche LLP as U.S. Auditors Management For For 9 Reappoint Deloitte LLP as U.K. Auditors Management For For 10 Authorize the Audit Committee to Fix Remuneration of Auditors Management For For 11 Approve Remuneration Policy Management For For 12 Approve Remuneration Report Management For For 13 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ROYAL DUTCH SHELL PLC Meeting Date:MAY 20, 2014 Record Date:APR 10, 2014 Meeting Type:ANNUAL Ticker:RDSA Security ID:780259206 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Policy Management For For 3 Approve Remuneration Report Management For For 4 Elect Euleen Goh as Director Management For For 5 Elect Patricia Woertz as Director Management For For 6 Elect Ben van Beurden as Director Management For For 7 Re-elect Guy Elliott as Director Management For For 8 Re-elect Simon Henry as Director Management For For 9 Re-elect Charles Holliday as Director Management For For 10 Re-elect Gerard Kleisterlee as Director Management For For 11 Re-elect Jorma Ollila as Director Management For For 12 Re-elect Sir Nigel Sheinwald as Director Management For For 13 Re-elect Linda Stuntz as Director Management For For 14 Re-elect Hans Wijers as Director Management For For 15 Re-elect Gerrit Zalm as Director Management For For 16 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 17 Authorise Board to Fix Remuneration of Auditors Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Market Purchase of Ordinary Shares Management For For 21 Approve Long Term Incentive Plan Management For For 22 Approve Deferred Bonus Plan Management For For 23 Approve Restricted Share Plan Management For For 24 Approve EU Political Donations and Expenditure Management For For SANDFIRE RESOURCES NL Meeting Date:NOV 27, 2013 Record Date:NOV 25, 2013 Meeting Type:ANNUAL Ticker:SFR Security ID:Q82191109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Remuneration Report Management For For 2 Elect Paul Hallam as Director Management For For 3 Elect Robert N Scott as Director Management For For 4 Approve the Sandfire Resources NL Employee Share Option Plan Management For Against 5 Approve the Increase in Maximum Aggregate Remuneration of Non-Executive Directors Management For For SCHLUMBERGER LIMITED Meeting Date:APR 09, 2014 Record Date:FEB 19, 2014 Meeting Type:ANNUAL Ticker:SLB Security ID:806857108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Peter L.S. Currie Management For For 1b Elect Director Tony Isaac Management For For 1c Elect Director K. Vaman Kamath Management For For 1d Elect Director Maureen Kempston Darkes Management For For 1e Elect Director Paal Kibsgaard Management For For 1f Elect Director Nikolay Kudryavtsev Management For For 1g Elect Director Michael E. Marks Management For For 1h Elect Director Lubna S. Olayan Management For For 1i Elect Director Leo Rafael Reif Management For For 1j Elect Director Tore I. Sandvold Management For For 1k Elect Director Henri Seydoux Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Adopt and Approve Financials and Dividends Management For For 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For SILVER LAKE RESOURCES LTD. Meeting Date:OCT 04, 2013 Record Date:OCT 02, 2013 Meeting Type:SPECIAL Ticker:SLR Security ID:Q85014100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Ratify the Past Issuance of 55.94 Million Shares to Sophisticated and Professional Investor Clients of Royal Bank of Canada and Fairfax Securities Corporation DBA Jett Capital Advisors Management For For 2 Approve the Issuance of Up to 235,294 Shares to Paul Chapman, Director of the Company Management For For 3 Approve the Issuance of Up to 235,294 Shares to Leslie Davis, Executive Director of the Company Management For For 4 Approve the Issuance of Up to 235,294 Shares to Brian Kennedy, Director of the Company Management For For 5 Approve the Issuance of Up to 235,294 Shares to David Griffiths, Director of the Company Management For For 6 Approve the Issuance of Up to 235,294 Shares to Christopher Banasik, Director of the Company Management For For 7 Approve the Issuance of Up to 235,294 Shares to Peter Johnston, Director of the Company Management For For 8 Approve the Issuance of Up to 12.75 Million Shares to Unrelated Parties Management For For 9 Ratify the Past Issuance of 797,520 Shares to Integra Mining Limited Optionholders Management For For SILVER LAKE RESOURCES LTD. Meeting Date:NOV 15, 2013 Record Date:NOV 13, 2013 Meeting Type:ANNUAL Ticker:SLR Security ID:Q85014100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Remuneration Report Management For For 2 Elect Peter Johnston as Director Management For For 3 Elect Christopher Banasik as Director Management For For 4 Elect Luke Tonkin as Director Management For For 5 Approve the Grant of Up to 2 Million Incentive Options to Luke Tonkin, Director of the Company Management For Against SM ENERGY COMPANY Meeting Date:MAY 20, 2014 Record Date:MAR 21, 2014 Meeting Type:ANNUAL Ticker:SM Security ID:78454L100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Anthony J. Best Management For For 1.2 Elect Director Larry W. Bickle Management For For 1.3 Elect Director Stephen R. Brand Management For For 1.4 Elect Director William J. Gardiner Management For For 1.5 Elect Director Loren M. Leiker Management For For 1.6 Elect Director Julio M. Quintana Management For For 1.7 Elect Director John M. Seidl Management For For 1.8 Elect Director William D. Sullivan Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SOUTHWESTERN ENERGY COMPANY Meeting Date:MAY 20, 2014 Record Date:MAR 28, 2014 Meeting Type:ANNUAL Ticker:SWN Security ID:845467109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John D. Gass Management For For 1.2 Elect Director Catherine A. Kehr Management For For 1.3 Elect Director Greg D. Kerley Management For For 1.4 Elect Director Vello A. Kuuskraa Management For For 1.5 Elect Director Kenneth R. Mourton Management For For 1.6 Elect Director Steven L. Mueller Management For For 1.7 Elect Director Elliott Pew Management For For 1.8 Elect Director Alan H. Stevens Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Bylaws Call Special Meetings Shareholder Against Against 5 Report on Methane Emissions Management and Reduction Targets Shareholder Against Against ST BARBARA LTD. Meeting Date:NOV 26, 2013 Record Date:NOV 24, 2013 Meeting Type:ANNUAL Ticker:SBM Security ID:Q8744Q108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Remuneration Report Management For Against 2 Elect Douglas Weir Bailey as Director Management For For 3 Elect Elizabeth (Betsy) Ann Donaghey as Director Management For For 4 Elect Ines Scotland as Director Management For For 5 Approve the Grant of Up to 1.87 Million Performance Rights to Timothy James Lehany, Managing Director and Chief Executive Officer of the Company Management For For SUPERIOR ENERGY SERVICES, INC. Meeting Date:MAY 14, 2014 Record Date:MAR 31, 2014 Meeting Type:ANNUAL Ticker:SPN Security ID:868157108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Harold J. Bouillion Management For For 1.2 Elect Director Enoch L. Dawkins Management For Withhold 1.3 Elect Director David D. Dunlap Management For For 1.4 Elect Director James M. Funk Management For For 1.5 Elect Director Terence E. Hall Management For For 1.6 Elect Director Peter D. Kinnear Management For For 1.7 Elect Director Michael M. McShane Management For For 1.8 Elect Director W. Matt Ralls Management For For 1.9 Elect Director Justin L. Sullivan Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Report on Human Rights Risk Assessment Process Shareholder Against Against SYNERGY RESOURCES CORPORATION Meeting Date:AUG 20, 2013 Record Date:JUL 01, 2013 Meeting Type:ANNUAL Ticker:SYRG Security ID:87164P103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edward Holloway Management For For 1.2 Elect Director William E. Scaff, Jr. Management For For 1.3 Elect Director Rick A. Wilber Management For For 1.4 Elect Director Raymond E. McElhaney Management For For 1.5 Elect Director Bill M. Conrad Management For For 1.6 Elect Director George Seward Management For For 1.7 Elect Director R.W. 'Bud' Noffsinger, III Management For For 2 Amend Quorum Requirements Management For For 3 Amend Stock Option Plan Management For For 4 Approve Stock Award to George Seward Management For For 5 Ratify Auditors Management For For SYNERGY RESOURCES CORPORATION Meeting Date:APR 16, 2014 Record Date:FEB 28, 2014 Meeting Type:ANNUAL Ticker:SYRG Security ID:87164P103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edward Holloway Management For For 1.2 Elect Director William E. Scaff, Jr. Management For For 1.3 Elect Director Rick A. Wilber Management For For 1.4 Elect Director Raymond E. McElhaney Management For For 1.5 Elect Director Bill M. Conrad Management For For 1.6 Elect Director George Seward Management For For 1.7 Elect Director R.W. 'Bud' Noffsinger, III Management For For 2 Increase Authorized Common Stock Management For For 3 Ratify Auditors Management For For TAHOE RESOURCES INC. Meeting Date:MAY 08, 2014 Record Date:MAR 28, 2014 Meeting Type:ANNUAL Ticker:THO Security ID:873868103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Lorne B. Anderson Management For For 1.2 Elect Director John P. Bell Management For For 1.3 Elect Director Tanya M. Jakusconek Management For For 1.4 Elect Director C. Kevin McArthur Management For For 1.5 Elect Director A. Dan Rovig Management For For 1.6 Elect Director Paul B. Sweeney Management For For 1.7 Elect Director James S. Voorhees Management For For 1.8 Elect Director Kenneth F. Williamson Management For For 2 Ratify Deloitte LLP as Auditors Management For For 3 Approve Shareholder Rights Plan Management For For TECK RESOURCES LIMITED Meeting Date:APR 23, 2014 Record Date:MAR 03, 2014 Meeting Type:ANNUAL Ticker:TCK.B Security ID:878742204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mayank M. Ashar Management For For 1.2 Elect Director Jalynn H. Bennett Management For For 1.3 Elect Director Hugh J. Bolton Management For For 1.4 Elect Director Felix P. Chee Management For For 1.5 Elect Director Jack L. Cockwell Management For For 1.6 Elect Director Edward C. Dowling Management For For 1.7 Elect Director Norman B. Keevil Management For For 1.8 Elect Director Norman B. Keevil, III Management For For 1.9 Elect Director Takeshi Kubota Management For For 1.10 Elect Director Takashi Kuriyama Management For For 1.11 Elect Director Donald R. Lindsay Management For For 1.12 Elect Director Janice G. Rennie Management For For 1.13 Elect Director Warren S.R. Seyffert Management For For 1.14 Elect Director Chris M.T. Thompson Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote on Executive Compensation Approach Management For For THE MOSAIC COMPANY Meeting Date:OCT 03, 2013 Record Date:AUG 12, 2013 Meeting Type:ANNUAL Ticker:MOS Security ID:61945C103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Timothy S. Gitzel Management For For 1b Elect Director William R. Graber Management For For 1c Elect Director Emery N. Koenig Management For For 1d Elect Director David T. Seaton Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For THE MOSAIC COMPANY Meeting Date:MAY 15, 2014 Record Date:MAR 24, 2014 Meeting Type:ANNUAL Ticker:MOS Security ID:61945C103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Declassify the Board of Directors Management For For 2a Elect Director Denise C. Johnson Management For For 2b Elect Director Nancy E. Cooper Management For For 2c Elect Director James L. Popowich Management For For 2d Elect Director James T. Prokopanko Management For For 2e Elect Director Steven M. Seibert Management For For 3 Approve Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For TIDEWATER INC. Meeting Date:AUG 01, 2013 Record Date:JUN 13, 2013 Meeting Type:ANNUAL Ticker:TDW Security ID:886423102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director M. Jay Allison Management For For 1.2 Elect Director James C. Day Management For For 1.3 Elect Director Richard T. du Moulin Management For For 1.4 Elect Director Morris E. Foster Management For For 1.5 Elect Director J. Wayne Leonard Management For For 1.6 Elect Director Jon C. Madonna Management For For 1.7 Elect Director Richard A. Pattarozzi Management For For 1.8 Elect Director Jeffrey M. Platt Management For For 1.9 Elect Director Nicholas J. Sutton Management For For 1.10 Elect Director Cindy B. Taylor Management For For 1.11 Elect Director Dean E. Taylor Management For For 1.12 Elect Director Jack E. Thompson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Executive Incentive Bonus Plan Management For For 4 Ratify Auditors Management For For TOTAL SA Meeting Date:MAY 16, 2014 Record Date:APR 08, 2014 Meeting Type:ANNUAL/SPECIAL Ticker:FP Security ID:89151E109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 2.38 per Share Management For For 4 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 5 Reelect Patricia Barbizet as Director Management For For 6 Reelect Marie-Christine Coisne-Roquette as Director Management For For 7 Reelect Paul Desmarais Jr as Director Management For Against 8 Reelect Barbara Kux as Director Management For For 9 Advisory Vote on Compensation of Christophe de Margerie Management For For 10 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 2.5 Billion and/or Authorize Capitalization of Reserves for Bonus Issue or Increase in Par Value Management For For 11 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 575 Million Management For For 12 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Under Item 11 Management For For 13 Authorize Capital Increase of up to 10 Percent of Issued Capital for Contributions in Kind Management For For 14 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Management For For 15 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Reserved for International Subsidiaries Management For For 16 Authorize up to 0.8 Percent of Issued Capital for Use in Restricted Stock Plans Management For Against 17 Amend Article 11 of Bylaws Re: Employee Representatives and Employee Shareholder Representatives Management For For 18 Amend Article 12 of Bylaws Re: Age Limit for Chairman of the Board Management For For 19 Amend Article 15 of Bylaws Re: Age Limit for CEO Management For For 20 Amend Article 17 of Bylaws Re: Proxy Voting Management For For 21 Amend Board Internal Rules Re: Publication of a Quarterly Newsletter Written by Employee Shareholder Representatives and Employee Representatives Shareholder Against Against 22 Amend the Social Criteria that are Currently Linked to Executive Compensation from Negative Safety Indicators to Positive Safety Indicator Shareholder Against Against 23 Allow Loyalty Dividends to Long-Term Registered Shareholders and Amend Article 20 of Bylaws Shareholder Against Against 24 Approve Appointment of Employee Representatives to the Board Committees and Amend Article 12.5 of Bylaws Shareholder Against Against 25 Amend Article 12.7 of Bylaws: Remuneration of Directors Shareholder Against Against TRIANGLE PETROLEUM CORPORATION Meeting Date:AUG 30, 2013 Record Date:JUL 15, 2013 Meeting Type:ANNUAL Ticker:TPLM Security ID:89600B201 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Peter Hill Management For For 1.2 Elect Director Jonathan Samuels Management For For 1.3 Elect Director F. Gardner Parker Management For For 1.4 Elect Director Gus Halas Management For For 1.5 Elect Director Randal Matkaluk Management For For 1.6 Elect Director Roy A. Aneed Management For For 2 Ratify Auditors Management For For 3 Authorize New Class of Preferred Stock Management For Against 4 Approve Stock Award to CEO Management For Against 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 6 Advisory Vote on Say on Pay Frequency Management Three Years One Year TULLOW OIL PLC Meeting Date:APR 30, 2014 Record Date:APR 28, 2014 Meeting Type:ANNUAL Ticker:TLW Security ID:G91235104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Remuneration Policy Management For For 4 Approve Remuneration Report Management For For 5 Elect Jeremy Wilson as Director Management For For 6 Re-elect Tutu Agyare as Director Management For For 7 Re-elect Anne Drinkwater as Director Management For For 8 Re-elect Ann Grant as Director Management For For 9 Re-elect Aidan Heavey as Director Management For For 10 Re-elect Steve Lucas as Director Management For For 11 Re-elect Graham Martin as Director Management For For 12 Re-elect Angus McCoss as Director Management For For 13 Re-elect Paul McDade as Director Management For For 14 Re-elect Ian Springett as Director Management For For 15 Re-elect Simon Thompson as Director Management For For 16 Reappoint Deloitte LLP as Auditors Management For For 17 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 21 Authorise Market Purchase of Ordinary Shares Management For For TURQUOISE HILL RESOURCES LTD. Meeting Date:MAY 08, 2014 Record Date:MAR 19, 2014 Meeting Type:ANNUAL Ticker:TRQ Security ID:900435108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Rowena Albones Management For For 1.2 Elect Director Jill Gardiner Management For For 1.3 Elect Director R. Peter Gillin Management For For 1.4 Elect Director David Klingner Management For For 1.5 Elect Director Kay Priestly Management For For 1.6 Elect Director Russel C. Robertson Management For For 1.7 Elect Director Jeffery D. Tygesen Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For VALERO ENERGY CORPORATION Meeting Date:MAY 01, 2014 Record Date:MAR 04, 2014 Meeting Type:ANNUAL Ticker:VLO Security ID:91913Y100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Jerry D. Choate Management For For 1b Elect Director Joseph W. Gorder Management For For 1c Elect Director William R. Klesse Management For For 1d Elect Director Deborah P. Majoras Management For For 1e Elect Director Donald L. Nickles Management For For 1f Elect Director Philip J. Pfeiffer Management For For 1g Elect Director Robert A. Profusek Management For For 1h Elect Director Susan Kaufman Purcell Management For For 1i Elect Director Stephen M. Waters Management For For 1j Elect Director Randall J. Weisenburger Management For For 1k Elect Director Rayford Wilkins, Jr. Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Pro-rata Vesting of Equity Awards Shareholder Against For 5 Adopt Quantitative GHG Goals for Products and Operations Shareholder Against Against 6 Report on Lobbying Payments and Policy Shareholder Against Against WEATHERFORD INTERNATIONAL LTD. Meeting Date:JUN 16, 2014 Record Date:MAY 19, 2014 Meeting Type:SPECIAL Ticker:WFT Security ID:H27013103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Change State of Incorporation [from Switzerland to Ireland] Management For For 2 Approve Creation of Distributable Profits Management For For 3 Additional and/or Counter-proposals Presented at the Meeting Management For Against WHITING PETROLEUM CORPORATION Meeting Date:MAY 06, 2014 Record Date:MAR 11, 2014 Meeting Type:ANNUAL Ticker:WLL Security ID:966387102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director D. Sherwin Artus Management For For 1.2 Elect Director Philip E. Doty Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For Franklin Small Cap Growth Fund A.P. PHARMA, INC. Meeting Date:SEP 19, 2013 Record Date:AUG 20, 2013 Meeting Type:SPECIAL Ticker:APPA Security ID:00202J203 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Reverse Stock Split Management For For 2 Change Company Name Management For For ALLEGIANT TRAVEL COMPANY Meeting Date:JUN 18, 2014 Record Date:APR 21, 2014 Meeting Type:ANNUAL Ticker:ALGT Security ID:01748X102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Montie R. Brewer Management For For 1.2 Elect Director Andrew C. Levy Management For For 1.3 Elect Director Gary Ellmer Management For Withhold 1.4 Elect Director Linda A. Marvin Management For For 1.5 Elect Director Maurice J. Gallagher, Jr. Management For For 1.6 Elect Director Charles W. Pollard Management For For 1.7 Elect Director John Redmond Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For 4 Approve Qualified Employee Stock Purchase Plan Management For For 5 Require a Majority Vote for the Election of Directors Shareholder Against Against ALTRA INDUSTRIAL MOTION CORP. Meeting Date:APR 24, 2014 Record Date:MAR 11, 2014 Meeting Type:ANNUAL Ticker:AIMC Security ID:02208R106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edmund M. Carpenter Management For For 1.2 Elect Director Carl R. Christenson Management For For 1.3 Elect Director Lyle G. Ganske Management For For 1.4 Elect Director Michael S. Lipscomb Management For For 1.5 Elect Director Larry McPherson Management For For 1.6 Elect Director Thomas W. Swidarski Management For For 1.7 Elect Director James H. Woodward, Jr. Management For For 2 Ratify Auditors Management For For 3 Approve Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For AMARIN CORPORATION PLC Meeting Date:JUL 09, 2013 Record Date:APR 22, 2013 Meeting Type:ANNUAL Ticker:AMRN Security ID:023111206 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Re-elect Joseph S. Zakrzewski as Director Management For For 2 Re-elect Kristine Peterson as Director Management For For 3 Elect David Stack as Director Management For For 4 Advisory Vote to Approve Compensation of Named Executive Officers Management For For 5 Approve Remuneration Report Management For For 6 Appoint Deloitte & Touche LLP as Auditors and Authorise Their Remuneration Management For For 7 Amend Articles of Association to Remove Company Borrowing Limitation Management For For AMERICAN AXLE & MANUFACTURING HOLDINGS, INC. Meeting Date:MAY 01, 2014 Record Date:MAR 04, 2014 Meeting Type:ANNUAL Ticker:AXL Security ID:024061103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James A. McCaslin Management For For 1.2 Elect Director William P. Miller, II Management For For 1.3 Elect Director Samuel Valenti, III Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For AMERICAN PUBLIC EDUCATION, INC. Meeting Date:JUN 13, 2014 Record Date:APR 21, 2014 Meeting Type:ANNUAL Ticker:APEI Security ID:02913V103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Eric C. Andersen Management For For 1b Elect Director Wallace E. Boston, Jr. Management For For 1c Elect Director Barbara G. Fast Management For For 1d Elect Director Jean C. Halle Management For For 1e Elect Director Timothy J. Landon Management For For 1f Elect Director Westley Moore Management For For 1g Elect Director Timothy T. Weglicki Management For For 2 Amend Qualified Employee Stock Purchase Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For ARATANA THERAPEUTICS, INC. Meeting Date:JUN 19, 2014 Record Date:APR 23, 2014 Meeting Type:ANNUAL Ticker:PETX Security ID:03874P101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Laura A. Brege Management For For 1.2 Elect Director Robert 'Rip' Gerber Management For For 1.3 Elect Director Wendy L. Yarno Management For For 2 Ratify Auditors Management For For ASTRONICS CORPORATION Meeting Date:MAY 13, 2014 Record Date:MAR 24, 2014 Meeting Type:ANNUAL Ticker:ATRO Security ID:046433108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Raymond W. Boushie Management For For 1.2 Elect Director Robert T. Brady Management For Withhold 1.3 Elect Director John B. Drenning Management For Withhold 1.4 Elect Director Peter J. Gundermann Management For For 1.5 Elect Director Kevin T. Keane Management For For 1.6 Elect Director Robert J. McKenna Management For Withhold 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For BBCN BANCORP, INC. Meeting Date:JUN 26, 2014 Record Date:MAY 02, 2014 Meeting Type:ANNUAL Ticker:BBCN Security ID:073295107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Louis M. Cosso Management For For 1.2 Elect Director Jin Chul Jhung Management For For 1.3 Elect Director Kevin S. Kim Management For For 1.4 Elect Director Peter Y.S. Kim Management For For 1.5 Elect Director Sang Hoon Kim Management For For 1.6 Elect Director Chung Hyun Lee Management For For 1.7 Elect Director David P. Malone Management For For 1.8 Elect Director Scott Yoon-Suk Whang Management For For 1.9 Elect Director Dale S. Zuehls Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Adjourn Meeting Management For For BENEFITFOCUS, INC. Meeting Date:JUN 07, 2014 Record Date:APR 14, 2014 Meeting Type:ANNUAL Ticker:BNFT Security ID:08180D106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Shawn A. Jenkins Management For For 1.2 Elect Director Joseph P. DiSabato Management For For 2 Amend Omnibus Stock Plan Management For For 3 Approve Executive Incentive Bonus Plan Management For For BOTTOMLINE TECHNOLOGIES (DE), INC. Meeting Date:NOV 14, 2013 Record Date:SEP 25, 2013 Meeting Type:ANNUAL Ticker:EPAY Security ID:101388106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James L. Loomis Management For For 1.2 Elect Director Daniel M. McGurl Management For Withhold 1.3 Elect Director Jennifer M. Gray Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For BROADSOFT, INC. Meeting Date:MAY 02, 2014 Record Date:MAR 07, 2014 Meeting Type:ANNUAL Ticker:BSFT Security ID:11133B409 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David Bernardi Management For Withhold 1.2 Elect Director John D. Markley, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For BUFFALO WILD WINGS, INC. Meeting Date:MAY 08, 2014 Record Date:MAR 10, 2014 Meeting Type:ANNUAL Ticker:BWLD Security ID:119848109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Sally J. Smith Management For For 1.2 Elect Director J. Oliver Maggard Management For For 1.3 Elect Director James M. Damian Management For For 1.4 Elect Director Dale M. Applequist Management For For 1.5 Elect Director Warren E. Mack Management For Withhold 1.6 Elect Director Michael P. Johnson Management For For 1.7 Elect Director Jerry R. Rose Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For C&J ENERGY SERVICES, INC. Meeting Date:MAY 22, 2014 Record Date:APR 01, 2014 Meeting Type:ANNUAL Ticker:CJES Security ID:12467B304 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Joshua E. Comstock Management For For 1.2 Elect Director Randall C. McMullen, Jr. Management For For 1.3 Elect Director Darren M. Friedman Management For For 1.4 Elect Director Adrianna Ma Management For For 1.5 Elect Director Michael Roemer Management For For 1.6 Elect Director C. James Stewart, III Management For Withhold 1.7 Elect Director H.H. "Tripp" Wommack, III Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For CALLIDUS SOFTWARE INC. Meeting Date:JUN 11, 2014 Record Date:APR 14, 2014 Meeting Type:ANNUAL Ticker:CALD Security ID:13123E500 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director William B. Binch Management For For 1b Elect Director Kevin M. Klausmeyer Management For For 1c Elect Director Michele Vion Management For For 2 Amend Qualified Employee Stock Purchase Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For CASEY'S GENERAL STORES, INC. Meeting Date:SEP 13, 2013 Record Date:JUL 22, 2013 Meeting Type:ANNUAL Ticker:CASY Security ID:147528103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Johnny Danos Management For For 1.2 Elect Director H. Lynn Horak Management For For 1.3 Elect Director Jeffrey M. Lamberti Management For Withhold 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CAVIUM, INC. Meeting Date:JUN 19, 2014 Record Date:APR 22, 2014 Meeting Type:ANNUAL Ticker:CAVM Security ID:14964U108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director C.N. Reddy Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against CELLDEX THERAPEUTICS, INC. Meeting Date:MAY 28, 2014 Record Date:APR 02, 2014 Meeting Type:ANNUAL Ticker:CLDX Security ID:15117B103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Larry Ellberger Management For For 1.2 Elect Director Anthony S. Marucci Management For For 1.3 Elect Director Herbert J. Conrad Management For For 1.4 Elect Director George O. Elston Management For For 1.5 Elect Director Harry H. Penner, Jr. Management For For 1.6 Elect Director Timothy M. Shannon Management For For 1.7 Elect Director Karen L. Shoos Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CIBER, INC. Meeting Date:JUN 04, 2014 Record Date:APR 21, 2014 Meeting Type:ANNUAL Ticker:CBR Security ID:17163B102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael Boustridge Management For Withhold 1.2 Elect Director Stephen S. Kurtz Management For Withhold 1.3 Elect Director Kurt J. Lauk Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For CITI TRENDS, INC. Meeting Date:JUN 04, 2014 Record Date:APR 07, 2014 Meeting Type:ANNUAL Ticker:CTRN Security ID:17306X102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Laurens M. Goff Management For For 1.2 Elect Director R. Edward Anderson Management For For 1.3 Elect Director Lawrence E. Hyatt Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For COGNEX CORPORATION Meeting Date:APR 29, 2014 Record Date:MAR 07, 2014 Meeting Type:ANNUAL Ticker:CGNX Security ID:192422103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert J. Shillman Management For For 1.2 Elect Director Theodor Krantz Management For For 1.3 Elect Director J. Bruce Robinson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For COHERENT, INC. Meeting Date:FEB 26, 2014 Record Date:JAN 09, 2014 Meeting Type:ANNUAL Ticker:COHR Security ID:192479103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John R. Ambroseo Management For For 1.2 Elect Director Jay T. Flatley Management For For 1.3 Elect Director Susan M. James Management For For 1.4 Elect Director L. William Krause Management For For 1.5 Elect Director Garry W. Rogerson Management For For 1.6 Elect Director Steve Skaggs Management For For 1.7 Elect Director Sandeep Vij Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CVENT, INC. Meeting Date:JUN 10, 2014 Record Date:APR 11, 2014 Meeting Type:ANNUAL Ticker:CVT Security ID:23247G109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Reggie Aggarwal Management For For 1.2 Elect Director Kevin Parker Management For For 2 Ratify Auditors Management For For DEMANDWARE, INC. Meeting Date:MAY 21, 2014 Record Date:MAR 24, 2014 Meeting Type:ANNUAL Ticker:DWRE Security ID:24802Y105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Charles F. Kane Management For For 1.2 Elect Director Stephan Schambach Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For DEXCOM, INC. Meeting Date:MAY 29, 2014 Record Date:APR 04, 2014 Meeting Type:ANNUAL Ticker:DXCM Security ID:252131107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Jonathan T. Lord Management For For 1b Elect Director Eric Topol Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against DIGITALGLOBE, INC. Meeting Date:MAY 28, 2014 Record Date:APR 01, 2014 Meeting Type:ANNUAL Ticker:DGI Security ID:25389M877 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Howell M. Estes III Management For For 1b Elect Director Kimberly Till Management For For 1c Elect Director Eddy Zervigon Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For ECHO GLOBAL LOGISTICS, INC. Meeting Date:JUN 17, 2014 Record Date:APR 21, 2014 Meeting Type:ANNUAL Ticker:ECHO Security ID:27875T101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Samuel K. Skinner Management For For 1.2 Elect Director Douglas R. Waggoner Management For For 1.3 Elect Director Bradley A. Keywell Management For For 1.4 Elect Director Matthew Ferguson Management For For 1.5 Elect Director David Habiger Management For For 1.6 Elect Director Nelda J. Connors Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ENVESTNET, INC. Meeting Date:JUL 31, 2013 Record Date:JUN 14, 2013 Meeting Type:ANNUAL Ticker:ENV Security ID:29404K106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Judson Bergman Management For For 1.2 Elect Director Yves Sisteron Management For For 2 Ratify Auditors Management For For ESSENT GROUP LTD. Meeting Date:MAY 06, 2014 Record Date:MAR 21, 2014 Meeting Type:ANNUAL Ticker:ESNT Security ID:G3198U102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Aditya Dutt Management For For 1.2 Elect Director Roy J. Kasmar Management For For 1.3 Elect Director Andrew Turnbull Management For For 1.4 Elect Director Robert Glanville Management For For 1.5 Elect Director Allan Levine Management For For 1.6 Elect Director Vipul Tandon Management For For 1.7 Elect Director Mark A. Casale Management For For 1.8 Elect Director Douglas J. Pauls Management For For 1.9 Elect Director William Spiegel Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For EVERCORE PARTNERS INC. Meeting Date:JUN 05, 2014 Record Date:APR 16, 2014 Meeting Type:ANNUAL Ticker:EVR Security ID:29977A105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Roger C. Altman Management For For 1.2 Elect Director Pedro Aspe Management For For 1.3 Elect Director Richard I. Beattie Management For For 1.4 Elect Director Francois de Saint Phalle Management For For 1.5 Elect Director Gail B. Harris Management For For 1.6 Elect Director Curt Hessler Management For For 1.7 Elect Director Robert B. Millard Management For For 1.8 Elect Director Ralph L. Schlosstein Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For EVERTEC, INC. Meeting Date:MAY 20, 2014 Record Date:MAR 31, 2014 Meeting Type:ANNUAL Ticker:EVTC Security ID:30040P103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Frank G. D'Angelo Management For For 1b Elect Director Peter Harrington Management For For 1c Elect Director Jorge Junquera Management For For 1d Elect Director Teresita Loubriel Management For For 1e Elect Director Nestor O. Rivera Management For For 1f Elect Director Alan H. Schumacher Management For For 2 Ratify Auditors Management For For EXACT SCIENCES CORPORATION Meeting Date:JUL 25, 2013 Record Date:MAY 31, 2013 Meeting Type:ANNUAL Ticker:EXAS Security ID:30063P105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kevin T. Conroy Management For Withhold 1.2 Elect Director Katherine S. Napier Management For Withhold 1.3 Elect Director David A. Thompson Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For EXPONENT, INC. Meeting Date:MAY 29, 2014 Record Date:APR 02, 2014 Meeting Type:ANNUAL Ticker:EXPO Security ID:30214U102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael R. Gaulke Management For For 1.2 Elect Director Paul R. Johnston Management For For 1.3 Elect Director Karen A. Richardson Management For For 1.4 Elect Director Stephen C. Riggins Management For For 1.5 Elect Director John B. Shoven Management For For 1.6 Elect Director Debra L. Zumwalt Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For FABRINET Meeting Date:DEC 19, 2013 Record Date:OCT 10, 2013 Meeting Type:ANNUAL Ticker:FN Security ID:G3323L100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Homa Bahrami as Director Management For For 1.2 Elect Rollance E. Olson as Director Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify PricewaterhouseCoopers ABAS Ltd as Auditors Management For For FARO TECHNOLOGIES, INC. Meeting Date:MAY 29, 2014 Record Date:APR 03, 2014 Meeting Type:ANNUAL Ticker:FARO Security ID:311642102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Stephen R. Cole Management For For 1.2 Elect Director Marvin R. Sambur Management For For 1.3 Elect Director Jay W. Freeland Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For 5 Approve Omnibus Stock Plan Management For For FLUIDIGM CORPORATION Meeting Date:MAY 21, 2014 Record Date:MAR 27, 2014 Meeting Type:ANNUAL Ticker:FLDM Security ID:34385P108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Patrick S. Jones Management For For 1.2 Elect Director Evan Jones Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For GLOBAL EAGLE ENTERTAINMENT INC. Meeting Date:DEC 19, 2013 Record Date:NOV 22, 2013 Meeting Type:SPECIAL Ticker:ENT Security ID:37951D102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Omnibus Stock Plan Management For For 2 Adjourn Meeting Management For For GLOBAL EAGLE ENTERTAINMENT INC. Meeting Date:JUN 06, 2014 Record Date:APR 23, 2014 Meeting Type:ANNUAL Ticker:ENT Security ID:37951D102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Louis Belanger-Martin Management For Withhold 1.2 Elect Director John LaValle Management For For 1.3 Elect Director Robert W. Reding Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Auditors Management For For GRAND CANYON EDUCATION, INC. Meeting Date:MAY 15, 2014 Record Date:MAR 21, 2014 Meeting Type:ANNUAL Ticker:LOPE Security ID:38526M106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Brent D. Richardson Management For For 1.2 Elect Director Brian E. Mueller Management For For 1.3 Elect Director David J. Johnson Management For For 1.4 Elect Director Jack A. Henry Management For For 1.5 Elect Director Bradley A. Casper Management For For 1.6 Elect Director Kevin F. Warren Management For For 1.7 Elect Director Sara R. Dial Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For GREATBATCH, INC. Meeting Date:MAY 16, 2014 Record Date:APR 04, 2014 Meeting Type:ANNUAL Ticker:GB Security ID:39153L106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Pamela G. Bailey Management For For 1.2 Elect Director Anthony P. Bihl, III Management For For 1.3 Elect Director Joseph W. Dziedzic Management For For 1.4 Elect Director Thomas J. Hook Management For For 1.5 Elect Director Kevin C. Melia Management For For 1.6 Elect Director Joseph A. Miller, Jr. Management For For 1.7 Elect Director Bill R. Sanford Management For For 1.8 Elect Director Peter H. Soderberg Management For For 1.9 Elect Director William B. Summers, Jr. Management For For 2 Amend Omnibus Stock Plan Management For For 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For GUIDEWIRE SOFTWARE, INC. Meeting Date:DEC 05, 2013 Record Date:OCT 18, 2013 Meeting Type:ANNUAL Ticker:GWRE Security ID:40171V100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John Cavoores Management For For 1.2 Elect Director Guy Dubois Management For For 2 Ratify Auditors Management For For H.B. FULLER COMPANY Meeting Date:APR 10, 2014 Record Date:FEB 12, 2014 Meeting Type:ANNUAL Ticker:FUL Security ID:359694106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director J. Michael Losh Management For Withhold 1.2 Elect Director Lee R. Mitau Management For For 1.3 Elect Director R. William Van Sant Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For HEARTWARE INTERNATIONAL, INC. Meeting Date:JUN 04, 2014 Record Date:APR 11, 2014 Meeting Type:ANNUAL Ticker:HTWR Security ID:422368100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Timothy Barberich Management For Withhold 1.2 Elect Director Charles Raymond Larkin, Jr. Management For For 1.3 Elect Director Robert Thomas Management For Withhold 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against HERON THERAPEUTICS, INC. Meeting Date:MAY 27, 2014 Record Date:MAR 28, 2014 Meeting Type:ANNUAL Ticker:HRTX Security ID:427746102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kevin C. Tang Management For For 1.2 Elect Director Stephen R. Davis Management For For 1.3 Elect Director Barry D. Quart Management For For 1.4 Elect Director Robert H. Rosen Management For For 1.5 Elect Director Craig A. Johnson Management For For 1.6 Elect Director Kimberly J. Manhard Management For For 1.7 Elect Director John W. Poyhonen Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Amend Qualified Employee Stock Purchase Plan Management For For HEXCEL CORPORATION Meeting Date:MAY 08, 2014 Record Date:MAR 13, 2014 Meeting Type:ANNUAL Ticker:HXL Security ID:428291108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Nick L. Stanage Management For For 1.2 Elect Director Joel S. Beckman Management For For 1.3 Elect Director Lynn Brubaker Management For For 1.4 Elect Director Jeffrey C. Campbell Management For For 1.5 Elect Director Sandra L. Derickson Management For For 1.6 Elect Director W. Kim Foster Management For For 1.7 Elect Director Thomas A. Gendron Management For For 1.8 Elect Director Jeffrey A. Graves Management For For 1.9 Elect Director David C. Hill Management For For 1.10 Elect Director David L. Pugh Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For HMS HOLDINGS CORP. Meeting Date:JUL 10, 2013 Record Date:MAY 21, 2013 Meeting Type:ANNUAL Ticker:HMSY Security ID:40425J101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Change State of Incorporation from New York to Delaware Management For For 2a Elect Director Daniel N. Mendelson Management For For 2b Elect Director William F. Miller, III Management For For 2c Elect Director Ellen A. Rudnick Management For For 2d Elect Director Richard H. Stowe Management For Against 2e Elect Director Cora M. Tellez Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For HMS HOLDINGS CORP. Meeting Date:JUN 19, 2014 Record Date:APR 22, 2014 Meeting Type:ANNUAL Ticker:HMSY Security ID:40425J101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Craig R. Callen Management For For 1b Elect Director Robert M. Holster Management For For 1c Elect Director William C. Lucia Management For For 1d Elect Director Bart M. Schwartz Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For HOMEAWAY, INC. Meeting Date:JUN 04, 2014 Record Date:APR 11, 2014 Meeting Type:ANNUAL Ticker:AWAY Security ID:43739Q100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jeffrey D. Brody Management For For 1.2 Elect Director Christopher ('Woody') P. Marshall Management For For 1.3 Elect Director Kevin Krone Management For For 2 Ratify Auditors Management For For HUB GROUP, INC. Meeting Date:MAY 09, 2014 Record Date:MAR 14, 2014 Meeting Type:ANNUAL Ticker:HUBG Security ID:443320106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David P. Yeager Management For For 1.2 Elect Director Mark A. Yeager Management For For 1.3 Elect Director Gary D. Eppen Management For Withhold 1.4 Elect Director Charles R. Reaves Management For For 1.5 Elect Director Martin P. Slark Management For For 1.6 Elect Director Jonathan P. Ward Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For HURON CONSULTING GROUP INC. Meeting Date:MAY 02, 2014 Record Date:MAR 04, 2014 Meeting Type:ANNUAL Ticker:HURN Security ID:447462102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director H. Eugene Lockhart Management For For 1.2 Elect Director George E. Massaro Management For For 2 Amend Omnibus Stock Plan Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For ICONIX BRAND GROUP, INC. Meeting Date:JUL 22, 2013 Record Date:MAY 29, 2013 Meeting Type:ANNUAL Ticker:ICON Security ID:451055107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Neil Cole Management For For 1.2 Elect Director Barry Emanuel Management For Withhold 1.3 Elect Director Drew Cohen Management For Withhold 1.4 Elect Director F. Peter Cuneo Management For Withhold 1.5 Elect Director Mark Friedman Management For Withhold 1.6 Elect Director James A. Marcum Management For For 1.7 Elect Director Laurence N. Charney Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against IMAX CORPORATION Meeting Date:JUN 02, 2014 Record Date:APR 04, 2014 Meeting Type:ANNUAL/SPECIAL Ticker:IMAX Security ID:45245E109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Neil S. Braun Management For For 1.2 Elect Director Eric A. Demirian Management For Withhold 1.3 Elect Director Richard L. Gelfond Management For For 1.4 Elect Director Garth M. Girvan Management For Withhold 1.5 Elect Director David W. Leebron Management For For 1.6 Elect Director Michael Lynne Management For For 1.7 Elect Director Michael MacMillan Management For For 1.8 Elect Director I. Martin Pompadur Management For Withhold 1.9 Elect Director Marc A. Utay Management For Withhold 1.10 Elect Director Bradley J. Wechsler Management For For 2 Ratify Auditors Management For For 3 Require Advance Notice for Shareholder Proposals/Nominations Management For For IMPAX LABORATORIES, INC. Meeting Date:MAY 13, 2014 Record Date:APR 04, 2014 Meeting Type:ANNUAL Ticker:IPXL Security ID:45256B101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Leslie Z. Benet Management For Withhold 1.2 Elect Director Robert L. Burr Management For Withhold 1.3 Elect Director Allen Chao Management For For 1.4 Elect Director Nigel Ten Fleming Management For Withhold 1.5 Elect Director Larry Hsu Management For For 1.6 Elect Director Michael Markbreiter Management For For 1.7 Elect Director Mary K. Pendergast Management For For 1.8 Elect Director Peter R. Terreri Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For INDEPENDENT BANK GROUP, INC. Meeting Date:APR 14, 2014 Record Date:FEB 18, 2014 Meeting Type:SPECIAL Ticker:IBTX Security ID:45384B106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Acquisition Management For For 2 Issue Shares in Connection with Acquisition Management For For 3.1 Elect Director James D. Stein Management For For 3.2 Elect Director Donald L. Poarch Management For For 3.3 Elect Director J. Webb Jennings, III Management For For 4 Adjourn Meeting Management For For INDEPENDENT BANK GROUP, INC. Meeting Date:MAY 15, 2014 Record Date:APR 03, 2014 Meeting Type:ANNUAL Ticker:IBTX Security ID:45384B106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Torry Berntsen Management For For 1.2 Elect Director Jack M. Radke Management For For 1.3 Elect Director G. Stacy Smith Management For For 1.4 Elect Director James D. Stein Management For For 2 Ratify Auditors Management For For 3 Other Business Management For Against INTERFACE, INC. Meeting Date:MAY 12, 2014 Record Date:MAR 07, 2014 Meeting Type:ANNUAL Ticker:TILE Security ID:458665304 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John P. Burke Management For For 1.2 Elect Director Edward C. Callaway Management For For 1.3 Elect Director Andrew B. Cogan Management For For 1.4 Elect Director Carl I. Gable Management For For 1.5 Elect Director Daniel T. Hendrix Management For For 1.6 Elect Director June M. Henton Management For For 1.7 Elect Director Christopher G. Kennedy Management For For 1.8 Elect Director K. David Kohler Management For For 1.9 Elect Director James B. Miller, Jr. Management For For 1.10 Elect Director Harold M. Paisner Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Executive Incentive Bonus Plan Management For For 4 Ratify Auditors Management For For INTERSIL CORPORATION Meeting Date:MAY 06, 2014 Record Date:MAR 10, 2014 Meeting Type:ANNUAL Ticker:ISIL Security ID:46069S109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Necip Sayiner Management For For 1b Elect Director Donald Macleod Management For For 1c Elect Director Robert W. Conn Management For For 1d Elect Director James V. Diller Management For For 1e Elect Director Mercedes Johnson Management For For 1f Elect Director Gregory Lang Management For For 1g Elect Director Jan Peeters Management For For 1h Elect Director James A. Urry Management For For 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Amend Qualified Employee Stock Purchase Plan Management For For 5 Approve Executive Incentive Bonus Plan Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 7 Advisory Vote on Say on Pay Frequency Management One Year One Year JACK IN THE BOX INC. Meeting Date:FEB 14, 2014 Record Date:DEC 17, 2013 Meeting Type:ANNUAL Ticker:JACK Security ID:466367109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Leonard A. Comma Management For For 1b Elect Director David L. Goebel Management For For 1c Elect Director Madeleine A. Kleiner Management For For 1d Elect Director Michael W. Murphy Management For For 1e Elect Director James M. Myers Management For For 1f Elect Director David M. Tehle Management For For 1g Elect Director John T. Wyatt Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For KARYOPHARM THERAPEUTICS INC. Meeting Date:JUN 09, 2014 Record Date:APR 16, 2014 Meeting Type:ANNUAL Ticker:KPTI Security ID:48576U106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Barry E. Greene Management For For 1.2 Elect Director Mansoor Raza Mirza Management For For 2 Ratify Auditors Management For For KEY ENERGY SERVICES, INC. Meeting Date:MAY 15, 2014 Record Date:MAR 03, 2014 Meeting Type:ANNUAL Ticker:KEG Security ID:492914106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William D. Fertig Management For For 1.2 Elect Director Robert K. Reeves Management For Against 1.3 Elect Director Mark H. Rosenberg Management For For 2 Approve Omnibus Stock Plan Management For For 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For LATTICE SEMICONDUCTOR CORPORATION Meeting Date:MAY 06, 2014 Record Date:MAR 07, 2014 Meeting Type:ANNUAL Ticker:LSCC Security ID:518415104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Darin G. Billerbeck Management For For 1.2 Elect Director Patrick S. Jones Management For For 1.3 Elect Director Robin A. Abrams Management For Withhold 1.4 Elect Director John Bourgoin Management For For 1.5 Elect Director Balaji Krishnamurthy Management For For 1.6 Elect Director Robert R. Herb Management For For 1.7 Elect Director Mark E. Jensen Management For For 2 Amend Omnibus Stock Plan Management For For 3 Amend Non-Employee Director Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Ratify Auditors Management For For LITHIA MOTORS, INC. Meeting Date:APR 25, 2014 Record Date:FEB 28, 2014 Meeting Type:ANNUAL Ticker:LAD Security ID:536797103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Sidney B. DeBoer Management For For 1.2 Elect Director Thomas R. Becker Management For Withhold 1.3 Elect Director Susan O. Cain Management For Withhold 1.4 Elect Director Bryan B. DeBoer Management For For 1.5 Elect Director M. L. Dick Heimann Management For For 1.6 Elect Director Kenneth E. Roberts Management For Withhold 1.7 Elect Director William J. Young Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For M/I HOMES, INC. Meeting Date:MAY 06, 2014 Record Date:MAR 12, 2014 Meeting Type:ANNUAL Ticker:MHO Security ID:55305B101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Joseph A. Alutto Management For For 1.2 Elect Director Phillip G. Creek Management For Withhold 1.3 Elect Director Norman L. Traeger Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Increase Authorized Common Stock Management For For 4 Amend Omnibus Stock Plan Management For For 5 Amend Executive Incentive Bonus Plan Management For For 6 Ratify Auditors Management For For MANNING & NAPIER, INC. Meeting Date:JUN 18, 2014 Record Date:APR 28, 2014 Meeting Type:ANNUAL Ticker:MN Security ID:56382Q102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William Manning Management For For 1.2 Elect Director Patrick Cunningham Management For For 1.3 Elect Director Richard Goldberg Management For For 1.4 Elect Director Barbara Goodstein Management For For 1.5 Elect Director Richard M. Hurwitz Management For Withhold 1.6 Elect Director Edward J. Pettinella Management For Withhold 1.7 Elect Director Robert M. Zak Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against MATADOR RESOURCES COMPANY Meeting Date:JUN 04, 2014 Record Date:APR 09, 2014 Meeting Type:ANNUAL Ticker:MTDR Security ID:576485205 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Joseph Wm. Foran Management For For 1.2 Elect Director David M. Laney Management For For 1.3 Elect Director Reynald A. Baribault Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For MATTRESS FIRM HOLDING CORP. Meeting Date:MAY 29, 2014 Record Date:APR 03, 2014 Meeting Type:ANNUAL Ticker:MFRM Security ID:57722W106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John W. Childs Management For For 1.2 Elect Director Joseph M. Fortunato Management For For 1.3 Elect Director Adam L. Suttin Management For For 2 Ratify Auditors Management For For METHODE ELECTRONICS, INC. Meeting Date:SEP 12, 2013 Record Date:JUL 17, 2013 Meeting Type:ANNUAL Ticker:MEI Security ID:591520200 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Walter J. Aspatore Management For Withhold 1b Elect Director Warren L. Batts Management For For 1c Elect Director J. Edward Colgate Management For For 1d Elect Director Darren M. Dawson Management For For 1e Elect Director Donald W. Duda Management For For 1f Elect Director Stephen F. Gates Management For Withhold 1g Elect Director Isabelle C. Goossen Management For Withhold 1h Elect Director Christopher J. Hornung Management For For 1i Elect Director Paul G. Shelton Management For Withhold 1j Elect Director Lawrence B. Skatoff Management For Withhold 2 Ratify Auditors Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MOBILE MINI, INC. Meeting Date:JUL 24, 2013 Record Date:MAY 30, 2013 Meeting Type:ANNUAL Ticker:MINI Security ID:60740F105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Frederick McNamee, III Management For For 1.2 Elect Director Lawrence Trachtenberg Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For MOBILE MINI, INC. Meeting Date:APR 30, 2014 Record Date:MAR 07, 2014 Meeting Type:ANNUAL Ticker:MINI Security ID:60740F105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael L. Watts Management For Against 1.2 Elect Director Erik Olsson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against MWI VETERINARY SUPPLY, INC. Meeting Date:FEB 12, 2014 Record Date:DEC 16, 2013 Meeting Type:ANNUAL Ticker:MWIV Security ID:55402X105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Keith E. Alessi Management For For 1.2 Elect Director Bruce C. Bruckmann Management For For 1.3 Elect Director James F. Cleary, Jr. Management For For 1.4 Elect Director A. Craig Olson Management For For 1.5 Elect Director Robert N. Rebholtz, Jr. Management For For 1.6 Elect Director William J. Robison Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For NANOMETRICS INCORPORATED Meeting Date:MAY 20, 2014 Record Date:MAR 27, 2014 Meeting Type:ANNUAL Ticker:NANO Security ID:630077105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director J. Thomas Bentley Management For For 1.2 Elect Director Edward J. Brown, Jr. Management For For 1.3 Elect Director Stephen G. Newberry Management For For 1.4 Elect Director Bruce C. Rhine Management For For 1.5 Elect Director Timothy J. Stultz Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For NATIONAL INSTRUMENTS CORPORATION Meeting Date:MAY 13, 2014 Record Date:MAR 14, 2014 Meeting Type:ANNUAL Ticker:NATI Security ID:636518102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jeffrey L. Kodosky Management For For 1.2 Elect Director Donald M. Carlton Management For Withhold 1.3 Elect Director Michael E. McGrath Management For For 2 Amend Qualified Employee Stock Purchase Plan Management For For 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For NEOGEN CORPORATION Meeting Date:OCT 03, 2013 Record Date:AUG 05, 2013 Meeting Type:ANNUAL Ticker:NEOG Security ID:640491106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William T. Boehm Management For For 1.2 Elect Director Jack C. Parnell Management For For 1.3 Elect Director Clayton K. Yeutter Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For NOODLES & COMPANY Meeting Date:APR 30, 2014 Record Date:MAR 11, 2014 Meeting Type:ANNUAL Ticker:NDLS Security ID:65540B105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James Pittman Management For For 1.2 Elect Director James Rand Management For For 2 Ratify Auditors Management For For PAREXEL INTERNATIONAL CORPORATION Meeting Date:DEC 05, 2013 Record Date:OCT 10, 2013 Meeting Type:ANNUAL Ticker:PRXL Security ID:699462107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director A. Dana Callow, Jr. Management For For 1.2 Elect Director Christopher J. Lindop Management For For 1.3 Elect Director Josef H. von Rickenbach Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Executive Incentive Bonus Plan Management For For PIONEER ENERGY SERVICES CORP. Meeting Date:MAY 14, 2014 Record Date:MAR 19, 2014 Meeting Type:ANNUAL Ticker:PES Security ID:723664108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Dean A. Burkhardt Management For For 1.2 Elect Director Scott D. Urban Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For POTBELLY CORPORATION Meeting Date:MAY 15, 2014 Record Date:MAR 19, 2014 Meeting Type:ANNUAL Ticker:PBPB Security ID:73754Y100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Peter Bassi Management For For 1.2 Elect Director Marla Gottschalk Management For For 1.3 Elect Director Aylwin Lewis Management For For 2 Ratify Auditors Management For For POWER INTEGRATIONS, INC. Meeting Date:MAY 19, 2014 Record Date:MAR 26, 2014 Meeting Type:ANNUAL Ticker:POWI Security ID:739276103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Balu Balakrishnan Management For For 1.2 Elect Director Alan D. Bickell Management For For 1.3 Elect Director Nicholas E. Brathwaite Management For For 1.4 Elect Director William George Management For For 1.5 Elect Director Balakrishnan S. Iyer Management For For 1.6 Elect Director E. Floyd Kvamme Management For For 1.7 Elect Director Steven J. Sharp Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For QUAKER CHEMICAL CORPORATION Meeting Date:MAY 07, 2014 Record Date:MAR 12, 2014 Meeting Type:ANNUAL Ticker:KWR Security ID:747316107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael F. Barry Management For For 1.2 Elect Director Robert E. Chappell Management For For 1.3 Elect Director Robert H. Rock Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For REX ENERGY CORPORATION Meeting Date:MAY 09, 2014 Record Date:MAR 21, 2014 Meeting Type:ANNUAL Ticker:REXX Security ID:761565100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Lance T. Shaner Management For For 1.2 Elect Director Thomas C. Stabley Management For For 1.3 Elect Director John W. Higbee Management For For 1.4 Elect Director John A. Lombardi Management For For 1.5 Elect Director Eric L. Mattson Management For For 1.6 Elect Director Todd N. Tipton Management For For 1.7 Elect Director John J. Zak Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SAGENT PHARMACEUTICALS, INC. Meeting Date:JUN 12, 2014 Record Date:APR 16, 2014 Meeting Type:ANNUAL Ticker:SGNT Security ID:786692103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Declassify the Board of Directors Management For For 2.1 Elect Director Robert Flanagan Management For For 2.2 Elect Director Frank Kung Management For For 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SANCHEZ ENERGY CORPORATION Meeting Date:MAY 20, 2014 Record Date:APR 17, 2014 Meeting Type:ANNUAL Ticker:SN Security ID:79970Y105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan G. Jackson Management For For 1.2 Elect Director Greg Colvin Management For For 2 Ratify Auditors Management For For SAPIENT CORPORATION Meeting Date:MAY 28, 2014 Record Date:APR 21, 2014 Meeting Type:ANNUAL Ticker:SAPE Security ID:803062108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James M. Benson Management For For 1.2 Elect Director Jerry A. Greenberg Management For For 1.3 Elect Director Alan J. Herrick Management For For 1.4 Elect Director Silvia Lagnado Management For For 1.5 Elect Director J. Stuart Moore Management For For 1.6 Elect Director Robert L. Rosen Management For Against 1.7 Elect Director Eva M. Sage-Gavin Management For For 1.8 Elect Director Ashok Shah Management For For 1.9 Elect Director Vijay Singal Management For Against 1.10 Elect Director Curtis R. Welling Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SEMTECH CORPORATION Meeting Date:JUN 26, 2014 Record Date:MAY 02, 2014 Meeting Type:ANNUAL Ticker:SMTC Security ID:816850101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Glen M. Antle Management For For 1.2 Elect Director W. Dean Baker Management For For 1.3 Elect Director James P. Burra Management For For 1.4 Elect Director Bruce C. Edwards Management For For 1.5 Elect Director Rockell N. Hankin Management For For 1.6 Elect Director James T. Lindstrom Management For For 1.7 Elect Director Mohan R. Maheswaran Management For For 1.8 Elect Director John L. Piotrowski Management For For 1.9 Elect Director Carmelo J. Santoro Management For For 1.10 Elect Director Sylvia Summers Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SHORETEL, INC. Meeting Date:NOV 12, 2013 Record Date:SEP 20, 2013 Meeting Type:ANNUAL Ticker:SHOR Security ID:825211105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mark F. Bregman Management For For 1.2 Elect Director Edward F. Thompson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SHUTTERFLY, INC. Meeting Date:MAY 21, 2014 Record Date:MAR 26, 2014 Meeting Type:ANNUAL Ticker:SFLY Security ID:82568P304 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Philip A. Marineau Management For For 1b Elect Director Brian T. Swette Management For For 1c Elect Director Ann Mather Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For SILICON LABORATORIES INC. Meeting Date:APR 15, 2014 Record Date:FEB 19, 2014 Meeting Type:ANNUAL Ticker:SLAB Security ID:826919102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Navdeep S. Sooch Management For For 1.2 Elect Director Laurence G. Walker Management For For 1.3 Elect Director William P. Wood Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Amend Omnibus Stock Plan Management For For 6 Amend Qualified Employee Stock Purchase Plan Management For For SPIRIT AIRLINES, INC. Meeting Date:JUN 17, 2014 Record Date:APR 22, 2014 Meeting Type:ANNUAL Ticker:SAVE Security ID:848577102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director B. Ben Baldanza Management For For 1.2 Elect Director Robert L. Fornaro Management For For 1.3 Elect Director H. McIntyre Gardner Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SQUARE 1 FINANCIAL, INC. Meeting Date:JUN 24, 2014 Record Date:MAY 13, 2014 Meeting Type:ANNUAL Ticker:SQBK Security ID:85223W101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Paul R. Burke Management For For 1.2 Elect Director John T. Pietrzak Management For For 1.3 Elect Director W. Kirk Wycoff Management For For 2 Ratify Auditors Management For For SUNOPTA INC. Meeting Date:MAY 29, 2014 Record Date:MAR 31, 2014 Meeting Type:ANNUAL/SPECIAL Ticker:STKL Security ID:8676EP108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Jay Amato Management For For 1b Elect Director Steven Bromley Management For For 1c Elect Director Michael Detlefsen Management For For 1d Elect Director Peter Fraser Management For For 1e Elect Director Douglas Greene Management For For 1f Elect Director Victor Hepburn Management For For 1g Elect Director Katrina Houde Management For For 1h Elect Director Jeremy Kendall Management For For 1i Elect Director Alan Murray Management For For 1j Elect Director Allan Routh Management For For 2 Ratify Deloitte LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management None One Year SYNERGY RESOURCES CORPORATION Meeting Date:AUG 20, 2013 Record Date:JUL 01, 2013 Meeting Type:ANNUAL Ticker:SYRG Security ID:87164P103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edward Holloway Management For For 1.2 Elect Director William E. Scaff, Jr. Management For For 1.3 Elect Director Rick A. Wilber Management For For 1.4 Elect Director Raymond E. McElhaney Management For For 1.5 Elect Director Bill M. Conrad Management For For 1.6 Elect Director George Seward Management For For 1.7 Elect Director R.W. 'Bud' Noffsinger, III Management For For 2 Amend Quorum Requirements Management For For 3 Amend Stock Option Plan Management For For 4 Approve Stock Award to George Seward Management For For 5 Ratify Auditors Management For For SYNERGY RESOURCES CORPORATION Meeting Date:APR 16, 2014 Record Date:FEB 28, 2014 Meeting Type:ANNUAL Ticker:SYRG Security ID:87164P103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edward Holloway Management For For 1.2 Elect Director William E. Scaff, Jr. Management For For 1.3 Elect Director Rick A. Wilber Management For For 1.4 Elect Director Raymond E. McElhaney Management For For 1.5 Elect Director Bill M. Conrad Management For For 1.6 Elect Director George Seward Management For For 1.7 Elect Director R.W. 'Bud' Noffsinger, III Management For For 2 Increase Authorized Common Stock Management For For 3 Ratify Auditors Management For For TALMER BANCORP, INC. Meeting Date:JUN 09, 2014 Record Date:APR 21, 2014 Meeting Type:ANNUAL Ticker:TLMR Security ID:87482X101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Max Berlin Management For For 1.2 Elect Director Donald Coleman Management For For 1.3 Elect Director Gary Collins Management For For 1.4 Elect Director Jennifer Granholm Management For For 1.5 Elect Director Paul Hodges, III Management For For 1.6 Elect Director Ronald Klein Management For For 1.7 Elect Director David Leitch Management For For 1.8 Elect Director Barbara Mahone Management For For 1.9 Elect Director Robert Naftaly Management For For 1.10 Elect Director Albert Papa Management For For 1.11 Elect Director David Provost Management For For 1.12 Elect Director Wilbur Ross, Jr. Management For For 1.13 Elect Director Thomas Schellenberg Management For For 1.14 Elect Director Gary Torgow Management For For 1.15 Elect Director Arthur Weiss Management For For 2 Ratify Auditors Management For For 3 Approve Executive Incentive Bonus Plan Management For For TANDEM DIABETES CARE, INC. Meeting Date:MAY 21, 2014 Record Date:MAR 31, 2014 Meeting Type:ANNUAL Ticker:TNDM Security ID:875372104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kim D. Blickenstaff Management For For 1.2 Elect Director Howard E. Greene, Jr. Management For For 1.3 Elect Director Christopher J. Twomey Management For For 2 Ratify Auditors Management For For TENNECO INC. Meeting Date:MAY 14, 2014 Record Date:MAR 17, 2014 Meeting Type:ANNUAL Ticker:TEN Security ID:880349105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas C. Freyman Management For For 1.2 Elect Director Dennis J. Letham Management For For 1.3 Elect Director Hari N. Nair Management For For 1.4 Elect Director Roger B. Porter Management For For 1.5 Elect Director David B. Price, Jr. Management For For 1.6 Elect Director Gregg M. Sherrill Management For For 1.7 Elect Director Paul T. Stecko Management For For 1.8 Elect Director Jane L. Warner Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For TEXAS CAPITAL BANCSHARES, INC. Meeting Date:MAY 20, 2014 Record Date:MAR 31, 2014 Meeting Type:ANNUAL Ticker:TCBI Security ID:88224Q107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director C. Keith Cargill Management For For 1.2 Elect Director Peter B. Bartholow Management For Withhold 1.3 Elect Director James H. Browning Management For Withhold 1.4 Elect Director Preston M. Geren, III Management For For 1.5 Elect Director Frederick B. Hegi, Jr. Management For For 1.6 Elect Director Larry L. Helm Management For For 1.7 Elect Director James R. Holland, Jr. Management For For 1.8 Elect Director Charles S. Hyle Management For For 1.9 Elect Director W. W. McAllister, III Management For For 1.10 Elect Director Elysia Holt Ragusa Management For For 1.11 Elect Director Steven P. Rosenberg Management For For 1.12 Elect Director Grant E. Sims Management For For 1.13 Elect Director Robert W. Stallings Management For For 1.14 Elect Director Dale W. Tremblay Management For For 1.15 Elect Director Ian J. Turpin Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For THE ADVISORY BOARD COMPANY Meeting Date:SEP 05, 2013 Record Date:JUL 18, 2013 Meeting Type:ANNUAL Ticker:ABCO Security ID:00762W107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Sanju K. Bansal Management For For 1.2 Elect Director David L. Felsenthal Management For For 1.3 Elect Director Peter J. Grua Management For For 1.4 Elect Director Nancy Killefer Management For For 1.5 Elect Director Kelt Kindick Management For For 1.6 Elect Director Robert W. Musslewhite Management For For 1.7 Elect Director Mark R. Neaman Management For For 1.8 Elect Director Leon D. Shapiro Management For For 1.9 Elect Director Frank J. Williams Management For For 1.10 Elect Director Leanne M. Zumwalt Management For For 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For Against 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For THE BOSTON BEER COMPANY, INC. Meeting Date:JUN 04, 2014 Record Date:APR 04, 2014 Meeting Type:ANNUAL Ticker:SAM Security ID:100557107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David A. Burwick Management For For 1.2 Elect Director Pearson C. Cummin, III Management For For 1.3 Elect Director Jeanne-Michel Valette Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For THE HAIN CELESTIAL GROUP, INC. Meeting Date:NOV 19, 2013 Record Date:SEP 25, 2013 Meeting Type:ANNUAL Ticker:HAIN Security ID:405217100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Irwin D. Simon Management For For 1.2 Elect Director Richard C. Berke Management For Withhold 1.3 Elect Director Jack Futterman Management For Withhold 1.4 Elect Director Marina Hahn Management For For 1.5 Elect Director Andrew R. Heyer Management For For 1.6 Elect Director Roger Meltzer Management For Withhold 1.7 Elect Director Scott M. O'Neil Management For For 1.8 Elect Director Lawrence S. Zilavy Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Amend Omnibus Stock Plan Management For Against 4 Ratify Auditors Management For For THE KEYW HOLDING CORPORATION Meeting Date:AUG 13, 2013 Record Date:JUN 25, 2013 Meeting Type:ANNUAL Ticker:KEYW Security ID:493723100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Deborah Bonanni Management For For 1.2 Elect Director Bill Campbell Management For For 1.3 Elect Director Pierre Chao Management For For 1.4 Elect Director John Hannon Management For For 1.5 Elect Director Ken Minihan Management For For 1.6 Elect Director Art Money Management For For 1.7 Elect Director Len Moodispaw Management For For 1.8 Elect Director Caroline Pisano Management For For 2 Ratify Auditors Management For For THE MANITOWOC COMPANY, INC. Meeting Date:MAY 06, 2014 Record Date:FEB 28, 2014 Meeting Type:ANNUAL Ticker:MTW Security ID:563571108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Donald M. Condon Management For For 1.2 Elect Director Keith D. Nosbusch Management For For 1.3 Elect Director Glen E. Tellock Management For For 1.4 Elect Director Robert G. Bohn Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For THE SPECTRANETICS CORPORATION Meeting Date:JUN 10, 2014 Record Date:APR 14, 2014 Meeting Type:ANNUAL Ticker:SPNC Security ID:84760C107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Maria Sainz Management For For 1.2 Elect Director Daniel A. Pelak Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Increase Authorized Common Stock Management For For 5 Amend Omnibus Stock Plan Management For For THORATEC CORPORATION Meeting Date:MAY 21, 2014 Record Date:MAR 28, 2014 Meeting Type:ANNUAL Ticker:THOR Security ID:885175307 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Neil F. Dimick Management For For 1.2 Elect Director Gerhard F. Burbach Management For For 1.3 Elect Director J. Daniel Cole Management For For 1.4 Elect Director Steven H. Collis Management For For 1.5 Elect Director D. Keith Grossman Management For For 1.6 Elect Director William A. Hawkins, III Management For For 1.7 Elect Director Paul A. LaViolette Management For For 1.8 Elect Director Martha H. Marsh Management For For 1.9 Elect Director Todd C. Schermerhorn Management For For 2 Amend Director Liability and Indemnification Management For For 3 Issue Updated Indemnification Agreements to Directors Management For For 4 Amend Omnibus Stock Plan Management For Against 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Ratify Auditors Management For For TREEHOUSE FOODS, INC. Meeting Date:APR 24, 2014 Record Date:FEB 28, 2014 Meeting Type:ANNUAL Ticker:THS Security ID:89469A104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Dennis F. O'Brien Management For For 1.2 Elect Director Sam K. Reed Management For For 1.3 Elect Director Ann M. Sardini Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against US ECOLOGY, INC. Meeting Date:MAY 22, 2014 Record Date:MAR 28, 2014 Meeting Type:ANNUAL Ticker:ECOL Security ID:91732J102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Victor J. Barnhart Management For Against 1.2 Elect Director Joe F. Colvin Management For For 1.3 Elect Director Jeffrey R. Feeler Management For For 1.4 Elect Director Daniel Fox Management For For 1.5 Elect Director Stephen A. Romano Management For Against 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For VIASAT, INC. Meeting Date:SEP 18, 2013 Record Date:JUL 22, 2013 Meeting Type:ANNUAL Ticker:VSAT Security ID:92552V100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert Bowman Management For For 1.2 Elect Director B. Allen Lay Management For For 1.3 Elect Director Jeffrey Nash Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Amend Qualified Employee Stock Purchase Plan Management For For VIRTUS INVESTMENT PARTNERS, INC. Meeting Date:MAY 15, 2014 Record Date:MAR 21, 2014 Meeting Type:ANNUAL Ticker:VRTS Security ID:92828Q109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director George R. Aylward Management For For 1.2 Elect Director Edward M. Swan, Jr. Management For For 1.3 Elect Director Mark C. Treanor Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For VITAMIN SHOPPE, INC. Meeting Date:JUN 04, 2014 Record Date:APR 09, 2014 Meeting Type:ANNUAL Ticker:VSI Security ID:92849E101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director B. Michael Becker Management For For 1.2 Elect Director Catherine E. Buggeln Management For For 1.3 Elect Director Deborah M. Derby Management For For 1.4 Elect Director John H. Edmondson Management For Against 1.5 Elect Director David H. Edwab Management For For 1.6 Elect Director Richard L. Markee Management For For 1.7 Elect Director Richard L. Perkal Management For For 1.8 Elect Director Beth M. Pritchard Management For For 1.9 Elect Director Katherine Savitt Management For For 1.10 Elect Director Anthony N. Truesdale Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For VOLCANO CORPORATION Meeting Date:JUN 03, 2014 Record Date:APR 11, 2014 Meeting Type:ANNUAL Ticker:VOLC Security ID:928645100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Siddhartha Kadia Management For For 1.2 Elect Director Leslie V. Norwalk Management For For 1.3 Elect Director Daniel J. Wolterman Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For WESTERN ALLIANCE BANCORPORATION Meeting Date:MAY 20, 2014 Record Date:MAR 31, 2014 Meeting Type:ANNUAL Ticker:WAL Security ID:957638109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John P. Sande, III Management For For 1.2 Elect Director Robert G. Sarver Management For For 1.3 Elect Director Donald D. Snyder Management For For 1.4 Elect Director Sung Won Sohn Management For For 2 Change State of Incorporation [from Nevada to Delaware] Management For Against 3 Amend Omnibus Stock Plan Management For Against 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Ratify Auditors Management For For WOLVERINE WORLD WIDE, INC. Meeting Date:APR 23, 2014 Record Date:MAR 03, 2014 Meeting Type:ANNUAL Ticker:WWW Security ID:978097103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William K. Gerber Management For For 1.2 Elect Director Blake W. Krueger Management For For 1.3 Elect Director Nicholas T. Long Management For For 1.4 Elect Director Michael A. Volkema Management For For 2 Increase Authorized Common Stock Management For For 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For Franklin Small-Mid Cap Growth Fund ACTAVIS PLC Meeting Date:MAY 09, 2014 Record Date:MAR 14, 2014 Meeting Type:ANNUAL Ticker:ACT Security ID:G0083B108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Paul M. Bisaro Management For For 1b Elect Director James H. Bloem Management For For 1c Elect Director Christopher W. Bodine Management For For 1d Elect Director Tamar D. Howson Management For For 1e Elect Director John A. King Management For For 1f Elect Director Catherine M. Klema Management For For 1g Elect Director Jiri Michal Management For For 1h Elect Director Sigurdur Olafsson Management For For 1i Elect Director Patrick J. O'Sullivan Management For For 1j Elect Director Ronald R. Taylor Management For For 1k Elect Director Andrew L. Turner Management For For 1l Elect Director Fred G. Weiss Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Report on Sustainability Shareholder Against For ACTAVIS PLC Meeting Date:JUN 17, 2014 Record Date:MAY 02, 2014 Meeting Type:SPECIAL Ticker:ACT Security ID:G0083B108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Issue Shares in Connection with Acquisition Management For For 2 Adjourn Meeting Management For For ACTAVIS, INC. Meeting Date:SEP 10, 2013 Record Date:JUL 30, 2013 Meeting Type:SPECIAL Ticker:ACT Security ID:00507K103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Approve Creation of Distributable Reserves Management For For 3 Advisory Vote on Golden Parachutes Management For For 4 Adjourn Meeting Management For For AFFILIATED MANAGERS GROUP, INC. Meeting Date:JUN 16, 2014 Record Date:APR 17, 2014 Meeting Type:ANNUAL Ticker:AMG Security ID:008252108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Samuel T. Byrne Management For For 1b Elect Director Dwight D. Churchill Management For For 1c Elect Director Niall Ferguson Management For For 1d Elect Director Sean M. Healey Management For For 1e Elect Director Harold J. Meyerman Management For For 1f Elect Director William J. Nutt Management For For 1g Elect Director Tracy P. Palandjian Management For For 1h Elect Director Rita M. Rodriguez Management For For 1i Elect Director Patrick T. Ryan Management For For 1j Elect Director Jide J. Zeitlin Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For AGILENT TECHNOLOGIES, INC. Meeting Date:MAR 19, 2014 Record Date:JAN 21, 2014 Meeting Type:ANNUAL Ticker:A Security ID:00846U101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Heidi Fields Management For For 1.2 Elect Director A. Barry Rand Management For For 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For AIRGAS, INC. Meeting Date:AUG 06, 2013 Record Date:JUN 14, 2013 Meeting Type:ANNUAL Ticker:ARG Security ID:009363102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John P. Clancey Management For For 1.2 Elect Director Richard C. Ill Management For Withhold 1.3 Elect Director Ted B. Miller, Jr. Management For For 2 Amend Executive Incentive Bonus Plan Management For For 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Declassify the Board of Directors Shareholder Against For ALEXION PHARMACEUTICALS, INC. Meeting Date:MAY 05, 2014 Record Date:MAR 17, 2014 Meeting Type:ANNUAL Ticker:ALXN Security ID:015351109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Leonard Bell Management For For 1.2 Elect Director Max Link Management For For 1.3 Elect Director William R. Keller Management For For 1.4 Elect Director John T. Mollen Management For For 1.5 Elect Director R. Douglas Norby Management For For 1.6 Elect Director Alvin S. Parven Management For For 1.7 Elect Director Andreas Rummelt Management For For 1.8 Elect Director Ann M. Veneman Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Submit Shareholder Rights Plan (Poison Pill) to Shareholder Vote Shareholder Against For ALLEGIANT TRAVEL COMPANY Meeting Date:JUN 18, 2014 Record Date:APR 21, 2014 Meeting Type:ANNUAL Ticker:ALGT Security ID:01748X102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Montie R. Brewer Management For For 1.2 Elect Director Andrew C. Levy Management For For 1.3 Elect Director Gary Ellmer Management For Withhold 1.4 Elect Director Linda A. Marvin Management For For 1.5 Elect Director Maurice J. Gallagher, Jr. Management For For 1.6 Elect Director Charles W. Pollard Management For For 1.7 Elect Director John Redmond Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For 4 Approve Qualified Employee Stock Purchase Plan Management For For 5 Require a Majority Vote for the Election of Directors Shareholder Against Against ALLIANCE DATA SYSTEMS CORPORATION Meeting Date:JUN 05, 2014 Record Date:APR 07, 2014 Meeting Type:ANNUAL Ticker:ADS Security ID:018581108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Bruce K. Anderson Management For For 1.2 Elect Director Roger H. Ballou Management For For 1.3 Elect Director Lawrence M. Benveniste Management For For 1.4 Elect Director D. Keith Cobb Management For For 1.5 Elect Director E. Linn Draper, Jr. Management For For 1.6 Elect Director Kenneth R. Jensen Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For AMARIN CORPORATION PLC Meeting Date:JUL 09, 2013 Record Date:APR 22, 2013 Meeting Type:ANNUAL Ticker:AMRN Security ID:023111206 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Re-elect Joseph S. Zakrzewski as Director Management For For 2 Re-elect Kristine Peterson as Director Management For For 3 Elect David Stack as Director Management For For 4 Advisory Vote to Approve Compensation of Named Executive Officers Management For For 5 Approve Remuneration Report Management For For 6 Appoint Deloitte & Touche LLP as Auditors and Authorise Their Remuneration Management For For 7 Amend Articles of Association to Remove Company Borrowing Limitation Management For For AMC NETWORKS INC. Meeting Date:JUN 10, 2014 Record Date:APR 14, 2014 Meeting Type:ANNUAL Ticker:AMCX Security ID:00164V103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Neil M. Ashe Management For For 1.2 Elect Director Jonathan F. Miller Management For For 1.3 Elect Director Alan D. Schwartz Management For For 1.4 Elect Director Leonard Tow Management For For 1.5 Elect Director Carl E. Vogel Management For For 1.6 Elect Director Robert C. Wright Management For For 2 Ratify Auditors Management For For AMETEK, INC. Meeting Date:MAY 08, 2014 Record Date:MAR 21, 2014 Meeting Type:ANNUAL Ticker:AME Security ID:031100100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Anthony J. Conti Management For For 1.2 Elect Director Frank S. Hermance Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For ANSYS, INC. Meeting Date:MAY 20, 2014 Record Date:MAR 21, 2014 Meeting Type:ANNUAL Ticker:ANSS Security ID:03662Q105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James E. Cashman, III Management For For 1.2 Elect Director Ajei S. Gopal Management For For 1.3 Elect Director William R. McDermott Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For AVAGO TECHNOLOGIES LIMITED Meeting Date:APR 09, 2014 Record Date:FEB 11, 2014 Meeting Type:ANNUAL Ticker:AVGO Security ID:Y0486S104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Hock E. Tan Management For For 1b Elect Director John T. Dickson Management For For 1c Elect Director James V. Diller Management For For 1d Elect Director Lewis C. Eggebrecht Management For For 1e Elect Director Bruno Guilmart Management For For 1f Elect Director Kenneth Y. Hao Management For For 1g Elect Director Justine F. Lien Management For For 1h Elect Director Donald Macleod Management For For 1i Elect Director Peter J. Marks Management For For 2 Reappoint PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Approve Cash Compensation to Directors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Approve Issuance of Shares with or without Preemptive Rights Management For For 6 Approve Repurchase of up to 10 Percent of Issued Capital Management For For 7 Approve Omnibus Stock Plan Management For Against 8 Approve or Amend Severance Agreements/Change-in-Control Agreements with Hock E. Tan Management For For B/E AEROSPACE, INC. Meeting Date:JUL 24, 2013 Record Date:MAY 28, 2013 Meeting Type:ANNUAL Ticker:BEAV Security ID:073302101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael F. Senft Management For For 1.2 Elect Director John T. Whates Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For 4 Amend Qualified Employee Stock Purchase Plan Management For For BALLY TECHNOLOGIES, INC. Meeting Date:DEC 05, 2013 Record Date:OCT 07, 2013 Meeting Type:ANNUAL Ticker:BYI Security ID:05874B107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard Haddrill Management For For 1.2 Elect Director Josephine Linden Management For For 1.3 Elect Director Ramesh Srinivasan Management For For 2 Amend Omnibus Stock Plan Management For For 3 Amend Qualified Employee Stock Purchase Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Ratify Auditors Management For For BIOMARIN PHARMACEUTICAL INC. Meeting Date:JUN 04, 2014 Record Date:APR 07, 2014 Meeting Type:ANNUAL Ticker:BMRN Security ID:09061G101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jean-Jacques Bienaime Management For For 1.2 Elect Director Michael Grey Management For For 1.3 Elect Director Elaine J. Heron Management For For 1.4 Elect Director Pierre Lapalme Management For For 1.5 Elect Director V. Bryan Lawlis Management For For 1.6 Elect Director Richard A. Meier Management For For 1.7 Elect Director Alan J. Lewis Management For Withhold 1.8 Elect Director William D. Young Management For For 1.9 Elect Director Kenneth M. Bate Management For Withhold 1.10 Elect Director Dennis J. Slamon Management For For 2 Amend Qualified Employee Stock Purchase Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Ratify Auditors Management For For BORGWARNER INC. Meeting Date:APR 30, 2014 Record Date:MAR 03, 2014 Meeting Type:ANNUAL Ticker:BWA Security ID:099724106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jan Carlson Management For For 1.2 Elect Director Dennis C. Cuneo Management For For 1.3 Elect Director Vicki L. Sato Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For 5 Declassify the Board of Directors Management For For 6 Reduce Supermajority Vote Requirement Shareholder Against For BOTTOMLINE TECHNOLOGIES (DE), INC. Meeting Date:NOV 14, 2013 Record Date:SEP 25, 2013 Meeting Type:ANNUAL Ticker:EPAY Security ID:101388106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James L. Loomis Management For For 1.2 Elect Director Daniel M. McGurl Management For Withhold 1.3 Elect Director Jennifer M. Gray Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For BROWN & BROWN, INC. Meeting Date:MAY 07, 2014 Record Date:MAR 03, 2014 Meeting Type:ANNUAL Ticker:BRO Security ID:115236101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director J. Hyatt Brown Management For For 1.2 Elect Director Samuel P. Bell, III Management For For 1.3 Elect Director Hugh M. Brown Management For For 1.4 Elect Director J. Powell Brown Management For For 1.5 Elect Director Bradley Currey, Jr. Management For For 1.6 Elect Director Theodore J. Hoepner Management For For 1.7 Elect Director James S. Hunt Management For For 1.8 Elect Director Toni Jennings Management For For 1.9 Elect Director Timothy R.M. Main Management For For 1.10 Elect Director H. Palmer Proctor, Jr. Management For For 1.11 Elect Director Wendell S. Reilly Management For For 1.12 Elect Director Chilton D. Varner Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For BRP INC. (BOMBARDIER RECREATIONAL PRODUCTS INC.) Meeting Date:JUN 12, 2014 Record Date:APR 23, 2014 Meeting Type:ANNUAL Ticker:DOO Security ID:05577W200 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Laurent Beaudoin Management For Withhold 1.2 Elect Director Joshua Bekenstein Management For Withhold 1.3 Elect Director Jose Boisjoli Management For Withhold 1.4 Elect Director JR Andre Bombardier Management For Withhold 1.5 Elect Director Michael Hanley Management For For 1.6 Elect Director Yvonne Hao Management For Withhold 1.7 Elect Director Louis Laporte Management For Withhold 1.8 Elect Director Carlos Mazzorin Management For For 1.9 Elect Director Estelle Metayer Management For For 1.10 Elect Director Nicholas Nomicos Management For Withhold 1.11 Elect Director Daniel J. O'Neill Management For For 1.12 Elect Director Edward Philip Management For For 1.13 Elect Director Joseph Robbins Management For Withhold 2 Ratify Deloitte LLP as Auditors Management For For BUFFALO WILD WINGS, INC. Meeting Date:MAY 08, 2014 Record Date:MAR 10, 2014 Meeting Type:ANNUAL Ticker:BWLD Security ID:119848109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Sally J. Smith Management For For 1.2 Elect Director J. Oliver Maggard Management For For 1.3 Elect Director James M. Damian Management For For 1.4 Elect Director Dale M. Applequist Management For For 1.5 Elect Director Warren E. Mack Management For Withhold 1.6 Elect Director Michael P. Johnson Management For For 1.7 Elect Director Jerry R. Rose Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For CABOT OIL & GAS CORPORATION Meeting Date:MAY 01, 2014 Record Date:MAR 06, 2014 Meeting Type:ANNUAL Ticker:COG Security ID:127097103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Dan O. Dinges Management For For 1b Elect Director James R. Gibbs Management For For 1c Elect Director Robert L. Keiser Management For For 1d Elect Director W. Matt Ralls Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Increase Authorized Common Stock Management For For 5 Approve Omnibus Stock Plan Management For Against 6 Report on Political Contributions Shareholder Against Against CALPINE CORPORATION Meeting Date:MAY 14, 2014 Record Date:MAR 18, 2014 Meeting Type:ANNUAL Ticker:CPN Security ID:131347304 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Frank Cassidy Management For For 1.2 Elect Director Jack A. Fusco Management For For 1.3 Elect Director John B. (Thad) Hill Management For For 1.4 Elect Director Robert C. Hinckley Management For For 1.5 Elect Director Michael W. Hofmann Management For For 1.6 Elect Director David C. Merritt Management For For 1.7 Elect Director W. Benjamin Moreland Management For For 1.8 Elect Director Robert A. Mosbacher, Jr. Management For For 1.9 Elect Director Denise M. O'Leary Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CAMERON INTERNATIONAL CORPORATION Meeting Date:MAY 16, 2014 Record Date:MAR 21, 2014 Meeting Type:ANNUAL Ticker:CAM Security ID:13342B105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director H. Paulett Eberhart Management For For 1.2 Elect Director Peter J. Fluor Management For For 1.3 Elect Director James T. Hackett Management For For 1.4 Elect Director Jack B. Moore Management For For 1.5 Elect Director Michael E. Patrick Management For For 1.6 Elect Director Jon Erik Reinhardsen Management For For 1.7 Elect Director Bruce W. Wilkinson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CAREFUSION CORPORATION Meeting Date:NOV 06, 2013 Record Date:SEP 09, 2013 Meeting Type:ANNUAL Ticker:CFN Security ID:14170T101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Kieran T. Gallahue Management For For 1b Elect Director J. Michael Losh Management For Against 1c Elect Director Edward D. Miller Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Declassify the Board of Directors Management For For 5 Declassify the Board of Directors Management For For 6 Adopt Majority Voting for Uncontested Election of Directors Management For For 7 Reduce Supermajority Vote Requirement Management For For 8 Reduce Supermajority Vote Requirement Management For For CATAMARAN CORPORATION Meeting Date:MAY 13, 2014 Record Date:MAR 24, 2014 Meeting Type:ANNUAL/SPECIAL Ticker:CTRX Security ID:148887102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mark A. Thierer Management For For 1.2 Elect Director Peter J. Bensen Management For For 1.3 Elect Director Steven D. Cosler Management For For 1.4 Elect Director William J. Davis Management For For 1.5 Elect Director Steven B. Epstein Management For For 1.6 Elect Director Betsy D. Holden Management For For 1.7 Elect Director Karen L. Katen Management For For 1.8 Elect Director Harry M. Kraemer Management For For 1.9 Elect Director Anthony Masso Management For For 2 Amend Executive Incentive Bonus Plan Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For CELLDEX THERAPEUTICS, INC. Meeting Date:MAY 28, 2014 Record Date:APR 02, 2014 Meeting Type:ANNUAL Ticker:CLDX Security ID:15117B103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Larry Ellberger Management For For 1.2 Elect Director Anthony S. Marucci Management For For 1.3 Elect Director Herbert J. Conrad Management For For 1.4 Elect Director George O. Elston Management For For 1.5 Elect Director Harry H. Penner, Jr. Management For For 1.6 Elect Director Timothy M. Shannon Management For For 1.7 Elect Director Karen L. Shoos Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CERNER CORPORATION Meeting Date:MAY 23, 2014 Record Date:MAR 26, 2014 Meeting Type:ANNUAL Ticker:CERN Security ID:156782104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John C. Danforth Management For For 1b Elect Director Neal L. Patterson Management For For 1c Elect Director William D. Zollars Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CHARTER COMMUNICATIONS, INC. Meeting Date:MAY 06, 2014 Record Date:MAR 07, 2014 Meeting Type:ANNUAL Ticker:CHTR Security ID:16117M305 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director W. Lance Conn Management For For 1.2 Elect Director Michael P. Huseby Management For For 1.3 Elect Director Craig A. Jacobson Management For For 1.4 Elect Director Gregory B. Maffei Management For Withhold 1.5 Elect Director John C. Malone Management For Withhold 1.6 Elect Director John D. Markley, Jr. Management For For 1.7 Elect Director David C. Merritt Management For For 1.8 Elect Director Balan Nair Management For Withhold 1.9 Elect Director Thomas M. Rutledge Management For For 1.10 Elect Director Eric L. Zinterhofer Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For CHIPOTLE MEXICAN GRILL, INC. Meeting Date:MAY 15, 2014 Record Date:MAR 17, 2014 Meeting Type:ANNUAL Ticker:CMG Security ID:169656105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John Charlesworth Management For For 1.2 Elect Director Monty Moran Management For For 1.3 Elect Director Kimbal Musk Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For 4 Amend Omnibus Stock Plan Management For Against 5 Report on Sustainability Shareholder Against Against 6 Reduce Supermajority Vote Requirement Shareholder Against For COGNEX CORPORATION Meeting Date:APR 29, 2014 Record Date:MAR 07, 2014 Meeting Type:ANNUAL Ticker:CGNX Security ID:192422103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert J. Shillman Management For For 1.2 Elect Director Theodor Krantz Management For For 1.3 Elect Director J. Bruce Robinson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For COLFAX CORPORATION Meeting Date:MAY 14, 2014 Record Date:MAR 20, 2014 Meeting Type:ANNUAL Ticker:CFX Security ID:194014106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Mitchell P. Rales Management For For 1b Elect Director Steven E. Simms Management For For 1c Elect Director Clay H. Kiefaber Management For For 1d Elect Director Patrick W. Allender Management For For 1e Elect Director Thomas S. Gayner Management For For 1f Elect Director Rhonda L. Jordan Management For For 1g Elect Director San W. Orr, III Management For For 1h Elect Director A. Clayton Perfall Management For For 1i Elect Director Rajiv Vinnakota Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CONCHO RESOURCES INC. Meeting Date:JUN 05, 2014 Record Date:APR 07, 2014 Meeting Type:ANNUAL Ticker:CXO Security ID:20605P101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Timothy A. Leach Management For For 1.2 Elect Director William H. Easter, III Management For For 1.3 Elect Director John P. Surma Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CREE, INC. Meeting Date:OCT 29, 2013 Record Date:AUG 30, 2013 Meeting Type:ANNUAL Ticker:CREE Security ID:225447101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Charles M. Swoboda Management For For 1.2 Elect Director Clyde R. Hosein Management For For 1.3 Elect Director Robert A. Ingram Management For For 1.4 Elect Director Franco Plastina Management For For 1.5 Elect Director Alan J. Ruud Management For For 1.6 Elect Director Robert L. Tillman Management For For 1.7 Elect Director Thomas H. Werner Management For For 2 Approve Omnibus Stock Plan Management For For 3 Amend Qualified Employee Stock Purchase Plan Management For For 4 Ratify Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CYTEC INDUSTRIES INC. Meeting Date:APR 22, 2014 Record Date:FEB 28, 2014 Meeting Type:ANNUAL Ticker:CYT Security ID:232820100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Anthony G. Fernandes Management For For 1b Elect Director Shane D. Fleming Management For For 1c Elect Director Raymond P. Sharpe Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For DAVITA HEALTHCARE PARTNERS INC. Meeting Date:JUN 17, 2014 Record Date:APR 24, 2014 Meeting Type:ANNUAL Ticker:DVA Security ID:23918K108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Pamela M. Arway Management For For 1b Elect Director Charles G. Berg Management For For 1c Elect Director Carol Anthony (John) Davidson Management For For 1d Elect Director Paul J. Diaz Management For For 1e Elect Director Peter T. Grauer Management For For 1f Elect Director Robert J. Margolis Management For For 1g Elect Director John M. Nehra Management For For 1h Elect Director William L. Roper Management For For 1i Elect Director Kent J. Thiry Management For For 1j Elect Director Roger J. Valine Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Require Independent Board Chairman Shareholder Against For DEMANDWARE, INC. Meeting Date:MAY 21, 2014 Record Date:MAR 24, 2014 Meeting Type:ANNUAL Ticker:DWRE Security ID:24802Y105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Charles F. Kane Management For For 1.2 Elect Director Stephan Schambach Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For DIAMONDBACK ENERGY, INC. Meeting Date:JUN 09, 2014 Record Date:APR 14, 2014 Meeting Type:ANNUAL Ticker:FANG Security ID:25278X109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Steven E. West Management For For 1.2 Elect Director Michael P. Cross Management For For 1.3 Elect Director Travis D. Stice Management For For 1.4 Elect Director David L. Houston Management For For 1.5 Elect Director Mark L. Plaumann Management For For 2 Approve Executive Incentive Bonus Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Ratify Auditors Management For For DICK'S SPORTING GOODS, INC. Meeting Date:JUN 11, 2014 Record Date:APR 14, 2014 Meeting Type:ANNUAL Ticker:DKS Security ID:253393102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jacqualyn A. Fouse Management For For 1.2 Elect Director Lawrence J. Schorr Management For For 1.3 Elect Director Edward W. Stack Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against DIGITAL REALTY TRUST, INC. Meeting Date:APR 28, 2014 Record Date:MAR 04, 2014 Meeting Type:ANNUAL Ticker:DLR Security ID:253868103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Dennis E. Singleton Management For For 1B Elect Director Laurence A. Chapman Management For For 1C Elect Director Kathleen Earley Management For For 1D Elect Director Ruann F. Ernst Management For For 1E Elect Director Kevin J. Kennedy Management For For 1F Elect Director William G. LaPerch Management For For 1G Elect Director Robert H. Zerbst Management For For 2 Ratify Auditors Management For For 3 Approve Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For DIGITALGLOBE, INC. Meeting Date:MAY 28, 2014 Record Date:APR 01, 2014 Meeting Type:ANNUAL Ticker:DGI Security ID:25389M877 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Howell M. Estes III Management For For 1b Elect Director Kimberly Till Management For For 1c Elect Director Eddy Zervigon Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For DOLLAR GENERAL CORPORATION Meeting Date:MAY 29, 2014 Record Date:MAR 21, 2014 Meeting Type:ANNUAL Ticker:DG Security ID:256677105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Warren F. Bryant Management For For 1b Elect Director Michael M. Calbert Management For For 1c Elect Director Sandra B. Cochran Management For Against 1d Elect Director Richard W. Dreiling Management For For 1e Elect Director Patricia D. Fili-Krushel Management For For 1f Elect Director William C. Rhodes, III Management For For 1g Elect Director David B. Rickard Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For EDWARDS LIFESCIENCES CORPORATION Meeting Date:MAY 08, 2014 Record Date:MAR 11, 2014 Meeting Type:ANNUAL Ticker:EW Security ID:28176E108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John T. Cardis Management For For 1b Elect Director David E.I. Pyott Management For For 2 Amend Omnibus Stock Plan Management For For 3 Amend Qualified Employee Stock Purchase Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Ratify Auditors Management For For 6 Provide Right to Act by Written Consent Shareholder Against For ELAN CORPORATION PLC Meeting Date:NOV 18, 2013 Record Date:OCT 11, 2013 Meeting Type:SPECIAL Ticker:DRX Security ID:284131208 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Approve Cancellation of Elan Shares Pursuant to the Scheme Management For For 3 Approve Issuance of Shares to New Perrigo Pursuant to the Scheme Management For For 4 Amend Memorandum and Articles of Association Management For For 5 Approve Creation of Distributable Reserves of New Perrigo Pursuant to the Scheme Management For For 6 Adjourn Meeting Management For For ELAN CORPORATION PLC Meeting Date:NOV 18, 2013 Record Date:OCT 11, 2013 Meeting Type:COURT Ticker:DRX Security ID:284131A01 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Scheme of Arrangement Management For For ELECTRONIC ARTS INC. Meeting Date:JUL 31, 2013 Record Date:JUN 10, 2013 Meeting Type:ANNUAL Ticker:EA Security ID:285512109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Leonard S. Coleman Management For For 1b Elect Director Jay C. Hoag Management For For 1c Elect Director Jeffrey T. Huber Management For For 1d Elect Director Vivek Paul Management For For 1e Elect Director Lawrence F. Probst, III Management For For 1f Elect Director Richard A. Simonson Management For For 1g Elect Director Luis A. Ubinas Management For For 1h Elect Director Denise F. Warren Management For For 2 Amend Omnibus Stock Plan Management For For 3 Amend Qualified Employee Stock Purchase Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Ratify Auditors Management For For ENVISION HEALTHCARE HOLDINGS, INC. Meeting Date:MAY 29, 2014 Record Date:APR 03, 2014 Meeting Type:ANNUAL Ticker:EVHC Security ID:29413U103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mark V. Mactas Management For For 1.2 Elect Director Randel G. Owen Management For For 1.3 Elect Director Richard J. Schnall Management For For 2 Approve Executive Incentive Bonus Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management Three Years One Year 5 Ratify Auditors Management For For FLEETCOR TECHNOLOGIES, INC. Meeting Date:MAY 29, 2014 Record Date:APR 11, 2014 Meeting Type:ANNUAL Ticker:FLT Security ID:339041105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael Buckman Management For For 1.2 Elect Director Mark A. Johnson Management For For 1.3 Elect Director Steven T. Stull Management For Withhold 2 Ratify Auditors Management For For 3 Amend Executive Incentive Bonus Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against FLOWSERVE CORPORATION Meeting Date:MAY 22, 2014 Record Date:MAR 27, 2014 Meeting Type:ANNUAL Ticker:FLS Security ID:34354P105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gayla J. Delly Management For For 1.2 Elect Director Rick J. Mills Management For For 1.3 Elect Director Charles M. Rampacek Management For For 1.4 Elect Director William C. Rusnack Management For For 1.5 Elect Director John R. Friedery Management For For 1.6 Elect Director Joe E. Harlan Management For For 1.7 Elect Director Leif E. Darner Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Proxy Voting Disclosure, Confidentiality, and Tabulation Shareholder Against Against GENESEE & WYOMING INC. Meeting Date:MAY 21, 2014 Record Date:APR 01, 2014 Meeting Type:ANNUAL Ticker:GWR Security ID:371559105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mortimer B. Fuller, III Management For For 1.2 Elect Director John C. Hellmann Management For For 1.3 Elect Director Robert M. Melzer Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For GLOBAL EAGLE ENTERTAINMENT INC. Meeting Date:JUN 06, 2014 Record Date:APR 23, 2014 Meeting Type:ANNUAL Ticker:ENT Security ID:37951D102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Louis Belanger-Martin Management For Withhold 1.2 Elect Director John LaValle Management For For 1.3 Elect Director Robert W. Reding Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Auditors Management For For GNC HOLDINGS, INC. Meeting Date:MAY 22, 2014 Record Date:MAR 27, 2014 Meeting Type:ANNUAL Ticker:GNC Security ID:36191G107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jeffrey P. Berger Management For For 1.2 Elect Director Alan D. Feldman Management For For 1.3 Elect Director Joseph M. Fortunato Management For For 1.4 Elect Director Michael F. Hines Management For For 1.5 Elect Director Amy B. Lane Management For For 1.6 Elect Director Philip E. Mallott Management For For 1.7 Elect Director Robert F. Moran Management For For 1.8 Elect Director C. Scott O'Hara Management For For 1.9 Elect Director Richard J. Wallace Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For GRAND CANYON EDUCATION, INC. Meeting Date:MAY 15, 2014 Record Date:MAR 21, 2014 Meeting Type:ANNUAL Ticker:LOPE Security ID:38526M106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Brent D. Richardson Management For For 1.2 Elect Director Brian E. Mueller Management For For 1.3 Elect Director David J. Johnson Management For For 1.4 Elect Director Jack A. Henry Management For For 1.5 Elect Director Bradley A. Casper Management For For 1.6 Elect Director Kevin F. Warren Management For For 1.7 Elect Director Sara R. Dial Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For H.B. FULLER COMPANY Meeting Date:APR 10, 2014 Record Date:FEB 12, 2014 Meeting Type:ANNUAL Ticker:FUL Security ID:359694106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director J. Michael Losh Management For Withhold 1.2 Elect Director Lee R. Mitau Management For For 1.3 Elect Director R. William Van Sant Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For HARMAN INTERNATIONAL INDUSTRIES, INCORPORATED Meeting Date:DEC 04, 2013 Record Date:OCT 07, 2013 Meeting Type:ANNUAL Ticker:HAR Security ID:413086109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Adriane M. Brown Management For For 1b Elect Director John W. Diercksen Management For For 1c Elect Director Ann M. Korologos Management For For 1d Elect Director Jiren Liu Management For Against 1e Elect Director Edward H. Meyer Management For For 1f Elect Director Dinesh C. Paliwal Management For For 1g Elect Director Kenneth M. Reiss Management For For 1h Elect Director Hellene S. Runtagh Management For For 1i Elect Director Frank S. Sklarsky Management For For 1j Elect Director Gary G. Steel Management For For 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Approve Executive Incentive Bonus Plan Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For HCA HOLDINGS, INC. Meeting Date:APR 23, 2014 Record Date:FEB 28, 2014 Meeting Type:ANNUAL Ticker:HCA Security ID:40412C101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard M. Bracken Management For For 1.2 Elect Director R. Milton Johnson Management For For 1.3 Elect Director Robert J. Dennis Management For For 1.4 Elect Director Nancy-Ann DeParle Management For For 1.5 Elect Director Thomas F. Frist III Management For For 1.6 Elect Director William R. Frist Management For For 1.7 Elect Director Ann H. Lamont Management For For 1.8 Elect Director Jay O. Light Management For For 1.9 Elect Director Geoffrey G. Meyers Management For For 1.10 Elect Director Michael W. Michelson Management For For 1.11 Elect Director Stephen G. Pagliuca Management For For 1.12 Elect Director Wayne J. Riley Management For For 1.13 Elect Director John W. Rowe Management For For 2 Ratify Auditors Management For For 3 Approve Nonqualified Employee Stock Purchase Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For HEARTWARE INTERNATIONAL, INC. Meeting Date:JUN 04, 2014 Record Date:APR 11, 2014 Meeting Type:ANNUAL Ticker:HTWR Security ID:422368100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Timothy Barberich Management For Withhold 1.2 Elect Director Charles Raymond Larkin, Jr. Management For For 1.3 Elect Director Robert Thomas Management For Withhold 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against HEXCEL CORPORATION Meeting Date:MAY 08, 2014 Record Date:MAR 13, 2014 Meeting Type:ANNUAL Ticker:HXL Security ID:428291108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Nick L. Stanage Management For For 1.2 Elect Director Joel S. Beckman Management For For 1.3 Elect Director Lynn Brubaker Management For For 1.4 Elect Director Jeffrey C. Campbell Management For For 1.5 Elect Director Sandra L. Derickson Management For For 1.6 Elect Director W. Kim Foster Management For For 1.7 Elect Director Thomas A. Gendron Management For For 1.8 Elect Director Jeffrey A. Graves Management For For 1.9 Elect Director David C. Hill Management For For 1.10 Elect Director David L. Pugh Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For HMS HOLDINGS CORP. Meeting Date:JUL 10, 2013 Record Date:MAY 21, 2013 Meeting Type:ANNUAL Ticker:HMSY Security ID:40425J101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Change State of Incorporation from New York to Delaware Management For For 2a Elect Director Daniel N. Mendelson Management For For 2b Elect Director William F. Miller, III Management For For 2c Elect Director Ellen A. Rudnick Management For For 2d Elect Director Richard H. Stowe Management For Against 2e Elect Director Cora M. Tellez Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For HMS HOLDINGS CORP. Meeting Date:JUN 19, 2014 Record Date:APR 22, 2014 Meeting Type:ANNUAL Ticker:HMSY Security ID:40425J101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Craig R. Callen Management For For 1b Elect Director Robert M. Holster Management For For 1c Elect Director William C. Lucia Management For For 1d Elect Director Bart M. Schwartz Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For HOMEAWAY, INC. Meeting Date:JUN 04, 2014 Record Date:APR 11, 2014 Meeting Type:ANNUAL Ticker:AWAY Security ID:43739Q100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jeffrey D. Brody Management For For 1.2 Elect Director Christopher ('Woody') P. Marshall Management For For 1.3 Elect Director Kevin Krone Management For For 2 Ratify Auditors Management For For HUBBELL INCORPORATED Meeting Date:MAY 06, 2014 Record Date:MAR 07, 2014 Meeting Type:ANNUAL Ticker:HUB.B Security ID:443510201 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Carlos M. Cardoso Management For For 1.2 Elect Director Lynn J. Good Management For For 1.3 Elect Director Anthony J. Guzzi Management For For 1.4 Elect Director Neal J. Keating Management For For 1.5 Elect Director John F. Malloy Management For For 1.6 Elect Director Andrew McNally, IV Management For For 1.7 Elect Director David G. Nord Management For For 1.8 Elect Director G. Jackson Ratcliffe Management For For 1.9 Elect Director Carlos A. Rodriguez Management For For 1.10 Elect Director John G. Russell Management For For 1.11 Elect Director Steven R. Shawley Management For For 1.12 Elect Director Richard J. Swift Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For IHS INC. Meeting Date:APR 09, 2014 Record Date:FEB 18, 2014 Meeting Type:ANNUAL Ticker:IHS Security ID:451734107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Brian H. Hall Management For For 1.2 Elect Director Balakrishnan S. Iyer Management For For 1.3 Elect Director Jerre L. Stead Management For For 2 Ratify Auditors Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ILLUMINA, INC. Meeting Date:MAY 28, 2014 Record Date:APR 01, 2014 Meeting Type:ANNUAL Ticker:ILMN Security ID:452327109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Daniel M. Bradbury Management For For 1.2 Elect Director Robert S. Epstein Management For For 1.3 Elect Director Roy A. Whitfield Management For For 1.4 Elect Director Francis A. deSouza Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Adopt the Jurisdiction of Incorporation as the Exclusive Forum for Certain Disputes Management For Against IMAX CORPORATION Meeting Date:JUN 02, 2014 Record Date:APR 04, 2014 Meeting Type:ANNUAL/SPECIAL Ticker:IMAX Security ID:45245E109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Neil S. Braun Management For For 1.2 Elect Director Eric A. Demirian Management For Withhold 1.3 Elect Director Richard L. Gelfond Management For For 1.4 Elect Director Garth M. Girvan Management For Withhold 1.5 Elect Director David W. Leebron Management For For 1.6 Elect Director Michael Lynne Management For For 1.7 Elect Director Michael MacMillan Management For For 1.8 Elect Director I. Martin Pompadur Management For Withhold 1.9 Elect Director Marc A. Utay Management For Withhold 1.10 Elect Director Bradley J. Wechsler Management For For 2 Ratify Auditors Management For For 3 Require Advance Notice for Shareholder Proposals/Nominations Management For For INCYTE CORPORATION Meeting Date:MAY 28, 2014 Record Date:APR 10, 2014 Meeting Type:ANNUAL Ticker:INCY Security ID:45337C102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard U. De Schutter Management For For 1.2 Elect Director Barry M. Ariko Management For For 1.3 Elect Director Julian C. Baker Management For For 1.4 Elect Director Paul A. Brooke Management For For 1.5 Elect Director Wendy L. Dixon Management For For 1.6 Elect Director Paul A. Friedman Management For For 1.7 Elect Director Herve Hoppenot Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For INTERCONTINENTALEXCHANGE GROUP, INC. Meeting Date:MAY 16, 2014 Record Date:MAR 18, 2014 Meeting Type:ANNUAL Ticker:ICE Security ID:45866F104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Charles R. Crisp Management For For 1b Elect Director Jean-Marc Forneri Management For For 1c Elect Director Fred W. Hatfield Management For For 1d Elect Director Sylvain Hefes Management For For 1e Elect Director Jan-Michiel Hessels Management For For 1f Elect Director Terrence F. Martell Management For For 1g Elect Director Callum McCarthy Management For For 1h Elect Director James J. McNulty Management For For 1i Elect Director Robert Reid Management For For 1j Elect Director Frederic V. Salerno Management For Against 1k Elect Director Robert G. Scott Management For For 1l Elect Director Jeffrey C. Sprecher Management For For 1m Elect Director Judith A. Sprieser Management For For 1n Elect Director Vincent Tese Management For Against 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For 4 Change Company Name Management For For INTERFACE, INC. Meeting Date:MAY 12, 2014 Record Date:MAR 07, 2014 Meeting Type:ANNUAL Ticker:TILE Security ID:458665304 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John P. Burke Management For For 1.2 Elect Director Edward C. Callaway Management For For 1.3 Elect Director Andrew B. Cogan Management For For 1.4 Elect Director Carl I. Gable Management For For 1.5 Elect Director Daniel T. Hendrix Management For For 1.6 Elect Director June M. Henton Management For For 1.7 Elect Director Christopher G. Kennedy Management For For 1.8 Elect Director K. David Kohler Management For For 1.9 Elect Director James B. Miller, Jr. Management For For 1.10 Elect Director Harold M. Paisner Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Executive Incentive Bonus Plan Management For For 4 Ratify Auditors Management For For INTERSIL CORPORATION Meeting Date:MAY 06, 2014 Record Date:MAR 10, 2014 Meeting Type:ANNUAL Ticker:ISIL Security ID:46069S109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Necip Sayiner Management For For 1b Elect Director Donald Macleod Management For For 1c Elect Director Robert W. Conn Management For For 1d Elect Director James V. Diller Management For For 1e Elect Director Mercedes Johnson Management For For 1f Elect Director Gregory Lang Management For For 1g Elect Director Jan Peeters Management For For 1h Elect Director James A. Urry Management For For 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Amend Qualified Employee Stock Purchase Plan Management For For 5 Approve Executive Incentive Bonus Plan Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 7 Advisory Vote on Say on Pay Frequency Management One Year One Year J.B. HUNT TRANSPORT SERVICES, INC. Meeting Date:APR 24, 2014 Record Date:FEB 18, 2014 Meeting Type:ANNUAL Ticker:JBHT Security ID:445658107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Douglas G. Duncan Management For For 1.2 Elect Director Francesca M. Edwardson Management For For 1.3 Elect Director Wayne Garrison Management For For 1.4 Elect Director Sharilyn S. Gasaway Management For For 1.5 Elect Director Gary C. George Management For For 1.6 Elect Director J. Bryan Hunt, Jr. Management For Against 1.7 Elect Director Coleman H. Peterson Management For For 1.8 Elect Director John N. Roberts, III Management For For 1.9 Elect Director James L. Robo Management For For 1.10 Elect Director Kirk Thompson Management For For 1.11 Elect Director John A. White Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For JACOBS ENGINEERING GROUP INC. Meeting Date:JAN 23, 2014 Record Date:DEC 02, 2013 Meeting Type:ANNUAL Ticker:JEC Security ID:469814107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Juan Jose Suarez Coppel Management For For 1b Elect Director John F. Coyne Management For For 1c Elect Director Linda Fayne Levinson Management For For 1d Elect Director Craig L. Martin Management For For 1e Elect Director Christopher M.T. Thompson Management For For 2 Amend Omnibus Stock Plan Management For For 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Declassify the Board of Directors Management For For JARDEN CORPORATION Meeting Date:JUN 12, 2014 Record Date:APR 21, 2014 Meeting Type:ANNUAL Ticker:JAH Security ID:471109108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard J. Heckmann Management For For 1.2 Elect Director Irwin D. Simon Management For For 1.3 Elect Director William J. Grant Management For For 2 Declassify the Board of Directors Management For For 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against JAZZ PHARMACEUTICALS PLC Meeting Date:AUG 01, 2013 Record Date:JUN 04, 2013 Meeting Type:ANNUAL Ticker:JAZZ Security ID:G50871105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Paul L. Berns Management For For 1.2 Elect Director Patrick G. Enright Management For For 1.3 Elect Director Seamus Mulligan Management For For 1.4 Elect Director Norbert G. Riedel Management For For 2 Ratify Auditors Management For For 3 Authorize the Company and/or any Subsidiary of the Company to Make Market Purchases of the Company's Ordinary Shares Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For JDS UNIPHASE CORPORATION Meeting Date:NOV 13, 2013 Record Date:SEP 16, 2013 Meeting Type:ANNUAL Ticker:JDSU Security ID:46612J507 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Keith Barnes Management For For 1.2 Elect Director Martin A. Kaplan Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For JONES LANG LASALLE INCORPORATED Meeting Date:MAY 30, 2014 Record Date:MAR 17, 2014 Meeting Type:ANNUAL Ticker:JLL Security ID:48020Q107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Hugo Bague Management For For 1b Elect Director Colin Dyer Management For For 1c Elect Director Dame DeAnne Julius Management For For 1d Elect Director Kate S. Lavelle Management For For 1e Elect Director Ming Lu Management For For 1f Elect Director Martin H. Nesbitt Management For For 1g Elect Director Sheila A. Penrose Management For For 1h Elect Director Shailesh Rao Management For For 1i Elect Director David B. Rickard Management For For 1j Elect Director Roger T. Staubach Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For KANSAS CITY SOUTHERN Meeting Date:MAY 01, 2014 Record Date:MAR 03, 2014 Meeting Type:ANNUAL Ticker:KSU Security ID:485170302 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Henry R. Davis Management For For 1.2 Elect Director Robert J. Druten Management For For 1.3 Elect Director Rodney E. Slater Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Declassify the Board of Directors Management For For 5 Provide Right to Call Special Meeting Management For For KARYOPHARM THERAPEUTICS INC. Meeting Date:JUN 09, 2014 Record Date:APR 16, 2014 Meeting Type:ANNUAL Ticker:KPTI Security ID:48576U106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Barry E. Greene Management For For 1.2 Elect Director Mansoor Raza Mirza Management For For 2 Ratify Auditors Management For For LAM RESEARCH CORPORATION Meeting Date:NOV 07, 2013 Record Date:SEP 09, 2013 Meeting Type:ANNUAL Ticker:LRCX Security ID:512807108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Martin B. Anstice Management For For 1.2 Elect Director Eric K. Brandt Management For For 1.3 Elect Director Michael R. Cannon Management For For 1.4 Elect Director Youssef A. El-Mansy Management For For 1.5 Elect Director Christine A. Heckart Management For For 1.6 Elect Director Grant M. Inman Management For For 1.7 Elect Director Catherine P. Lego Management For For 1.8 Elect Director Stephen G. Newberry Management For For 1.9 Elect Director Krishna C. Saraswat Management For For 1.10 Elect Director William R. Spivey Management For For 1.11 Elect Director Abhijit Y. Talwalkar Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For LAZARD LTD Meeting Date:APR 29, 2014 Record Date:MAR 10, 2014 Meeting Type:ANNUAL Ticker:LAZ Security ID:G54050102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Kenneth M. Jacobs as Director Management For For 1.2 Elect Philip A. Laskawy as Director Management For For 1.3 Elect Michael J. Turner as Director Management For For 2 Approve Deloitte & Touche LLP as Auditors and Authorize Board to Fix Their Remuneration Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For LINKEDIN CORPORATION Meeting Date:JUN 10, 2014 Record Date:APR 15, 2014 Meeting Type:ANNUAL Ticker:LNKD Security ID:53578A108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Reid Hoffman Management For For 1.2 Elect Director Stanley J. Meresman Management For For 1.3 Elect Director David Sze Management For For 2 Ratify Auditors Management For For 3 Approve Executive Incentive Bonus Plan Management For For MARTIN MARIETTA MATERIALS, INC. Meeting Date:JUN 30, 2014 Record Date:MAY 28, 2014 Meeting Type:SPECIAL Ticker:MLM Security ID:573284106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Issue Shares in Connection with Acquisition Management For For 2 Adjourn Meeting Management For For MAXIM INTEGRATED PRODUCTS, INC. Meeting Date:NOV 13, 2013 Record Date:SEP 19, 2013 Meeting Type:ANNUAL Ticker:MXIM Security ID:57772K101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Tunc Doluca Management For For 1.2 Elect Director B. Kipling Hagopian Management For For 1.3 Elect Director James R. Bergman Management For Withhold 1.4 Elect Director Joseph R. Bronson Management For For 1.5 Elect Director Robert E. Grady Management For For 1.6 Elect Director William D. Watkins Management For For 1.7 Elect Director A.R. Frank Wazzan Management For For 2 Ratify Auditors Management For For 3 Amend Qualified Employee Stock Purchase Plan Management For For 4 Amend Omnibus Stock Plan Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MEAD JOHNSON NUTRITION COMPANY Meeting Date:MAY 01, 2014 Record Date:MAR 14, 2014 Meeting Type:ANNUAL Ticker:MJN Security ID:582839106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Steven M. Altschuler Management For For 1b Elect Director Howard B. Bernick Management For For 1c Elect Director Kimberly A. Casiano Management For For 1d Elect Director Anna C. Catalano Management For For 1e Elect Director Celeste A. Clark Management For For 1f Elect Director James M. Cornelius Management For For 1g Elect Director Stephen W. Golsby Management For For 1h Elect Director Michael Grobstein Management For For 1i Elect Director Peter Kasper Jakobsen Management For For 1j Elect Director Peter G. Ratcliffe Management For For 1k Elect Director Elliott Sigal Management For For 1l Elect Director Robert S. Singer Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For MEDIVATION, INC. Meeting Date:JUN 27, 2014 Record Date:APR 29, 2014 Meeting Type:ANNUAL Ticker:MDVN Security ID:58501N101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Daniel D. Adams Management For For 1.2 Elect Director Kim D. Blickenstaff Management For For 1.3 Elect Director Kathryn E. Falberg Management For For 1.4 Elect Director David T. Hung Management For For 1.5 Elect Director C. Patrick Machado Management For For 1.6 Elect Director Dawn Svoronos Management For For 1.7 Elect Director W. Anthony Vernon Management For For 1.8 Elect Director Wendy L. Yarno Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For METTLER-TOLEDO INTERNATIONAL INC. Meeting Date:MAY 08, 2014 Record Date:MAR 10, 2014 Meeting Type:ANNUAL Ticker:MTD Security ID:592688105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert F. Spoerry Management For For 1.2 Elect Director Wah-Hui Chu Management For For 1.3 Elect Director Francis A. Contino Management For For 1.4 Elect Director Olivier A. Filliol Management For For 1.5 Elect Director Michael A. Kelly Management For For 1.6 Elect Director Martin D. Madaus Management For For 1.7 Elect Director Hans Ulrich Maerki Management For For 1.8 Elect Director George M. Milne, Jr. Management For For 1.9 Elect Director Thomas P. Salice Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MICHAEL KORS HOLDINGS LIMITED Meeting Date:AUG 01, 2013 Record Date:JUN 04, 2013 Meeting Type:ANNUAL Ticker:KORS Security ID:G60754101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Michael Kors as a Director Management For For 1b Elect Judy Gibbons as a Director Management For For 1c Elect Lawrence Stroll as a Director Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year MONSTER BEVERAGE CORPORATION Meeting Date:JUN 02, 2014 Record Date:APR 09, 2014 Meeting Type:ANNUAL Ticker:MNST Security ID:611740101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Rodney C. Sacks Management For For 1.2 Elect Director Hilton H. Schlosberg Management For Withhold 1.3 Elect Director Mark J. Hall Management For For 1.4 Elect Director Norman C. Epstein Management For For 1.5 Elect Director Benjamin M. Polk Management For For 1.6 Elect Director Sydney Selati Management For For 1.7 Elect Director Harold C. Taber, Jr. Management For Withhold 1.8 Elect Director Mark S. Vidergauz Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require a Majority Vote for the Election of Directors Shareholder Against For 5 Adopt Policy and Report on Board Diversity Shareholder Against For NATIONAL INSTRUMENTS CORPORATION Meeting Date:MAY 13, 2014 Record Date:MAR 14, 2014 Meeting Type:ANNUAL Ticker:NATI Security ID:636518102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jeffrey L. Kodosky Management For For 1.2 Elect Director Donald M. Carlton Management For Withhold 1.3 Elect Director Michael E. McGrath Management For For 2 Amend Qualified Employee Stock Purchase Plan Management For For 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For NETFLIX, INC. Meeting Date:JUN 09, 2014 Record Date:APR 11, 2014 Meeting Type:ANNUAL Ticker:NFLX Security ID:64110L106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Reed Hastings Management For Withhold 1.2 Elect Director Jay C. Hoag Management For Withhold 1.3 Elect Director A. George (Skip) Battle Management For Withhold 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Executive Incentive Bonus Plan Management For For 5 Declassify the Board of Directors Shareholder Against For 6 Require a Majority Vote for the Election of Directors Shareholder Against For 7 Submit Shareholder Rights Plan (Poison Pill) to Shareholder Vote Shareholder Against For 8 Provide For Confidential Running Vote Tallies Shareholder Against Against 9 Require Independent Board Chairman Shareholder Against For NETSUITE INC. Meeting Date:JUN 11, 2014 Record Date:APR 15, 2014 Meeting Type:ANNUAL Ticker:N Security ID:64118Q107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Zachary Nelson Management For For 1.2 Elect Director Kevin Thompson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For NXP SEMICONDUCTORS NV Meeting Date:OCT 10, 2013 Record Date:SEP 12, 2013 Meeting Type:SPECIAL Ticker:NXPI Security ID:N6596X109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2a Elect M. Helmes as Non-Executive Director Management For For 2b Elect J. Southern as Non-Executive Director Management For For 3 Other Business (Non-Voting) Management None None NXP SEMICONDUCTORS NV Meeting Date:MAR 28, 2014 Record Date:FEB 28, 2014 Meeting Type:SPECIAL Ticker:NXPI Security ID:N6596X109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Elect E. Meurice as Non-Executive Director Management For For 3 Other Business (Non-Voting) Management None None NXP SEMICONDUCTORS NV Meeting Date:MAY 20, 2014 Record Date:APR 22, 2014 Meeting Type:ANNUAL Ticker:NXPI Security ID:N6596X109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2a Discuss Remuneration Report Management None None 2b Receive Explanation on Company's Reserves and Dividend Policy Management None None 2c Adopt Financial Statements Management For For 2d Approve Discharge of Board of Directors Management For For 3a Reelect R.L. Clemmer as Executive Director Management For For 3b Reelect P. Bonfield as Non-Executive Director Management For For 3c Reelect J.P. Huth as as Non-Executive Director Management For Against 3d Reelect K.A. Goldman as as Non-Executive Director Management For For 3e Reelect M. Helmes as as Non-Executive Director Management For For 3f Reelect J. Kaeser as as Non-Executive Director Management For For 3g Reelect I. Loring as as Non-Executive Director Management For For 3h Reelect E. Meurice as as Non-Executive Director Management For For 3i Reelect J. Southern as as Non-Executive Director Management For For 3j Elect R. Tsai as as Non-Executive Director Management For For 4 Authorize Repurchase of Shares Management For For 5 Approve Cancellation of Repurchased Shares Management For For 6 Other Business (Non-Voting) Management None None OASIS PETROLEUM INC. Meeting Date:MAY 01, 2014 Record Date:MAR 03, 2014 Meeting Type:ANNUAL Ticker:OAS Security ID:674215108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ted Collins, Jr. Management For For 1.2 Elect Director Douglas E. Swanson, Jr. Management For For 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Amend Executive Incentive Bonus Plan Management For For OCEANEERING INTERNATIONAL, INC. Meeting Date:MAY 16, 2014 Record Date:MAR 26, 2014 Meeting Type:ANNUAL Ticker:OII Security ID:675232102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director T. Jay Collins Management For For 1.2 Elect Director D. Michael Hughes Management For For 2 Increase Authorized Common Stock Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For PALL CORPORATION Meeting Date:DEC 11, 2013 Record Date:OCT 14, 2013 Meeting Type:ANNUAL Ticker:PLL Security ID:696429307 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Amy E. Alving Management For For 1.2 Elect Director Robert B. Coutts Management For For 1.3 Elect Director Mark E. Goldstein Management For For 1.4 Elect Director Cheryl W. Grise Management For For 1.5 Elect Director Ronald L. Hoffman Management For For 1.6 Elect Director Lawrence D. Kingsley Management For For 1.7 Elect Director Dennis N. Longstreet Management For For 1.8 Elect Director B. Craig Owens Management For For 1.9 Elect Director Katharine L. Plourde Management For For 1.10 Elect Director Edward Travaglianti Management For For 1.11 Elect Director Bret W. Wise Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For PALO ALTO NETWORKS, INC. Meeting Date:DEC 11, 2013 Record Date:OCT 22, 2013 Meeting Type:ANNUAL Ticker:PANW Security ID:697435105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Asheem Chandna Management For For 1b Elect Director James J. Goetz Management For For 1c Elect Director Mark D. McLaughlin Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For PANDORA MEDIA, INC. Meeting Date:JUN 04, 2014 Record Date:APR 08, 2014 Meeting Type:ANNUAL Ticker:P Security ID:698354107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Peter Chernin Management For For 1.2 Elect Director Brian McAndrews Management For For 1.3 Elect Director Tim Westergren Management For For 2 Ratify Auditors Management For For 3 Approve Qualified Employee Stock Purchase Plan Management For For PERRIGO COMPANY Meeting Date:NOV 18, 2013 Record Date:OCT 15, 2013 Meeting Type:SPECIAL Ticker:PRGO Security ID:714290103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Approve Creation of Distributable Reserves Management For For 3 Advisory Vote on Golden Parachutes Management For For 4 Amend Executive Incentive Bonus Plan Management For For 5 Amend Omnibus Stock Plan Management For For 6 Adjourn Meeting Management For For PETSMART, INC. Meeting Date:JUN 18, 2014 Record Date:APR 25, 2014 Meeting Type:ANNUAL Ticker:PETM Security ID:716768106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Angel Cabrera Management For For 1b Elect Director Rita V. Foley Management For For 1c Elect Director Rakesh Gangwal Management For For 1d Elect Director Joseph S. Hardin, Jr. Management For For 1e Elect Director Gregory P. Josefowicz Management For For 1f Elect Director David K. Lenhardt Management For For 1g Elect Director Richard K. Lochridge Management For For 1h Elect Director Barbara Munder Management For For 1i Elect Director Elizabeth A. Nickels Management For For 1j Elect Director Thomas G. Stemberg Management For For 11 Ratify Auditors Management For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For PROTO LABS, INC. Meeting Date:MAY 20, 2014 Record Date:MAR 25, 2014 Meeting Type:ANNUAL Ticker:PRLB Security ID:743713109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Lawrence J. Lukis Management For For 1.2 Elect Director Victoria M. Holt Management For For 1.3 Elect Director Bradley A. Cleveland Management For For 1.4 Elect Director Rainer Gawlick Management For For 1.5 Elect Director John B. Goodman Management For For 1.6 Elect Director Douglas W. Kohrs Management For For 1.7 Elect Director Brian K. Smith Management For For 1.8 Elect Director Sven A. Wehrwein Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year PUMA BIOTECHNOLOGY, INC. Meeting Date:JUN 10, 2014 Record Date:APR 17, 2014 Meeting Type:ANNUAL Ticker:PBYI Security ID:74587V107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan H. Auerbach Management For For 1.2 Elect Director Thomas R. Malley Management For For 1.3 Elect Director Jay M. Moyes Management For For 1.4 Elect Director Troy E. Wilson Management For For 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For Against QUINTILES TRANSNATIONAL HOLDINGS INC. Meeting Date:MAY 08, 2014 Record Date:MAR 20, 2014 Meeting Type:ANNUAL Ticker:Q Security ID:74876Y101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Dennis B. Gillings Management For For 1.2 Elect Director Jonathan J. Coslet Management For For 1.3 Elect Director Michael J. Evanisko Management For For 1.4 Elect Director Christopher R. Gordon Management For For 1.5 Elect Director Richard Relyea Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Approve Qualified Employee Stock Purchase Plan Management For For 5 Ratify Auditors Management For For RALPH LAUREN CORPORATION Meeting Date:AUG 08, 2013 Record Date:JUN 20, 2013 Meeting Type:ANNUAL Ticker:RL Security ID:751212101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Frank A. Bennack, Jr. Management For For 1.2 Elect Director Joel L. Fleishman Management For For 1.3 Elect Director Hubert Joly Management For For 1.4 Elect Director Steven P. Murphy Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For RED HAT, INC. Meeting Date:AUG 08, 2013 Record Date:JUN 14, 2013 Meeting Type:ANNUAL Ticker:RHT Security ID:756577102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director W. Steve Albrecht Management For For 1.2 Elect Director Jeffrey J. Clarke Management For For 1.3 Elect Director H. Hugh Shelton Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Declassify the Board of Directors Management For For 5 Declassify the Board of Directors Management For For ROBERT HALF INTERNATIONAL INC. Meeting Date:MAY 22, 2014 Record Date:APR 02, 2014 Meeting Type:ANNUAL Ticker:RHI Security ID:770323103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Andrew S. Berwick, Jr. Management For For 1.2 Elect Director Harold M. Messmer, Jr. Management For For 1.3 Elect Director Barbara J. Novogradac Management For For 1.4 Elect Director Robert J. Pace Management For For 1.5 Elect Director Frederick A. Richman Management For For 1.6 Elect Director M. Keith Waddell Management For Withhold 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ROCKWELL AUTOMATION, INC. Meeting Date:FEB 04, 2014 Record Date:DEC 09, 2013 Meeting Type:ANNUAL Ticker:ROK Security ID:773903109 Proposal No Proposal Proposed By Management Recommendation Vote Cast A1 Elect Director Steven R. Kalmanson Management For For A2 Elect Director James P. Keane Management For For A3 Elect Director Donald R. Parfet Management For For B Ratify Auditors Management For For C Advisory Vote to Ratify Named Executive Officers' Compensation Management For For D Require a Majority Vote for the Election of Directors Shareholder None For ROPER INDUSTRIES, INC. Meeting Date:MAY 21, 2014 Record Date:MAR 31, 2014 Meeting Type:ANNUAL Ticker:ROP Security ID:776696106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard F. Wallman Management For For 1.2 Elect Director Christopher Wright Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For ROSS STORES, INC. Meeting Date:MAY 21, 2014 Record Date:MAR 25, 2014 Meeting Type:ANNUAL Ticker:ROST Security ID:778296103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael Balmuth Management For For 1b Elect Director K. Gunnar Bjorklund Management For For 1c Elect Director Michael J. Bush Management For For 1d Elect Director Norman A. Ferber Management For Against 1e Elect Director Sharon D. Garrett Management For For 1f Elect Director George P. Orban Management For For 1g Elect Director Lawrence S. Peiros Management For For 1h Elect Director Gregory L. Quesnel Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For SAGENT PHARMACEUTICALS, INC. Meeting Date:JUN 12, 2014 Record Date:APR 16, 2014 Meeting Type:ANNUAL Ticker:SGNT Security ID:786692103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Declassify the Board of Directors Management For For 2.1 Elect Director Robert Flanagan Management For For 2.2 Elect Director Frank Kung Management For For 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SANCHEZ ENERGY CORPORATION Meeting Date:MAY 20, 2014 Record Date:APR 17, 2014 Meeting Type:ANNUAL Ticker:SN Security ID:79970Y105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan G. Jackson Management For For 1.2 Elect Director Greg Colvin Management For For 2 Ratify Auditors Management For For SBA COMMUNICATIONS CORPORATION Meeting Date:MAY 08, 2014 Record Date:MAR 14, 2014 Meeting Type:ANNUAL Ticker:SBAC Security ID:78388J106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Steven E. Bernstein Management For For 1b Elect Director Duncan H. Cocroft Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SEMTECH CORPORATION Meeting Date:JUN 26, 2014 Record Date:MAY 02, 2014 Meeting Type:ANNUAL Ticker:SMTC Security ID:816850101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Glen M. Antle Management For For 1.2 Elect Director W. Dean Baker Management For For 1.3 Elect Director James P. Burra Management For For 1.4 Elect Director Bruce C. Edwards Management For For 1.5 Elect Director Rockell N. Hankin Management For For 1.6 Elect Director James T. Lindstrom Management For For 1.7 Elect Director Mohan R. Maheswaran Management For For 1.8 Elect Director John L. Piotrowski Management For For 1.9 Elect Director Carmelo J. Santoro Management For For 1.10 Elect Director Sylvia Summers Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SHUTTERFLY, INC. Meeting Date:MAY 21, 2014 Record Date:MAR 26, 2014 Meeting Type:ANNUAL Ticker:SFLY Security ID:82568P304 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Philip A. Marineau Management For For 1b Elect Director Brian T. Swette Management For For 1c Elect Director Ann Mather Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For SIGNATURE BANK Meeting Date:APR 24, 2014 Record Date:MAR 06, 2014 Meeting Type:ANNUAL Ticker:SBNY Security ID:82669G104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Scott A. Shay Management For For 1.2 Elect Director Alfred B. DelBello Management For For 1.3 Elect Director Joseph J. DePaolo Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SILICON LABORATORIES INC. Meeting Date:APR 15, 2014 Record Date:FEB 19, 2014 Meeting Type:ANNUAL Ticker:SLAB Security ID:826919102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Navdeep S. Sooch Management For For 1.2 Elect Director Laurence G. Walker Management For For 1.3 Elect Director William P. Wood Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Amend Omnibus Stock Plan Management For For 6 Amend Qualified Employee Stock Purchase Plan Management For For SOUTHWESTERN ENERGY COMPANY Meeting Date:MAY 20, 2014 Record Date:MAR 28, 2014 Meeting Type:ANNUAL Ticker:SWN Security ID:845467109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John D. Gass Management For For 1.2 Elect Director Catherine A. Kehr Management For For 1.3 Elect Director Greg D. Kerley Management For For 1.4 Elect Director Vello A. Kuuskraa Management For For 1.5 Elect Director Kenneth R. Mourton Management For For 1.6 Elect Director Steven L. Mueller Management For For 1.7 Elect Director Elliott Pew Management For For 1.8 Elect Director Alan H. Stevens Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Bylaws Call Special Meetings Shareholder Against Against 5 Report on Methane Emissions Management and Reduction Targets Shareholder Against Against SPIRIT AIRLINES, INC. Meeting Date:JUN 17, 2014 Record Date:APR 22, 2014 Meeting Type:ANNUAL Ticker:SAVE Security ID:848577102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director B. Ben Baldanza Management For For 1.2 Elect Director Robert L. Fornaro Management For For 1.3 Elect Director H. McIntyre Gardner Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ST. JUDE MEDICAL, INC. Meeting Date:MAY 01, 2014 Record Date:MAR 04, 2014 Meeting Type:ANNUAL Ticker:STJ Security ID:790849103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard R. Devenuti Management For For 1.2 Elect Director Stefan K. Widensohler Management For For 1.3 Elect Director Wendy L. Yarno Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Executive Incentive Bonus Plan Management For For 4 Declassify the Board of Directors Management For For 5 Ratify Auditors Management For For STARWOOD HOTELS & RESORTS WORLDWIDE, INC. Meeting Date:MAY 01, 2014 Record Date:MAR 06, 2014 Meeting Type:ANNUAL Ticker:HOT Security ID:85590A401 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Frits van Paasschen Management For For 1b Elect Director Bruce W. Duncan Management For For 1c Elect Director Adam M. Aron Management For For 1d Elect Director Charlene Barshefsky Management For For 1e Elect Director Thomas E. Clarke Management For For 1f Elect Director Clayton C. Daley, Jr. Management For For 1g Elect Director Lizanne Galbreath Management For For 1h Elect Director Eric Hippeau Management For For 1i Elect Director Aylwin B. Lewis Management For For 1j Elect Director Stephen R. Quazzo Management For For 1k Elect Director Thomas O. Ryder Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For STARZ Meeting Date:JUN 05, 2014 Record Date:APR 10, 2014 Meeting Type:ANNUAL Ticker:STRZA Security ID:85571Q102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Christopher P. Albrecht Management For For 1.2 Elect Director Daniel E. Sanchez Management For For 1.3 Elect Director Robert S. Wiesenthal Management For For 2 Ratify Auditors Management For For STRATASYS LTD. Meeting Date:SEP 12, 2013 Record Date:AUG 13, 2013 Meeting Type:SPECIAL Ticker:SSYS Security ID:M85548101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Compensation Policy for the Directors and Officers of the Company Management For For A Vote FOR if you are a controlling shareholder or have a personal interest in item; otherwise, vote AGAINST. You may not abstain. If you vote FOR, please provide an explanation to your account manager. Management None Against SUPERIOR ENERGY SERVICES, INC. Meeting Date:MAY 14, 2014 Record Date:MAR 31, 2014 Meeting Type:ANNUAL Ticker:SPN Security ID:868157108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Harold J. Bouillion Management For For 1.2 Elect Director Enoch L. Dawkins Management For Withhold 1.3 Elect Director David D. Dunlap Management For For 1.4 Elect Director James M. Funk Management For For 1.5 Elect Director Terence E. Hall Management For For 1.6 Elect Director Peter D. Kinnear Management For For 1.7 Elect Director Michael M. McShane Management For For 1.8 Elect Director W. Matt Ralls Management For For 1.9 Elect Director Justin L. Sullivan Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Report on Human Rights Risk Assessment Process Shareholder Against Against T. ROWE PRICE GROUP, INC. Meeting Date:APR 24, 2014 Record Date:FEB 21, 2014 Meeting Type:ANNUAL Ticker:TROW Security ID:74144T108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Mark S. Bartlett Management For For 1b Elect Director Edward C. Bernard Management For For 1c Elect Director Mary K. Bush Management For For 1d Elect Director Donald B. Hebb, Jr. Management For For 1e Elect Director Freeman A. Hrabowski, III Management For For 1f Elect Director James A.C. Kennedy Management For For 1g Elect Director Robert F. MacLellan Management For For 1h Elect Director Brian C. Rogers Management For For 1i Elect Director Olympia J. Snowe Management For For 1j Elect Director Alfred Sommer Management For For 1k Elect Director Dwight S. Taylor Management For For 1l Elect Director Anne Marie Whittemore Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For TENNECO INC. Meeting Date:MAY 14, 2014 Record Date:MAR 17, 2014 Meeting Type:ANNUAL Ticker:TEN Security ID:880349105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas C. Freyman Management For For 1.2 Elect Director Dennis J. Letham Management For For 1.3 Elect Director Hari N. Nair Management For For 1.4 Elect Director Roger B. Porter Management For For 1.5 Elect Director David B. Price, Jr. Management For For 1.6 Elect Director Gregg M. Sherrill Management For For 1.7 Elect Director Paul T. Stecko Management For For 1.8 Elect Director Jane L. Warner Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For THE ADVISORY BOARD COMPANY Meeting Date:SEP 05, 2013 Record Date:JUL 18, 2013 Meeting Type:ANNUAL Ticker:ABCO Security ID:00762W107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Sanju K. Bansal Management For For 1.2 Elect Director David L. Felsenthal Management For For 1.3 Elect Director Peter J. Grua Management For For 1.4 Elect Director Nancy Killefer Management For For 1.5 Elect Director Kelt Kindick Management For For 1.6 Elect Director Robert W. Musslewhite Management For For 1.7 Elect Director Mark R. Neaman Management For For 1.8 Elect Director Leon D. Shapiro Management For For 1.9 Elect Director Frank J. Williams Management For For 1.10 Elect Director Leanne M. Zumwalt Management For For 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For Against 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For THE BOSTON BEER COMPANY, INC. Meeting Date:JUN 04, 2014 Record Date:APR 04, 2014 Meeting Type:ANNUAL Ticker:SAM Security ID:100557107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David A. Burwick Management For For 1.2 Elect Director Pearson C. Cummin, III Management For For 1.3 Elect Director Jeanne-Michel Valette Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For THE COOPER COMPANIES, INC. Meeting Date:MAR 17, 2014 Record Date:JAN 21, 2014 Meeting Type:ANNUAL Ticker:COO Security ID:216648402 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director A. Thomas Bender Management For For 1.2 Elect Director Michael H. Kalkstein Management For For 1.3 Elect Director Jody S. Lindell Management For For 1.4 Elect Director Gary S. Petersmeyer Management For For 1.5 Elect Director Steven Rosenberg Management For For 1.6 Elect Director Allan E. Rubenstein Management For For 1.7 Elect Director Robert S. Weiss Management For For 1.8 Elect Director Stanley Zinberg Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For THE MANITOWOC COMPANY, INC. Meeting Date:MAY 06, 2014 Record Date:FEB 28, 2014 Meeting Type:ANNUAL Ticker:MTW Security ID:563571108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Donald M. Condon Management For For 1.2 Elect Director Keith D. Nosbusch Management For For 1.3 Elect Director Glen E. Tellock Management For For 1.4 Elect Director Robert G. Bohn Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For THE RYLAND GROUP, INC. Meeting Date:APR 22, 2014 Record Date:FEB 11, 2014 Meeting Type:ANNUAL Ticker:RYL Security ID:783764103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William L. Jews Management For For 1.2 Elect Director Ned Mansour Management For For 1.3 Elect Director Robert E. Mellor Management For For 1.4 Elect Director Norman J. Metcalfe Management For For 1.5 Elect Director Larry T. Nicholson Management For For 1.6 Elect Director Charlotte St. Martin Management For For 1.7 Elect Director Thomas W. Toomey Management For For 1.8 Elect Director Robert G. van Schoonenberg Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For TRACTOR SUPPLY COMPANY Meeting Date:MAY 01, 2014 Record Date:MAR 06, 2014 Meeting Type:ANNUAL Ticker:TSCO Security ID:892356106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Cynthia T. Jamison Management For For 1.2 Elect Director Johnston C. Adams Management For For 1.3 Elect Director Peter D. Bewley Management For For 1.4 Elect Director Jack C. Bingleman Management For For 1.5 Elect Director Richard W. Frost Management For For 1.6 Elect Director George MacKenzie Management For For 1.7 Elect Director Edna K. Morris Management For For 1.8 Elect Director Gregory A. Sandfort Management For For 1.9 Elect Director Mark J. Weikel Management For For 2 Increase Authorized Common Stock Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For TREEHOUSE FOODS, INC. Meeting Date:APR 24, 2014 Record Date:FEB 28, 2014 Meeting Type:ANNUAL Ticker:THS Security ID:89469A104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Dennis F. O'Brien Management For For 1.2 Elect Director Sam K. Reed Management For For 1.3 Elect Director Ann M. Sardini Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against TRIMBLE NAVIGATION LIMITED Meeting Date:MAY 08, 2014 Record Date:MAR 11, 2014 Meeting Type:ANNUAL Ticker:TRMB Security ID:896239100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Steven W. Berglund Management For For 1.2 Elect Director John B. Goodrich Management For For 1.3 Elect Director Merit E. Janow Management For For 1.4 Elect Director Ulf J. Johansson Management For For 1.5 Elect Director Ronald S. Nersesian Management For For 1.6 Elect Director Mark S. Peek Management For For 1.7 Elect Director Nickolas W. Vande Steeg Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For TRIUMPH GROUP, INC. Meeting Date:JUL 18, 2013 Record Date:MAY 31, 2013 Meeting Type:ANNUAL Ticker:TGI Security ID:896818101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Paul Bourgon Management For For 1.2 Elect Director Elmer L. Doty Management For Against 1.3 Elect Director John G. Drosdick Management For For 1.4 Elect Director Ralph E. Eberhart Management For For 1.5 Elect Director Jeffry D. Frisby Management For For 1.6 Elect Director Richard C. Gozon Management For For 1.7 Elect Director Richard C. Ill Management For For 1.8 Elect Director William L. Mansfield Management For For 1.9 Elect Director Adam J. Palmer Management For For 1.10 Elect Director Joseph M. Silvestri Management For For 1.11 Elect Director George Simpson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Executive Incentive Bonus Plan Management For For 4 Approve Omnibus Stock Plan Management For For 5 Approve Qualified Employee Stock Purchase Plan Management For For 6 Ratify Auditors Management For For UNDER ARMOUR, INC. Meeting Date:MAY 13, 2014 Record Date:FEB 21, 2014 Meeting Type:ANNUAL Ticker:UA Security ID:904311107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kevin A. Plank Management For For 1.2 Elect Director Byron K. Adams, Jr. Management For For 1.3 Elect Director Douglas E. Coltharp Management For For 1.4 Elect Director Anthony W. Deering Management For For 1.5 Elect Director A.B. Krongard Management For For 1.6 Elect Director William R. McDermott Management For For 1.7 Elect Director Eric T. Olson Management For For 1.8 Elect Director Harvey L. Sanders Management For For 1.9 Elect Director Thomas J. Sippel Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For UNITED RENTALS, INC. Meeting Date:MAY 07, 2014 Record Date:MAR 10, 2014 Meeting Type:ANNUAL Ticker:URI Security ID:911363109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jenne K. Britell Management For For 1.2 Elect Director Jose B. Alvarez Management For For 1.3 Elect Director Bobby J. Griffin Management For For 1.4 Elect Director Michael J. Kneeland Management For For 1.5 Elect Director Pierre E. Leroy Management For For 1.6 Elect Director Singleton B. McAllister Management For For 1.7 Elect Director Brian D. McAuley Management For For 1.8 Elect Director John S. McKinney Management For For 1.9 Elect Director James H. Ozanne Management For For 1.10 Elect Director Jason D. Papastavrou Management For For 1.11 Elect Director Filippo Passerini Management For For 1.12 Elect Director Donald C. Roof Management For For 1.13 Elect Director Keith Wimbush Management For For 2 Approve Executive Incentive Bonus Plan Management For For 3 Amend Omnibus Stock Plan Management For For 4 Amend Omnibus Stock Plan Management For For 5 Ratify Auditors Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For VERISK ANALYTICS, INC. Meeting Date:MAY 21, 2014 Record Date:MAR 24, 2014 Meeting Type:ANNUAL Ticker:VRSK Security ID:92345Y106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Frank J. Coyne Management For For 1.2 Elect Director Christopher M. Foskett Management For For 1.3 Elect Director David B. Wright Management For For 1.4 Elect Director Thomas F. Motamed Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For VERTEX PHARMACEUTICALS INCORPORATED Meeting Date:MAY 07, 2014 Record Date:MAR 10, 2014 Meeting Type:ANNUAL Ticker:VRTX Security ID:92532F100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Margaret G. McGlynn Management For For 1.2 Elect Director Wayne J. Riley Management For For 1.3 Elect Director William D. Young Management For For 2 Amend Omnibus Stock Plan Management For Against 3 Ratify Auditors Management For Against 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against VIASAT, INC. Meeting Date:SEP 18, 2013 Record Date:JUL 22, 2013 Meeting Type:ANNUAL Ticker:VSAT Security ID:92552V100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert Bowman Management For For 1.2 Elect Director B. Allen Lay Management For For 1.3 Elect Director Jeffrey Nash Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Amend Qualified Employee Stock Purchase Plan Management For For W.W. GRAINGER, INC. Meeting Date:APR 30, 2014 Record Date:MAR 03, 2014 Meeting Type:ANNUAL Ticker:GWW Security ID:384802104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Brian P. Anderson Management For For 1.2 Elect Director V. Ann Hailey Management For For 1.3 Elect Director William K. Hall Management For For 1.4 Elect Director Stuart L. Levenick Management For For 1.5 Elect Director Neil S. Novich Management For For 1.6 Elect Director Michael J. Roberts Management For For 1.7 Elect Director Gary L. Rogers Management For For 1.8 Elect Director James T. Ryan Management For For 1.9 Elect Director E. Scott Santi Management For For 1.10 Elect Director James D. Slavik Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For WHOLE FOODS MARKET, INC. Meeting Date:FEB 24, 2014 Record Date:DEC 30, 2013 Meeting Type:ANNUAL Ticker:WFM Security ID:966837106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John Elstrott Management For For 1.2 Elect Director Gabrielle Greene Management For For 1.3 Elect Director Shahid 'Hass' Hassan Management For For 1.4 Elect Director Stephanie Kugelman Management For For 1.5 Elect Director John Mackey Management For For 1.6 Elect Director Walter Robb Management For For 1.7 Elect Director Jonathan Seiffer Management For For 1.8 Elect Director Morris 'Mo' Siegel Management For For 1.9 Elect Director Jonathan Sokoloff Management For For 1.10 Elect Director Ralph Sorenson Management For For 1.11 Elect Director William 'Kip' Tindell, III Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Claw-back of Payments under Restatements Shareholder Against Against 5 Provide For Confidential Running Vote Tallies Shareholder Against Against WOLVERINE WORLD WIDE, INC. Meeting Date:APR 23, 2014 Record Date:MAR 03, 2014 Meeting Type:ANNUAL Ticker:WWW Security ID:978097103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William K. Gerber Management For For 1.2 Elect Director Blake W. Krueger Management For For 1.3 Elect Director Nicholas T. Long Management For For 1.4 Elect Director Michael A. Volkema Management For For 2 Increase Authorized Common Stock Management For For 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For WORKDAY, INC. Meeting Date:JUN 03, 2014 Record Date:APR 04, 2014 Meeting Type:ANNUAL Ticker:WDAY Security ID:98138H101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Christa Davies Management For For 1.2 Elect Director George J. Still, Jr. Management For For 2 Ratify Auditors Management For For WYNN RESORTS, LIMITED Meeting Date:MAY 16, 2014 Record Date:MAR 24, 2014 Meeting Type:ANNUAL Ticker:WYNN Security ID:983134107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert J. Miller Management For Withhold 1.2 Elect Director D. Boone Wayson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For 5 Amend Board Qualifications Management For Against 6 Report on Political Contributions Shareholder Against For XILINX, INC. Meeting Date:AUG 14, 2013 Record Date:JUN 17, 2013 Meeting Type:ANNUAL Ticker:XLNX Security ID:983919101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Philip T. Gianos Management For For 1.2 Elect Director Moshe N. Gavrielov Management For For 1.3 Elect Director John L. Doyle Management For For 1.4 Elect Director William G. Howard, Jr. Management For For 1.5 Elect Director J. Michael Patterson Management For For 1.6 Elect Director Albert A. Pimentel Management For For 1.7 Elect Director Marshall C. Turner Management For For 1.8 Elect Director Elizabeth W. Vanderslice Management For For 2 Amend Qualified Employee Stock Purchase Plan Management For For 3 Amend Omnibus Stock Plan Management For For 4 Amend Omnibus Stock Plan Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Ratify Auditors Management For For YELP INC. Meeting Date:MAY 21, 2014 Record Date:MAR 24, 2014 Meeting Type:ANNUAL Ticker:YELP Security ID:985817105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Diane Irvine Management For For 1.2 Elect Director Max Levchin Management For For 1.3 Elect Director Mariam Naficy Management For For 2 Ratify Auditors Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ZOETIS INC. Meeting Date:MAY 13, 2014 Record Date:MAR 19, 2014 Meeting Type:ANNUAL Ticker:ZTS Security ID:98978V103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gregory Norden Management For For 1.2 Elect Director Louise M. Parent Management For For 1.3 Elect Director Robert W. Scully Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Approve Omnibus Stock Plan Management For For 5 Ratify Auditors Management For For Franklin Strategic Income Fund There is no proxy voting activity for the fund, as the fund did not hold any votable positions during the reporting period. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Franklin Strategic Series By (Signature and Title)* /s/LAURA F. FERGERSON Laura F. Fergerson, Chief Executive Officer – Finance and Administration Date August 25, 2014 * Print the name and title of each signing officer under his or her signature.
